Exhibit 10.1

EXECUTION COPY

$1,425,000,000

CREDIT AGREEMENT

Dated as of September 22, 2010,

among

VISANT CORPORATION,

as Borrower,

JOSTENS CANADA LTD.,

as Canadian Borrower,

VISANT SECONDARY HOLDINGS CORP.,

as Guarantor,

The Several Lenders

from Time to Time Parties Hereto,

CREDIT SUISSE AG,

as Administrative Agent,

and

CREDIT SUISSE AG, TORONTO BRANCH,

as Canadian Administrative Agent

 

 

CREDIT SUISSE SECURITIES (USA) LLC,

as Joint Lead Arranger and Joint Bookrunner,

GOLDMAN SACHS LENDING PARTNERS LLC,

as Joint Lead Arranger, Joint Bookrunner and Syndication Agent,

BANC OF AMERICA SECURITIES LLC, BARCLAYS CAPITAL, DEUTSCHE BANK

SECURITIES INC. and KKR CAPITAL MARKETS LLC,

as Co-Arrangers and Joint Bookrunners,

and

BANC OF AMERICA SECURITIES LLC, BARCLAYS BANK PLC, DEUTSCHE BANK AG

NEW YORK BRANCH and KKR CAPITAL MARKETS LLC,

as Co-Documentation Agents

 

 

 

[CS&M Ref. No. 5865-253]



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

          Page

SECTION 1. DEFINITIONS

   2

1.1.

   Defined Terms    2

SECTION 2. AMOUNT AND TERMS OF CREDIT

   53

2.1.

   Commitments    53

2.2.

   Minimum Amount of Each Borrowing; Maximum Number of Borrowings    56

2.3.

   Notice of Borrowing    56

2.4.

   Disbursement of Funds    58

2.5.

   Repayment of Loans; Evidence of Debt    60

2.6.

   Conversions and Continuations    62

2.7.

   Pro Rata Borrowings    63

2.8.

   Interest    63

2.9.

   Interest Periods    64

2.10.

   Increased Costs, Illegality, etc.    66

2.11.

   Compensation    68

2.12.

   Change of Lending Office    69

2.13.

   Notice of Certain Costs    69

2.14.

   Bankers’ Acceptances    69

2.15.

   Incremental Term Loans    71

2.16.

   Permitted Debt Exchanges    77

2.17.

   Repricing Protection    79

SECTION 3. LETTERS OF CREDIT

   79

3.1.

   Letters of Credit    79

3.2.

   Letter of Credit Requests    80

3.3.

   Letter of Credit Participations    81

3.4.

   Agreement to Repay Letter of Credit Drawings    83

3.5.

   Increased Costs    85

3.6.

   Successor Letter of Credit Issuer    85

SECTION 4. FEES; COMMITMENTS

   86

4.1.

   Fees    86

4.2.

   Voluntary Reduction of Revolving Credit Commitments    88

4.3.

   Mandatory Termination of Commitments    89

SECTION 5. PAYMENTS

   89

5.1.

   Voluntary Prepayments    89

5.2.

   Mandatory Prepayments    93

5.3.

   Method and Place of Payment    97

5.4.

   Net Payments    97

5.5.

   Computations of Interest and Fees    101



--------------------------------------------------------------------------------

5.6.

   Limit on Rate of Interest    102

SECTION 6. CONDITIONS PRECEDENT TO INITIAL BORROWING

   103

6.1.

   Credit Documents    103

6.2.

   Collateral    103

6.3.

   Legal Opinions    104

6.4.

   Representations and Warranties; No Default    104

6.5.

   Senior Unsecured Notes    104

6.6.

   Closing Certificates    104

6.7.

   Corporate Proceedings of Each Credit Party    105

6.8.

   Corporate Documents    105

6.9.

   Other Documents    105

6.10.

   Fees    105

6.11.

   Insurance    105

6.12.

   Existing Indebtedness    105

6.13.

   Related Agreements    105

6.14.

   Solvency Certificate    106

6.15.

   Concurrent Transactions    106

6.16.

   No Material Adverse Change    106

SECTION 7. CONDITIONS PRECEDENT TO ALL CREDIT EVENTS

   106

7.1.

   No Default; Representations and Warranties    106

7.2.

   Notice of Borrowing; Letter of Credit Request    106

SECTION 8. REPRESENTATIONS, WARRANTIES AND AGREEMENTS

   107

8.1.

   Corporate Status    107

8.2.

   Corporate Power and Authority    107

8.3.

   Authorization; No Violation    107

8.4.

   Litigation    108

8.5.

   Margin Regulations    108

8.6.

   Governmental Approvals    108

8.7.

   Investment Company Act    108

8.8.

   True and Complete Disclosure    108

8.9.

   Financial Statements; Financial Condition    108

8.10.

   Tax Returns and Payments    109

8.11.

   Compliance with ERISA    109

8.12.

   Subsidiaries    109

8.13.

   Intellectual Property, etc.    109

8.14.

   Environmental Laws    109

8.15.

   Properties    110

8.16.

   Solvency    110

8.17.

   Public Utility Holding Company Act    110

SECTION 9. AFFIRMATIVE COVENANTS

   111

9.1.

   Information Covenants    111

9.2.

   Books, Records and Inspections    114

9.3.

   Maintenance of Insurance    114

 

-ii-



--------------------------------------------------------------------------------

9.4.

   Payment of Taxes    114

9.5.

   Consolidated Corporate Franchises    114

9.6.

   Compliance with Statutes, Regulations, etc.    114

9.7.

   ERISA; Canadian Pension Matters    115

9.8.

   Good Repair    115

9.9.

   Transactions with Affiliates    116

9.10.

   End of Fiscal Years; Fiscal Quarters    116

9.11.

   Additional Guarantors and Grantors    116

9.12.

   Pledges of Additional Stock and Evidence of Indebtedness    117

9.13.

   Use of Proceeds    118

9.14.

   Changes in Business    118

9.15.

   Further Assurances    118

9.16.

   Maintenance of Rating of Facilities    119

9.17.

   Canadian Borrower    119

9.18.

   Tender Payments; Post-Closing Other Tender Procedures    119

SECTION 10. NEGATIVE COVENANTS

   120

10.1.

   Limitation on Indebtedness    120

10.2.

   Limitation on Liens    124

10.3.

   Limitation on Fundamental Changes    125

10.4.

   Limitation on Sale of Assets    128

10.5.

   Limitation on Investments    129

10.6.

   Limitation on Dividends    130

10.7.

   Limitations on Debt Payments and Amendments; Unpaid Refinancing Amount    131

10.8.

   Limitations on Sale Leasebacks    132

10.9.

   Consolidated Total Debt to Consolidated EBITDA Ratio    132

10.10.

   Consolidated EBITDA to Consolidated Interest Expense Ratio    133

10.11.

   Capital Expenditures    133

SECTION 11. EVENTS OF DEFAULT

   134

11.1.

   Payments    134

11.2.

   Representations, etc.    134

11.3.

   Covenants    134

11.4.

   Default Under Other Agreements    135

11.5.

   Bankruptcy, etc.    135

11.6.

   ERISA; Canadian Pension Matters    136

11.7.

   Guarantee    136

11.8.

   Security Agreements    136

11.9.

   Mortgages    136

11.10.

   Canadian Security Documents    136

11.11.

   Judgments    137

11.12.

   Change of Control    137

11.13.

   Right to Cure    137

SECTION 12. THE ADMINISTRATIVE AGENT

   138

12.1.

   Appointment    138

12.2.

   Delegation of Duties    139

 

-iii-



--------------------------------------------------------------------------------

12.3.

   Exculpatory Provisions    140

12.4.

   Reliance by Administrative Agent    140

12.5.

   Notice of Default    140

12.6.

   Non-Reliance on Administrative Agent and Other Lenders    141

12.7.

   Indemnification    141

12.8.

   Administrative Agent in its Individual Capacity    142

12.9.

   Successor Agent    142

12.10.

   Withholding Tax    142

12.11.

   Canadian Administrative Agent    142

12.12.

   Other Agents; Arrangers and Bookrunners    143

SECTION 13. MISCELLANEOUS

   143

13.1.

   Amendments and Waivers    143

13.2.

   Notices    144

13.3.

   No Waiver; Cumulative Remedies    145

13.4.

   Survival of Representations and Warranties    146

13.5.

   Payment of Expenses    146

13.6.

   Successors and Assigns; Participations and Assignments    146

13.7.

   Replacements of Lenders under Certain Circumstances    151

13.8.

   Adjustments; Set-off    152

13.9.

   Counterparts    153

13.10.

   Severability    153

13.11.

   Integration    153

13.12.

   GOVERNING LAW    153

13.13.

   Submission to Jurisdiction; Waivers    153

13.14.

   Acknowledgments    154

13.15.

   WAIVERS OF JURY TRIAL    154

13.16.

   Confidentiality    154

13.17.

   Judgment Currency    155

13.18.

   USA PATRIOT Act    155

 

-iv-



--------------------------------------------------------------------------------

SCHEDULES

  

Schedule 1.1 (a)

   Existing Letters of Credit

Schedule 1.1 (b)

   Mortgaged Properties

Schedule 1.1 (c)

   Commitments and Addresses of Lenders

Schedule 1.1 (d)

   Excluded Subsidiaries

Schedule 8.12

   Subsidiaries

Schedule 10.1

   Closing Date Indebtedness

Schedule 10.2

   Closing Date Liens

Schedule 10.5

   Closing Date Investments

EXHIBITS

  

Exhibit A

   Form of Assignment and Acceptance

Exhibit B-1

   Form of US Guarantee

Exhibit B-2

   Form of Canadian Guarantee

Exhibit C-1

   Form of Security Agreement

Exhibit C-2

   Form of Canadian Security Agreement

Exhibit C-3

   Form of Pledge Agreement

Exhibit C-4

   Form of Canadian Pledge Agreement

Exhibit D

   Form of Joinder Agreement

Exhibit E

   Form of Mortgage (Real Property)

Exhibit F

   Form of Perfection Certificate

Exhibit G-1

   Form of US Letter of Credit Request

Exhibit G-2

   Form of Canadian Letter of Credit Request

Exhibit H-1

   Form of Discounted Prepayment Option Notice

Exhibit H-2

   Form of Lender Participation Notice

Exhibit H-3

   Form of Discounted Voluntary Prepayment Notice

Exhibit I-1

   Form of Legal Opinion of Simpson Thacher & Bartlett LLP

Exhibit I-2

   Form of Legal Opinion of General Counsel

Exhibit I-3

   Form of Legal Opinion of Canadian Counsel

Exhibit I-4

   Form of Legal Opinions of Local Counsel

Exhibit J-1

   Form of Borrower Closing Certificate

Exhibit J-2

   Form of Credit Party Closing Certificate

Exhibit J-3

   Form of Solvency Certificate

Exhibit K-1

   Form of Promissory Note (Tranche B Term Loans and New Tranche B Term Loans)

Exhibit K-2

   Form of Promissory Note (Revolving Credit and Swingline Loans)

Exhibit L-1

   First Lien Intercreditor Agreement Summary of Terms

Exhibit L-2

   Second Lien Intercreditor Agreement Summary of Terms

Exhibit M-1

   Form of Borrowing Request

Exhibit M-2

   Form of Canadian Borrowing Request

Exhibit N

   Form of Scotiabank Intercreditor Agreement



--------------------------------------------------------------------------------

CREDIT AGREEMENT dated as of September 22, 2010, among VISANT CORPORATION, a
Delaware corporation (the “Borrower”), JOSTENS CANADA LTD., a Manitoba
corporation (the “Canadian Borrower”), VISANT SECONDARY HOLDINGS CORP., a
Delaware corporation (“Holdings”), the lending institutions from time to time
parties hereto (each a “Lender” and, collectively, the “Lenders”), CREDIT SUISSE
AG, as Administrative Agent, and CREDIT SUISSE AG, TORONTO BRANCH, as Canadian
Administrative Agent.

The Borrower has requested the Lenders to extend credit in the form of (a) Term
Loans, in an aggregate principal amount of $1,250,000,000, (b) US Revolving
Credit Loans made available to the Borrower at any time and from time to time
prior to the Revolving Credit Maturity Date, in an aggregate principal amount at
any time outstanding not in excess of $165,000,000 less the sum of (i) the
aggregate US Letters of Credit Outstanding at such time and (ii) the aggregate
principal amount of all Swingline Loans outstanding at such time and (c)
Canadian Revolving Credit Loans made available to the Canadian Borrower and the
Borrower at any time and from time to time prior to the Revolving Credit
Maturity Date, in an aggregate principal amount at any time outstanding not in
excess of $10,000,000 less the sum of the aggregate Canadian Letters of Credit
Outstanding at such time. The Borrower has requested (a) the Letter of Credit
Issuers to issue Letters of Credit at any time and from time to time prior to
the L/C Maturity Date, in an aggregate face amount at any time outstanding not
in excess of $30,000,000 in the case of US Letters of Credit and $5,000,000 in
the case of Canadian Letters of Credit and (b) that the letters of credit issued
by the US Letter of Credit Issuer pursuant to the Existing Credit Agreement (the
“Existing Letters of Credit”) and identified on Schedule 1.1(a) hereto be deemed
to be Letters of Credit for all purposes under this Agreement. The Borrower has
requested the Swingline Lender to extend credit in the form of Swingline Loans
at any time and from time to time prior to the Swingline Maturity Date, in an
aggregate principal amount at any time outstanding not in excess of $10,000,000.

The proceeds of the Term Loans and any Revolving Credit Loans made on the
Closing Date will be used by the Borrower, together with the net proceeds of the
substantially concurrent issuance of the 10% senior unsecured notes due 2017
issued by the Borrower, which may be exchanged for notes registered under the
Securities Act of 1933, as amended, containing terms which are substantially
identical (such senior unsecured notes, including the registered exchange notes,
the “Senior Unsecured Notes”), to refinance the Existing Credit Agreement and
the Existing Notes, to pay fees and related expenses and to make the Specified
Dividend. Proceeds of Revolving Credit Loans and Swingline Loans will be used by
the Borrower and the Canadian Borrower after the Closing Date for general
corporate purposes (including Permitted Acquisitions). Letters of Credit will be
used by the Borrower and the Canadian Borrower for general corporate purposes.



--------------------------------------------------------------------------------

The parties hereto hereby agree as follows:

SECTION 1. Definitions

1.1. Defined Terms. (a) As used herein, the following terms shall have the
meanings specified in this Section 1.1 (it being understood that defined terms
in this Agreement shall include in the singular number the plural and in the
plural the singular):

“ABR” shall mean, for any day, a rate per annum equal to the greatest of (a) the
Prime Rate in effect on such day, (b) the Federal Funds Effective Rate in effect
on such day plus  1/2 of 1% and (c) the LIBOR Rate applicable for an Interest
Period of one month commencing on such day (or if such day is not a Business
Day, the immediately preceding Business Day) plus 1%; provided that, solely for
purposes of the foregoing, the LIBOR Rate for any day shall be based on the rate
set forth on such day at approximately 11:00 a.m. (London time) by reference to
the British Bankers’ Association Interest Settlement Rates for deposits in
dollars (as set forth by any service selected by Administrative Agent that has
been nominated by the British Bankers’ Association as an authorized vendor for
the purpose of displaying such rates). If the Administrative Agent shall have
determined (which determination shall be conclusive absent manifest error) that
it is unable to ascertain the Federal Funds Effective Rate or the LIBOR Rate, as
the case may be, for any reason, including the inability or failure of the
Administrative Agent to obtain sufficient quotations in accordance with the
terms of the definition thereof, the ABR shall be determined without regard to
clause (b) or (c) as applicable of the preceding sentence until the
circumstances giving rise to such inability no longer exist. Any change in the
ABR due to a change in the Prime Rate, the Federal Funds Effective Rate or the
LIBOR Rate shall be effective as of the opening of business on the effective day
of such change in the Prime Rate, the Federal Funds Effective Rate or the LIBOR
Rate, as the case may be.

“ABR Loan” shall mean any Loan bearing at a rate determined by reference to the
ABR and, in any event, shall include all Swingline Loans.

“Acceptable Price” shall have the meaning provided in Section 5.1(b)(iii).

“Acceptance Date” shall have the meaning provided in Section 5.1(b)(ii).

“Acquired EBITDA” shall mean, with respect to any Acquired Entity or Business or
any Converted Restricted Subsidiary (any of the foregoing, a “Pro Forma Acquired
Entity”), for any period, the amount for such period of Consolidated EBITDA of
such Pro Forma Acquired Entity (determined using such definitions as if
references to the Borrower and its Subsidiaries therein were to such Pro Forma
Acquired Entity and its Subsidiaries), all as determined on a consolidated basis
for such Pro Forma Acquired Entity in accordance with GAAP.

“Acquired Entity or Business” shall have the meaning provided in the definition
of the term “Consolidated EBITDA”.

“Acquired Permitted Capital Expenditure Amount” shall have the meaning provided
in Section 10.11.

 

-2-



--------------------------------------------------------------------------------

“Adjusted Canadian Total Revolving Credit Commitment” shall mean at any time the
Canadian Total Revolving Credit Commitment less the aggregate Canadian Revolving
Credit Commitments of all Defaulting Lenders.

“Adjusted US Total Revolving Credit Commitment” shall mean at any time the US
Total Revolving Credit Commitment less the aggregate US Revolving Credit
Commitments of all Defaulting Lenders.

“Adjusted Total Term Loan Commitment” shall mean at any time the Total Term Loan
Commitment less the Term Loan Commitments of all Defaulting Lenders.

“Administrative Agent” shall mean Credit Suisse AG, acting through such of its
branches or Affiliates as it may designate, as the administrative agent for the
Lenders under this Agreement and the other Credit Documents. All references
herein to the term “Administrative Agents” shall be deemed to refer to both the
Administrative Agent and the Canadian Administrative Agent, as the context
requires.

“Administrative Agent’s Office” shall mean (a) in respect of all Credit Events
for the account of the Borrower, the office of the Administrative Agent located
at Eleven Madison Avenue, New York, New York 10010, or such other office as the
Administrative Agent may hereafter designate in writing as such to the other
parties hereto and (b) in respect of all Credit Events for the account of the
Canadian Borrower, the office of the Canadian Administrative Agent located at
One First Canadian Place, Suite 2900, P.O. Box 301, Toronto, Ontario, Canada M5X
1C9, or such other office in Canada as the Canadian Administrative Agent may
hereafter designate in writing as such to the other parties hereto and all
references to the term “Canadian Administrative Agent’s Office” shall mean the
office referred to in this clause (b).

“Administrative Questionnaire” shall have the meaning provided in
Section 13.6(b).

“Affiliate” shall mean, with respect to any Person, any other Person directly or
indirectly controlling, controlled by, or under direct or indirect common
control with such Person. A Person shall be deemed to control another Person
(other than an individual) if the first Person possesses, directly or
indirectly, the power (a) to vote 10% or more of the equity interests having
ordinary voting power for the election of directors (or comparable governing
body) of such other Person or (b) to direct or cause the direction of the
management and policies of such other Person, whether through the ownership of
voting securities, by contract or otherwise.

“Affiliated Debt Fund” shall mean (x) any investment fund managed or advised by
Affiliates of a Sponsor that is a bona fide debt fund and (y) any bank,
insurance company, investment bank or commercial finance company that is an
Affiliate of a Sponsor, in the case of each of clause (x) and (y) that extends
credit or buys loans in the ordinary course of business.

“Affiliated Lender” shall mean, at any time, any Lender that is the Sponsor or
an Affiliate of the Sponsor (other than Parent, the Borrower, any of their
respective Subsidiaries, Credit Suisse AG and its Affiliates) at such time.

 

-3-



--------------------------------------------------------------------------------

“Agents” shall mean the Administrative Agent, the Canadian Administrative Agent,
the Joint Lead Arrangers, the Co-Arrangers, the Joint Bookrunners, the
Syndication Agent and the Co-Documentation Agents.

“Aggregate Canadian Revolving Credit Outstandings” shall have the meaning
provided in Section 5.2(b)(ii).

“Aggregate US Revolving Credit Outstandings” shall have the meaning provided in
Section 5.2(b)(i).

“Agreement” shall mean this Credit Agreement, as the same may be amended,
supplemented or otherwise modified from time to time.

“Amortization Amount” shall have the meaning provided in Section 5.2(c).

“Applicable ABR Margin” shall mean at any date, with respect to each ABR Loan
that is a Tranche B Term Loan, 4.25%, and with respect to each ABR Loan, Cdn ABR
Loan and Canadian Prime Loan that is a Revolving Credit Loan or Swingline Loan,
the applicable percentage per annum set forth below based upon the Status in
effect on such date:

 

Status

   Applicable ABR Margin for
Revolving Credit and Swingline  Loans
(including ABR Loans, Cdn ABR
Loans and Canadian Prime Loans)  

Level I Status

   4.25 % 

Level II Status

   4.00 % 

Level III Status

   3.75 % 

Level IV Status

   3.50 % 

“Applicable Amount” shall mean on any date (the “Reference Date”) (A) the sum
of, without duplication, (i) (x) for purposes of Sections 10.5(g), (h) and (i),
$100,000,000 and (y) for purposes of Section 10.6(c) and Section 10.7(a),
$50,000,000 and (ii) the portion of Excess Cash Flow for each fiscal year for
which Section 9.1 Financials have been delivered prior to the applicable
Reference Date not required to be applied to prepayments pursuant to
Section 5.2(a)(ii) (calculated after giving pro forma effect to any Investment
or dividend or prepayment, repurchase or redemption actually made pursuant to
Section 10.5(g), 10.5(h), 10.5(i), 10.6(c) or 10.7(a)), provided that, in the
case of Section 10.6(c) and 10.7(a) only, the amount in clause (ii) shall only
be available if the Consolidated Net Senior Secured Leverage Ratio of Borrower
for the Test Period most recently ended is less than 3.00:1.00, determined on a
pro forma basis after giving effect to any dividend or prepayment, repurchase or
redemption actually made pursuant to Sections 10.6(c) or 10.7(a), plus (B) the
amount of any capital contributions (other than any Cure Amount) made in cash to
the Borrower from and including the Business Day immediately following the
Closing Date through and including the Reference Date, including contributions
with proceeds from the issuance of equity securities of Holdings or Parent, in
each case to the extent such proceeds shall have been actually received by the
Borrower through the capital

 

-4-



--------------------------------------------------------------------------------

contribution of such proceeds to the Borrower, minus (C) the sum at the time of
determination of (i) the aggregate amount of Investments made since the Closing
Date pursuant to Section 10.5(g), 10.5(h) or 10.5(i), (ii) the aggregate amount
of dividends made since the Closing Date pursuant to Section 10.6(c) and
(iii) the aggregate amount of prepayments, repurchases and redemptions made
since the Closing Date pursuant to Section 10.7(a) .

“Applicable Discount” shall have the meaning provided in Section 5.1(b)(iii).

“Applicable LIBOR Margin” shall mean at any date, with respect to each LIBOR
Loan that is a Tranche B Term Loan, 5.25%, and with respect to each LIBOR Loan
that is a Revolving Credit Loan, the applicable percentage per annum set forth
below based upon the Status in effect on such date:

 

Status

   Applicable LIBOR Margin for
Revolving Credit Loans  

Level I Status

   5.25 % 

Level II Status

   5.00 % 

Level III Status

   4.75 % 

Level IV Status

   4.50 % 

“Applicable Stamping Fee” shall mean, with respect to each accepted or advanced
BA Loan by a Lender on any date, the applicable percentage per annum set forth
below based on the Status in effect on such date:

 

Status

   Applicable Stamping Fee  

Level I Status

   5.25 % 

Level II Status

   5.00 % 

Level III Status

   4.75 % 

Level IV Status

   4.50 % 

“Approved Bank” shall have the meaning provided in the definition of the term
“Cash Equivalents”.

“Approved Fund” shall have the meaning provided in Section 13.6(b) .

“Asset Sale Prepayment Event” shall mean any sale, transfer or other disposition
of any business unit, asset or other property of the Borrower or any of the
Restricted Subsidiaries not in the ordinary course of business (including any
Specified Asset Sale and any sale, transfer or other disposition of any capital
stock of any Subsidiary of the Borrower owned by the Borrower or a Restricted
Subsidiary, including any sale or issuance of any capital stock of any
Restricted Subsidiary). Notwithstanding the foregoing, the term “Asset Sale
Prepayment Event” shall not include any transaction permitted by Section 10.4,
other than transactions permitted by Sections 10.4(b) and (e).

 

-5-



--------------------------------------------------------------------------------

“Assignment and Acceptance” shall mean an assignment and acceptance
substantially in the form of Exhibit A-1.

“Authorized Officer” shall mean the Chairman of the Board, the President, the
Chief Financial Officer, the Treasurer or any other senior officer of the
Borrower designated as such in writing to the Administrative Agent by the
Borrower.

“Available Canadian Commitment” shall mean an amount equal to the excess, if
any, of (a) the Dollar Equivalent of the amount of the Canadian Total Revolving
Credit Commitment over (b) the Dollar Equivalent of the sum of (i) the aggregate
principal amount of all Canadian Revolving Credit Loans then outstanding and
(ii) the aggregate Canadian Letters of Credit Outstanding at such time.

“Available US Commitment” shall mean an amount equal to the excess, if any, of
(a) the amount of the US Total Revolving Credit Commitment over (b) the sum of
(i) the aggregate principal amount of all US Revolving Credit Loans (but not
Swingline Loans) then outstanding and (ii) the aggregate US Letters of Credit
Outstanding at such time.

“BA Discount Proceeds” shall mean, with respect to any BA Loan, an amount
calculated on the date of acceptance and purchase or advance of such BA Loan by
multiplying (a) the face or principal amount of such BA Loan by (b) the quotient
of one divided by the sum of one plus the product of (i) the BA Discount Rate
applicable to such BA Loan multiplied by (ii) a fraction, the numerator of which
is the term of such BA Loan measured in days (commencing on the date of
acceptance and purchase or advance and ending on, but excluding, the maturity
date thereof) and the denominator of which is 365; with such quotient being
rounded up or down to the nearest fifth decimal place, with .000005 being
rounded up.

“BA Discount Rate” shall mean:

(a) with respect to an issue of Bankers’ Acceptances to be accepted by a
Schedule I Lender hereunder, the CDOR Rate at or about 10:00 a.m. (Toronto time)
on the date of issuance and acceptance of such Bankers’ Acceptances for bankers’
acceptances having a comparable face value and an identical maturity date to the
face value and maturity date of such Bankers’ Acceptances; and

(b) with respect to an issue of Bankers’ Acceptances or a BA Equivalent Loan to
be accepted or advanced by another Canadian Lender hereunder, the lesser of:

(i) the rate determined by the Canadian Administrative Agent as being the
arithmetic average (rounded upwards to the nearest multiple of 0.01%) of the
discount rates, calculated on the basis of a year of 365 days, of the Schedule
II/III Reference Lenders determined in accordance with their normal practices at
or about 10:00 a.m. (Toronto time) on the date of issue and acceptance of such
Bankers’ Acceptances or advance of such BA Equivalent Loan for bankers’
acceptances having a comparable face amount and an identical maturity date to
the face or principal amount and maturity date of such Bankers’ Acceptances or
BA Equivalent Loan; and

 

-6-



--------------------------------------------------------------------------------

(ii) the rate established in (a) above plus 0.10% per annum.

“BA Equivalent Loans” shall mean, in relation to a Loan by way of BA Loans, an
advance in Canadian Dollars made by a Non-Acceptance Lender pursuant to
Section 2.14(i).

“BA Loans” shall mean the acceptance and purchase of Bankers’ Acceptances and BA
Equivalent Loans; provided that reference to the amount or principal amount of a
BA Loan shall mean the full face amount of the applicable Bankers’ Acceptances
or Discount Notes issued in connection therewith.

“Bankers’ Acceptance” shall mean a Draft denominated in Canadian Dollars drawn
by the Canadian Borrower and accepted and purchased by a Canadian Lender as
provided in Section 2.14 and includes a depository bill issued in accordance
with the Depository Bills and Notes Act (Canada).

“Bankruptcy Code” shall have the meaning provided in Section 11.5.

“Board” shall mean the Board of Governors of the Federal Reserve System of the
United States (or any successor).

“Bond” shall have the meaning provided in Section 12.1.

“Borrower” shall have the meaning provided in the preamble to this Agreement.

“Borrowing” shall mean and include (a) the incurrence of Swingline Loans from
the Swingline Lender on a given date, (b) the incurrence of one Type of Term
Loan on the Closing Date (or resulting from conversions on a given date after
the Closing Date) having, in the case of LIBOR Term Loans, the same Interest
Period (provided that ABR Loans incurred pursuant to Section 2.10(b) shall be
considered part of any related Borrowing of LIBOR Term Loans) and (c) the
incurrence of one Type of Revolving Credit Loan on a given date (or resulting
from conversions on a given date) having, in the case of LIBOR Revolving Credit
Loans or BA Loans, the same Interest Period (provided that ABR Loans, Cdn ABR
Loans or Canadian Prime Loans incurred pursuant to Section 2.10(b) or 2.10(c)
shall be considered part of any related Borrowing of LIBOR Revolving Credit
Loans or BA Loans, as the case may be).

“Business Day” shall mean any day excluding Saturday, Sunday and any day that
shall be in The City of New York or Toronto, Canada a legal holiday or a day on
which banking institutions are authorized by law or other governmental actions
to close; provided, however, that when used in connection with a LIBOR Loan, the
term “Business Day” shall also exclude any day on which banks are not open for
dealings in dollar deposits in the London interbank market.

“Canadian Administrative Agent” shall mean Credit Suisse AG, Toronto Branch, an
authorized foreign bank under the Bank Act (Canada), acting through any other
branch or Affiliate as it may designate, as the Canadian administrative agent
for the Lenders under this Agreement and the other Credit Documents, together
with any of its permitted successors appointed pursuant to Section 12.

 

-7-



--------------------------------------------------------------------------------

“Canadian Borrower” shall have the meaning provided in the preamble to this
Agreement.

“Canadian Borrowing” shall mean a Borrowing by the Canadian Borrower.

“Canadian Dollar Borrowing” shall mean a Borrowing denominated in Canadian
Dollars.

“Canadian Dollars” and “C$” shall mean the lawful money of Canada.

“Canadian Guarantee” shall mean the Canadian Guarantee, made by the Borrower,
Holdings, the US Subsidiary Guarantors and the Canadian Subsidiary Guarantors
party thereto in favor of the Canadian Administrative Agent for the ratable
benefit of the Canadian Lenders, substantially in the form of Exhibit B-2, as
the same may be amended, supplemented or otherwise modified from time to time.

“Canadian L/C Fronting Fee” shall have the meaning provided in Section 4.1(e).

“Canadian Lenders” shall mean each Lender that has a Canadian Revolving Credit
Commitment or that holds Canadian Revolving Credit Loans; provided that as of
the Closing Date, the relevant Canadian Lender or its Related Affiliate, if any,
shall be a “United States person” as contemplated by Section 2.1(b)(ii).

“Canadian Letter of Credit” shall have the meaning provided in Section 3.1(a).

“Canadian Letter of Credit Commitment” shall mean $5,000,000, as the same may be
reduced from time to time pursuant to Section 3.1(c).

“Canadian Letter of Credit Exposure” shall mean, with respect to any Canadian
Lender, at any time, the sum of (a) the Dollar Equivalent of the amount of any
Unpaid Drawings in respect of which such Canadian Lender has made (or is
required to have made) payments to the Canadian Letter of Credit Issuer pursuant
to Section 3.4(a) at such time and (b) the Dollar Equivalent of such Canadian
Lender’s Canadian Revolving Credit Commitment Percentage of the Canadian Letters
of Credit Outstanding at such time (excluding the portion thereof consisting of
Unpaid Drawings in respect of which the Canadian Lenders have made (or are
required to have made) payments to the Canadian Letter of Credit Issuer pursuant
to Section 3.4(a)).

“Canadian Letter of Credit Fee” shall have the meaning provided in
Section 4.1(d).

“Canadian Letter of Credit Issuer” shall mean Credit Suisse AG, Toronto Branch
or any successor pursuant to Section 3.6. The Canadian Letter of Credit Issuer
may, in its discretion, arrange for one or more Canadian Letters of Credit to be
issued by one or more Affiliates of the Canadian Letter of Credit Issuer, and in
each such case the term “Canadian Letter of Credit Issuer” shall include any
such Affiliate with respect to Canadian Letters of Credit issued by such
Affiliate. In the event that there is more than one Canadian Letter of Credit
Issuer at any time, references herein and in the other Credit Documents to the
Canadian Letter of Credit Issuer shall be deemed to refer to the Canadian Letter
of Credit Issuer in respect of the applicable Canadian Letter of Credit or to
all Canadian Letter of Credit Issuers, as the context requires.

 

-8-



--------------------------------------------------------------------------------

“Canadian Letters of Credit Outstanding” shall mean, at any time, the sum of,
without duplication, (a) the aggregate Stated Amount of outstanding Canadian
Letters of Credit and (b) the aggregate amount of all Unpaid Drawings in respect
of all Canadian Letters of Credit.

“Canadian Letter of Credit Request” shall have the meaning provided in
Section 3.2.

“Canadian Obligations” shall have the meaning assigned to such term in the
Canadian Security Agreement.

“Canadian Pension Plans” shall mean each plan that is a registered pension plan
for the purposes of the Tax Act and that is established, maintained or
contributed to by any Credit Party, or under which any Credit Party has any
liability or contingent liability, in relation to any employees or former
employees that it may have in Canada.

“Canadian Pledge Agreement” shall mean the Canadian Pledge Agreement entered
into by the Canadian Borrower, certain Subsidiaries of the Canadian Borrower and
the Canadian Administrative Agent, for the ratable benefit of the Canadian
Lenders, substantially in the form of Exhibit C-4, as the same may be amended,
supplemented or otherwise modified from time to time.

“Canadian Prime Loan” shall mean any Loan bearing interest at a rate determined
by reference to the Canadian Prime Rate.

“Canadian Prime Rate” shall mean the higher of (a) the rate of interest per
annum determined from time to time by the Canadian Administrative Agent as being
its reference rate then in effect for determining interest rates on C$
denominated commercial loans made in Canada and (b) the one-month CDOR Rate plus
1.00% per annum.

“Canadian Revolving Credit Commitment” shall mean, (a) with respect to each
Lender that is a Lender on the date hereof, the amount set forth opposite such
Lender’s name on Schedule 1.1(c) as such Lender’s “Canadian Revolving Credit
Commitment” and (b) in the case of any Lender that becomes a Lender after the
date hereof, the amount specified as such Lender’s “Canadian Revolving Credit
Commitment” in the Assignment and Acceptance pursuant to which such Lender
assumed a portion of the Canadian Total Revolving Credit Commitment, in each
case as the same may be changed from time to time pursuant to the terms hereof.

“Canadian Revolving Credit Commitment Percentage” shall mean at any time, for
each Canadian Lender, the percentage obtained by dividing (a) such Lender’s
Canadian Revolving Credit Commitment by (b) the Canadian Total Revolving Credit
Commitment, provided that at any time when the Canadian Total Revolving Credit
Commitment shall have been terminated, each Canadian Lender’s Canadian Revolving
Credit Commitment Percentage shall be its Canadian Revolving Credit Commitment
Percentage as in effect immediately prior to such termination.

 

-9-



--------------------------------------------------------------------------------

“Canadian Revolving Credit Exposure” shall mean, with respect to any Canadian
Lender at any time, the sum of (a) the aggregate principal amount of the Dollar
Equivalent of the Canadian Revolving Credit Loans of such Lender then
outstanding, and (b) such Lender’s Canadian Letter of Credit Exposure at such
time.

“Canadian Revolving Credit Loan” shall have the meaning provided in
Section 2.1(b)(ii).

“Canadian Security Agreement” shall mean the Canadian Security Agreement entered
into by the Canadian Borrower and the Canadian Administrative Agent for the
ratable benefit of the Canadian Lenders and the other Secured Parties (as
defined therein), substantially in the form of Exhibit C-2, as the same may be
amended, supplemented or otherwise modified from time to time.

“Canadian Security Documents” shall mean, collectively, (a) the Canadian
Guarantee, (b) the Canadian Security Agreement, (c) the Canadian Pledge
Agreement, (d) any Mortgage over Mortgaged Property of the Canadian Borrower,
(e) any Deed of Hypothec, Bond and Pledge referred to in Section 12.1 and
(f) any security document entered into by the Canadian Borrower or a Subsidiary
of the Canadian Borrower pursuant to Section 9.11, 9.12 or 9.15.

“Canadian Subsidiary Guarantors” shall mean each Subsidiary of the Canadian
Borrower that becomes a party to the Canadian Guarantee after the Closing Date
pursuant to Section 9.11 or otherwise.

“Canadian Total Revolving Credit Commitment” shall mean the sum of the Canadian
Revolving Credit Commitments of all the Lenders. The Canadian Total Revolving
Credit Commitment as of the Closing Date is $10,000,000.

“Capital Expenditures” shall mean, for any period, the aggregate of all
expenditures (whether paid in cash or accrued as liabilities and including in
all events all amounts expended or capitalized under Capital Leases, but
excluding any amount representing capitalized interest) by the Borrower and the
Restricted Subsidiaries during such period that, in conformity with GAAP, are or
are required to be included as additions during such period to property, plant
or equipment reflected in the consolidated balance sheet of the Borrower and its
Subsidiaries, provided that the term “Capital Expenditures” shall not include
(a) expenditures made in connection with the replacement, substitution,
restoration or repair of assets (i) to the extent financed from insurance
proceeds paid on account of the loss of or damage to the assets being replaced,
restored or repaired or (ii) with awards of compensation arising from the taking
by eminent domain or condemnation of the assets being replaced, (b) the purchase
price of equipment that is purchased simultaneously with the trade-in of
existing equipment to the extent that the gross amount of such purchase price is
reduced by the credit granted by the seller of such equipment for the equipment
being traded in at such time, (c) the purchase of plant, property or

equipment made within two years of the sale of any asset to the extent purchased
with the proceeds of such sale or (d) expenditures that constitute any part of
Consolidated Lease Expense.

 

-10-



--------------------------------------------------------------------------------

“Capital Lease” shall mean, as applied to any Person, any lease of any property
(whether real, personal or mixed) by that Person as lessee that, in conformity
with GAAP, is, or is required to be, accounted for as a capital lease on the
balance sheet of that Person.

“Capitalized Lease Obligations” shall mean, as applied to any Person, all
obligations under Capital Leases of such Person or any of its Subsidiaries, in
each case taken at the amount thereof accounted for as liabilities in accordance
with GAAP.

“Cash Equivalents” shall mean any of the following types of Investments, to the
extent owned by the Borrower or any Restricted Subsidiary:

(a) Dollars;

(b) direct obligations of, or obligations the principal of and interest on which
are unconditionally guaranteed by, the United States of America (or by any
agency thereof to the extent such obligations are backed by the full faith and
credit of the United States of America), in each case maturing within one year
from the date of acquisition thereof;

(c) investments in certificates of deposit, banker’s acceptances and time
deposits maturing within one year from the date of acquisition thereof issued or
guaranteed by or placed with, and money market deposit accounts issued or
offered by, the Administrative Agent or any domestic office of any commercial
bank organized under the laws of the United States of America or any State
thereof that has a combined capital and surplus and undivided profits of not
less than $500,000,000;

(d) investments in commercial paper maturing within 270 days from the date of
acquisition thereof and having, at such date of acquisition, the highest credit
rating obtainable from S&P or from Moody’s;

(e) fully collateralized repurchase agreements with a term of not more than 30
days for securities described in clause (b) above and entered into with a
financial institution satisfying the criteria of clause (c) above;

(f) investments in “money market funds” within the meaning of Rule 2a-7 of the
Investment Company Act of 1940, as amended, substantially all of whose assets
are invested in investments of the type described in clauses (a) through
(e) above; and

(g) other short-term investments utilized by Foreign Subsidiaries in accordance
with normal investment practices for cash management in investments of a type
analogous to the foregoing.

“Casualty Event” shall mean, with respect to any property of any Person, any
loss of or damage to, or any condemnation or other taking by a Governmental
Authority of, such property for which such Person or any of its Restricted
Subsidiaries receives insurance proceeds, or proceeds of a condemnation award or
other compensation.

 

-11-



--------------------------------------------------------------------------------

“Cdn ABR” shall mean, for any day, a rate per annum equal to the highest of
(a) the rate of interest per annum determined from time to time by the Canadian
Administrative Agent as its reference rate of interest then in effect for
determining interest rates on commercial loans denominated in Dollars made by it
in Canada, (b) the Federal Funds Effective Rate in effect on such day plus  1/2
of 1% and (c) the LIBOR Rate applicable for an Interest Period of one month
commencing on such day plus 1%; provided that, solely for purposes of the
foregoing, the LIBOR Rate for any day shall be based on the rate set forth on
such day at approximately 11:00 a.m. (London time) by reference to the British
Bankers’ Association Interest Settlement Rates for deposits in dollars (as set
forth by any service selected by Administrative Agent that has been nominated by
the British Bankers’ Association as an authorized vendor for the purpose of
displaying such rates). If the Canadian Administrative Agent shall have
determined (which determination shall be conclusive absent manifest error) that
it is unable to ascertain the Federal Funds Effective Rate or the LIBOR Rate, as
the case may be, for any reason, including the inability or failure of the
Canadian Administrative Agent to obtain sufficient quotations in accordance with
the terms of the definition thereof, the Cdn ABR shall be determined without
regard to clause (b) or (c) as applicable of the preceding sentence until the
circumstances giving rise to such inability no longer exist. Any change in the
Cdn ABR due to a change in the reference rate referred to in clause (a), Federal
Funds Effective Rate or the LIBOR Rate shall be effective as of the opening of
business on the effective day of such change in the reference rate referred to
in clause (a), the Federal Funds Effective Rate or the LIBOR Rate, as the case
may be.

“Cdn ABR Loans” shall mean any Loan bearing interest at a rate determined by
reference to the Cdn ABR.

“Cdn L/C Participants” shall have the meaning provided in Section 3.3(b).

“Cdn L/C Participation” shall have the meaning provided in Section 3.3(b).

“CDOR Rate” shall mean, as of any day with respect to a BA Loan and the Interest
Period selected by the Canadian Borrower for such BA Loan, or otherwise as
applicable, the average interest rate equal to:

(a) the average of the annual rates for Canadian Dollar bankers acceptances for
a term equal to such Interest Period (or a term as closely possible comparable
to such Interest Period) or such other specified period quoted (at approximately
10:00 a.m. Toronto time on such day) on the Reuters Monitor Money Rates Service,
CDOR page “Canadian Interbank Bid BA Rates”; and

(b) if such rate is not available on such day, the rate for such date will be
the annual discount rate (rounded upward to the nearest whole multiple of 1/100
of 1%) as of 10:00 a.m. (Toronto time) on such day at which the Canadian
Administrative Agent is then offering to purchase Canadian Dollar bankers
acceptances for a term approximately equal to such Interest Period (or a term as
closely comparable as possible to such Interest Period), or such other specified
period accepted by it.

 

-12-



--------------------------------------------------------------------------------

“Change in Law” shall mean (a) the adoption of any law, treaty, order, policy,
rule or regulation after the date of this Agreement, (b) any change in any law,
treaty, order, policy, rule or regulation or in the interpretation or
application thereof by any Governmental Authority after the date of this
Agreement or (c) compliance by the Lender with any guideline, request or
directive issued or made after the date hereof by any central bank or other
governmental or quasi-governmental authority (whether or not having the force of
law).

“Change of Control” shall mean and be deemed to have occurred if (a) (i) the
Sponsor and the Management Investors shall at any time not own, in the
aggregate, directly or indirectly, beneficially and of record, at least 35% of
the voting power of the outstanding Voting Stock of the Borrower (other than as
the result of one or more widely distributed offerings of Holdings’ or Parent’s
common stock, in each case whether by Parent, Holdings, the Sponsor or
Management Investors) and/or (ii) any person, entity or “group” (within the
meaning of Section 13(d) or 14(d) of the Securities Exchange Act of 1934, as
amended) shall at any time have acquired direct or indirect beneficial ownership
of a percentage of the voting power of the outstanding Voting Stock of the
Borrower that exceeds the percentage of the voting power of such Voting Stock
then beneficially owned, in the aggregate, by the Sponsor and the Management
Investors, unless, in the case of either clause (i) or (ii) above, the Sponsor
and the Management Investors have, at such time, the right or the ability by
voting power, contract or otherwise to elect or designate for election at least
a majority of the Board of Directors of the Borrower; and/or (b) at any time
Continuing Directors shall not constitute at least a majority of the Board of
Directors of the Borrower; and/or (c) at any time, Holdings shall cease to
directly own, beneficially and of record, 100% of the issued and outstanding
equity interests and Voting Stock of the Borrower; and/or (d) a Change of
Control (as defined in the Senior Unsecured Notes Indenture) shall have
occurred.

“Class”, when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are US Revolving Credit Loans,
Canadian Revolving Credit Loans, Tranche B Term Loans, New Tranche B Term Loans
(of the same Series), Extended Term Loans (of the same Extension Series),
Extended Revolving Credit Loans (of the same Extension Series) or Swingline
Loans and, when used in reference to any Commitment, refers to whether such
Commitment is a US Revolving Credit Commitment, a Canadian Revolving Credit
Commitment, an Extended Term Loan Commitment (of the same Extension Series), a
Tranche B Term Loan Commitment, a New Tranche B Term Loan Commitment or an
Extended Revolving Credit Commitment (of the same Extension Series).

“Closing Date” shall mean the date of the initial Borrowing hereunder.

“Closing Date Other Tender Procedures” shall mean (a) the acceptance for
purchase of Existing Notes validly tendered and not validly withdrawn pursuant
to the Tender Offers on the Initial Acceptance Date and the payment (including
the payment of any applicable consent fee) for such Existing Notes promptly
thereafter at the applicable price set forth in the Offer to Purchase and
subject to and on the terms and conditions set forth in the Offer Materials,

 

-13-



--------------------------------------------------------------------------------

(b) the acceptance for purchase of Existing Notes validly tendered and not
validly withdrawn pursuant to the Tender Offers on the Subsequent Acceptance
Date and the payment for such Existing Notes promptly thereafter at the
applicable price set forth in the Offer to Purchase and subject to and on the
terms and conditions set forth in the Offer Materials and (c) with respect to
all Existing Notes not so accepted for purchase pursuant to the Tender Offers,
the issuance of an irrevocable notice of redemption of such Existing Notes by
each of the Parent and the Borrower, as applicable, in accordance with the terms
of the applicable indenture governing such Existing Notes and applicable law.

“Co-Documentation Agent” shall mean each of Banc of America Securities LLC,
Barclays Bank PLC, Deutsche Bank AG New York Branch and KKR Capital Markets LLC,
together with their respective affiliates, as a co-documentation agent for the
Lenders under this Agreement and the other Credit Documents.

“Code” shall mean the Internal Revenue Code of 1986, as amended from time to
time, and the regulations promulgated and rulings issued thereunder. Section
references to the Code are to the Code, as in effect at the date of this
Agreement, and any subsequent provisions of the Code, amendatory thereof,
supplemental thereto or substituted therefor.

“Collateral” shall have the meaning provided in the Security Agreements or any
Mortgage, as applicable.

“Collateral Agent” shall have the meaning provided in the Security Agreements or
any Mortgage, as applicable.

“Commitment Fee Rate” shall mean, with respect to the Available US Commitment
and the Available Canadian Commitment on any day, 0.75% per annum; provided that
for any day on which the Consolidated Total Debt to Consolidated EBITDA Ratio
for the most recent four fiscal quarter period for which Section 9.1 Financials
are delivered to the Lenders under Section 9.1 is less than 5.00:1.00, the
Commitment Fee Rate in effect on such day shall be 0.50% per annum; provided,
further, that any change in the Commitment Fee Rate shall become effective as of
the first day following the last day of the most recent fiscal year or period
for which Section 9.1 Financials are delivered to the Lenders under Section 9.1.
Until the Borrower shall have first delivered the aforementioned Section 9.1
Financials, the Commitment Fee Rate shall be deemed to be 0.75% per annum.

“Commitments” shall mean, with respect to each Lender, such Lender’s Term Loan
Commitment, US Revolving Credit Commitment, Canadian Revolving Credit Commitment
or New Tranche B Term Loan Commitment.

“Confidential Information” shall have the meaning provided in Section 13.16.

“Confidential Information Memorandum” shall mean the Confidential Information
Memorandum of the Borrower dated September 2010, delivered to the Lenders in
connection with this Agreement.

 

-14-



--------------------------------------------------------------------------------

“Consent Solicitations” shall mean the solicitation of consents from the holders
of the Existing Notes to amend the respective indentures governing the Existing
Notes to eliminate the significant restrictive covenants and certain default
provisions contained therein, to be effected by each of the Borrower and Parent,
as applicable, concurrently with the Tender Offers.

“Consolidated Earnings” shall mean, for any period, “income (loss) before the
deduction of income taxes” of the Borrower and the Restricted Subsidiaries,
excluding (a) extraordinary items for such period, determined in a manner
consistent with the manner in which such amount was determined in accordance
with the audited financial statements referred to in Section 9.1(a) and (b) the
cumulative effect of a change in accounting principles during such period.

“Consolidated EBITDA” shall mean, for any period, the sum, without duplication,
of the amounts for such period of:

(a) Consolidated Earnings plus

(b) to the extent (and in the same proportion after giving effect to the
exclusion in clause (ii) in the proviso to this definition) already deducted in
arriving at Consolidated Earnings, the following:

 

  (i) interest expense as used in determining such Consolidated Earnings,

 

  (ii) depreciation expense,

 

  (iii) amortization expense,

 

  (iv) extraordinary losses and unusual or non-recurring charges (including
severance, relocation costs and one-time compensation charges),

 

  (v) non-cash charges (provided that if any such non-cash charges represent an
accrual or reserve for potential cash items in any future period, the cash
payment in respect thereof in such future period shall be subtracted from
Consolidated EBITDA to such extent, and excluding amortization of a prepaid cash
item that was paid in a prior period),

 

  (vi) losses on asset sales,

 

  (vii) restructuring charges or reserves (including costs related to
acquisitions permitted hereunder after the date hereof and to
closure/consolidation of facilities),

 

  (viii) in the case of any period that includes a period ending prior to or
during the fiscal year ending January 1, 2011, Transaction Expenses,

 

-15-



--------------------------------------------------------------------------------

  (ix) any expenses or charges incurred in connection with any issuance of debt,
equity securities or any refinancing transaction or any amendment or other
modification of any debt instrument, in each case permitted hereunder,

 

  (x) any fees and expenses related to Permitted Acquisitions,

 

  (xi) any deductions attributable to minority interests,

 

  (xii) the amount of cost savings and other operating improvements and
synergies projected by the Borrower in good faith and certified in writing by an
Authorized Officer to the Administrative Agent to be realized as a result of any
specified operational change taken or committed in such certificate to be taken
during such period (in each case calculated on a pro forma basis as though such
cost savings and other operating improvements and synergies had been realized on
the first day of such period), net of the amount of actual benefits realized
during such period from such actions to the extent already included in the
Consolidated Earnings for such period, provided that (i) the Borrower shall have
certified to the Administrative Agent that (A) such cost savings, operating
improvements and synergies are reasonably identifiable, factually supportable
and are reasonably anticipated to result from such actions and (B) such actions
have been taken, or have been committed to be taken and the benefits resulting
therefrom are anticipated by the Borrower to be realized within 18 months,
(ii) no amounts shall be added pursuant to this clause (xii) to the extent
already added pursuant to clause (iv) above or clause (iv) below with respect to
such period and (iii) such amounts added pursuant to this clause (xii) may not
exceed $30,000,000 in any period of four consecutive fiscal quarters;

 

  (xiii) the amount of management, monitoring, consulting and advisory fees and
related expenses paid to the Sponsors,

 

  (xiv) any impairment charge or asset write-off pursuant to Accounting
Standards Codifications Topic 350 Intangibles – Goodwill and Other (formerly
Financial Accounting Standards Board Statements of Financial Accounting
Standards No. 142) or Accounting Standards Codifications Topic 360 Property,
Plant and Equipment (formerly Financial Accounting Standards Board Statements of
Financial Accounting Standards No. 144) and the amortization of intangibles
arising pursuant to Accounting Standards Codifications Topic 805 Business
Combinations (formerly Financial Accounting Standards Board Statements of
Financial Accounting Standards No. 141(R)),

 

  (xv) [Reserved]

 

-16-



--------------------------------------------------------------------------------

  (xvi) foreign withholding taxes paid or accrued in such period,

 

  (xvii) non-cash charges related to stock compensation expense,

 

  (xviii) expenses consisting of internal software development costs that are
expensed during the period but could have been capitalized under alternative
accounting policies in accordance with GAAP,

 

  (xix) costs of surety bonds incurred during such period in connection with
financing activities, and

 

  (xx) loss from the early extinguishment of Indebtedness or hedging obligations
or other derivative instruments;

less to the extent included in arriving at Consolidated Earnings, the sum of the
following amounts for such period of:

(a) extraordinary gains and unusual or non-recurring gains,

(b) non-cash gains (excluding any such non-cash gain to the extent it represents
the reversal of an accrual or reserve for potential cash item in any prior
period),

(c) gains on asset sales, and

(d) any net after tax income from the early extinguishment of Indebtedness or
hedging obligations or other derivative instruments,

in each case, as determined on a consolidated basis for the Borrower and the
Restricted Subsidiaries in accordance with GAAP, provided that

(i) except as provided in clause (iv) below, there shall be excluded from
Consolidated Earnings for any period the income from continuing operations
before income taxes and extraordinary items of all Unrestricted Subsidiaries for
such period to the extent otherwise included in Consolidated Earnings, except to
the extent actually received in cash by the Borrower or its Restricted
Subsidiaries during such period through dividends or other distributions,

(ii) there shall be excluded from Consolidated Earnings for any period the
income from continuing operations before income taxes and extraordinary items of
each Minority Investment for such period corresponding to the percentage of
capital stock or other equity interests in such Minority Investment not owned by
the Borrower or its Restricted Subsidiaries,

(iii) there shall be excluded in determining Consolidated EBITDA non-operating
currency transaction gains and losses (including the net loss or gain resulting
from Hedge Agreements for currency exchange risk),

 

-17-



--------------------------------------------------------------------------------

(iv) (x) there shall be included in determining Consolidated EBITDA for any
period (A) the Acquired EBITDA of any Person, property, business or asset (other
than an Unrestricted Subsidiary) acquired to the extent not subsequently sold,
transferred or otherwise disposed of (but not including the Acquired EBITDA of
any related Person, property, business or assets to the extent not so acquired)
by the Borrower or any Restricted Subsidiary during such period (each such
Person, property, business or asset acquired and not subsequently so disposed
of, an “Acquired Entity or Business”), and the Acquired EBITDA of any
Unrestricted Subsidiary that is converted into a Restricted Subsidiary during
such period (each, a “Converted Restricted Subsidiary”), in each case based on
the actual Acquired EBITDA of such Acquired Entity or Business or Converted
Restricted Subsidiary for such period (including the portion thereof occurring
prior to such acquisition or conversion) and (B) for the purposes of the
definition of the term “Permitted Acquisition” and Sections 10.3, 10.9 and
10.10, an adjustment in respect of each Acquired Entity or Business equal to the
amount of the Pro Forma Adjustment with respect to such Acquired Entity or
Business for such period (including the portion thereof occurring prior to such
acquisition or conversion) as specified in the Pro Forma Adjustment Certificate
delivered to the Lenders and the Administrative Agent and (y) for purposes of
determining the Consolidated Total Debt to Consolidated EBITDA Ratio only, there
shall be excluded in determining Consolidated EBITDA for any period the Disposed
EBITDA of any Person, property, business or asset (other than an Unrestricted
Subsidiary) sold, transferred or otherwise disposed of, closed or classified as
discontinued operations by the Borrower or any Restricted Subsidiary during such
period (each such Person, property, business or asset so sold or disposed of, a
“Sold Entity or Business”), and the Disposed EBITDA of any Restricted Subsidiary
that is converted into an Unrestricted Subsidiary during such period (each, a
“Converted Unrestricted Subsidiary”), in each case based on the actual Disposed
EBITDA of such Sold Entity or Business or Converted Unrestricted Subsidiary for
such period (including the portion thereof occurring prior to such sale,
transfer, disposition or conversion) and

(v) there shall be excluded from Consolidated Earnings and the determination of
Consolidated EBITDA for any period the effects of adjustments in component
amounts required or permitted by the Accounting Standards Codifications Topic
805 Business Combinations (formerly Financial Accounting Standards Board
Statements of Financial Accounting Standards No. 141R) and Accounting Standards
Codifications Topic 350 Intangibles – Goodwill and Other (formerly Financial
Accounting Standards Board Statements of Financial Accounting Standards No. 142)
and related authoritative pronouncements, as a result of the Transactions, any
acquisition consummated prior to the Closing Date or Permitted Acquisitions or
the amortization or write-off of any amounts in connection with any thereof and
related financings of any thereof.

“Consolidated EBITDA to Consolidated Interest Expense Ratio” shall mean, as of
any date of determination, the ratio of (a) Consolidated EBITDA for the relevant
Test Period to (b) Consolidated Interest Expense for such Test Period.

“Consolidated Interest Expense” shall mean, for any period, the cash interest
expense (including that attributable to Capital Leases in accordance with GAAP
and all cash dividends paid in respect of Disqualified Equity Interests that
constitute Indebtedness for borrowed money under GAAP), net of cash interest
income and net cash payments received under Hedge Agreements (other than
currency swap agreements, currency future or option

 

-18-



--------------------------------------------------------------------------------

contracts, commodity price protection agreements or other commodity price
hedging agreements and other similar agreements), of the Borrower and the
Restricted Subsidiaries on a consolidated basis with respect to all outstanding
Indebtedness of the Borrower and the Restricted Subsidiaries, including all
commissions, discounts and other fees and charges owed with respect to letters
of credit and bankers’ acceptance financing and net costs under Hedge Agreements
(other than currency swap agreements, currency future or option contracts,
commodity price protection agreements or other commodity price hedging
agreements and other similar agreements), but excluding, however, amortization
of deferred financing costs and any other amounts of non-cash interest, all as
calculated on a consolidated basis in accordance with GAAP, provided that
(i) except as provided in clause (ii) below, there shall be excluded from
Consolidated Interest Expense for any period the cash interest expense (or cash
interest income) of all Unrestricted Subsidiaries for such period to the extent
otherwise included in Consolidated Interest Expense and (ii) for purposes of the
definition of the term “Permitted Acquisition” and Sections 10.3, 10.9 and
10.10, there shall be included in determining Consolidated Interest Expense for
any period the cash interest expense (or income) of any Acquired Entity or
Business acquired during such period and of any Converted Restricted Subsidiary
converted during such period, in each case based on the cash interest expense
(or income) of such Acquired Entity or Business or Converted Restricted
Subsidiary for such period (including the portion thereof occurring prior to
such acquisition or conversion) assuming any Indebtedness incurred or repaid in
connection with any such acquisition or conversion had been incurred or prepaid
on the first day of such period. Notwithstanding anything to the contrary
contained herein, for purposes of determining Consolidated Interest Expense for
any period ending prior to the first anniversary of the Closing Date,
Consolidated Interest Expense shall be an amount equal to actual Consolidated
Interest Expense from the Closing Date through the date of determination
multiplied by a fraction the numerator of which is 365 and the denominator of
which is the number of days from the Closing Date through the date of
determination.

“Consolidated Lease Expense” shall mean, for any period, all rental expenses of
the Borrower and the Restricted Subsidiaries during such period under operating
leases for real or personal property (including in connection with Permitted
Sale Leasebacks), excluding real estate taxes, insurance costs and common area
maintenance charges and net of sublease income, other than (a) obligations under
vehicle leases entered into in the ordinary course of business, (b) all such
rental expenses associated with assets acquired pursuant to a Permitted
Acquisition to the extent that such rental expenses relate to operating leases
in effect at the time of (and immediately prior to) such acquisition (including
the portion thereof occurring prior to such Permitted Acquisition) and
(c) Capitalized Lease Obligations, all as determined on a consolidated basis in
accordance with GAAP, provided that there shall be excluded from Consolidated
Lease Expense for any period the rental expenses of all Unrestricted
Subsidiaries for such period to the extent otherwise included in Consolidated
Lease Expense.

“Consolidated Net Income” shall mean, for any period, the consolidated net
income (or loss) after the deduction of income taxes of the Borrower and the
Restricted Subsidiaries, determined on a consolidated basis in accordance with
GAAP.

 

-19-



--------------------------------------------------------------------------------

“Consolidated Net Senior Secured Debt” shall mean, as of any date of
determination, the sum (without duplication) of (i) the aggregate principal
amount of the Term Loans outstanding at such date, (ii) the aggregate amount of
all Revolving Credit Loans outstanding at such date, (iii) the aggregate
principal amount of all other Indebtedness of the Borrower and the Restricted
Subsidiaries for borrowed money outstanding on such date that is secured by a
Lien on any property of the Borrower or a Restricted Subsidiary (other than any
Lien permitted under Section 10.2(b) and any replacement, extension or renewal
thereof permitted under Section 10.2(e)) and (iv) all Capitalized Lease
Obligations of the Borrower and the Restricted Subsidiaries outstanding on such
date, with all such Indebtedness referred to in the preceding clauses (iii) and
(iv) being calculated on a consolidated basis in accordance with GAAP, less the
aggregate amount of cash and Cash Equivalents included in the cash accounts
listed on the consolidated balance sheet of the Borrower and the Restricted
Subsidiaries as at such date to the extent the use thereof for application to
payment of Indebtedness is not prohibited by law or any contract to which the
Borrower or any of the Restricted Subsidiaries is a party.

“Consolidated Net Senior Secured Leverage Ratio” shall mean, as of any date of
determination, the ratio of (a) Consolidated Net Senior Secured Debt as of the
last day of the relevant Test Period to (b) Consolidated EBITDA for such Test
Period.

“Consolidated Total Debt” shall mean, as of any date of determination, (a) the
sum of (i) all Indebtedness of the Borrower and the Restricted Subsidiaries for
borrowed money outstanding on such date (including all Disqualified Equity
Interests that constitute Indebtedness for borrowed money under GAAP) and
(ii) all Capitalized Lease Obligations of the Borrower and the Restricted
Subsidiaries outstanding on such date, all calculated on a consolidated basis in
accordance with GAAP, minus (b) the aggregate amount of cash and Cash
Equivalents included in the cash accounts listed on the consolidated balance
sheet of the Borrower and the Restricted Subsidiaries as at such date to the
extent the use thereof for application to payment of Indebtedness is not
prohibited by law or any contract to which the Borrower or any of the Restricted
Subsidiaries is a party.

“Consolidated Total Debt to Consolidated EBITDA Ratio” shall mean, as of any
date of determination, the ratio of (a) Consolidated Total Debt as of the last
day of the relevant Test Period to (b) Consolidated EBITDA for such Test Period.

“Consolidated Working Capital” shall mean, at any date, the excess of (a) the
sum of all amounts (other than cash, cash equivalents and bank overdrafts) that
would, in conformity with GAAP, be set forth opposite the caption “total current
assets” (or any like caption) on a consolidated balance sheet of the Borrower
and the Restricted Subsidiaries at such date over (b) the sum of all amounts
that would, in conformity with GAAP, be set forth opposite the caption “total
current liabilities” (or any like caption) on a consolidated balance sheet of
the Borrower and the Restricted Subsidiaries on such date, but excluding (i) the
current portion of any Funded Debt, (ii) without duplication of clause
(i) above, all Indebtedness consisting of Loans and Letter of Credit Exposure to
the extent otherwise included therein and (iii) the current portion of deferred
income taxes.

 

-20-



--------------------------------------------------------------------------------

“Continuing Director” shall mean, at any date, an individual (a) who is a member
of the Board of Directors of the Borrower on the date hereof, (b) who, as at
such date, has been a member of such Board of Directors for at least the 12
preceding months, (c) who has been nominated to be a member of such Board of
Directors, directly or indirectly, by a Sponsor or Persons nominated by a
Sponsor or (d) who has been nominated to be a member of such Board of Directors
by a majority of the other Continuing Directors then in office.

“Converted Restricted Subsidiary” shall have the meaning provided in the
definition of the term “Consolidated EBITDA”.

“Converted Unrestricted Subsidiary” shall have the meaning provided in the
definition of the term “Consolidated EBITDA”.

“Credit Documents” shall mean this Agreement, the Security Documents, each
Letter of Credit, each Joinder Agreement and any promissory notes issued by the
Borrower hereunder.

“Credit Event” shall mean and include the making (but not the conversion or
continuation) of a Loan and the issuance of a Letter of Credit.

“Credit Party” shall mean each of Holdings, the Borrower, the Canadian Borrower,
the US Subsidiary Guarantors, the Canadian Subsidiary Guarantors, if any, and
each other Subsidiary of the Borrower that is a party to a Credit Document.

“Cure Right” shall have the meaning provided in Section 11.13(a).

“Cure Amount” shall have the meaning provided in Section 11.13(a).

“Debt Incurrence Prepayment Event” shall mean any issuance or incurrence by
Holdings, the Borrower or any of the Restricted Subsidiaries of any Indebtedness
(including any issuance by the Borrower of Permitted Other Indebtedness to the
extent the Net Cash Proceeds are not used to finance a Permitted Acquisition but
excluding any other Indebtedness permitted to be issued or incurred under
Section 10.1 other than Section 10.1(a)(xvi)).

“Deed of Hypothec” shall have the meaning provided in Section 12.1.

“Default” shall mean any event, act or condition that with notice or lapse of
time, or both, would constitute an Event of Default.

“Defaulting Lender” shall mean any Lender that (a) defaults in its obligation to
make any Loan or other payment within three Business Days of the date required
to be made by it hereunder unless such obligation or other payment is the
subject of a good faith dispute, (b) has notified the Administrative Agent or
any Credit Party in writing that it does not intend to satisfy any such
obligations or (c) has become the subject of a bankruptcy or insolvency
proceeding, or has had a receiver, conservator, trustee, custodian,
administrator, assignee for the benefit of creditors or similar Person charged
with the reorganization or liquidation of its business, appointed for it, or has
taken any action in furtherance of, or indicating its consent to, approval of or
acquiescence in any such proceeding or appointment or has a parent company that
has become the subject of a bankruptcy or insolvency proceeding, or has had a
receiver, conservator, trustee,

 

-21-



--------------------------------------------------------------------------------

custodian administrator, assignee for the benefit of creditors or similar Person
charged with the reorganization or liquidation of its business, appointed for
it, or has taken any action in furtherance of, or indicating its consent to,
approval of or acquiescence in any such proceeding or appointment.

“Discount Note” shall mean a non-interest-bearing promissory note or depository
note (within the meaning of the Depository Bills and Notes Act (Canada))
denominated in Canadian Dollars issued by the Canadian Borrower to a
Non-Acceptance Lender to evidence a BA Equivalent Loan.

“Discount Range” shall have meaning provided in Section 5.1(b)(ii).

“Discounted Prepayment Option Notice” shall have the meaning provided in
Section 5.1(b)(ii).

“Discounted Voluntary Prepayment” shall have the meaning provided in
Section 5.1(b)(i).

“Discounted Voluntary Prepayment Notice” shall have the meaning provided in
Section 5.1(b)(v).

“Disposed EBITDA” shall mean, with respect to any Sold Entity or Business or any
Converted Unrestricted Subsidiary (any of the foregoing, a “Pro Forma Disposed
Entity”) for any period, the amount for such period of Consolidated EBITDA of
such Pro Forma Disposed Entity (determined using such definitions as if
references to the Borrower and its Subsidiaries therein were to such Pro Forma
Disposed Entity and its Subsidiaries), all as determined on a consolidated basis
for such Pro Forma Disposed Entity in accordance with GAAP.

“Disqualified Equity Interests” shall mean, with respect to any Person, any
Stock or Stock Equivalent of such Person which, by its terms, or by the terms of
any security into which it is convertible or for which it is putable or
exchangeable, or upon the happening of any event, matures or is mandatorily
redeemable (other than solely for Stock or Stock Equivalents that are not
Disqualified Equity Interests), other than as a result of a change of control or
asset sale, pursuant to a sinking fund obligation or otherwise, or is redeemable
at the option of the holder thereof (other than as a result of a change of
control or asset sale to the extent the terms of such Stock or Stock Equivalent
provide that such Stock or Stock Equivalent shall not be required to be
repurchased or redeemed until 91 days after the then applicable Latest Maturity
Date has occurred or such repurchase or redemption is otherwise permitted by
this Agreement (including as a result of a waiver hereunder)), in whole or in
part, or requires the payment of any cash dividend or any other scheduled
payment constituting a return of capital in each case prior to the date that is
91 days after the then applicable Latest Maturity Date; provided that if such
Stock or Stock Equivalent is issued to any plan for the benefit of employees of
Holdings or its Subsidiaries or by any such plan to such employees, such Stock
or Stock Equivalent shall not constitute Disqualified Equity Interests solely
because it may be required to be repurchased by Holdings or its Subsidiaries in
order to satisfy applicable statutory, contractual or regulatory obligations.

 

-22-



--------------------------------------------------------------------------------

“dividends” shall have the meaning provided in Section 10.6.

“DLJMB” shall mean DLJ Merchant Banking Partners III, L.P., a Delaware limited
partnership.

“Dollar Borrowing” shall mean a Borrowing denominated in Dollars.

“Dollars” and “$” shall mean lawful currency of the United States of America.

“Dollar Equivalent” shall mean, on any date of determination, (a) with respect
to any amount denominated in Dollars, such amount, and (b) with respect to any
amount denominated in Canadian Dollars, the equivalent in Dollars of such
amount, determined by the Administrative Agent using the Exchange Rate.

“Domestic Subsidiary” shall mean each Subsidiary of the Borrower that is
organized under the laws of the United States, any state thereof, or the
District of Columbia.

“Draft” shall have the meaning provided in Section 2.14(f).

“Drawing” shall have the meaning provided in Section 3.4(b).

“Environmental Claims” shall mean any and all actions, suits, orders, decrees,
demands, demand letters, claims, liens, notices of noncompliance, violation or
potential responsibility or investigation (other than internal reports prepared
by the Borrower or any of the Subsidiaries (a) in the ordinary course of such
Person’s business or (b) as required in connection with a financing transaction
or an acquisition or disposition of real estate) or proceedings relating in any
way to any Environmental Law or any permit issued, or any approval given, under
any such Environmental Law (hereinafter, “Claims”), including, without
limitation, (i) any and all Claims by governmental or regulatory authorities for
enforcement, cleanup, removal, response, remedial or other actions or damages
pursuant to any applicable Environmental Law and (ii) any and all Claims by any
third party seeking damages, contribution, indemnification, cost recovery,
compensation or injunctive relief relating to the presence, release or
threatened release of Hazardous Materials or arising from alleged injury or
threat of injury to health or safety (to the extent relating to human exposure
to Hazardous Materials), or the environment including, without limitation,
ambient air, surface water, groundwater, land surface and subsurface strata and
natural resources such as wetlands.

“Environmental Law” shall mean any applicable Federal, state, foreign or local
statute, law, rule, regulation, ordinance, code and rule of common law now or
hereafter in effect and in each case as amended, and any binding judicial or
administrative interpretation thereof, including any binding judicial or
administrative order, consent decree or judgment relating to the protection of
environment, including, without limitation, ambient air, surface water,
groundwater, land surface and subsurface strata and natural resources such as
wetlands, or human health or safety (to the extent relating to human exposure to
Hazardous Materials), or Hazardous Materials.

 

-23-



--------------------------------------------------------------------------------

“ERISA” shall mean the Employee Retirement Income Security Act of 1974, as
amended from time to time. Section references to ERISA are to ERISA as in effect
at the date of this Agreement and any subsequent provisions of ERISA amendatory
thereof, supplemental thereto or substituted therefor.

“ERISA Affiliate” shall mean any trade or business (whether or not incorporated)
that, together with any Credit Party, is treated as a single employer under
Section 414(b) or (c) of the Code or, solely for purposes of Section 302 of
ERISA and Section 412 of the Code, is treated as a single employer under
Section 414 of the Code.

“ERISA Event” shall mean (a) any Reportable Event; (b) the existence with
respect to any Pension Plan of a non-exempt Prohibited Transaction; (c) any
failure by any Pension Plan to satisfy the minimum funding standards (within the
meaning of Sections 412 or 430 of the Code or Section 302 of ERISA) applicable
to such Pension Plan, whether or not waived; (d) the filing pursuant to
Section 412(c) of the Code or Section 302(c) of ERISA of an application for a
waiver of the minimum funding standard with respect to any Pension Plan, the
failure to make by its due date a required installment under Section 430(j) of
the Code with respect to any Pension Plan or the failure by any Credit Party or
any of its ERISA Affiliates to make any required contribution to a Multiemployer
Plan; (e) the incurrence by any Credit Party or any of its ERISA Affiliates of
any liability under Title IV of ERISA with respect to the termination of any
Pension Plan, including but not limited to the imposition of any Lien in favor
of the PBGC or any Pension Plan; (f) a determination that any Pension Plan is,
or is expected to be, in “at risk” status (within the meaning of Section 430 of
the Code or Section 303 of ERISA); (g) the receipt by any Credit Party or any of
its ERISA Affiliates from the PBGC or a plan administrator of any notice
relating to an intention to terminate any Pension Plan or to appoint a trustee
to administer any Pension Plan under Section 4042 of ERISA; (h) the incurrence
by any Credit Party or any of its ERISA Affiliates of any liability with respect
to the withdrawal or partial withdrawal from any Pension Plan or Multiemployer
Plan; or (i) the receipt by any Credit Party or any of its ERISA Affiliates of
any notice, or the receipt by any Multiemployer Plan from a Credit Party or any
ERISA Affiliate of any notice, concerning the imposition of Withdrawal Liability
or a determination that a Multiemployer Plan is, or is expected to be,
Insolvent, in Reorganization or in endangered or critical status (within the
meaning of Section 432 of the Code or Section 305 of ERISA).

“Event of Default” shall have the meaning provided in Section 11.

“Excess Cash Flow” shall mean, for any period, an amount equal to the excess of
(a) the sum, without duplication, of (i) Consolidated Net Income for such
period, (ii) an amount equal to the amount of all non-cash charges to the extent
deducted in arriving at such Consolidated Net Income, (iii) decreases in
Consolidated Working Capital for such period and (iv) an amount equal to the
aggregate net non-cash loss on the sale, lease, transfer or other disposition of
assets by the Borrower and the Restricted Subsidiaries during such period (other
than sales in the ordinary course of business) to the extent deducted in
arriving at such Consolidated Net Income over (b) the sum, without duplication,
of (i) an amount equal to the amount of all non-cash credits included in
arriving at such Consolidated Net Income, (ii) the amount of Capital
Expenditures made in cash during such period pursuant to Section 10.11,

 

-24-



--------------------------------------------------------------------------------

except to the extent that such Capital Expenditures were financed with the
proceeds of Indebtedness of the Borrower or its Restricted Subsidiaries,
(iii) the aggregate amount of all prepayments of Revolving Credit Loans and
Swingline Loans made during such period to the extent accompanying reductions of
the US Total Revolving Credit Commitments, except to the extent financed with
the proceeds of other Indebtedness of the Borrower or its Restricted
Subsidiaries, (iv) the aggregate amount of all principal payments of
Indebtedness of the Borrower or the Restricted Subsidiaries (including any Term
Loans and the principal component of payments in respect of Capitalized Lease
Obligations but excluding Revolving Credit Loans, Swingline Loans and voluntary
prepayments of Term Loans pursuant to Section 5.1) made during such period
(other than in respect of any revolving credit facility to the extent there is
not an equivalent permanent reduction in commitments thereunder), except to the
extent financed with the proceeds of other Indebtedness of the Borrower or its
Restricted Subsidiaries, (v) an amount equal to the aggregate net non-cash gain
on the sale, lease, transfer or other disposition of assets by the Borrower and
the Restricted Subsidiaries during such period (other than sales in the ordinary
course of business) to the extent included in arriving at such Consolidated Net
Income, (vi) increases in Consolidated Working Capital for such period,
(vii) payments by the Borrower and the Restricted Subsidiaries during such
period in respect of long-term liabilities of the Borrower and the Restricted
Subsidiaries other than Indebtedness, (viii) the amount of Investments made
during such period pursuant to Section 10.5 to the extent that such Investments
were financed with internally generated cash flow of the Borrower and the
Restricted Subsidiaries, (ix) the amount of dividends paid during such period
pursuant to clause (b) or (d) of the proviso to Section 10.6 to the extent such
dividends were financed with internally generated cash flow of the Borrower and
the Restricted Subsidiaries, (x) the aggregate amount of expenditures actually
made by the Borrower and the Restricted Subsidiaries in cash during such period
(including expenditures for the payment of financing fees) to the extent that
such expenditures are not expensed during such period and (xi) the aggregate
amount of any premium, make-whole or penalty payments actually paid in cash by
the Borrower and the Restricted Subsidiaries during such period that are
required to be made in connection with any prepayment of Indebtedness and that
are accounted for as extraordinary items.

“Exchange Rate” shall mean on any day the rate at which Canadian Dollars may be
exchanged into Dollars, computed by the Canadian Administrative Agent at the
Bank of Canada noon spot rate, after 12:00 noon (Toronto time) on such day,
provided that if at the time of any such determination, for any reason, no such
spot rate is being quoted, the Canadian Administrative Agent, after consultation
with the Borrower, may use any reasonable method it deems appropriate to
determine such rate, and such determination shall be conclusive absent manifest
error.

“Existing Class” shall mean an Existing Term Loan Class or Existing Revolving
Credit Class, as applicable.

“Existing Credit Agreement” shall mean the Credit Agreement, dated as of
October 4, 2004, by and among Visant Corporation (as successor to Jostens IH
Corp.), as Borrower, Jostens Canada Ltd., as Canadian Borrower, Visant Secondary
Holdings Corp. (as successor to Jostens Secondary Holdings Corp.), as Guarantor,
the lenders from time to time party thereto, Credit Suisse AG (formerly known as
Credit Suisse First Boston), as Administrative Agent, and Credit Suisse AG,
Toronto Branch (formerly known as Credit Suisse First Boston, Toronto Branch),
as Canadian Administrative Agent, as amended from time to time.

 

-25-



--------------------------------------------------------------------------------

“Existing Letters of Credit” shall have the meaning provided in the preamble to
this Agreement.

“Existing Notes” shall mean the Existing Senior Discount Notes, the Existing
Senior Notes and the Existing Senior Subordinated Notes.

“Existing Notes Repayment” shall mean the repayment (and the payment of any
applicable consent fee and related fees) by Parent or the Borrower, as
applicable, on the Closing Date of all outstanding principal of, and accrued and
unpaid interest to the date of such repayment on, Existing Notes validly
tendered and not validly withdrawn prior to the Consent Time (as defined in the
Offer to Purchase).

“Existing Revolving Credit Class” shall have the meaning provided in
Section 2.15(b)(ii).

“Existing Revolving Credit Commitment” shall have the meaning provided in
Section 2.15(b)(ii).

“Existing Revolving Credit Loans” shall have the meaning provided in
Section 2.15(b)(ii).

“Existing Senior Discount Notes” shall mean the 10.25% Senior Discount Notes due
2013 of Parent, issued pursuant to an indenture dated as of December 2, 2003,
with The Bank of New York Mellon Trust Company, N.A. (formerly known as The Bank
of New York), as trustee.

“Existing Senior Notes” shall mean the 8.75% Senior Notes due 2013 of Parent,
issued pursuant to an indenture dated as of April 4, 2006, with U.S. Bank
National Association, as trustee.

“Existing Senior Subordinated Notes” shall mean the 7.625% Senior Subordinated
Notes due 2012 of the Borrower, issued pursuant to an indenture dated as of
October 4, 2004, with The Bank of New York Mellon Trust Company, N.A. (formerly
known as The Bank of New York), as trustee.

“Existing Term Loan Class” shall have the meaning provided in
Section 2.15(b)(i).

“Extended New Tranche B Term Loan Repayment Amount” shall have the meaning
provided in Section 2.5(f).

“Extended New Tranche B Term Loan Repayment Date” shall have the meaning
provided in Section 2.5(f).

 

-26-



--------------------------------------------------------------------------------

“Extended Revolving Credit Class” shall have the meaning provided in
Section 2.15(b)(ii).

“Extended Revolving Credit Commitments” shall have the meaning provided in
Section 2.15(b)(ii).

“Extended Revolving Credit Loans” shall have the meaning provided in
Section 2.15(b)(ii).

“Extended Term Loans” shall have the meaning provided in Section 2.15(b)(i).

“Extending Lender” shall have the meaning provided in Section 2.15(b)(iii).

“Extension Amendment” shall have the meaning provided in Section 2.15(b)(iv).

“Extension Date” shall have the meaning provided in Section 2.15(b)(vi).

“Extension Election” shall have the meaning provided in Section 2.15(b)(iii).

“Extension Request” shall mean a Term Loan Extension Request or Revolving Credit
Extension Request, as applicable.

“Extension Series” shall mean all Extended Term Loans or Extended Revolving
Credit Commitments that are established pursuant to the same Extension Amendment
(or any subsequent Extension Amendment to the extent such Extension Amendment
expressly provides that the Extended Term Loans or Extended Revolving Credit
Commitments, as applicable, provided for therein are intended to be a part of
any previously established Extension Series) and that provide for the same
interest rate margins, extension fees and amortization schedule.

“FATCA” shall mean Sections 1471 through 1474 of the Code, as of the date of
this Agreement.

“Federal Funds Effective Rate” shall mean, for any day, the weighted average of
the per annum rates on overnight federal funds transactions with members of the
Federal Reserve System arranged by federal funds brokers, as published on the
next succeeding Business Day by the Federal Reserve Bank of New York, or, if
such rate is not so published for any day that is a Business Day, the average of
the quotations for the day of such transactions received by the Administrative
Agent from three federal funds brokers of recognized standing selected by it.

“Fees” shall mean all amounts payable pursuant to, or referred to in,
Section 4.1.

“Final Date” shall mean (a) for purposes of Section 4.1(a)(i), the date on which
the US Revolving Credit Commitments shall have terminated, no US Revolving
Credit Loans shall be outstanding and the US Letters of Credit Outstanding shall
have been reduced to zero and (b) for purposes of Section 4.1(a)(ii), the date
on which the Canadian Revolving Credit Commitments shall have terminated, no
Canadian Revolving Credit Loans shall be outstanding and the Canadian Letters of
Credit Outstanding shall have been reduced to zero.

 

-27-



--------------------------------------------------------------------------------

“First Lien Intercreditor Agreement” shall mean an Intercreditor Agreement among
the Administrative Agent, the Collateral Agent and the representatives for
purposes thereof for any other First Lien Secured Parties, whose terms shall be
at least as favorable to the Secured Parties hereunder as the summary of terms
attached as Exhibit L-1 hereto.

“First Lien Obligations” shall mean the Obligations and the Permitted Other
Indebtedness Obligations (other than any Permitted Other Indebtedness
Obligations that are unsecured or secured by a Lien ranking junior to the Lien
securing the Obligations), collectively.

“First Lien Secured Parties” shall mean the Secured Parties and the Permitted
Other Indebtedness Secured Parties and any representative on their behalf for
such purposes (other than in the case of Permitted Other Indebtedness Secured
Parties whose Permitted Other Indebtedness Obligations are secured by a Lien
ranking junior to the Lien securing the Obligations), collectively.

“Foreign Asset Sale” shall have the meaning provided in Section 5.2(h).

“Foreign Subsidiary” shall mean each Subsidiary of the Borrower that is not a
Domestic Subsidiary, including the Canadian Borrower.

“Funded Debt” shall mean all indebtedness of the Borrower and the Restricted
Subsidiaries for borrowed money that matures more than one year from the date of
its creation or matures within one year from such date that is renewable or
extendable, at the option of the Borrower or any Restricted Subsidiary, to a
date more than one year from such date or arises under a revolving credit or
similar agreement that obligates the lender or lenders to extend credit during a
period of more than one year from such date, including all amounts of Funded
Debt required to be paid or prepaid within one year from the date of its
creation and, in the case of the Borrower and the Canadian Borrower,
Indebtedness in respect of the Loans.

“GAAP” shall mean generally accepted accounting principles in the United States
of America or Canada, as applicable, as in effect from time to time; provided,
however, that if there occurs after the date hereof any change in GAAP that
affects in any respect the calculation of any covenant contained in Section 10,
the Lenders and the Borrower shall negotiate in good faith amendments to the
provisions of this Agreement that relate to the calculation of such covenant
with the intent of having the respective positions of the Lenders and the
Borrower after such change in GAAP conform as nearly as possible to their
respective positions as of the date of this Agreement and, until any such
amendments have been agreed upon, the covenants in Section 10 shall be
calculated as if no such change in GAAP has occurred.

“Governmental Authority” shall mean any nation or government, any state,
province, territory or other political subdivision thereof, and any entity
exercising executive, legislative, judicial, regulatory or administrative
functions of or pertaining to government.

“Guarantee Agreements” shall mean, collectively, the US Guarantee and the
Canadian Guarantee.

 

-28-



--------------------------------------------------------------------------------

“Guarantee and Collateral Exception Amount” shall mean, at any time,
$125,000,000 minus (b) the sum of (i) the aggregate amount of Indebtedness
incurred or assumed prior to such time pursuant to Section 10.1(a)(x) or (a)(xi)
that is outstanding at such time and that was used to acquire, or was assumed in
connection with the acquisition of, capital stock and/or assets in respect of
which guarantees, pledges and security have not been given pursuant to
Sections 9.11 and 9.12, (ii) the sum of (A) the aggregate New Tranche B Term
Loan Commitments at such time and (B) the aggregate principal amount of New
Tranche B Term Loans outstanding at such time and (iii) any Indebtedness
incurred by any Restricted Subsidiary that is not a Guarantor, provided that if
such aggregate amount is a negative number, the Guarantee and Collateral
Exception Amount shall be zero.

“Guarantee Obligations” shall mean, as to any Person, any obligation of such
Person guaranteeing or intended to guarantee any Indebtedness of any other
Person (the “primary obligor”) in any manner, whether directly or indirectly,
including any obligation of such Person, whether or not contingent, (a) to
purchase any such Indebtedness or any property constituting direct or indirect
security therefor (b) to advance or supply funds (i) for the purchase or payment
of any such Indebtedness or any such property or (ii) to maintain working
capital or equity capital of the primary obligor or otherwise to maintain the
net worth or solvency of the primary obligor, (c) to purchase property,
securities or services primarily for the purpose of assuring the owner of any
such Indebtedness of the ability of the primary obligor to make payment of such
Indebtedness or (d) otherwise to assure or hold harmless the owner of such
Indebtedness against loss in respect thereof; provided, however, that the term
“Guarantee Obligations” shall not include endorsements of instruments for
deposit or collection in the ordinary course of business. The amount of any
Guarantee Obligation shall be deemed to be an amount equal to the stated or
determinable amount of the Indebtedness in respect of which such Guarantee
Obligation is made or, if not stated or determinable, the maximum reasonably
anticipated liability in respect thereof (assuming such Person is required to
perform thereunder) as determined by such Person in good faith. The term
“Guarantee” when used as a verb shall mean to provide or incur a Guarantee
Obligation and when used as a noun shall have a correlative meaning.

“Guarantors” shall mean (a) Holdings, the US Subsidiary Guarantors and the
Canadian Subsidiary Guarantors (if any), other than the immaterial Subsidiaries
listed on Schedule 1.1(d), and (b) in respect of the Canadian Obligations, the
Borrower.

“Hazardous Materials” shall mean (a) any petroleum or petroleum products,
radioactive materials, friable asbestos, urea formaldehyde foam insulation,
transformers or other equipment that contain dielectric fluid containing
regulated levels of polychlorinated biphenyls, and radon gas; (b) any chemicals,
materials or substances defined as or included in the definition of “hazardous
substances”, “hazardous waste”, “hazardous materials”, “extremely hazardous
waste”, “restricted hazardous waste”, “toxic substances”, “toxic pollutants”,
“contaminants”, or “pollutants”, or words of similar import, under any
applicable Environmental Law; and (c) any other chemical, material or substance,
which is prohibited, limited or regulated by any Environmental Law.

 

-29-



--------------------------------------------------------------------------------

“Hedge Agreements” shall mean interest rate swap, cap or collar agreements,
interest rate future or option contracts, currency swap agreements, currency
future or option contracts, commodity price protection agreements or other
commodity price hedging agreements, and other similar agreements entered into by
the Borrower or the Canadian Borrower in the ordinary course of business (and
not for speculative purposes) in order to protect the Borrower, the Canadian
Borrower or any of the Restricted Subsidiaries against fluctuations in interest
rates, currency exchange rates or commodity prices.

“Holdings” shall have the meaning provided in the preamble to this Agreement.

“Increased Amount Date” shall have the meaning provided in Section 2.15(a).

“Indebtedness” of any Person shall mean (a) all indebtedness of such Person for
borrowed money (including all obligations of such Person in respect of
Disqualified Equity Interests), (b) the deferred purchase price of assets or
services that in accordance with GAAP would be included as liabilities in the
balance sheet of such Person, (c) the face amount of all letters of credit
issued for the account of such Person and, without duplication, all drafts drawn
thereunder, (d) all Indebtedness of a second Person secured by any Lien on any
property owned by such first Person, whether or not such Indebtedness has been
assumed, (e) all Capitalized Lease Obligations of such Person, (f) all
obligations of such Person under interest rate swap, cap or collar agreements,
interest rate future or option contracts, currency swap agreements, currency
future or option contracts and other similar agreements and (g) without
duplication, all Guarantee Obligations of such Person, provided that
Indebtedness shall not include (i) trade payables and accrued expenses, in each
case payable directly or through a bank clearing arrangement and arising in the
ordinary course of business, (ii) precious metal leases, whether capital or
operating and (iii) obligations in respect of commodity price protection
agreements or other commodity price hedging agreements.

“Initial Acceptance Date” shall mean, with respect to each Tender Offer, the
date on which, following the applicable Consent Time (as defined in the Offer to
Purchase) and promptly following the satisfaction or waiver of each of the
conditions to such Tender Offer, the Parent or the Borrower, as applicable,
accepts for purchase the Existing Notes of the applicable series validly
tendered and not validly withdrawn at or prior to the applicable Consent Time.

“Initial Yield” shall mean with respect to New Tranche B Term Loans made
pursuant to Section 2.15(a), the amount (as reasonably determined by the
Administrative Agent) equal to the sum of (a) the margin above the LIBOR Rate on
such New Tranche B Term Loans (increased by the amount that any “LIBOR floor”
applicable to such New Tranche B Term Loans on the date of the calculation
exceeds the LIBOR Rate on such date (without giving effect to the proviso
thereto)), and (b) the quotient obtained by dividing (i) the amount of any
Up-Front Fees on such New Tranche B Term Loans by (ii) the lesser of (x) the
Weighted Average Life to Maturity of such New Tranche B Term Loans and (y) four.

“Insolvent” with respect to any Multiemployer Plan, shall mean the condition
that such Plan is insolvent within the meaning of Section 4245 of ERISA.

“Intellectual Property” shall have the meaning assigned to such term in the
Security Agreement.

 

-30-



--------------------------------------------------------------------------------

“Interest Period” shall mean, with respect to any Term Loan or Revolving Credit
Loan, the interest period applicable thereto, as determined pursuant to
Section 2.9.

“Investment” shall mean, for any Person: (a) the acquisition (whether for cash,
property, services or securities or otherwise) of capital stock, bonds, notes,
debentures, partnership or other ownership interests or other securities of any
other Person (including any “short sale” or any sale of any securities at a time
when such securities are not owned by the Person entering into such sale);
(b) the making of any deposit with, or advance, loan or other extension of
credit to, any other Person (including the purchase of property from another
Person subject to an understanding or agreement, contingent or otherwise, to
resell such property to such Person), but excluding any such advance, loan or
extension of credit having a term not exceeding 364 days arising in the ordinary
course of business and excluding also any Investment in leases entered into in
the ordinary course of business; or (c) the entering into of any guarantee of,
or other contingent obligation with respect to, Indebtedness or other monetary
liability of any other Person.

“Joinder Agreement” shall mean an agreement substantially in the form of
Exhibit D.

“Jostens Business” shall mean, taken as a whole, the property, business of, and
controlling interest in the Voting Stock of, the Subsidiaries, business segments
and units within business segments engaged in the affinity products and services
business as conducted on the Closing Date and thereafter by entities including
Jostens, Inc.

“Judgment Currency” shall have the meaning set forth in Section 13.17.

“Judgment Currency Conversion Date” shall have the meaning set forth in
Section 13.17.

“KKR” shall mean each of Kohlberg Kravis Roberts & Co., L.P. and KKR
Associates, L.P.

“Latest Maturity Date” shall mean, at any date of determination, the latest of
the Maturity Dates.

“L/C Maturity Date” shall mean the date that is five Business Days prior to the
Revolving Credit Maturity Date.

“L/C Participants” shall mean the Cdn L/C Participants or the US L/C
Participants and each is an “L/C Participant”.

“L/C Participation” shall mean a US L/C Participation or a Cdn L/C
Participation.

“Lender” shall have the meaning provided in the preamble to this Agreement (and
shall include the Swingline Lender).

 

-31-



--------------------------------------------------------------------------------

“Lender Participation Notice” shall have the meaning provided in
Section 5.1(b)(iii).

“Letter of Credit” shall have the meaning provided in Section 3.1(a).

“Letter of Credit Exposures” shall mean US Letter of Credit Exposures and
Canadian Letter of Credit Exposures, as applicable.

“Letter of Credit Issuers” shall mean a collective reference to the US Letter of
Credit Issuer and the Canadian Letter of Credit Issuer and each is a “Letter of
Credit Issuer.”

“Letter of Credit Request” shall mean a US Letter of Credit Request and a
Canadian Letter of Credit Request, as applicable.

“Level I Status” shall mean, on any date, the Consolidated Total Debt to
Consolidated EBITDA Ratio is greater than or equal to 5.00 to 1.00 as of such
date.

“Level II Status” shall mean, on any date, the circumstance that Level I Status
does not exist and the Consolidated Total Debt to Consolidated EBITDA Ratio is
greater than or equal to 4.25 to 1.00 as of such date.

“Level III Status” shall mean, on any date, the circumstance that neither
Level I Status nor Level II Status exists and the Consolidated Total Debt to
Consolidated EBITDA Ratio is greater than or equal to 3.50 to 1.00 as of such
date.

“Level IV Status” shall mean, on any date, the circumstance that the
Consolidated Total Debt to Consolidated EBITDA Ratio is less than 3.50 to 1.00
as of such date.

“LIBOR Loan” shall mean any LIBOR Term Loan or LIBOR Revolving Credit Loan.

“LIBOR Rate” shall mean, in the case of any LIBOR Term Loan or LIBOR Revolving
Credit Loan, with respect to each day during each Interest Period pertaining to
such LIBOR Loan, (a) the rate per annum determined by the Administrative Agent
at approximately 11:00 a.m. (London time), on the date that is two Business Days
prior to the commencement of such Interest Period by reference to the British
Bankers’ Association Interest Settlement Rates for deposits in dollars (as set
forth by any service selected by the Administrative Agent that has been
nominated by the British Bankers’ Association as an authorized information
vendor for the purpose of displaying such rates) for a period equal to such
Interest Period (or, to the extent that an interest rate is not so
ascertainable, the rate per annum determined by the Administrative Agent to be
the average of the rates per annum at which deposits in dollars are offered for
such Interest Period to major banks in the London interbank market in London,
England by the Administrative Agent at approximately 11:00 a.m. (London time) on
the date that is two Business Days prior to the beginning of such Interest
Period) multiplied by (b) the Statutory Reserve Rate; provided that if the
“LIBOR Rate” as calculated above would be lower than 1.75% per annum at any
time, the “LIBOR Rate” shall be deemed to be 1.75% at such time.

 

-32-



--------------------------------------------------------------------------------

“LIBOR Revolving Credit Loan” shall mean any Revolving Credit Loan bearing
interest at a rate determined by reference to the LIBOR Rate.

“LIBOR Term Loan” shall mean any Term Loan bearing interest at a rate determined
by reference to the LIBOR Rate.

“Lien” shall mean any mortgage, pledge, security interest, hypothecation,
assignment, lien (statutory or other) or similar encumbrance (including any
agreement to give any of the foregoing, any conditional sale or other title
retention agreement or any lease in the nature thereof).

“Loan” shall mean any Revolving Credit Loan, Swingline Loan, Term Loan or New
Tranche B Term Loan made by any Lender hereunder.

“Management Investors” shall mean the management officers and employees of the
Borrower and its Subsidiaries who are investors in the Borrower on the Closing
Date.

“Mandatory Borrowing” shall have the meaning provided in Section 2.1(d).

“Material Adverse Change” shall mean any event or circumstance which has
resulted or is reasonably likely to result in a material adverse change in the
business, assets, operations, properties or financial condition of Holdings, the
Borrower and its Subsidiaries, taken as a whole, or that would materially
adversely affect the ability of Holdings, the Borrower and the other Credit
Parties, taken as a whole, to perform their obligations under this Agreement or
any of the other Credit Documents.

“Material Adverse Effect” shall mean a circumstance or condition affecting the
business, assets, operations, properties or financial condition of Holdings, the
Borrower and the Subsidiaries, taken as a whole, that would materially adversely
affect (a) the ability of the Borrower and the other Credit Parties, taken as a
whole, to perform their obligations under this Agreement or any of the other
Credit Documents or (b) the rights and remedies of the Administrative Agent and
the Lenders under this Agreement or any of the other Credit Documents.

“Material Subsidiary” shall mean, at any date of determination, each Restricted
Subsidiary of the Borrower (a) whose total assets at the last day of the Test
Period ending on the last day of the most recent fiscal period for which
Section 9.1 Financials have been delivered were equal to or greater than 5% of
the consolidated total assets of the Borrower and the Restricted Subsidiaries at
such date or (b) whose gross revenues for such Test Period were equal to or
greater than 5% of the consolidated gross revenues of the Borrower and the
Restricted Subsidiaries for such period, in each case determined in accordance
with GAAP.

“Maturity Date” shall mean the Tranche B Term Loan Maturity Date, the New
Tranche B Term Loan Maturity Date or the Revolving Credit Maturity Date.

“Maximum Incremental Facilities Amount” shall mean, at any date of
determination, (a) the sum of (i) $150,000,000, plus (ii) an additional
$150,000,000 provided that

 

-33-



--------------------------------------------------------------------------------

the Consolidated Net Senior Secured Leverage Ratio after the incurrence of any
portion thereof on a pro forma basis is no greater than 3.75:1.00 minus (b) the
sum of (i) the aggregate principal amount of New Tranche B Term Loan Commitments
incurred pursuant to Section 2.15(a) prior to such date and (ii) the aggregate
principal amount of Permitted Other Indebtedness issued or incurred pursuant to
Section 10.1(xvii) prior to such date.

“Minimum Borrowing Amount” shall mean (a) with respect to a Dollar Borrowing of
Term Loans or Revolving Credit Loans, $1,000,000, (b) with respect to a Canadian
Dollar Borrowing of Canadian Revolving Credit Loans, C$1,000,000 and (c) with
respect to a Borrowing of Swingline Loans, $100,000.

“Minimum Tender Condition” shall have the meaning provided in Section 2.16(b).

“Minority Investment” shall mean any Person (other than a Subsidiary) in which
the Borrower or any Restricted Subsidiary owns capital stock or other equity
interests.

“MNPI” shall have the meaning provided in Section 5.1(b)(i).

“Moody’s” shall mean Moody’s Investors Service, Inc. or any successor by merger
or consolidation to its business.

“Mortgage” shall mean a Mortgage, Assignment of Leases and Rents, Security
Agreement and Financing Statement or other security document entered into by the
owner of a Mortgaged Property and the Collateral Agent for the ratable benefit
of the Lenders in respect of that Mortgaged Property, substantially in the form
of Exhibit E, or, in the case of Mortgaged Properties located outside the United
States of America, in such form as agreed between the Borrower and the
Administrative Agent or the Canadian Administrative Agent, as applicable, as the
same may be amended, supplemented or otherwise modified from time to time.

“Mortgaged Property” shall mean, initially, each parcel of real estate and the
improvements thereto owned by a Credit Party and identified on Schedule 1.1(b),
and includes each other parcel of real property and improvements thereto with
respect to which a Mortgage is granted pursuant to Section 9.15.

“Multiemployer Plan” shall mean a multiemployer plan as defined in
Section 4001(a)(3) of ERISA.

“Net Cash Proceeds” shall mean, with respect to any Prepayment Event, (a) the
gross cash proceeds (including payments from time to time in respect of
installment obligations, if applicable) received by or on behalf of Holdings,
the Borrower or any of the Restricted Subsidiaries in respect of such Prepayment
Event, less (b) the sum of:

(i) in the case of any Prepayment Event, the amount, if any, of all taxes paid
or estimated to be payable by Holdings, the Borrower or any of the Restricted
Subsidiaries in connection with such Prepayment Event,

 

-34-



--------------------------------------------------------------------------------

(ii) in the case of any Prepayment Event, the amount of any reasonable reserve
established in accordance with GAAP against any liabilities (other than any
taxes deducted pursuant to clause (i) above) (x) associated with the assets that
are the subject of such Prepayment Event and (y) retained by Holdings, the
Borrower or any of the Restricted Subsidiaries, provided that the amount of any
subsequent reduction of such reserve (other than in connection with a payment in
respect of any such liability) shall be deemed to be Net Cash Proceeds of such
Prepayment Event occurring on the date of such reduction,

(iii) in the case of any Prepayment Event, the amount of any Indebtedness
secured by a Lien on the assets that are the subject of such Prepayment Event to
the extent that the instrument creating or evidencing such Indebtedness requires
that such Indebtedness be repaid upon consummation of such Prepayment Event,

(iv) in the case of any Asset Sale Prepayment Event (other than a transaction
permitted by Section 10.4(e)), Casualty Event or Permitted Sale Leaseback, the
amount of any proceeds of such Prepayment Event that the Borrower or any
Subsidiary has reinvested (or intends to reinvest within the Reinvestment Period
or has entered into a binding commitment prior to the last day of the
Reinvestment Period to reinvest) in the business of the Borrower or any of the
Restricted Subsidiaries (subject to Section 9.14), provided that any portion of
such proceeds that has not been so reinvested within such Reinvestment Period
shall, unless the Borrower or a Subsidiary has entered into a binding commitment
prior to the last day of such Reinvestment Period to reinvest such proceeds,
(x) be deemed to be Net Cash Proceeds of an Asset Sale Prepayment Event,
Casualty Event or Permitted Sale Leaseback occurring on the last day of such
Reinvestment Period and (y) be applied to the repayment of Term Loans in
accordance with Section 5.2(a)(i);

(v) in the case of any Prepayment Event, reasonable and customary fees,
commissions, expenses, and other costs paid by Holdings, the Borrower or any of
the Restricted Subsidiaries, as applicable, in connection with such Prepayment
Event (other than those payable to Holdings, the Borrower or any Subsidiary of
the Borrower), in each case only to the extent not already deducted in arriving
at the amount referred to in clause (a) above; and

(vi) in the case of a Specified Asset Sale, any Specified Asset Sale Proceeds.

“New Tranche B Term Loan Commitments” shall have the meaning provided in
Section 2.15(a).

“New Tranche B Term Loan Lender” shall have the meaning provided in
Section 2.15(a).

“New Tranche B Term Loans” shall have the meaning provided in Section 2.15(a).

“New Tranche B Term Loan Maturity Date” shall mean the date on which a New
Tranche B Term Loan matures.

 

-35-



--------------------------------------------------------------------------------

“New Tranche B Term Loan Repayment Amount” shall have the meaning provided in
Section 2.5(f).

“New Tranche B Term Loan Repayment Date” shall have the meaning provided in
Section 2.5(f).

“Non-Acceptance Lender” shall mean a Canadian Lender that does not accept
Bankers’ Acceptances.

“Non-Debt Fund Affiliate” shall mean any Affiliated Lender that is not an
Affiliated Debt Fund.

“Non-Defaulting Lender” shall mean and include each Lender other than a
Defaulting Lender.

“Non-Excluded Taxes” shall have the meaning provided in Section 5.4(a).

“Non-US Lender” shall have the meaning provided in Section 5.4(a).

“Non-US Participant” shall have the meaning provided in Section 5.4(c).

“Notice of Borrowing” shall have the meaning provided in Section 2.3(a).

“Notice of Conversion or Continuation” shall have the meaning provided in
Section 2.6(a).

“Obligations” shall have the meaning assigned to such term in the Security
Documents.

“Offer Materials” shall mean the Offer to Purchase and the accompanying Letter
of Transmittal and Consent (as defined in the Offer to Purchase).

“Offer to Purchase” shall mean the Offer to Purchase and Consent Solicitation
Statement, dated September 7, 2010, with respect to the Tender Offers, as
amended and supplemented from time to time.

“Offered Loans” shall have the meaning provided in Section 5.1(b)(iii).

“Other Refinancing Transactions” shall mean (a) the payment in full of all
amounts due or outstanding under the Existing Credit Agreement (other than any
Existing Letters of Credit that are deemed to be issued under this Agreement in
accordance with the terms hereof), the termination of all commitments thereunder
and the release and discharge of all guarantees thereof and security therefor,
(b) the Existing Notes Repayment and (c) the payment of the Specified Dividend.

“Other Tender Procedures” shall mean the Closing Date Other Tender Procedures
and the Post-Closing Other Tender Procedures, as applicable.

 

-36-



--------------------------------------------------------------------------------

“Parent” shall mean Visant Holding Corp., a Delaware corporation.

“Participant” shall have the meaning provided in Section 13.6(c)(i).

“Patriot Act” shall have the meaning provided in Section 13.18.

“PBGC” shall mean the Pension Benefit Guaranty Corporation referred to and
defined in ERISA and any successor entity performing similar functions.

“Pension Plan” shall mean any plan (other than a Multiemployer Plan) subject to
the provisions of Title IV of ERISA or Section 412 of the Code or Section 302 of
ERISA sponsored, maintained or contributed to by any Credit Party or any ERISA
Affiliate.

“Perfection Certificate” shall mean a certificate of Holdings, the Borrower and
the Canadian Borrower substantially in the form of Exhibit F or any other form
approved by the Administrative Agent.

“Permitted Acquisition” shall mean the acquisition, by merger or otherwise, by
the Borrower or any of the Restricted Subsidiaries of assets or capital stock or
other equity interests, so long as (a) such acquisition and all transactions
related thereto shall be consummated in accordance with applicable law; (b) such
acquisition shall result in the issuer of such capital stock or other equity
interests becoming (i) a Restricted Subsidiary and (ii) (x) in the case of a
Restricted Domestic Subsidiary, a US Subsidiary Guarantor or (y) in the case of
a Restricted Canadian Subsidiary, a Canadian Subsidiary Guarantor, in each case
to the extent required by Section 9.11; (c) such acquisition shall result in the
Administrative Agent or the Canadian Administrative Agent, as applicable, for
the ratable benefit of the applicable Lenders, being granted a security interest
in any capital stock or any assets so acquired, to the extent required by
Sections 9.11, 9.12 and/or 9.15; (d) after giving effect to such acquisition, no
Default or Event of Default shall have occurred and be continuing; and (e) the
Borrower shall be in compliance, on a pro forma basis after giving effect to
such acquisition (including any Indebtedness assumed or permitted to exist or
incurred pursuant to Sections 10.1(a)(x) and 10.1(a)(xi), respectively, and any
related Pro Forma Adjustment), with the covenants set forth in Sections 10.9 and
10.10, as such covenants are recomputed as at the last day of the most recently
ended Test Period under such Section as if such acquisition had occurred on the
first day of such Test Period.

“Permitted Capital Expenditure Amount” shall have the meaning provided in
Section 10.11.

“Permitted Debt Exchange” shall have the meaning provided in Section 2.16(a).

“Permitted Debt Exchange Notes” shall have the meaning provided in
Section 2.16(a).

“Permitted Debt Exchange Offer” shall have the meaning provided in
Section 2.16(a).

 

-37-



--------------------------------------------------------------------------------

“Permitted Investments” shall mean:

(a) securities issued or unconditionally guaranteed by the United States
government or any agency or instrumentality thereof, in each case having
maturities of not more than 24 months from the date of acquisition thereof;

(b) securities issued by any state of the United States of America or any
political subdivision of any such state or any public instrumentality thereof or
any political subdivision of any such state or any public instrumentality
thereof having maturities of not more than 24 months from the date of
acquisition thereof and, at the time of acquisition, having an investment grade
rating generally obtainable from either S&P or Moody’s (or, if at any time
neither S&P nor Moody’s shall be rating such obligations, then from another
nationally recognized rating service);

(c) commercial paper issued by any Lender or any bank holding company owning any
Lender;

(d) commercial paper maturing no more than 12 months after the date of creation
thereof and, at the time of acquisition, having a rating of at least A-2 or P-2
from either S&P or Moody’s (or, if at any time neither S&P nor Moody’s shall be
rating such obligations, an equivalent rating from another nationally recognized
rating service);

(e) domestic and LIBOR certificates of deposit or bankers’ acceptances maturing
no more than two years after the date of acquisition thereof issued by any
Lender or any other bank having combined capital and surplus of not less than
$250,000,000 in the case of domestic banks and $100,000,000 (or the Dollar
Equivalent thereof) in the case of foreign banks;

(f) repurchase agreements with a term of not more than 30 days for underlying
securities of the type described in clauses (a), (b) and (e) above entered into
with any bank meeting the qualifications specified in clause (e) above or
securities dealers of recognized national standing;

(g) marketable short-term money market and similar securities having a rating of
at least A-2 or P-2 from either S&P or Moody’s (or, if at any time neither S&P
nor Moody’s shall be rating such obligations, an equivalent rating from another
nationally recognized rating service);

(h) shares of investment companies that are registered under the Investment
Company Act of 1940 and substantially all the investments of which are one or
more of the types of securities described in clauses (a) through (g) above; and

(i) in the case of Investments by any Restricted Foreign Subsidiary or
Investments made in a country outside the United States of America, other
high-quality Investments customarily utilized for cash management purposes in
the country where such Restricted Foreign Subsidiary is located or in which such
Investment is made.

 

-38-



--------------------------------------------------------------------------------

“Permitted Liens” shall mean (a) Liens for taxes, assessments or governmental
charges or claims not overdue by more than 60 days or which are being contested
in good faith and by appropriate proceedings for which appropriate reserves have
been established in accordance with GAAP; (b) Liens in respect of property or
assets of the Borrower or any of the Subsidiaries imposed by law, such as
carriers’, warehousemen’s, mechanics’ landlords’, materialmen’s and repairmen’s
Liens and other similar Liens arising in the ordinary course of business, in
each case so long as such Liens arise in the ordinary course of business and do
not individually or in the aggregate have a Material Adverse Effect; (c) Liens
arising from judgments or decrees in circumstances not constituting an Event of
Default under Section 11.11; (d) Liens incurred or deposits made in connection
with workers’ compensation, unemployment insurance and other types of social
security legislation, or to secure the performance of tenders, statutory
obligations, surety and appeal bonds, bids, leases, government contracts,
performance and return-of-money bonds and other similar obligations incurred in
the ordinary course of business; (e) ground leases in respect of real property
on which facilities owned or leased by the Borrower or any of its Subsidiaries
are located; (f) easements, rights-of-way, restrictions, minor defects or
irregularities in title and other similar charges or encumbrances not
interfering in any material respect with the business of the Borrower and its
Subsidiaries, taken as a whole, or the Canadian Borrower and its Subsidiaries,
taken as a whole; (g) any interest or title of a lessor or secured by a lessor’s
interest under any lease permitted by this Agreement; (h) Liens in favor of
customs and revenue authorities arising as a matter of law to secure payment of
customs duties in connection with the importation of goods; (i) Liens on goods
the purchase price of which is financed by a documentary letter of credit issued
for the account of the Borrower or any of its Subsidiaries, provided that such
Lien secures only the obligations of the Borrower or such Subsidiaries in
respect of such letter of credit to the extent permitted under Section 10.1;
(j) leases or subleases granted to others not interfering in any material
respect with the business of the Borrower and its Subsidiaries, taken as a
whole; and (k) Liens created in the ordinary course of business in favor of
banks and other financial institutions over credit balances of any bank accounts
of the Borrower and the Restricted Subsidiaries held at such banks or financial
institutions, as the case may be, to facilitate the operation of cash pooling
and/or interest set-off arrangements in respect of such bank accounts in the
ordinary course of business.

“Permitted Other Indebtedness” shall mean subordinated or senior Indebtedness
(which Indebtedness may (x) be unsecured, (y) have the same lien priority as the
Obligations or (z) be secured by a Lien ranking junior to the Lien securing the
Obligations), in each case issued or incurred by the Borrower or a Guarantor,
(a) the terms of which do not provide for any scheduled repayment, mandatory
repayment or redemption or sinking fund obligations prior to, at the time of
incurrence, 91 days after the then applicable Latest Maturity Date (other than,
in each case, customary offers to repurchase upon a change of control, asset
sale or casualty or condemnation event and customary acceleration rights after
an event of default), (b) the covenants, events of default, guarantees,
collateral and other terms of which (other than interest rate and redemption or
prepayment premiums), taken as a whole, are not more restrictive to the Borrower
and the Restricted Subsidiaries than those herein; provided that a certificate
of an Authorized Officer of the Borrower delivered to the Administrative Agent
at least three Business Days (or such shorter period as the Administrative Agent
may reasonably agree) prior to the incurrence of such Indebtedness, together
with a reasonably detailed description of the material terms and conditions of
such Indebtedness or drafts of the documentation relating thereto, stating

 

-39-



--------------------------------------------------------------------------------

that the Borrower has determined in good faith that such terms and conditions
satisfy the foregoing requirement shall be conclusive evidence that such terms
and conditions satisfy the foregoing requirement unless the Administrative Agent
notifies the Borrower within such three Business Day period after receipt of
such certificate that it disagrees with such determination (including a
reasonable description of the basis upon which it disagrees), (c) of which no
Subsidiary of the Borrower (other than a Guarantor) is an obligor, (d) that, if
secured, is not secured by any assets other than the Collateral and (e) that, if
subordinated, provides in the corresponding Permitted Other Indebtedness
Documents for Subordination of the Obligations upon customary terms.

“Permitted Other Indebtedness Documents” shall mean any document or instrument
(including any guarantee, security agreement or mortgage and which may include
any of the Security Documents) issued or executed and delivered with respect to
any Permitted Other Indebtedness by any Credit Party.

“Permitted Other Indebtedness Obligations” shall mean, if any Permitted Other
Indebtedness is issued or incurred, all advances to, and debts, liabilities,
obligations, covenants and duties of, any Credit Party arising under any
Permitted Other Indebtedness Document, whether direct or indirect (including
those acquired by assumption), absolute or contingent, due or to become due, now
existing or hereafter arising and including interest and fees that accrue after
the commencement by or against any Credit Party or any Affiliate thereof of any
proceeding under any bankruptcy or insolvency law naming such Person as the
debtor in such proceeding, regardless of whether such interest and fees are
allowed claims in such proceeding. Without limiting the generality of the
foregoing, the Permitted Other Indebtedness Obligations of the applicable Credit
Parties under the Permitted Other Indebtedness Documents (and any of their
Restricted Subsidiaries to the extent they have obligations under the Permitted
Other Indebtedness Documents) include the obligation (including guarantee
obligations) to pay principal, interest, charges, expenses, fees, attorney
costs, indemnities and other amounts payable by any such Credit Party under any
Permitted Other Indebtedness Document.

“Permitted Other Indebtedness Secured Parties” shall mean the holders from time
to time of secured Permitted Other Indebtedness Obligations (and any
representative on their behalf).

“Permitted Sale Leaseback” shall mean any Sale Leaseback consummated by the
Borrower or any of the Restricted Subsidiaries after the Closing Date, provided
that such Sale Leaseback is consummated for fair value as determined at the time
of consummation in good faith by the Borrower and, in the case of any Sale
Leaseback (or series of related Sales Leasebacks) the aggregate proceeds of
which exceed $20,000,000, the Board of Directors of the Borrower (which such
determination may take into account any retained interest or other Investment of
the Borrower or such Restricted Subsidiary in connection with, and any other
material economic terms of, such Sale Leaseback).

“Person” shall mean any individual, partnership, joint venture, firm,
corporation, limited liability company, association, trust or other enterprise
or any Governmental Authority.

 

-40-



--------------------------------------------------------------------------------

“Pledge” shall have the meaning provided in Section 12.1.

“Pledge Agreement” shall mean the Pledge Agreement, entered into by Holdings,
the Borrower, the other pledgors party thereto and the Administrative Agent for
the ratable benefit of the Lenders, substantially in the form of Exhibit C-3, as
the same may be amended, supplemented or otherwise modified from time to time.

“Pledge Agreements” shall mean the Pledge Agreement and the Canadian Pledge
Agreement.

“Post-Closing Other Tender Procedures” shall mean, with respect to any Existing
Notes validly tendered but validly withdrawn, not validly tendered, not tendered
or not accepted for purchase pursuant to the Tender Offers for such notes,
sufficient funds shall have been deposited with the trustee under the indenture
governing the applicable Existing Notes for the full satisfaction and discharge
of the entire outstanding principal amount of such notes.

“PPSA” shall mean the Personal Property Security Act (Ontario), provided,
however, if the attachment, perfection, or priority of the Canadian
Administrative Agent’s Liens in any Collateral are governed by the personal
property security laws of any jurisdiction other than Ontario, “PPSA” shall mean
those personal property security laws in such other jurisdiction for the
purposes of the provisions of this Agreement relating to such attachment,
perfection or priority and for the definitions related to such provisions.

“Prepayment Event” shall mean any Asset Sale Prepayment Event, Debt Incurrence
Prepayment Event, Casualty Event or any Permitted Sale Leaseback.

“Prime Rate” shall mean the rate of interest per annum determined from time to
time by the Administrative Agent as its reference rate in effect at its
principal office in New York City.

“Pro Forma Adjustment” shall mean, for any Test Period that includes any of the
six consecutive fiscal quarters first ending following any Permitted
Acquisition, with respect to the Acquired EBITDA of the applicable Acquired
Entity or Business or the Consolidated EBITDA of the Borrower affected by such
acquisition, the pro forma increase or decrease in such Acquired EBITDA or such
Consolidated EBITDA, as the case may be, projected by the Borrower in good faith
as a result of reasonably identifiable and factually supportable net cost
savings or additional net costs, as the case may be, realizable during such
period by combining the operations of such Acquired Entity or Business with the
operations of the Borrower and its Subsidiaries, provided that so long as such
net cost savings or additional net costs will be realizable at any time during
such six quarter period, it may be assumed, for purposes of projecting such pro
forma increase or decrease to such Acquired EBITDA or such Consolidated EBITDA,
as the case may be, that such net cost savings or additional net costs will be
realizable during the entire such period; provided further that any such pro
forma increase or decrease to such Acquired EBITDA or such Consolidated EBITDA,
as the case may be, shall be without duplication for net cost savings or
additional net costs actually realized during such period and already included
in such Acquired EBITDA or such Consolidated EBITDA, as the case may be.

 

-41-



--------------------------------------------------------------------------------

“Pro Forma Adjustment Certificate” shall mean any certificate of an Authorized
Officer of the Borrower delivered pursuant to Section 9.1(h) or setting forth
the information described in clause (iv) to Section 9.1(d).

“Prohibited Transaction” shall mean the meaning assigned to such term in
Section 406 of ERISA and Section 4975(f)(3) of the Code.

“Proposed Discounted Prepayment Amount” shall have the meaning provided in
Section 5.1(b)(ii).

“Purchasing Borrower Party” shall mean Parent or any Subsidiary of Parent that
makes a Discounted Voluntary Prepayment pursuant to Section 5.1(b).

“Qualifying Lenders” shall have the meaning provided in Section 5.1(b)(iv).

“Qualifying Loans” shall have the meaning provided in Section 5.1(b)(iv).

“Real Estate” shall have the meaning provided in Section 9.1(f).

“Register” shall have the meaning provided in Section 13.6(b)(iv).

“Regulation D” shall mean Regulation D of the Board as from time to time in
effect and any successor to all or a portion thereof establishing reserve
requirements.

“Regulation T” shall mean Regulation T of the Board as from time to time in
effect and any successor to all or a portion thereof establishing margin
requirements.

“Regulation U” shall mean Regulation U of the Board as from time to time in
effect and any successor to all or a portion thereof establishing margin
requirements.

“Regulation X” shall mean Regulation X of the Board as from time to time in
effect and any successor to all or a portion thereof establishing margin
requirements.

“Reinvestment Period” shall mean the earlier of (x) 10 Business Days prior to
the occurrence of an obligation to make an offer to repurchase Senior Unsecured
Notes (or any Permitted Other Indebtedness) pursuant to the asset sale or event
of loss provisions of the Senior Unsecured Notes Indenture (or documents
governing the Permitted Other Indebtedness) and (y) 15 months following the date
of the applicable Asset Sale Prepayment Event or Casualty Event.

“Related Affiliate” shall mean with respect to any Lender with a Canadian
Revolving Credit Commitment, an Affiliate or lending office of such Lender
designated by it to make its Canadian Revolving Credit Commitment, Canadian
Letters of Credit and Canadian Revolving Credit Loans available to the Borrower
under this Agreement.

“Related Parties” shall mean, with respect to any specified Person, such
Person’s Affiliates and the directors, officers, employees, agents, trustees,
advisors of such Person and any Person that possesses, directly or indirectly,
the power to direct or cause the direction of the management or policies of such
Person, whether through the ability to exercise voting power, by contract or
otherwise.

 

-42-



--------------------------------------------------------------------------------

“Reorganization” shall mean, with respect to any Multiemployer Plan, the
condition that such plan is in reorganization within the meaning of Section 4241
of ERISA.

“Repayment Amount” shall mean the Tranche B Repayment Amount, a New Tranche B
Term Loan Repayment Amount with respect to any Series or an Extended New Tranche
B Term Loan Repayment Amount with respect to any Extension Series, as
applicable.

“Reportable Event” shall mean any “reportable event,” as defined in
Section 4043(c) of ERISA or the regulations issued thereunder, other than those
events as to which the 30-day notice period referred to in Section 4043(c) of
ERISA has been waived, with respect to a Pension Plan.

“Repricing Transaction” shall mean the prepayment or refinancing of all or a
portion of the Term Loans with the substantially concurrent incurrence by any
Credit Party of any long-term bank debt financing in the form of senior secured
term loans incurred for the primary purpose of repaying, refinancing,
substituting or replacing the Term Loans and of having an effective interest
cost or weighted average yield (as determined by the Administrative Agent
consistent with generally accepted financial practice and, in any event,
excluding any arrangement or commitment fees in connection therewith) that is
less than the interest rate for, or weighted average yield (as determined by the
Administrative Agent on the same basis) of, the Term Loans, including without
limitation, as may be effected through any amendment to this Agreement relating
to the interest rate for, or weighted average yield of, the Term Loans.

“Required Lenders” shall mean, at any date, (a) Non-Defaulting Lenders having or
holding a majority of the sum of (i) the Adjusted US Total Revolving Credit
Commitment at such date, (ii) the Adjusted Canadian Total Revolving Credit
Commitment at such date, (iii) the Adjusted Total Term Loan Commitment at such
date, and (iv) the outstanding principal amount of Term Loans (excluding Term
Loans held by Defaulting Lenders) at such date or (b) if the US Total Revolving
Credit Commitment, the Canadian Total Revolving Credit Commitment and the Total
Term Loan Commitment have been terminated, or for the purposes of acceleration
pursuant to Section 11, the holders (excluding Defaulting Lenders) of a majority
of the outstanding principal amount of the Loans and Letter of Credit Exposures
(excluding the Loans and Letter of Credit Exposures of Defaulting Lenders) in
the aggregate at such date.

“Required Tranche B Term Loan Lenders” shall mean, at any date, Non-Defaulting
Lenders having or holding a majority of the sum of (a) the portion of the
Adjusted Total Term Loan Commitment that relates to Tranche B Term Loan
Commitments at such date and (b) the outstanding principal amount of the Tranche
B Term Loans (excluding Tranche B Term Loans held by Defaulting Lenders) in the
aggregate at such date.

“Requirement of Law” shall mean, as to any Person, the certificate of
incorporation and by-laws or other organizational or governing documents of such
Person, and any law, treaty, rule or regulation or determination of an
arbitrator or a court or other Governmental Authority, in each case applicable
to or binding upon such Person or any of its property or assets or to which such
Person or any of its property or assets is subject.

 

-43-



--------------------------------------------------------------------------------

“Restricted Domestic Subsidiary” shall mean a Domestic Subsidiary that is a
Restricted Subsidiary.

“Restricted Foreign Subsidiary” shall mean a Foreign Subsidiary that is a
Restricted Subsidiary.

“Restricted Subsidiary” shall mean any Subsidiary of the Borrower other than an
Unrestricted Subsidiary.

“Revolving Credit Commitment Percentage” shall mean the Canadian Revolving
Credit Commitment Percentage and the US Revolving Credit Commitment Percentage,
as applicable.

“Revolving Credit Commitments” shall mean the US Revolving Credit Commitments,
the Canadian Revolving Credit Commitments and any Extended Revolving Credit
Commitment, as applicable.

“Revolving Credit Extension Request” shall have the meaning provided in
Section 2.15(b)(ii).

“Revolving Credit Loans” shall have the meaning provided in Section 2.1(b)(i).

“Revolving Credit Maturity Date” shall mean the date that is five years and
three months after the Closing Date, or, if such date is not a Business Day, the
immediately preceding Business Day.

“S&P” shall mean Standard & Poor’s, a division of the McGraw Hill Companies,
Inc., or any successor by merger or consolidation to its business.

“Sale Leaseback” shall mean any transaction or series of related transactions
pursuant to which the Borrower or any of the Restricted Subsidiaries (a) sells,
transfers or otherwise disposes of any property, real or personal, whether now
owned or hereafter acquired, and (b) as part of such transaction, thereafter
rents or leases such property or other property that it intends to use for
substantially the same purpose or purposes as the property being sold,
transferred or disposed.

“Schedule I Lender” means any Lender named in Schedule I to the Bank Act
(Canada).

“Schedule II/III Reference Lenders” means Credit Suisse AG, Toronto Branch and
other specified Canadian Lenders that are banks named in Schedule II or Schedule
III to the Bank Act (Canada) and approved by the Canadian Borrower and the
Canadian Administrative Agent.

 

-44-



--------------------------------------------------------------------------------

“Scotiabank Intercreditor Agreement” shall mean the Intercreditor Agreement
entered into by the Administrative Agent for the ratable benefit of the Lenders
and The Bank of Nova Scotia, substantially in form of Exhibit N, as the same may
be amended, supplemented or otherwise modified from time to time.

“Seasonal Revolving Indebtedness” shall mean the lesser of (a) $115,000,000 and
(b) the Dollar Equivalent of the amount of Revolving Credit Loans outstanding on
the last day of the third fiscal quarter in each fiscal year of the Borrower.

“SEC” shall mean the Securities and Exchange Commission or any successor
thereto.

“Second Lien Intercreditor Agreement” shall mean an Intercreditor Agreement
among the Administrative Agent, the Collateral Agent and the representatives for
purposes thereof for any other Permitted Other Indebtedness Secured Parties that
are holders of Permitted Other Indebtedness Obligations having a Lien on the
Collateral ranking junior to the Lien securing the Obligations, whose terms
shall be at least as favorable to the Secured Parties hereunder as the summary
of terms attached as Exhibit L-2 hereto.

“Section 2.15 Additional Amendment” shall have the meaning provided in
Section 2.15(b)(iv).

“Section 9.1 Financials” shall mean the financial statements delivered, or
required to be delivered, pursuant to Section 9.1(a) or (b) together with the
accompanying officer’s certificate delivered, or required to be delivered,
pursuant to Section 9.1(d).

“Secured Parties” shall have the meaning assigned to such term in the applicable
Security Documents.

“Security Agreement” shall mean the Security Agreement entered into by Holdings,
the Borrower, the US Subsidiary Guarantors, the Administrative Agent and the
Canadian Administrative Agent for the ratable benefit of the Lenders,
substantially in the form of Exhibit C-1, as the same may be amended,
supplemented or otherwise modified from time to time.

“Security Agreements” shall mean, collectively, the Security Agreement and the
Canadian Security Agreement.

“Security Documents” shall mean, collectively, (a) the Guarantee Agreements,
(b) the Security Agreements, (c) the Pledge Agreements, (d) the Mortgages,
(e) each other Canadian Security Document, (f) if executed, the First Lien
Intercreditor Agreement, (g) if executed, the Second Lien Intercreditor
Agreement and (h) each other security agreement or other instrument or document
executed and delivered pursuant to Section 9.11 or 9.12 or pursuant to any of
the Security Documents to secure any of the Obligations.

“Senior Unsecured Notes” shall have the meaning provided in the recitals hereof.

 

-45-



--------------------------------------------------------------------------------

“Senior Unsecured Notes Documents” shall mean the Senior Unsecured Notes
Indenture and all other instruments, agreements and other documents evidencing
or governing the Senior Unsecured Notes or providing for any Guarantee or other
right in respect thereof.

“Senior Unsecured Notes Indenture” shall mean the Indenture dated as of the
Closing Date, among the Borrower, the guarantors party thereto and U.S. Bank
National Association, as trustee, pursuant to which the Senior Unsecured Notes
are issued, as the same may be amended, supplemented or otherwise modified from
time to time to the extent permitted by Section 10.7.

“Series” shall have the meaning as provided in Section 2.15(a).

“Sold Entity or Business” shall have the meaning provided in the definition of
the term “Consolidated EBITDA”.

“Solvent” shall mean, with respect to the Borrower, that as of the Closing Date,
both (i) (a) the sum of the Borrower’s debt (including contingent liabilities)
does not exceed the present fair saleable value of the Borrower’s present
assets; (b) the Borrower’s capital is not unreasonably small in relation to its
business as contemplated on the Closing Date; and (c) the Borrower has not
incurred and does not intend to incur, or believe that it will incur, debts
including current obligations beyond its ability to pay such debts as they
become due (whether at maturity or otherwise); and (ii) the Borrower is
“solvent” within the meaning given that term and similar terms under applicable
laws relating to fraudulent transfers and conveyances. For purposes of this
definition, the amount of any contingent liability at any time shall be computed
as the amount that, in light of all of the facts and circumstances existing at
such time, represents the amount that can reasonably be expected to become an
actual or matured liability (irrespective of whether such contingent liabilities
meet the criteria for accrual under Statement of Financial Accounting Standard
No. 5).

“Specified Asset Sale” shall mean the sale or transfer of all or substantially
all of the property, business of, or controlling interest in the Voting Stock
of, any Subsidiary, business segment or unit within a business segment not
included in the Jostens Business.

“Specified Asset Sale Proceeds” shall mean 50% of the Net Cash Proceeds (without
regard to subclause (vi) of the definition thereof) of any Specified Asset Sale,
provided that (i) no such Net Cash Proceeds shall be used for the payment of a
dividend (as defined in Section 10.6) and shall otherwise be used in compliance
with the Senior Unsecured Notes Indenture and any other applicable Permitted
Other Indebtedness Documents as in effect on the date of any such Specified
Asset Sale and (ii) the Consolidated Net Senior Secured Leverage Ratio as of the
last day of the most recent Test Period for which Section 9.1 Financials have
been delivered does not exceed 3.50:1.00.

“Specified Dividend” shall mean a dividend in an amount of $517,025,921.75
payable in conjunction with the Other Refinancing Transactions.

“Specified Senior Indebtedness” shall mean the Senior Unsecured Notes or any
other senior unsecured notes issued by the Borrower.

 

-46-



--------------------------------------------------------------------------------

“Specified Subsidiary” shall mean, at any date of determination (a) any Material
Subsidiary or (b) any Unrestricted Subsidiary (i) whose total assets at the last
day of the Test Period ending on the last day of the most recent fiscal period
for which Section 9.1 Financials have been delivered were equal to or greater
than 10% of the consolidated total assets of the Borrower and the Subsidiaries
at such date, or (ii) whose gross revenues for such Test Period were equal to or
greater than 10% of the consolidated gross revenues of the Borrower and the
Subsidiaries for such period, in each case determined in accordance with GAAP
and (c) each other Subsidiary that, when combined with any other Subsidiary that
is the subject of an Event of Default under Section 11.5 would constitute a
Specified Subsidiary under clause (a) or (b) above.

“Sponsor” shall mean any of DLJMB and KKR and their respective Affiliates.

“Stated Amount” of any Letter of Credit shall mean the maximum amount from time
to time available to be drawn thereunder, determined without regard to whether
any conditions to drawing could then be met.

“Status” shall mean, as to the Borrower as of any date, the existence of Level I
Status, Level II Status, Level III Status or Level IV Status, as the case may be
on such date. Changes in Status resulting from changes in the Consolidated Total
Debt to Consolidated EBITDA Ratio shall become effective (the date of such
effectiveness, the “Effective Date”) as of the first day following the last day
of the most recent fiscal year or period for which (a) Section 9.1 Financials
are delivered to the Lenders under Section 9.1 and (b) an officer’s certificate
is delivered by the Borrower to the Lenders setting forth, with respect to such
Section 9.1 Financials, the then-applicable Status, and shall remain in effect
until the next change to be effected pursuant to this definition, provided that
(i) if the Borrower shall have made any payments in respect of interest during
the period (the “Interim Period”) from and including the Effective Date to but
excluding the day any change in Status is determined based on the relevant
Section 9.1 Financials as provided above, then the amount of the next such
payment due on or after such day shall be increased or decreased by an amount
equal to any underpayment or overpayment so made by the Borrower during such
Interim Period and (ii) each determination of the Consolidated Total Debt to
Consolidated EBITDA Ratio pursuant to this definition shall be made with respect
to the Test Period ending at the end of the fiscal period covered by the
relevant financial statements. Until the Borrower shall have first delivered the
aforementioned Section 9.1 Financials and officer’s certificate, the Status
shall be deemed to be Level I for purposes of determining the Applicable ABR
Margin or the Applicable LIBOR Margin, as the case may be.

“Statutory Reserve Rate” shall mean for any day as applied to any LIBOR Loan, a
fraction (expressed as a decimal), the numerator of which is the number one and
the denominator of which is the number one minus the aggregate of the maximum
reserve percentages that are in effect on that day (including any marginal,
special, emergency or supplemental reserves), expressed as a decimal, as
prescribed by the Board and to which the Administrative Agent or any Lender is
subject, for eurocurrency funding (currently referred to as “Eurocurrency
Liabilities” in Regulation D of the Board). Such reserve percentages shall
include those imposed pursuant to such Regulation D. LIBOR Loans shall be deemed
to constitute eurocurrency funding and to be subject to such reserve
requirements without benefit of or credit for proration, exemptions or

 

-47-



--------------------------------------------------------------------------------

offsets that may be available from time to time to any Lender under such
Regulation D or any comparable regulation. The Statutory Reserve Rate shall be
adjusted automatically on and as of the effective date of any change in any
reserve percentage.

“Stock” shall mean shares of capital stock or shares in the capital, as the case
may be (whether denominated as common stock or preferred stock or ordinary
shares or preferred shares, as the case may be), beneficial, partnership or
membership interests, participations or other equivalents (regardless of how
designated) of or in any Person, whether voting or non-voting.

“Stock Equivalents” shall mean all securities convertible into or exchangeable
for Stock and all warrants, options or other rights to purchase or subscribe for
any Stock, whether or not presently convertible, exchangeable or exercisable.

“Subordinated Indebtedness” shall mean Indebtedness of the Borrower or any
Guarantor that is by its terms subordinated in right of payment to the
obligations of the Borrower and such Guarantor, as applicable, under this
Agreement.

“Subsequent Acceptance Date” shall mean, with respect to each Tender Offer, the
date on which, following the applicable Expiration Date (as defined in the Offer
to Purchase), the Parent or the Borrower, as applicable, accepts for purchase
the Existing Notes of the applicable series validly tendered and not validly
withdrawn after the applicable Consent Time and on or prior to the applicable
Expiration Date.

“Subsidiary” of any Person shall mean and include (a) any corporation more than
50% of whose stock of any class or classes having by the terms thereof ordinary
voting power to elect a majority of the directors of such corporation
(irrespective of whether or not at the time stock of any class or classes of
such corporation shall have or might have voting power by reason of the
happening of any contingency) is at the time owned by such Person directly or
indirectly through Subsidiaries and (b) any partnership, association, joint
venture or other entity in which such Person directly or indirectly through
Subsidiaries has more than a 50% equity interest at the time. Unless otherwise
expressly provided, all references herein to a “Subsidiary” shall mean a
Subsidiary of the Borrower.

“Subsidiary Guarantor” shall mean a US Subsidiary Guarantor and a Canadian
Subsidiary Guarantor, as applicable.

“Successor Borrower” shall have the meaning provided in Section 10.3(a).

“Successor Canadian Borrower” shall have the meaning provided in
Section 10.3(b).

“Swingline Commitment” shall mean $10,000,000.

“Swingline Lender” shall mean Credit Suisse AG, acting through any of its
Affiliates or branches, in its capacity as lender of Swingline Loans hereunder.

 

-48-



--------------------------------------------------------------------------------

“Swingline Loans” shall have the meaning provided in Section 2.1(c).

“Swingline Maturity Date” shall mean, with respect to any Swingline Loan, the
date that is five Business Days prior to the Revolving Credit Maturity Date.

“Syndication Agent” shall mean Goldman Sachs Credit Partners LLC, together with
its affiliates, as syndication agent under this Agreement and the other Credit
Documents.

“Tax Act” shall mean the Income Tax Act (Canada), as amended, and any successor
thereto, and any regulations promulgated thereunder.

“Taxes” shall mean any and all present or future taxes, duties, levies, imposts,
assessments, deductions, withholdings or other similar charges imposed by any
Governmental Authority whether computed on a separate, consolidated, unitary,
combined or other basis and any and all liabilities (including interest, fines,
penalties or additions to tax) with respect to the foregoing.

“Tender Offers” shall mean the offers by the Borrower and Parent, as applicable
to purchase any and all outstanding Existing Notes made pursuant and subject to
and on the terms and conditions of the Offer Materials.

“Term Loans” shall mean the Tranche B Term Loans and any New Tranche B Term
Loans.

“Term Loan Commitment” shall mean, with respect to each Lender, such Lender’s
Tranche B Term Loan Commitment.

“Term Loan Extension Request” shall have the meaning provided in
Section 2.15(b)(i).

“Term Loan Lenders” shall mean the Tranche B Term Loan Lenders and any New
Tranche B Term Loan Lenders, as applicable.

“Test Period” shall mean, for any determination under this Agreement, the four
consecutive fiscal quarters of the Borrower then last ended.

“Total Commitment” shall mean the sum of the Total Term Loan Commitment, the US
Total Revolving Credit Commitment and the Canadian Total Revolving Credit
Commitment.

“Total Credit Exposure” shall mean, at any date, the sum of (a) the US Total
Revolving Credit Commitment at such date, (b) the Canadian Total Revolving
Credit Commitment at such date, (c) the Total Term Loan Commitment at such date
and (d) the outstanding principal amount of all Term Loans at such date.

 

-49-



--------------------------------------------------------------------------------

“Total Term Loan Commitment” shall mean the Tranche B Term Loan Commitments and
the New Tranche B Term Loan Commitments, if applicable, of all the Lenders.

“Tranche B Repayment Amount” shall have the meaning provided in Section 2.5(b).

“Tranche B Repayment Date” shall have the meaning provided in Section 2.5(b).

“Tranche B Term Loan” shall have the meaning provided in Section 2.1(a).

“Tranche B Term Loan Commitment” shall mean, (a) in the case of each Lender that
is a Lender on the date hereof, the amount set forth opposite such Lender’s name
on Schedule 1.1(c) as such Lender’s “Tranche B Term Loan Commitment” and (b) in
the case of any Lender that becomes a Lender after the date hereof, the amount
specified as such Lender’s “Tranche B Term Loan Commitment” in the Assignment
and Acceptance pursuant to which such Lender assumed a portion of the aggregate
Tranche B Term Loan Commitment, in each case as the same may be changed from
time to time pursuant to the terms hereof. The aggregate amount of the Tranche B
Term Loan Commitments as of the Closing Date is $1,250,000,000.

“Tranche B Term Loan Lender” shall mean a Lender with a Tranche B Term Loan
Commitment or an outstanding Tranche B Term Loan.

“Tranche B Term Loan Maturity Date” shall mean the date which is six years and
three months after the Closing Date or, if such date is not a Business Day, the
first Business Day thereafter.

“Transactions” shall mean, collectively, the transactions contemplated by this
Agreement and the Senior Unsecured Notes Indenture, including the Tender Offers
and Consent Solicitations, and the Other Refinancing Transactions.

“Transaction Expenses” shall mean any fees or expenses incurred or paid by the
Borrower or any of its Subsidiaries in connection with the Transactions, this
Agreement and the other Credit Documents and the transactions contemplated
hereby and thereby.

“Transferee” shall have the meaning provided in Section 13.6(e).

“Type” shall mean (a) as to any Term Loan, its nature as an ABR Loan or a LIBOR
Term Loan, (b) as to any US Revolving Credit Loan, its nature as an ABR Loan or
a LIBOR Revolving Credit Loan and (c) as to any Canadian Revolving Credit Loan,
its nature as a BA Loan, a Canadian Prime Loan or a Cdn ABR Loan.

“Unpaid Drawing” shall have the meaning provided in Section 3.4(a).

“Unpaid Refinancing Amount” shall mean, with respect to each series of Existing
Notes, the aggregate principal amount of such series of Existing Notes validly
tendered but validly withdrawn, not validly tendered, not tendered or not
accepted for purchase pursuant to the Tender Offers.

 

-50-



--------------------------------------------------------------------------------

“Unrestricted Subsidiary” shall mean (a) any Subsidiary of the Borrower that is
formed or acquired after the Closing Date, provided that at such time (or
promptly thereafter) the Borrower designates such Subsidiary an Unrestricted
Subsidiary in a written notice to the Administrative Agent, (b) any Restricted
Subsidiary subsequently re-designated as an Unrestricted Subsidiary by the
Borrower in a written notice to the Administrative Agent, provided that in the
case of (a) and (b), (x) such designation or re-designation shall be deemed to
be an Investment on the date of such designation or re-designation in an
Unrestricted Subsidiary in an amount equal to the sum of (i) the Borrower’s
direct or indirect equity ownership percentage of the net worth of such
designated or re-designated Restricted Subsidiary immediately prior to such
designation or re-designation (such net worth to be calculated without regard to
any guarantee provided by such designated or re-designated Restricted
Subsidiary) and (ii) the aggregate principal amount of any Indebtedness owed by
such designated or re-designated Restricted Subsidiary to the Borrower or any
other Restricted Subsidiary immediately prior to such designation or
re-designation, all calculated, except as set forth in the parenthetical to
clause (i), on a consolidated basis in accordance with GAAP and (y) no Default
or Event of Default would result from such designation or re-designation and
(c) each Subsidiary of an Unrestricted Subsidiary; provided, however, that
(A) at the time of any written designation or re-designation by the Borrower to
the Administrative Agent that any Unrestricted Subsidiary shall no longer
constitute an Unrestricted Subsidiary, such Unrestricted Subsidiary shall cease
to be an Unrestricted Subsidiary to the extent no Default or Event of Default
would result from such designation or re-designation (it being understood and
agreed that the designation or re-designation of any Unrestricted Subsidiary as
a Restricted Subsidiary shall constitute the incurrence by such Restricted
Subsidiary on the date of such designation or re-designation of any Indebtedness
or Liens of such designated or re-designated Unrestricted Subsidiary existing
immediately prior to such designation or re-designation) and (B) the Canadian
Borrower may not be designated as an Unrestricted Subsidiary. On or promptly
after the date of its formation, acquisition, designation or re-designation, as
applicable, each Unrestricted Subsidiary (other than an Unrestricted Subsidiary
that is a Foreign Subsidiary) shall have entered into a tax sharing agreement
containing terms that, in the reasonable judgment of the Administrative Agent,
provide for an appropriate allocation of tax liabilities and benefits.

“Up-Front Fees” shall mean the amount of any fees or discounts (including any
original issue discount) received by Lenders in connection with the making of
loans or extensions of credit (but excluding any amount or similar fee paid to
the Agents in their capacities as such) expressed as a percentage of such loan
or extension of credit.

“US Guarantee” shall mean the US Guarantee, made by Holdings and each US
Subsidiary Guarantor in favor of the Administrative Agent and the Canadian
Administrative Agent for the ratable benefit of the Lenders, substantially in
the form of Exhibit B-1, as the same may be amended, supplemented or otherwise
modified from time to time.

“US L/C Fronting Fee” shall have the meaning provided in Section 4.1(c).

 

-51-



--------------------------------------------------------------------------------

“US L/C Participant” shall have the meaning provided in Section 3.3(a).

“US L/C Participation” shall have the meaning provided in Section 3.3(a).

“US Letter of Credit” shall have the meaning provided in Section 3.1(a).

“US Letter of Credit Commitment” shall mean $30,000,000, as the same may be
reduced from time to time pursuant to Section 3.1(c).

“US Letter of Credit Exposure” shall mean, with respect to any Lender, at any
time, the sum of (a) the amount of any Unpaid Drawings in respect of which such
Lender has made (or is required to have made) payments to the US Letter of
Credit Issuer pursuant to Section 3.4(a) at such time and (b) such Lender’s
Revolving Credit Commitment Percentage of the US Letters of Credit Outstanding
at such time (excluding the portion thereof consisting of Unpaid Drawings in
respect of which the Lenders have made (or are required to have made) payments
to the US Letter of Credit Issuer pursuant to Section 3.4(a)).

“US Letter of Credit Fee” shall have the meaning provided in Section 4.1(b).

“US Letter of Credit Issuer” shall mean Credit Suisse AG or any successor
pursuant to Section 3.6. The US Letter of Credit Issuer may, in its discretion,
arrange for one or more US Letters of Credit to be issued by Affiliates or
through branches of the US Letter of Credit Issuer, and in each such case the
term “US Letter of Credit Issuer” shall include any such Affiliate or branch, as
applicable, with respect to US Letters of Credit issued by such Affiliate or
branch, as applicable. In the event that there is more than one US Letter of
Credit Issuer at any time, references herein and in the other Credit Documents
to the US Letter of Credit Issuer shall be deemed to refer to the US Letter of
Credit Issuer in respect of the applicable US Letter of Credit or to all US
Letter of Credit Issuers, as the context requires.

“US Letters of Credit Outstanding” shall mean, at any time, the sum of, without
duplication, (a) the aggregate Stated Amount of all outstanding US Letters of
Credit and (b) the aggregate amount of all Unpaid Drawings in respect of all US
Letters of Credit.

“US Letter of Credit Request” shall have the meaning provided in Section 3.2.

“US Revolving Credit Commitment” shall mean, (a) with respect to each Lender
that is a Lender on the date hereof, the amount set forth opposite such Lender’s
name on Schedule 1.1(c) as such Lender’s “US Revolving Credit Commitment” and
(b) in the case of any Lender that becomes a Lender after the date hereof, the
amount specified as such Lender’s “US Revolving Credit Commitment” in the
Assignment and Acceptance pursuant to which such Lender assumed a portion of the
US Total Revolving Credit Commitment, in each case as the same may be changed
from time to time pursuant to terms hereof. The US Total Revolving Credit
Commitment as of the Closing Date is $165,000,000.

“US Revolving Credit Commitment Percentage” shall mean at any time, for each
Lender, the percentage obtained by dividing (a) such Lender’s US Revolving
Credit Commitment by (b) the US Total Revolving Credit Commitment, provided that
at any time when the US Total Revolving Credit Commitment shall have been
terminated, each Lender’s US Revolving Credit Commitment Percentage shall be its
US Revolving Credit Commitment Percentage as in effect immediately prior to such
termination.

 

-52-



--------------------------------------------------------------------------------

“US Revolving Credit Exposure” shall mean, with respect to any Lender at any
time, the sum of (a) the aggregate principal amount of the US Revolving Credit
Loans of such Lender then outstanding, and (b) such Lender’s US Letter of Credit
Exposure at such time.

“US Revolving Credit Loan” shall have the meaning provided in Section 2.1(b)(i).

“US Subsidiary Guarantors” shall mean (a) each Domestic Subsidiary (other than
an Unrestricted Subsidiary) on the Closing Date and (b) each Domestic Subsidiary
that becomes a party to the US Guarantee after the Closing Date pursuant to
Section 9.11 or otherwise.

“US Total Revolving Credit Commitment” shall mean the sum of the US Revolving
Credit Commitments of all the Lenders.

“Voting Stock” shall mean, with respect to any Person, shares of such Person’s
capital stock having the right to vote for the election of directors of such
Person under ordinary circumstances.

“Weighted Average Life to Maturity” shall mean, when applied to any Indebtedness
at any date, the number of years obtained by dividing: (a) the sum of the
product obtained by multiplying (i) the amount of each then remaining
installment, sinking fund, serial maturity or other required payments of
principal, including payment at final maturity, in respect thereof, by (ii) the
number of years (calculated to the nearest one-twelfth) that will elapse between
such date and the making of such payment; by (b) the then outstanding principal
amount of such Indebtedness.

“Withdrawal Liability” shall mean liability to a Multiemployer Plan as a result
of a complete or partial withdrawal from such Multiemployer Plan, as such terms
are defined in Title IV of ERISA.

(b) The words “hereof,” “herein” and “hereunder” and words of similar import
when used in this Agreement shall refer to this Agreement as a whole and not to
any particular provision of this Agreement, and Section and Exhibit references
are to Sections of and Exhibits to this Agreement unless otherwise specified.
The words “include,” “includes” and “including” shall be deemed to be followed
by the phrase “without limitation”.

SECTION 2. Amount and Terms of Credit

2.1. Commitments. (a) Subject to and upon the terms and conditions herein set
forth, each Lender having a Tranche B Term Loan Commitment severally agrees to
make a loan or loans (each a “Tranche B Term Loan”) to the Borrower in Dollars
on the Closing Date, which Tranche B Term Loans in the aggregate for any such
Lender shall not exceed the Tranche B Term Loan Commitment of such Lender and in
the aggregate for all such Lenders shall not exceed $1,250,000,000.

 

-53-



--------------------------------------------------------------------------------

Such Term Loans (i) shall be made on the Closing Date, (ii) may at the option of
the Borrower be incurred and maintained as, and/or converted into, ABR Loans or
LIBOR Term Loans, provided that all such Term Loans made by each of the Lenders
pursuant to the same Borrowing shall, unless otherwise specifically provided
herein, consist entirely of Term Loans of the same Type, (iii) may be repaid or
prepaid in accordance with the provisions hereof, but once repaid or prepaid,
may not be reborrowed, (iv) shall not exceed for any such Lender the Tranche B
Term Loan Commitment of such Lender and (v) shall not exceed in the aggregate
the total of all Tranche B Term Loan Commitments. On the Tranche B Term Loan
Maturity Date, all Tranche B Term Loans shall be repaid in full.

(b) (i) Subject to and upon the terms and conditions herein set forth, each
Lender having a US Revolving Credit Commitment severally agrees to make a loan
or loans denominated in Dollars (each a “US Revolving Credit Loan” and,
collectively, the “US Revolving Credit Loans” and, together with the Canadian
Revolving Credit Loans, the “Revolving Credit Loans”) to the Borrower, which US
Revolving Credit Loans (A) shall be made at any time and from time to time on
and after the Closing Date and prior to the Revolving Credit Maturity Date
(provided that the aggregate principal amount of Revolving Credit Loans and
Swingline Loans made on the Closing Date shall not exceed $115,000,000),
(B) may, at the option of the Borrower be incurred and maintained as, and/or
converted into, ABR Loans or LIBOR Revolving Credit Loans, provided that all US
Revolving Credit Loans made by each of the Lenders pursuant to the same
Borrowing shall, unless otherwise specifically provided herein, consist entirely
of US Revolving Credit Loans of the same Type, (C) may be repaid and reborrowed
in accordance with the provisions hereof, (D) shall not, for any such Lender at
any time, after giving effect thereto and to the application of the proceeds
thereof, result in such Lender’s US Revolving Credit Exposure at such time
exceeding such Lender’s US Revolving Credit Commitment at such time and
(E) shall not, after giving effect thereto and to the application of the
proceeds thereof, result at any time in the aggregate amount of the Lenders’ US
Revolving Credit Exposures at such time exceeding the US Total Revolving Credit
Commitment then in effect.

(ii) Subject to and upon the terms and conditions herein set forth, each
Canadian Lender having a Canadian Revolving Credit Commitment severally agrees
to make a loan or loans denominated in Canadian Dollars or Dollars to the
Canadian Borrower or a loan or loans denominated in Dollars to the Borrower
(each a “Canadian Revolving Credit Loan” and, collectively, the “Canadian
Revolving Credit Loans”), which Canadian Revolving Credit Loans (A) shall be
made at any time and from time to time on and after the Closing Date and prior
to the Revolving Credit Maturity Date, (B) shall be incurred and maintained
(x) as Canadian Prime Loans or BA Loans if denominated in Canadian Dollars or
(y) as Cdn ABR Loans or LIBOR Revolving Credit Loans if denominated in Dollars
and made to the Canadian Borrower, or (z) as ABR Loans or LIBOR Revolving Credit
Loans if denominated in Dollars and made to the Borrower; provided that all
Canadian Revolving Credit Loans made by each of the Canadian Lenders pursuant to
the same Borrowing shall, unless otherwise specifically provided herein, consist
entirely of Canadian Revolving Credit Loans of the same Type made to the same

 

-54-



--------------------------------------------------------------------------------

borrower, (C) may be repaid and reborrowed in accordance with the provisions
hereof, (D) shall not, for any such Canadian Lender at any time, after giving
effect thereto and to the application of the proceeds thereof, result in such
Canadian Lender’s Canadian Revolving Credit Exposure at such time exceeding such
Canadian Lender’s Canadian Revolving Credit Commitment at such time and
(E) shall not, after giving effect thereto and to the application of the
proceeds thereof, result at any time in the aggregate amount of the Canadian
Lenders’ Canadian Revolving Credit Exposures at such time exceeding the Canadian
Total Revolving Credit Commitment then in effect. Each Canadian Lender, if it is
not a “United States person” (as such term is defined in Section 7701(a)(30) of
the Code), shall designate by notice in writing to the Administrative Agent and
the Canadian Administrative Agent on the Closing Date, and otherwise from time
to time, a Related Affiliate of such Lender that is either a “United States
person” (as such term is defined in Section 7701(a)(30) of the Code) or is a
Non-US Lender that has fulfilled the requirements in Section 5.4(b), for the
purposes of making Canadian Revolving Credit Loans available to the Borrower.

(iii) Each Lender may at its option make any LIBOR Loan by causing any domestic
or foreign branch or Affiliate of such Lender to make such Loan, provided that
(A) any exercise of such option shall not affect the obligation of the Borrower
or the Canadian Borrower, as the case may be, to repay such Loan and (B) in
exercising such option, such Lender shall use its reasonable efforts to minimize
any increased costs to the Borrower or the Canadian Borrower, as the case may
be, resulting therefrom (which obligation of the Lender shall not require it to
take, or refrain from taking, actions that it determines would result in
increased costs for which it will not be compensated hereunder or that it
determines would be otherwise disadvantageous to it and in the event of such
request for costs for which compensation is provided under this Agreement, the
provisions of Section 3.5 shall apply). On the Revolving Credit Maturity Date,
all Revolving Credit Loans shall be repaid in full.

(c) Subject to and upon the terms and conditions herein set forth, the Swingline
Lender in its individual capacity agrees, at any time and from time to time on
and after the Closing Date and prior to the Swingline Maturity Date, to make a
loan or loans (each a “Swingline Loan” and, collectively, the “Swingline Loans”)
to the Borrower denominated in Dollars, which Swingline Loans (i) shall be ABR
Loans, (ii) shall have the benefit of the provisions of Section 2.1(d),
(iii) shall not exceed at any time outstanding the Swingline Commitment,
(iv) shall not, after giving effect thereto and to the application of the
proceeds thereof, result at any time in the aggregate amount of the Lenders’ US
Revolving Credit Exposures at such time exceeding the US Total Revolving Credit
Commitment then in effect and (v) may be repaid and reborrowed in accordance
with the provisions hereof. On the Swingline Maturity Date, each outstanding
Swingline Loan shall be repaid in full. The Swingline Lender shall not make any
Swingline Loan after receiving a written notice from the Borrower, the Canadian
Borrower or any Lender stating that a Default or Event of Default exists and is
continuing until such time as the Swingline Lender shall have received written
notice of (i) rescission of all such notices from the party or parties
originally delivering such notice or (ii) the waiver of such Default or Event of
Default in accordance with the provisions of Section 13.1. Notwithstanding any
contrary provision contained herein, the Swingline Lender shall not be required
to make Swingline Loans at any time when any Lender then holding any Revolving
Credit Commitments is a Defaulting Lender.

 

-55-



--------------------------------------------------------------------------------

(d) On any Business Day, the Swingline Lender may, in its sole discretion, give
notice to the Lenders that all then-outstanding Swingline Loans shall be funded
with a Borrowing of US Revolving Credit Loans, in which case US Revolving Credit
Loans constituting ABR Loans (each such Borrowing, a “Mandatory Borrowing”)
shall be made on the immediately succeeding Business Day by all Lenders pro rata
based on each Lender’s US Revolving Credit Commitment Percentage, and the
proceeds thereof shall be applied directly to the Swingline Lender to repay the
Swingline Lender for such outstanding Swingline Loans. Each Lender hereby
irrevocably agrees to make such US Revolving Credit Loans upon one Business
Day’s notice pursuant to each Mandatory Borrowing in the amount and in the
manner specified in the preceding sentence and on the date specified to it in
writing by the Swingline Lender notwithstanding (i) that the amount of the
Mandatory Borrowing may not comply with the minimum amount for each Borrowing
specified in Section 2.2, (ii) whether any conditions specified in Section 7 are
then satisfied, (iii) whether a Default or an Event of Default has occurred and
is continuing, (iv) the date of such Mandatory Borrowing or (v) any reduction in
the US Total Revolving Credit Commitment after any such Swingline Loans were
made. In the event that, in the sole judgment of the Swingline Lender, any
Mandatory Borrowing cannot for any reason be made on the date otherwise required
above (including as a result of the commencement of a proceeding under the
Bankruptcy Code in respect of the Borrower), each Lender hereby agrees that it
shall forthwith purchase from the Swingline Lender (without recourse or
warranty) such participation of the outstanding Swingline Loans as shall be
necessary to cause the Lenders to share in such Swingline Loans ratably based
upon their respective US Revolving Credit Commitment Percentages, provided that
all principal and interest payable on such Swingline Loans shall be for the
account of the Swingline Lender until the date the respective participation is
purchased and, to the extent attributable to the purchased participation, shall
be payable to the Lender purchasing the same from and after such date of
purchase.

2.2. Minimum Amount of Each Borrowing; Maximum Number of Borrowings. The
aggregate principal amount of each Borrowing of Term Loans or Canadian Revolving
Credit Loans shall be in a multiple of $1,000,000 or C$100,000 (in the case of a
Borrowing denominated in C$), the aggregate principal amount of US Revolving
Credit Loans shall be in a multiple of $500,000 and Swingline Loans shall be in
a multiple of $10,000 and, in each case, shall not be less than the Minimum
Borrowing Amount with respect thereto (except that Mandatory Borrowings shall be
made in the amounts required by Section 2.1(d)). More than one Borrowing may be
incurred on any date, provided that at no time shall there be outstanding more
than 16 Borrowings of LIBOR Loans and BA loans under this Agreement.

2.3. Notice of Borrowing. (a) The Borrower shall give the Administrative Agent
at the Administrative Agent’s Office (i) prior to 12:00 noon (New York City
time) at least three Business Days’ prior written notice (or telephonic notice
promptly confirmed in writing) of the Borrowing of Term Loans if all or any of
such Term Loans are to be initially LIBOR Loans, and (ii) prior written notice
(or telephonic notice promptly confirmed in writing) prior to 12:00 noon (New
York City time) on the date of the Borrowing of Term Loans if all such Term
Loans are to be ABR Loans. Such notice (together with each notice of a Borrowing
of Revolving Credit Loans pursuant to Section 2.3(b) or 2.3(c) and each notice
of a Borrowing of Swingline Loans pursuant to Section 2.3(d), a “Notice of
Borrowing”) shall be irrevocable and

 

-56-



--------------------------------------------------------------------------------

shall specify (i) the aggregate principal amount of the Term Loans to be made
pursuant to such Borrowing, (ii) the date of the Borrowing (which shall be the
Closing Date) and (iii) whether the Term Loans shall consist of ABR Loans and/or
LIBOR Term Loans and, if the Term Loans are to include LIBOR Term Loans, the
Interest Period to be initially applicable thereto. The Administrative Agent
shall promptly give each Lender written notice (or telephonic notice promptly
confirmed in writing) of the proposed Borrowing of Term Loans, of such Lender’s
proportionate share thereof and of the other matters covered by the related
Notice of Borrowing.

(b) Whenever the Borrower desires to incur US Revolving Credit Loans or Canadian
Revolving Credit Loans denominated in Dollars hereunder (other than Mandatory
Borrowings or Borrowings to repay Unpaid Drawings), it shall give the
Administrative Agent at the Administrative Agent’s Office, (i) prior to 12:00
noon (New York City time) at least three Business Days’ prior written notice (or
telephonic notice promptly confirmed in writing) of each Borrowing of LIBOR
Revolving Credit Loans, and (ii) prior written notice (or telephonic notice
promptly confirmed in writing) prior to 12:00 noon (New York City time) on the
date of Borrowing of Revolving Credit Loans if all such Revolving Credit Loans
are to be ABR Loans. Each such Notice of Borrowing, except as otherwise
expressly provided in Section 2.10, shall be irrevocable and shall specify
(i) whether the Revolving Credit Loans are Canadian Revolving Credit Loans or US
Revolving Credit Loans, as applicable, (ii) the aggregate principal amount of
the Revolving Credit Loans to be made pursuant to such Borrowing, (iii) the date
of Borrowing (which shall be a Business Day) and (iv) whether the respective
Borrowing shall consist of ABR Loans or LIBOR Revolving Credit Loans and, if
LIBOR Revolving Credit Loans, the Interest Period to be initially applicable
thereto. The Administrative Agent shall promptly give each applicable Lender
written notice (or telephonic notice promptly confirmed in writing) of each
proposed Borrowing of Revolving Credit Loans, of such Lender’s proportionate
share thereof and of the other matters covered by the related Notice of
Borrowing.

(c) Whenever the Canadian Borrower desires to incur Canadian Revolving Credit
Loans in Dollars or Canadian Dollars hereunder (other than Borrowings to repay
Unpaid Drawings), it shall give the Canadian Administrative Agent at the
Canadian Administrative Agent’s Office, (i) prior to 12:00 noon (Toronto time)
at least three Business Days’ prior written notice (or telephonic notice
promptly confirmed in writing) of each Canadian Borrowing of BA Loans or LIBOR
Loans, and (ii) prior to 12:00 noon (Toronto time) at least one Business Day’s
prior written notice (or telephonic notice promptly confirmed in writing) of
each Canadian Borrowing of Cdn ABR Loans or Canadian Prime Loans. Each such
Notice of Borrowing, except as otherwise expressly provided in Section 2.10,
shall be irrevocable and shall specify (i) the aggregate principal amount of the
Revolving Credit Loans to be made pursuant to such Borrowing, (ii) the date of
Borrowing (which shall be a Business Day) and (iii) whether the respective
Borrowing shall consist of BA Loans, LIBOR Loans, Canadian Prime Loans or Cdn
ABR Loans and, if BA Loans or LIBOR Loans, the Interest Period to be initially
applicable thereto. The Canadian Administrative Agent shall promptly give each
Canadian Lender written notice (or telephonic notice promptly confirmed in
writing) of each proposed Borrowing of Revolving Credit Loans, of such Lender’s
proportionate share thereof and of the other matters covered by the related
Notice of Borrowing.

 

-57-



--------------------------------------------------------------------------------

(d) Whenever the Borrower desires to incur Swingline Loans hereunder, it shall
give the Administrative Agent written notice (or telephonic notice promptly
confirmed in writing) of each Borrowing of Swingline Loans prior to 2:30 p.m.
(New York City time) on the date of such Borrowing. Each such notice shall be
irrevocable and shall specify (i) the aggregate principal amount of the
Swingline Loans to be made pursuant to such Borrowing and (ii) the date of
Borrowing (which shall be a Business Day). The Administrative Agent shall
promptly give the Swingline Lender written notice (or telephonic notice promptly
confirmed in writing) of each proposed Borrowing of Swingline Loans and of the
other matters covered by the related Notice of Borrowing.

(e) Mandatory Borrowings shall be made upon the notice specified in
Section 2.1(d), with the Borrower irrevocably agreeing, by its incurrence of any
Swingline Loan, to the making of Mandatory Borrowings as set forth in such
Section.

(f) Borrowings to reimburse Unpaid Drawings shall be made upon the notice
specified in Section 3.4(a).

(g) Without in any way limiting the obligation of the Borrower or the Canadian
Borrower, as the case may be, to confirm in writing any notice it may give
hereunder by telephone, the Administrative Agent and the Canadian Administrative
Agent may act prior to receipt of written confirmation without liability upon
the basis of such telephonic notice believed by the Administrative Agent and the
Canadian Administrative Agent in good faith to be from an Authorized Officer of
the Borrower or the Canadian Borrower, as the case may be. In each such case,
the Borrower and the Canadian Borrower each hereby waives the right to dispute
the Administrative Agent’s and the Canadian Administrative Agent’s record of the
terms of any such telephonic notice.

2.4. Disbursement of Funds. (a) No later than 12:00 noon (New York City time) on
the date specified in each Notice of Borrowing (including Mandatory Borrowings),
each Lender will make available its pro rata portion, if any, of each Borrowing
requested to be made on such date in the manner provided below, provided that
all Swingline Loans shall be made available in the full amount thereof by the
Swingline Lender promptly following receipt of the request therefor.

(b) Each Lender shall make available all amounts it is to fund to the Borrower
under any Borrowing in immediately available Dollars to the Administrative Agent
at the Administrative Agent’s Office and the Administrative Agent will (except
in the case of Mandatory Borrowings and Borrowings to repay Unpaid Drawings)
make available to the Borrower, by depositing to the Borrower’s account (as
designated by it in a written notice to the Administrative Agent from time to
time) the aggregate of the amounts so made available in Dollars. Each Canadian
Lender shall make available all amounts it is to fund to the Canadian Borrower
under any Canadian Borrowing in immediately available Dollars or Canadian
Dollars, as applicable, to the Canadian Administrative Agent at the Canadian
Administrative Agent’s Office and the Canadian Administrative Agent will (except
in the case of Borrowings to repay Unpaid Drawings) make available to the
Canadian Borrower, by depositing to the Canadian Borrower’s account (as
designated by it in a written notice to the Canadian Administrative Agent

 

-58-



--------------------------------------------------------------------------------

from time to time) the aggregate of the amounts so made available in Canadian
Dollars or Dollars, as applicable. Unless the Administrative Agent or the
Canadian Administrative Agent (in the case of Canadian Borrowings) shall have
been notified by any Lender prior to the date of any such Borrowing that such
Lender does not intend to make available to the Administrative Agent or the
Canadian Administrative Agent (in the case of Canadian Borrowings) its portion
of the Borrowing or Borrowings to be made on such date, the Administrative Agent
or the Canadian Administrative Agent (in the case of Canadian Borrowings) may
assume that such Lender has made such amount available to the Administrative
Agent or the Canadian Administrative Agent (in the case of Canadian Borrowings)
on such date of Borrowing, and the Administrative Agent and the Canadian
Administrative Agent (in the case of Canadian Borrowings), in reliance upon such
assumption, may (in its sole discretion and without any obligation to do so)
make available to the Borrower or the Canadian Borrower, as the case may be, a
corresponding amount. If such corresponding amount is not in fact made available
to the Administrative Agent or the Canadian Administrative Agent (in the case of
Canadian Borrowings) by such Lender and the Administrative Agent or the Canadian
Administrative Agent (in the case of Canadian Borrowings) has made available the
same to the Borrower or the Canadian Borrower, as the case may be, the
Administrative Agent or the Canadian Administrative Agent (in the case of
Canadian Borrowings) shall be entitled to recover such corresponding amount from
such Lender. If such Lender does not pay such corresponding amount forthwith
upon the Administrative Agent’s or the Canadian Administrative Agent’s (in the
case of Canadian Borrowings) demand therefor the Administrative Agent or the
Canadian Administrative Agent (in the case of Canadian Borrowings) shall
promptly notify the Borrower or the Canadian Borrower, as the case may be, and
the Borrower or the Canadian Borrower, as the case may be, shall immediately pay
such corresponding amount to the Administrative Agent or the Canadian
Administrative Agent (in the case of Canadian Borrowings). The Administrative
Agent or the Canadian Administrative Agent (in the case of Canadian Borrowings)
shall also be entitled to recover from such Lender or the Borrower or the
Canadian Borrower, as the case may be, interest on such corresponding amount in
respect of each day from the date such corresponding amount was made available
by the Administrative Agent or the Canadian Administrative Agent (in the case of
Canadian Borrowings) to the Borrower or the Canadian Borrower, as the case may
be, to the date such corresponding amount is recovered by the Administrative
Agent or the Canadian Administrative Agent (in the case of Canadian Borrowings),
at a rate per annum equal to (i) if paid by such Lender, the Federal Funds
Effective Rate (or, in the case of an amount owing in respect of a Canadian
Borrowing, the rate reasonably determined by the Canadian Administrative Agent
to be the cost to it of funding such amount) or (ii) if paid by the Borrower or
the Canadian Borrower, as the case may be, the then-applicable rate of interest
or fees, calculated in accordance with Section 2.8, for the respective Loans
comprising the applicable Borrowing.

(c) Nothing in this Section 2.4 shall be deemed to relieve any Lender from its
obligation to fulfill its commitments hereunder or to prejudice any rights that
the Borrower or the Canadian Borrower, as the case may be, may have against any
Lender as a result of any default by such Lender hereunder (it being understood,
however, that no Lender shall be responsible for the failure of any other Lender
to fulfill its commitments hereunder).

 

-59-



--------------------------------------------------------------------------------

2.5. Repayment of Loans; Evidence of Debt. (a) The Borrower shall repay to the
Administrative Agent, for the benefit of the Lenders, on the Tranche B Term Loan
Maturity Date, the then-unpaid Tranche B Term Loans, in Dollars. The Borrower
shall repay to the Administrative Agent in Dollars, for the benefit of the
applicable Lenders, on the Revolving Credit Maturity Date, the then-unpaid US
Revolving Credit Loans and Canadian Revolving Credit Loans made to the Borrower.
The Canadian Borrower shall repay to the Canadian Administrative Agent in
Dollars or Canadian Dollars, as the case may be, for the benefit of the
applicable Lenders, on the Revolving Credit Maturity Date, the then-unpaid
Canadian Revolving Credit Loans made to the Canadian Borrower. The Borrower
shall repay to the Administrative Agent, in Dollars, for the account of the
Swingline Lender, on the Swingline Maturity Date, the then-unpaid Swingline
Loans.

(b) The Borrower shall repay to the Administrative Agent, in Dollars, for the
benefit of the Tranche B Term Loan Lenders, on each date set forth below (each a
“Tranche B Repayment Date”), the principal amount of the Tranche B Term Loans
equal to (x) the outstanding principal amount of Tranche B Term Loans
immediately after any Borrowings of Tranche B Term Loans on the Closing Date
multiplied by (y) the percentage set forth below opposite such Tranche B
Repayment Date (each a “Tranche B Repayment Amount”):

 

Date

   Tranche B
Repayment Amount  

December 15, 2010

   0.25 % 

March 15, 2011

   0.25 % 

June 15, 2011

   0.25 % 

September 15, 2011

   0.25 % 

December 15, 2011

   0.25 % 

March 15, 2012

   0.25 % 

June 15, 2012

   0.25 % 

September 15, 2012

   0.25 % 

December 15, 2012

   0.25 % 

March 15, 2013

   0.25 % 

June 15, 2013

   0.25 % 

September 15, 2013

   0.25 % 

December 15, 2013

   0.25 % 

March 15, 2014

   0.25 % 

June 15, 2014

   0.25 % 

September 15, 2014

   0.25 % 

December 15, 2014

   0.25 % 

March 15, 2015

   0.25 % 

June 15, 2015

   0.25 % 

September 15, 2015

   0.25 % 

December 15, 2015

   0.25 % 

March 15, 2016

   0.25 % 

June 15, 2016

   0.25 % 

September 15, 2016

   0.25 % 

 

-60-



--------------------------------------------------------------------------------

Date

   Tranche B
Repayment Amount  

December 15, 2016

   0.25 % 

March 15, 2017

   0.25 % 

Tranche B Term Loan Maturity Date

   Remainder   

; provided that such scheduled installments of principal of the Tranche B Term
Loans shall be reduced in connection with any voluntary or mandatory prepayments
of Term Loans in accordance with Section 2.15(b), Section 2.16, Section 5.1(a)
or Section 5.2(c), as applicable.

(c) Each Lender shall maintain in accordance with its usual practice an account
or accounts evidencing the indebtedness of the Borrower and the Canadian
Borrower, as the case may be, to the appropriate lending office of such Lender
resulting from each Loan made by such lending office of such Lender from time to
time, including the amounts of principal and interest payable and paid to such
lending office of such Lender from time to time under this Agreement.

(d) The Administrative Agent shall maintain the Register pursuant to
Section 13.6(b), and a subaccount for each Lender, in which Register and
subaccounts (taken together) shall be recorded (i) the amount and currency of
each Loan made hereunder, the Class and Type of each Loan made and, if
applicable, the Interest Period applicable thereto, (ii) the amount of any
principal or interest due and payable or to become due and payable from the
Borrower and the Canadian Borrower, as the case may be, to each Lender or the
Swingline Lender hereunder and (iii) the amount of any sum received by the
Administrative Agent and the Canadian Administrative Agent hereunder from the
Borrower and the Canadian Borrower, as the case may be, and each Lender’s share
thereof.

(e) The entries made in the Register and accounts and subaccounts maintained
pursuant to paragraphs (c) and (d) of this Section 2.5 shall, to the extent
permitted by applicable law, be prima facie evidence of the existence and
amounts of the obligations of the Borrower and the Canadian Borrower therein
recorded; provided, however, that the failure of any Lender or the
Administrative Agent to maintain such account, such Register or such subaccount,
as applicable, or any error therein, shall not in any manner affect the
obligation of the Borrower or the Canadian Borrower to repay (with applicable
interest) the Loans made to the Borrower or the Canadian Borrower by such Lender
in accordance with the terms of this Agreement.

(f) In the event that any New Tranche B Term Loans are made, such New Tranche B
Term Loans shall, subject to Section 2.15(a), be repaid by the Borrower in the
amounts (each, a “New Tranche B Term Loan Repayment Amount”) and on the dates
(each a “New Tranche B Term Loan Repayment Date”) set forth in the applicable
Joinder Agreement. In the event that any Extended Term Loans are established,
such Extended Term Loans shall, subject to Section 2.15(a), be repaid by the
Borrower in the amounts (each such amount with respect to any Extended New
Tranche B Term Loan Repayment Date, an “Extended New Tranche B Term Loan
Repayment Amount”) and on the dates (each, an “Extended New Tranche B Term Loan
Repayment Date”) set forth in the applicable Extension Amendment.

 

-61-



--------------------------------------------------------------------------------

2.6. Conversions and Continuations. (a) Each of the Borrower and the Canadian
Borrower shall have the option on any Business Day to convert all or a portion
equal to at least the Minimum Borrowing Amount of the outstanding principal
amount of Term Loans or Revolving Credit Loans made to such Borrower (as
applicable) of one Type into a Borrowing or Borrowings of another Type in the
same currency and the Borrower or the Canadian Borrower, as the case may be,
shall have the option on any Business Day to continue the outstanding principal
amount of any LIBOR Term Loans or LIBOR Revolving Credit Loans as LIBOR Term
Loans or LIBOR Revolving Credit Loans, as the case may be, for an additional
Interest Period, provided that (i) no partial conversion of BA Loans or LIBOR
Term Loans or LIBOR Revolving Credit Loans shall reduce the outstanding
principal amount of BA Loans or LIBOR Term Loans or LIBOR Revolving Credit Loans
made pursuant to a single Borrowing to less than the Minimum Borrowing Amount,
(ii) Cdn ABR Loans and ABR Loans may not be converted into LIBOR Term Loans or
LIBOR Revolving Credit Loans and Canadian Prime Loans may not be converted into
BA Loans if a Default or Event of Default is in existence on the date of the
conversion and the Administrative Agent has or the Required Lenders have
determined in its or their sole discretion not to permit such conversion,
(iii) BA Loans and LIBOR Loans may not be continued as BA Loans or LIBOR Loans,
respectively, for an additional Interest Period if a Default or Event of Default
is in existence on the date of the proposed continuation and the Administrative
Agent has or the Required Lenders have determined in its or their sole
discretion not to permit such continuation, (iv) no conversion or continuation
of BA Loans may be made on a day other than the last day of the Interest Period
applicable thereto and (v) Borrowings resulting from conversions pursuant to
this Section 2.6 shall be limited in number as provided in Section 2.2. Each
such conversion or continuation shall be effected by the Borrower or the
Canadian Borrower, as the case may be, by giving the Administrative Agent or the
Canadian Administrative Agent at the applicable Administrative Agent’s Office
prior to 12:00 noon (New York City time) at least three Business Days’ (or one
Business Day’s notice in the case of a conversion into Cdn ABR Loans, ABR Loans
or Canadian Prime Loans) prior written notice (or telephonic notice promptly
confirmed in writing) (each a “Notice of Conversion or Continuation”) specifying
the Term Loans or Revolving Credit Loans to be so converted or continued, the
Type of Term Loans or Revolving Credit Loans to be converted or continued into
and, if such Term Loans or Revolving Credit Loans are to be converted into or
continued as BA Loans or LIBOR Loans, the Interest Period to be initially
applicable thereto. The Administrative Agent (or the Canadian Administrative
Agent, in the case of Canadian Borrowings) shall give each Lender notice as
promptly as practicable of any such proposed conversion or continuation
affecting any of its Term Loans or Revolving Credit Loans.

(b) If any Default or Event of Default is in existence at the time of any
proposed continuation of any BA Loans or LIBOR Loans, as the case may be, and
the Administrative Agent has or the Required Lenders have determined in its or
their sole discretion not to permit such continuation, such BA Loans or LIBOR
Loans shall be automatically converted on the last day of the then-current
Interest Period (i) in respect of LIBOR Loans, into ABR Loans or Cdn ABR Loans
(in the case of a Canadian Borrowing) and (ii) in respect of BA Loans, into
Canadian Prime Loans. If upon the expiration of any Interest Period in respect
of BA Loans or LIBOR Loans, the Borrower or the Canadian Borrower, as the case
may be, has failed to deliver a Notice of Conversion or Continuation continuing
such Loans as the same Type, or has failed to elect a new Interest Period to be
applicable thereto as provided in

 

-62-



--------------------------------------------------------------------------------

paragraph (a) above, the Borrower or the Canadian Borrower, as the case may be,
shall be deemed to have elected to convert such Borrowing of BA Loans or LIBOR
Loans, as the case may be, into a Borrowing of Canadian Prime Loans or ABR Loans
or Cdn ABR Loans (in the case of a Canadian Borrowing), as the case may be,
effective as of the expiration date of such then-current Interest Period.

2.7. Pro Rata Borrowings. Each Borrowing of Term Loans of any Class under this
Agreement shall be granted by the Lenders pro rata on the basis of their
then-applicable Term Loan Commitments of such Class. Each Borrowing of US
Revolving Credit Loans under this Agreement shall be granted by the Lenders pro
rata on the basis of their then-applicable US Revolving Credit Commitments. Each
Borrowing of Canadian Revolving Credit Loans under this Agreement shall be
granted by the Canadian Lenders (or their Related Affiliates if applicable) pro
rata on the basis of their then-applicable Canadian Revolving Credit
Commitments. It is understood that no Lender shall be responsible for any
default by any other Lender in its obligation to make Loans hereunder and that
each Lender shall be obligated to make the Loans provided to be made by it
hereunder, regardless of the failure of any other Lender to fulfill its
commitments hereunder.

2.8. Interest. (a) (i) The unpaid principal amount of each ABR Loan shall bear
interest from the date of the Borrowing thereof to but excluding the date of
repayment thereof at a rate per annum that shall at all times be the Applicable
ABR Margin plus the ABR in effect from time to time, (ii) the unpaid principal
amount of each Cdn ABR Loan shall bear interest from the date of the Borrowing
thereof to but excluding the date of repayment thereof at a rate per annum that
shall at all times be the Applicable ABR Margin plus the Cdn ABR in effect from
time to time, and (iii) the unpaid principal amount of each Canadian Prime Loan
shall bear interest from the date of the Borrowing thereof to but excluding the
date of repayment thereof at a rate per annum that shall at all times be the
Applicable ABR Margin plus the Canadian Prime Rate in effect from time to time.

(b) (i) The unpaid principal amount of each LIBOR Loan shall bear interest from
the date of the Borrowing thereof to but excluding the date of repayment thereof
at a rate per annum that shall at all times be the Applicable LIBOR Margin in
effect from time to time plus the relevant LIBOR Rate and (ii) the Canadian
Borrower shall pay to each Lender that accepts or advances a BA Loan, as a
condition of and at the time of such acceptance or advance, a fee at the rate of
the then Applicable Stamping Fee calculated on the basis of a year of 365 days
on the face amount at maturity (or the principal amount in the case of a BA
Equivalent Loan) of such Bankers’ Acceptance for the period from and including
the date of acceptance (or advance in the case of a BA Equivalent Loan) of such
Bankers’ Acceptance to but excluding the maturity date of such Bankers’
Acceptance.

(c) Any amount (whether of principal, interest or Fees) not paid when due
hereunder or under any other Credit Document (whether at the stated maturity, by
acceleration or otherwise) shall bear interest, to the extent permitted by law
(after as well as before judgment), payable on demand, (a) in the case of
principal, at the rate that would otherwise be applicable thereto plus 2.00% per
annum and (b) in all other cases, at a rate per annum equal to the rate that
would be applicable to an ABR Loan that is a Tranche B Term Loan plus 2.00% per
annum, in each case from and including the date of such non-payment to but
excluding the date on which such amount is paid in full.

 

-63-



--------------------------------------------------------------------------------

(d) Interest on each Loan shall accrue from and including the date of any
Borrowing to but excluding the date of any repayment thereof and shall be
payable (i) in respect of each Canadian Prime Loan, Cdn ABR Loan and ABR Loan,
quarterly in arrears on the last Business Day of each fiscal quarter of the
Borrower, (ii) in respect of each LIBOR Loan, on the last day of each Interest
Period applicable thereto and, in the case of an Interest Period in excess of
three months, on each date occurring at three-month intervals after the first
day of such Interest Period and (iii) in respect of each Loan (except, other
than in the case of prepayments, any Canadian Prime Loan, Cdn ABR Loan or ABR
Loan), on any prepayment (on the amount prepaid), on conversion into a Canadian
Prime Loan, Cdn ABR Loan or ABR Loan, at maturity (whether by acceleration or
otherwise) and, after such maturity, on demand.

(e) All computations of interest hereunder shall be made in accordance with
Section 5.5.

(f) The Administrative Agent, upon determining the interest rate for any
Borrowing of LIBOR Loans, shall promptly notify the Borrower (on its own behalf
and on behalf of the Canadian Borrower) and the relevant Lenders thereof. Each
such determination shall, absent clearly demonstrable error, be final and
conclusive and binding on all parties hereto.

2.9. Interest Periods. (a) At the time the Borrower or the Canadian Borrower, as
applicable, gives a Notice of Borrowing or Notice of Conversion or Continuation
in respect of the making of, or conversion into or continuation as, a Borrowing
of LIBOR Loans (in the case of the initial Interest Period applicable thereto)
or prior to 10:00 a.m. (New York City time) on the third Business Day prior to
the expiration of an Interest Period applicable to a Borrowing of LIBOR Loans,
the Borrower or the Canadian Borrower, as applicable, shall have the right to
elect by giving the Administrative Agent or the Canadian Administrative Agent
(in the case of the Canadian Borrower) written notice (or telephonic notice
promptly confirmed in writing) the Interest Period applicable to such Borrowing,
which Interest Period shall, at the option of the Borrower or the Canadian
Borrower, as applicable, be a one, two, three, six or (in the case of Revolving
Credit Loans, if available to all the Lenders making such loans as determined by
such Lenders in good faith based on prevailing market conditions) a nine or
twelve month period, provided that the initial Interest Period may be for a
period less than one month if agreed upon by the Borrower (on its own behalf and
on behalf of the Canadian Borrower) and the Agents. Notwithstanding anything to
the contrary contained above:

(i) the initial Interest Period for any Borrowing of LIBOR Loans shall commence
on the date of such Borrowing (including the date of any conversion from a
Borrowing of ABR Loans or Cdn ABR Loans, as applicable) and shall end on the
numerically corresponding day in the calendar month that is one, two, three, six
(or, if applicable as provided above) nine or twelve months thereafter, and each
Interest Period occurring thereafter in respect of such Borrowing shall commence
on the day on which the next preceding Interest Period expires;

 

-64-



--------------------------------------------------------------------------------

(ii) if any Interest Period relating to a Borrowing of LIBOR Revolving Credit
Loans begins on the last Business Day of a calendar month or begins on a day for
which there is no numerically corresponding day in the calendar month at the end
of such Interest Period, such Interest Period shall end on the last Business Day
of the calendar month at the end of such Interest Period;

(iii) if any Interest Period would otherwise expire on a day that is not a
Business Day, such Interest Period shall expire on the next succeeding Business
Day, provided that if any Interest Period in respect of a LIBOR Loan would
otherwise expire on a day that is not a Business Day but is a day of the month
after which no further Business Day occurs in such month, such Interest Period
shall expire on the next preceding Business Day; and

(iv) the Borrower shall not be entitled to elect any Interest Period in respect
of any LIBOR Loan if such Interest Period would extend beyond the applicable
Maturity Date of such Loan.

(b) At the time the Canadian Borrower gives a Notice of Borrowing or Notice of
Continuation in respect of the making of, or continuation into or continuation
as, a Borrowing of BA Loans prior to 12:00 noon (Toronto time) on the third
Business Day prior to the applicable date of making or continuation of such BA
Loans, the Canadian Borrower shall have the right to elect by giving the
Canadian Administrative Agent written notice (or telephonic notice promptly
confirmed in writing) the Interest Period applicable to such Borrowing, which
Interest Period shall, at the option of the Canadian Borrower, be 30, 60, 90 or
180 days (in each case subject to availability), or any other number of days
from 1 to 180 with the consent of each applicable Canadian Lender.
Notwithstanding anything to the contrary contained above:

(i) the initial Interest Period for any Borrowing of BA Loans shall commence on
the date of such Borrowing (including the date of any continuation from a
Borrowing of Canadian Prime Loans) and each Interest Period occurring thereafter
in respect of such Borrowing shall commence on the day on which the next
preceding Interest Period expires;

(ii) the Canadian Borrower shall not be entitled to elect any Interest Period in
respect of any BA Loan if such Interest Period would extend beyond the
applicable Maturity Date of such BA Loan;

(iii) no BA Loan shall mature on a day which is not a Business Day and if any
Interest Period would otherwise expire on a day that is not a Business Day, such
Interest Period shall expire on the next succeeding Business Day; and

(iv) if the Canadian Borrower fails to provide a Notice of Continuation within
the time period required in Section 2.6(a) in respect of BA Loans, such BA Loans
shall automatically be converted into Canadian Prime Loans on the last day of
the Interest period applicable thereto.

 

-65-



--------------------------------------------------------------------------------

2.10. Increased Costs, Illegality, etc. (a) In the event that (x) in the case of
clause (i) below, the Administrative Agent or (y) in the case of clauses (ii)
and (iii) below, any Lender shall have reasonably determined (which
determination shall, absent clearly demonstrable error, be final and conclusive
and binding upon all parties hereto):

(i) on any date for determining the LIBOR Rate for any Interest Period that
(x) deposits in the principal amounts of the Loans comprising such LIBOR
Borrowing are not generally available in the relevant market or (y) by reason of
any changes arising on or after the Closing Date affecting the interbank LIBOR
market, adequate and fair means do not exist for ascertaining the applicable
interest rate on the basis provided for in the definition of LIBOR Rate; or

(ii) at any time, that such Lender shall incur increased costs or reductions in
the amounts received or receivable hereunder with respect to any LIBOR Loans
(other than any such increase or reduction attributable to Taxes) because of
(x) any change since the date hereof in any applicable law, governmental rule,
regulation, guideline or order (or in the interpretation or administration
thereof and including the introduction of any new law or governmental rule,
regulation, guideline or order), such as, for example, without limitation, a
change in official reserve requirements, and/or (y) other circumstances
affecting the interbank LIBOR market or the position of such Lender in such
market; or

(iii) at any time, that the making or continuance of any LIBOR Loan has become
unlawful by compliance by such Lender in good faith with any law, governmental
rule, regulation, guideline or order (or would conflict with any such
governmental rule, regulation, guideline or order not having the force of law
even though the failure to comply therewith would not be unlawful), or has
become impracticable as a result of a contingency occurring after the date
hereof that materially and adversely affects the interbank LIBOR market;

then, and in any such event, such Lender (or the Administrative Agent, in the
case of clause (i) above) shall within a reasonable time thereafter give notice
(if by telephone, confirmed in writing) to the Borrower (on its own behalf and
on behalf of the Canadian Borrower) and to the Administrative Agent of such
determination (which notice the Administrative Agent shall promptly transmit to
each of the other Lenders). Thereafter (x) in the case of clause (i) above,
LIBOR Term Loans and LIBOR Revolving Credit Loans shall no longer be available
until such time as the Administrative Agent notifies the Borrower (on its own
behalf and on behalf of the Canadian Borrower) and the Lenders that the
circumstances giving rise to such notice by the Administrative Agent no longer
exist (which notice the Administrative Agent agrees to give at such time when
such circumstances no longer exist), and any Notice of Borrowing or Notice of
Conversion given by the Borrower or the Canadian Borrower with respect to LIBOR
Term Loans or LIBOR Revolving Credit Loans that have not yet been incurred shall
be deemed rescinded by the Borrower or the Canadian Borrower (y) in the case of
clause (ii) above, the Borrower or the Canadian Borrower, as the case may be,
shall pay to such Lender, promptly after receipt of written demand therefor such
additional amounts (in the form of an increased rate of, or a different method
of calculating, interest or otherwise as such Lender in its reasonable

 

-66-



--------------------------------------------------------------------------------

discretion shall determine) as shall be required to compensate such Lender for
such increased costs or reductions in amounts receivable hereunder (it being
agreed that a written notice as to the additional amounts owed to such Lender,
showing in reasonable detail the basis for the calculation thereof, submitted to
the Borrower or the Canadian Borrower, as the case may be, by such Lender shall,
absent clearly demonstrable error, be final and conclusive and binding upon all
parties hereto) and (z) in the case of clause (iii) above, the Borrower or the
Canadian Borrower, as the case may be, shall take one of the actions specified
in Section 2.10(b) as promptly as possible and, in any event, within the time
period required by law.

(b) At any time that any LIBOR Loan is affected by the circumstances described
in Section 2.10(a)(ii) or (iii), the Borrower or the Canadian Borrower, as the
case may be, may (and in the case of a LIBOR Loan affected pursuant to
Section 2.10(a)(iii) shall) either (x) if the affected LIBOR Loan is then being
made pursuant to a Borrowing, cancel said Borrowing by giving the Administrative
Agent telephonic notice (confirmed promptly in writing) thereof on the same date
that the Borrower or the Canadian Borrower, as the case may be, was notified by
a Lender pursuant to Section 2.10(a) or (y) if the affected LIBOR Loan is then
outstanding, upon at least three Business Days’ notice to the Administrative
Agent, require the affected Lender to convert each such LIBOR Revolving Credit
Loan and LIBOR Term Loan into an ABR Loan or Cdn ABR Loan, if applicable,
provided that if more than one Lender is affected at any time, then all affected
Lenders must be treated in the same manner pursuant to this Section 2.10(b).

(c) In the event that the Canadian Administrative Agent shall have reasonably
determined (which determination shall, absent clearly demonstrable error, be
final and conclusive and binding upon all parties hereto) that there does not
exist a normal market in Canada for the purchase and sale of bankers’
acceptances, then, and in any such event, the Canadian Administrative Agent
shall within a reasonable time thereafter give notice (if by telephone confirmed
in writing) to the Borrower, the Canadian Borrower and each of the other Lenders
of such determination. Thereafter BA Loans shall no longer be available until
such time as the Canadian Administrative Agent notifies the Borrower, the
Canadian Borrower and the Lenders that the circumstances giving rise to such
notice by the Canadian Administrative Agent no longer exist (which notice the
Canadian Administrative Agent agrees to give at such time when such
circumstances no longer exist), and any Notice of Borrowing or Notice of
Continuation given by the Canadian Borrower with respect to BA Loans that have
not yet been incurred shall be deemed rescinded by the Canadian Borrower. Any
maturing BA Loans shall thereafter, and until contrary notice is provided by the
Canadian Administrative Agent, be continued as a Canadian Prime Loan.

(d) If, after the date hereof, the adoption of any applicable law, rule or
regulation regarding capital adequacy, or any change therein, or any change in
the interpretation or administration thereof by any governmental authority, the
National Association of Insurance Commissioners, central bank or comparable
agency charged with the interpretation or administration thereof, or compliance
by a Lender or its parent with any request or directive made or adopted after
the date hereof regarding capital adequacy (whether or not having the force of
law) of any such authority, association, central bank or comparable agency, has
or would have the effect of reducing the rate of return on such Lender’s or its
parent’s or its Affiliate’s

 

-67-



--------------------------------------------------------------------------------

capital or assets as a consequence of such Lender’s commitments or obligations
hereunder to a level below that which such Lender or its parent or its Related
Affiliate could have achieved but for such adoption, effectiveness, change or
compliance (taking into consideration such Lender’s or its parent’s policies
with respect to capital adequacy), then from time to time, promptly after demand
by such Lender (with a copy to the Administrative Agent), the Borrower or the
Canadian Borrower, as the case may be, shall pay to such Lender such additional
amount or amounts as will compensate such Lender or its parent for such
reduction, it being understood and agreed, however, that a Lender shall not be
entitled to such compensation as a result of such Lender’s compliance with, or
pursuant to any request or directive to comply with, any such law, rule or
regulation as in effect on the date hereof. Each Lender, upon determining in
good faith that any additional amounts will be payable pursuant to this
Section 2.10(d), will give prompt written notice thereof to the Borrower (on its
own behalf and on behalf of the Canadian Borrower) which notice shall set forth
in reasonable detail the basis of the calculation of such additional amounts,
although the failure to give any such notice shall not, subject to Section 2.13,
release or diminish any of the Borrower’s or the Canadian Borrower’s, as the
case may be, obligations to pay additional amounts pursuant to this
Section 2.10(d) upon receipt of such notice.

(e) It is understood that to the extent duplicative of Section 5.4, this
Section 2.10 shall not apply to Taxes.

(f) Notwithstanding the foregoing, in the case of Canadian Revolving Credit
Loans affected by the circumstances described in Section 2.10(a)(i), as promptly
as practicable but in no event later than three Business Days after the giving
of the required notice by the Canadian Administrative Agent with respect to such
circumstances, the Administrative Agent (in consultation with the Lenders) shall
negotiate with the Borrower in good faith in order to ascertain whether a
substitute interest rate (a “Substitute Rate”) may be agreed upon for the
maintaining of existing Canadian Revolving Credit Loans. If a Substitute Rate is
agreed upon by the Borrower and all the relevant Lenders, such Substitute Rate
shall apply. If a Substitute Rate is not so agreed upon by the Borrower and all
the relevant Lenders within such time, each Lender’s Canadian Revolving Credit
Loans shall thereafter (subject to the Canadian Borrower’s right to convert to
non-LIBOR Loans pursuant to Section 2.6) bear interest at a rate equal to the
sum of (i) the rate certified by such Lender to be its costs of funds (from such
sources as it may reasonably select out of those sources then available to it)
for such Canadian Revolving Credit Loans, plus (ii) the Applicable LIBOR Margin.

2.11. Compensation. If (a) any payment of principal of any BA Loan or LIBOR Loan
is made by the Borrower or the Canadian Borrower (or, with respect to
Section 13.7, is purchased by a replacement bank or institution), as the case
may be, to or for the account of a Lender other than on the last day of the
Interest Period for such BA Loan or LIBOR Loan as a result of a payment or
conversion pursuant to Section 2.5, 2.6, 2.10, 5.1, 5.2 or 13.7, as a result of
acceleration of the maturity of the Loans pursuant to Section 11 or for any
other reason, (b) any Borrowing of BA Loans or LIBOR Loans is not made as a
result of a withdrawn Notice of Borrowing, (c) any ABR Loan is not converted
into a LIBOR Loan as a result of a withdrawn Notice of Conversion or
Continuation, (d) any Canadian Prime Loan is not converted into a BA Loan as a
result of a withdrawn Notice of Conversion or Continuation, (e) any BA Loan or
LIBOR Loan is not continued as a BA Loan or LIBOR Loan, as the case may be, as a
result of a

 

-68-



--------------------------------------------------------------------------------

withdrawn Notice of Conversion or Continuation or (f) any prepayment of
principal of any BA Loan or LIBOR Loan is not made as a result of a withdrawn
notice of prepayment pursuant to Section 5.1 or 5.2, the Borrower or the
Canadian Borrower, as the case may be, shall, after receipt of a written request
by such Lender (which request shall set forth in reasonable detail the basis for
requesting such amount), pay to the Administrative Agent for the account of such
Lender any amounts required to compensate such Lender for any additional losses,
costs or expenses that such Lender may reasonably incur as a result of such
payment, failure to convert, failure to continue or failure to prepay, including
any loss, cost or expense (excluding loss of anticipated profits) actually
incurred by reason of the liquidation or reemployment of deposits or other funds
acquired by any Lender to fund or maintain such BA Loan or LIBOR Loan.

2.12. Change of Lending Office. Each Lender agrees that, upon the occurrence of
any event giving rise to the operation of Section 2.10(a)(ii), 2.10(a)(iii),
2.10(b), 2.10(c), 3.5 or 5.4 with respect to such Lender, it will, if requested
by the Borrower or the Canadian Borrower, as the case may be, use reasonable
efforts (subject to overall policy considerations of such Lender) to designate
another lending office for any Loans affected by such event, provided that such
designation is made on such terms that such Lender and its lending office suffer
no economic, legal or regulatory disadvantage, with the object of avoiding the
consequence of the event giving rise to the operation of any such Section.
Nothing in this Section 2.12 shall affect or postpone any of the obligations of
the Borrower or the Canadian Borrower, as the case may be, or the right of any
Lender provided in Section 2.10, 3.5 or 5.4.

2.13. Notice of Certain Costs. Notwithstanding anything in this Agreement to the
contrary, to the extent any notice required by Section 2.10, 2.11, 3.5 or 5.4 is
given by any Lender more than 180 days after such Lender has knowledge (or
should have had knowledge) of the occurrence of the event giving rise to the
additional cost, reduction in amounts, loss, tax or other additional amounts
described in such Sections, such Lender shall not be entitled to compensation
under Section 2.10, 2.11, 3.5 or 5.4, as the case may be, for any such amounts
incurred or accruing prior to the 181st day prior to the giving of such notice
to the Borrower or the Canadian Borrower, as the case may be.

2.14. Bankers’ Acceptances. (a) The Canadian Administrative Agent, promptly
following receipt of a Notice of Borrowing or Notice of Continuation, requesting
BA Loans, shall advise each applicable Canadian Lender of the face or principal
amount and term of each BA Loan to be accepted (and purchased) or advanced by
it. The aggregate face or principal amount of BA Loans to be accepted or
advanced by a Canadian Lender shall be determined by the Canadian Administrative
Agent by reference to that Canadian Lender’s applicable pro rata portion of the
issue or advance of BA Loans, except that the aggregate face amount of Bankers’
Acceptances to be accepted by the applicable Canadian Lenders shall be increased
or reduced by the Canadian Administrative Agent in its sole discretion as may be
necessary to ensure that the face amount of the Bankers’ Acceptance to be
accepted by each applicable Canadian Lender would be C$100,000 or a whole
multiple thereof. For greater certainty, the foregoing requirement for a minimum
face amount and a whole multiple of C$100,000 shall not apply to BA Equivalent
Loans.

 

-69-



--------------------------------------------------------------------------------

(b) On the date specified in a Notice of Borrowing or Notice of Continuation on
which a BA Loan is to be made, the Canadian Administrative Agent shall advise
the Canadian Borrower as to the Canadian Administrative Agent’s determination of
the BA Discount Rate for the BA Loans to be purchased or advanced, as the case
may be.

(c) The Canadian Borrower shall issue and each Canadian Lender shall accept and
subsequently purchase the Bankers’ Acceptance accepted by it at the applicable
BA Discount Rate. Subject to clause (d) below, each Canadian Lender shall
provide the Canadian Administrative Agent, for the account of the Canadian
Borrower, the BA Discount Proceeds less the Applicable Stamping Fee payable by
the Canadian Borrower with respect to the Bankers’ Acceptance.

(d) In the event the Canadian Borrower requests a continuation of BA Loans for a
further Interest Period, or requests conversion from Canadian Prime Loans into
BA Loans in accordance with Section 2.6, the Canadian Administrative Agent shall
make arrangements satisfactory to it to ensure the BA Discount Proceeds from the
replacement BA Loans are applied to repay the face amount of the maturing BA
Loans or the principal amount of such loans to be converted (the “Maturing
Amount”) and the Canadian Borrower shall concurrently pay to the Canadian
Administrative Agent any positive difference between the Maturing Amount and
such BA Discount Proceeds.

(e) Each Canadian Lender may from time to time hold, sell, rediscount or
otherwise dispose of any or all Bankers’ Acceptances accepted and purchased by
it.

(f) In order to facilitate the issuance of Bankers’ Acceptances pursuant to this
Agreement, the Canadian Borrower hereby authorizes each of the Canadian Lenders,
and appoints each of the Canadian Lenders as the Canadian Borrower’s attorney,
to complete, sign and endorse drafts or depository bills (as defined in the
Depository Bills and Notes Act (Canada) (each such executed draft or bill being
herein referred to as a “Draft”) on its behalf in handwritten form or by
facsimile or mechanical signature or otherwise in accordance with the applicable
Notice of Borrowing or Notice of Continuation and, once so completed, signed and
endorsed to accept them as Bankers’ Acceptances under this Agreement and then if
applicable, purchase, discount or negotiate such Bankers’ Acceptances in
accordance with the provisions of this Agreement. Drafts so completed, signed,
endorsed and negotiated on behalf of the Canadian Borrower by a Canadian Lender
shall bind the Canadian Borrower as fully and effectively as if so performed by
an Authorized Officer of the Canadian Borrower. Each draft of a Bankers’
Acceptance completed, signed or endorsed by a Canadian Lender shall mature on
the last day of the term thereof. All Bankers’ Acceptances to be accepted by a
particular Canadian Lender shall, at the option of such Canadian Lender, be
issued in the form of depository bills made payable originally to and deposited
with The Depository for Securities Limited pursuant to the Depository Bills and
Notes Act (Canada).

(g) Any Drafts to be used for Bankers’ Acceptances which are held by a Canadian
Lender shall be held in safekeeping with the same degree of care as if they were
such Canadian Lender’s own property being kept at the place at which they are to
be held. The Canadian Borrower may, by written notice to the Canadian
Administrative Agent, designate

 

-70-



--------------------------------------------------------------------------------

persons other than Authorized Officers as authorized to give the Canadian
Administrative Agent instructions regarding the manner in which Drafts are to be
completed and the times at which they are to be issued; provided, however, that
receipt by the Canadian Administrative Agent of a Notice of Borrowing or Notice
of Continuation requesting an advance or continuation into, Bankers’ Acceptances
shall be deemed to be sufficient authority from Authorized Officers or such
designated persons for each of the Canadian Lenders to complete, and issue
drafts in accordance with such notice. None of the Canadian Administrative Agent
or the Canadian Lenders nor any of their respective directors, officers,
employees or representatives shall be liable for any action taken or omitted to
be taken by any of them under this Section 2.14(g) except for their own
respective gross negligence or willful misconduct as determined by a final
judgment of a court of competent jurisdiction.

(h) The Canadian Borrower waives presentment for payment and any other defense
to the payment of any amounts due to a Canadian Lender in respect of a Bankers’
Acceptance accepted and purchased by it pursuant to this Agreement which might
exist solely by reason of the Bankers’ Acceptance being held, at the maturity
thereof, by the Canadian Lender in its own right and the Canadian Borrower
agrees not to claim any days of grace if the Canadian Lender as holder sues the
Canadian Borrower on the Bankers’ Acceptance for payment of the amount payable
by the Canadian Borrower thereunder. Each Bankers’ Acceptance shall mature and
the face amount thereof shall be due and payable on the last day of the Interest
Period applicable thereto.

(i) Whenever the Canadian Borrower requests a Loan under this Agreement by way
of Bankers’ Acceptances, each Non-Acceptance Lender shall, in lieu of accepting
a Bankers’ Acceptance, make a BA Equivalent Loan by way of Discount Note in an
amount equal to the Non-Acceptance Lender’s pro rata portion of the BA Loan. All
terms of this Agreement applicable to Bankers’ Acceptances and Drafts shall
apply equally to Discount Notes evidencing BA Equivalent Loans with such changes
as may in the context be necessary. For greater certainty:

(i) the term of a Discount Note shall be the same as the Interest Period for
Bankers’ Acceptances accepted on the same date of the Borrowing in respect of
the same BA Loan;

(ii) an acceptance fee will be payable in respect of a Discount Note and shall
be calculated at the same rate and in the same manner as the Applicable Stamping
Fee in respect of a Bankers’ Acceptance; and

(iii) the proceeds from a BA Equivalent Loan shall be equal to the BA Discount
Proceeds of the Discount Note.

2.15. Incremental Term Loans. (a) The Borrower may by written notice to the
Administrative Agent elect to request the establishment of one or more New
Tranche B Term Loan commitments (the “New Tranche B Term Loan Commitments”), in
an aggregate amount for all such New Tranche B Term Loan Commitments not in
excess of the Maximum Incremental Facilities Amount. Each such notice shall
specify the date (each, an “Increased

 

-71-



--------------------------------------------------------------------------------

Amount Date”) on which the Borrower proposes that the New Tranche B Term Loan
Commitments shall be effective, which shall be a date not less than 10 Business
Days after the date on which such notice is delivered to Administrative Agent;
provided that the Borrower shall first offer the Lenders to provide all of the
New Tranche B Term Loan Commitments prior to offering any other Person that is
an eligible assignee pursuant to Section 13.6(b) and Section 13.6(g); provided
further that any Lender offered or approached to provide all or a portion of the
New Tranche B Term Loan Commitments may elect or decline, in its sole
discretion, to provide a New Tranche B Term Loan Commitment. Such New Tranche B
Term Loan Commitments shall become effective as of such Increased Amount Date;
provided that (1) no Default or Event of Default shall exist on such Increased
Amount Date before or after giving effect to such New Tranche B Term Loan
Commitments and to the making of any Series of New Tranche B Term Loans pursuant
thereto, as applicable; (2) both before and after giving effect to the making of
any Series of New Tranche B Term Loans, each of the conditions set forth in
Section 7 shall be satisfied; (3) Holdings, the Borrower and its Restricted
Subsidiaries shall be in pro forma compliance with the covenants set forth in
Sections 10.9 and 10.10 as of the last day of the most recently ended fiscal
quarter after giving effect to such New Tranche B Term Loan Commitments, the
incurrence of the New Tranche B Term Loans and any Investment to be consummated
in connection therewith; (4) the New Tranche B Term Loan Commitments shall be
effected pursuant to one or more Joinder Agreements executed and delivered by
the Borrower, the Administrative Agent and one or more New Tranche B Term Loan
Lenders, and each of which shall be recorded in the Register and shall be
subject to the requirements set forth in Section 5.4(b); (5) the Borrower shall
make any payments required pursuant to Section 2.11 in connection with the New
Tranche B Term Loan Commitments, as applicable; and (6) the Borrower shall
deliver or cause to be delivered any legal opinions or other documents
reasonably requested by Administrative Agent in connection with any such
transaction. Any New Tranche B Term Loans made on an Increased Amount Date that
have terms and provisions that differ from Tranche B Term Loans outstanding on
the date on which such New Tranche B Term Loans are made shall be designated as
a separate series (a “Series”) of Tranche B Term Loans for all purposes of this
Agreement.

On any Increased Amount Date on which any New Tranche B Term Loan Commitments of
any Series are effective, subject to the satisfaction of the foregoing terms and
conditions, (i) each Lender with a New Tranche B Term Loan Commitment (each, a
“New Tranche B Term Loan Lender”) of any Series shall make a Loan to the
Borrower (a “New Tranche B Term Loan”) in an amount equal to its New Tranche B
Term Loan Commitment of such Series, and (ii) each New Tranche B Term Loan
Lender of any Series shall become a Lender hereunder with respect to the New
Tranche B Term Loan Commitment of such Series and the New Tranche B Term Loans
of such Series made pursuant thereto. On any Increased Amount Date, the
outstanding principal amount described in clause (x) of Section 2.5(b) shall be
deemed increased after the making of any New Tranche B Term Loans that
constitute the same Series as the existing Tranche B Term Loans by the aggregate
principal amount of such new Tranche B Term Loans.

The terms and provisions of the New Tranche B Term Loans and New Tranche B Term
Loan Commitments of any Series shall be, except as otherwise set forth herein or
in the Joinder Agreement, identical to the Tranche B Term Loans; provided,
however, that (i) the

 

-72-



--------------------------------------------------------------------------------

applicable New Tranche B Term Loan Maturity Date of each Series shall not be
earlier than the Tranche B Term Loan Maturity Date, (ii) the Weighted Average
Life to Maturity of any New Tranche B Term Loans shall be no shorter than the
Weighted Average Life to Maturity of the Tranche B Term Loans, (iii) the rate of
interest applicable to the New Tranche B Term Loans of each Series and, subject
to the foregoing clause (ii) the schedule of required repayments of principal
thereof, shall be determined by the Borrower and the applicable new Lenders and
shall be set forth in each applicable Joinder Agreement, (iv) all other terms
applicable to the New Tranche B Term Loans shall be reasonably acceptable to the
Administrative Agent (as evidenced by its execution of the applicable Joinder
Agreement) and (v) if the Initial Yield applicable to the additional New Tranche
B Term Loans extended pursuant to this Section 2.15(a) exceeds by more than 50
basis points the sum of the Applicable LIBOR Margin (as increased by the amount
that the “LIBOR floor” set forth in the proviso to the definition of “LIBOR
Rate” exceeds the LIBOR Rate that would otherwise be in effect at such time)
then in effect for Tranche B Term Loans that are LIBOR Loans, plus one fourth of
the Up-Front Fees paid in respect of the Tranche B Term Loans incurred pursuant
to Section 2.1 hereunder, then the Applicable LIBOR Margin of the Tranche B Term
Loans shall increase by the amount necessary to reduce such difference to 50
basis points. Each Joinder Agreement may, without the consent of any other
Lenders, effect such amendments to this Agreement and the other Credit Documents
as may be necessary or appropriate, in the opinion of the Administrative Agent,
to effect the provisions of this Section 2.15.

(b) (i) The Borrower may at any time and from time to time request that all or a
portion of the Term Loans of any Class (an “Existing Term Loan Class”) be
converted to extend the maturity date or other scheduled date(s) of any payment
of principal with respect to all or a portion of any principal amount of such
Term Loans (any such Term Loans which have been so converted, “Extended Term
Loans”) and to provide for other terms consistent with this Section 2.15(b). In
order to establish any Extended Term Loans, the Borrower shall provide a notice
to the Administrative Agent (who shall provide a copy of such notice to each of
the Lenders of the applicable Existing Term Loan Class) (a “Term Loan Extension
Request”) setting forth the proposed terms of the Extended Term Loans to be
established, which shall be identical to the Term Loans of the Existing Term
Loan Class from which they are to be converted except (x) the scheduled final
maturity date shall be extended and all or any of the scheduled amortization
payments of principal of the Extended Term Loans may be delayed to later dates
than the scheduled amortization payments of principal of the Term Loans of such
Existing Term Loan Class (with any such delay resulting in a corresponding
adjustment to the scheduled amortization payments reflected in Section 2.5 or in
the Joinder Agreement, as the case may be, with respect to the Existing Term
Loan Class from which such Extended Term Loans were converted, in each case as
more particularly set forth in paragraph (iv) of this Section 2.15(b) below) and
(y) (A) the interest margins with respect to the Extended Term Loans may be
higher or lower than the interest margins for the Term Loans of such Existing
Term Loan Class and/or (B) additional fees may be payable to the Lenders
providing such Extended Term Loans in addition to or in lieu of any increased
margins contemplated by the preceding clause (A), in each case, to the extent
provided in the applicable Extension Amendment; provided that, notwithstanding
anything to the contrary in this Section 2.15 or otherwise, no Extended Term
Loans may be optionally prepaid prior to the date on which the Existing Term
Loan Class from which they were converted is repaid in full except in accordance
with the last sentence of

 

-73-



--------------------------------------------------------------------------------

Section 5.1(a). No Lender shall have any obligation to agree to have any of its
Term Loans converted into Extended Term Loans pursuant to any Extension Request.
Any Extended Term Loans of any Extension Series shall constitute a separate
Class of Term Loans from the Existing Term Loan Class from which they were
converted.

(ii) The Borrower may at any time and from time to time request that all or a
portion of the Revolving Credit Commitments and/or Extended Revolving Credit
Commitments existing at the time of such request (each, an “Existing Revolving
Credit Commitment” and any related revolving credit loans thereunder, “Existing
Revolving Credit Loans”; each Existing Revolving Credit Commitment and related
Existing Revolving Credit Loans together, an “Existing Revolving Credit Class”)
be converted to extend the termination date thereof and the scheduled maturity
date(s) of any payment of principal with respect to all or a portion of any
principal amount of Loans related to such Existing Revolving Credit Commitments
(any such Existing Revolving Credit Commitments which have been so extended,
“Extended Revolving Credit Commitments” and any related Loans, “Extended
Revolving Credit Loans”; each Extended Revolving Credit Commitment and related
Extended Revolving Credit Loans together an “Extended Revolving Credit Class”)
and to provide for other terms consistent with this Section 2.15(b). In order to
establish any Extended Revolving Credit Commitments, the Borrower shall provide
a notice to the Administrative Agent (who shall provide a copy of such notice to
each of the Lenders of the applicable Class of Existing Revolving Credit
Commitments) (a “Revolving Credit Extension Request”) setting forth the proposed
terms of the Extended Revolving Credit Commitments to be established, which
terms shall be identical to those applicable to the Existing Revolving Credit
Commitments from which they are to be extended except (x) all or any of the
final maturity dates of such Extended Revolving Credit Commitments may be
delayed to later dates than the final maturity dates of such Existing Revolving
Credit Class and the scheduled termination date of the revolving credit
commitments of such Extended Revolving Credit Commitments may be delayed to
later dates than the corresponding termination dates of the Existing Revolving
Credit Commitments, (y) (A) the interest margins with respect to the Extended
Revolving Credit Commitments may be higher or lower than the interest margins
for such Existing Revolving Credit Class and/or (B) additional fees may be
payable to the Lenders providing such Extended Revolving Credit Commitments in
addition to or in lieu of any increased margins contemplated by the preceding
clause (A) and (z) the revolving credit commitment fee rate with respect to such
Extended Revolving Credit Class may be higher or lower than the Revolving Credit
Commitment Fee Rate for such Existing Revolving Credit Class, in each case, to
the extent provided in the applicable Extension Amendment; provided that,
notwithstanding anything to the contrary in this Section 2.15(b) or otherwise,
(1) the borrowing and repayment (other than in connection with a permanent
repayment and termination of commitments) of Loans with respect to any Extended
Revolving Credit Class shall be made on a pro rata basis with all other
Revolving Credit Classes, (2) assignments and participations of Extended
Revolving Credit Commitments and Extended Revolving Credit Loans shall be
governed by the same assignment and participation provisions applicable to
Existing Revolving Credit Classes set forth in Section 13.6 and (3)(I) in the
case of Section 4.2, no permanent repayment of Revolving Credit Loans (and
corresponding permanent reduction of Revolving Credit Commitments) or permanent
reduction of Revolving Commitments shall be permitted unless all earlier
maturing Revolving Credit Commitments and Revolving Credit Loans related to such
Commitments shall have been terminated and repaid in full and (II) no
termination of

 

-74-



--------------------------------------------------------------------------------

Revolving Credit Commitments and no repayment of Revolving Credit Loans
accompanied by a corresponding permanent reduction in Revolving Credit
Commitments shall be permitted unless such termination or repayment (and
corresponding reduction) is accompanied by a pro rata termination or permanent
repayment (and corresponding pro rata permanent reduction), as applicable, of
all earlier maturing Revolving Credit Commitments and Revolving Credit Loans
related to such Commitments (or all earlier maturing Revolving Credit
Commitments and Revolving Credit Loans related to such Commitments are
terminated and repaid in full). No Lender shall have any obligation to agree to
have any of its Revolving Credit Loans or Revolving Credit Commitments of any
Existing Revolving Credit Class converted into Extended Revolving Credit Loans
or Extended Revolving Credit Commitments pursuant to any Extension Request.

(iii) The Borrower shall provide the applicable Extension Request at least ten
(10) Business Days prior to the date on which Lenders under the applicable
Existing Class or Existing Classes are requested to respond. Any Lender (an
“Extending Lender”) wishing to have all or a portion of its Existing Term Loans
or Existing Revolving Credit Class subject to such Extension Request converted
into Extended Term Loans or Extended Revolving Commitments, as applicable, shall
notify the Administrative Agent (an “Extension Election”) on or prior to the
date specified in such Extension Request of the amount of its Term Loans or
Revolving Credit Commitments of the Existing Class or Existing Classes subject
to such Extension Request that it has elected to convert into Extended Term
Loans or Extended Revolving Commitments, as applicable. In the event that the
aggregate amount of Term Loans or Revolving Credit Commitments of the Existing
Class or Existing Classes subject to Extension Elections exceeds the amount of
Extended Term Loans or Extended Revolving Commitments, as applicable, requested
pursuant to the Extension Request, Term Loans or Revolving Credit Commitments of
the Existing Class or Existing Classes subject to Extension Elections shall be
converted to Extended Term Loans or Extended Revolving Commitments, as
applicable, on a pro rata basis based on the amount of Term Loans or Revolving
Credit Commitments included in each such Extension Election. Notwithstanding the
conversion of any Existing Revolving Credit Commitment into an Extended
Revolving Credit Commitment, such Extended Revolving Credit Commitment shall be
treated identically to all other Revolving Credit Commitments for purposes of
the obligations of a Revolving Credit Lender in respect of Swingline Loans and
Letters of Credit, except that the applicable Extension Amendment may provide
that the Swingline Maturity Date and/or the L/C Maturity Date may be extended
and the related obligations to make Swingline Loans and issue Letters of Credit
may be continued so long as the Swingline Lender and/or the applicable Letter of
Credit Issuers, as applicable, have consented to such extensions in their sole
discretion (it being understood that no consent of any other Lender shall be
required in connection with any such extension).

(iv) Extended Term Loans or Extended Revolving Credit Commitments, as
applicable, shall be established pursuant to an amendment (an “Extension
Amendment”) to this Agreement (which, except to the extent expressly
contemplated by the penultimate sentence of this Section 2.15(b)(iv) and
notwithstanding anything to the contrary set forth in Section 13.1, shall not
require the consent of any Lender other than the Extending Lenders with respect
to the Extended Term Loans or Extended Revolving Commitments, as applicable,
established thereby) executed by the Loan Parties, the Administrative Agent and
the Extending Lenders. No

 

-75-



--------------------------------------------------------------------------------

Extension Amendment shall provide for any tranche of Extended Term Loans or
Extended Revolving Commitments in an aggregate principal amount that is less
than $50,000,000 or integral multiples of $1,000,000 in excess thereof. In
addition to any terms and changes contemplated by this Section 2.15(b), each
Extension Amendment (x) shall amend the scheduled payments pursuant to
Section 2.5 or the applicable Joinder Agreement with respect to the Existing
Term Loan Class from which the Extended Term Loans were converted to reduce each
scheduled Repayment Amount for the Existing Term Loan Class in the same
proportion as the amount of Term Loans of the Existing Term Loan Class that is
to be converted pursuant to such Extension Amendment (it being understood that
the amount of any Repayment Amount payable with respect to any individual Term
Loan of such Existing Term Loan Class that is not an Extended Term Loan shall
not be reduced as a result thereof), (y) may, but shall not be required to,
impose additional requirements (not inconsistent with the provisions of this
Agreement in effect at such time) with respect to the final maturity and
Weighted Average Life to Maturity of New Tranche B Term Loans incurred following
the date of such Extension Amendment and (z) may amend this Agreement to ensure
ratable participation in Letters of Credit and Swingline Loans between Extended
Revolving Credit Commitments and Existing Revolving Credit Commitments. In
connection with any Extension Amendment, the Borrower shall deliver an opinion
of counsel reasonably acceptable to the Administrative Agent (i) as to the
enforceability of such Extension Amendment, the Credit Agreement as amended
thereby, and such of the other Credit Documents (if any) as may be amended
thereby, (ii) to the effect that such Extension Amendment, including without
limitation, the Extended Term Loans or Extended Revolving Commitments provided
for therein, does not conflict with or violate the terms and provisions of
Section 13.1 of this Agreement and (iii) covering such other matters as the
Administrative Agent may reasonably request in connection therewith.

(v) Notwithstanding anything to the contrary in this Section 2.15(b) and without
limiting the generality or applicability of Section 13.1 to any Section 2.15
Additional Amendments (as defined below), any Extension Amendment may provide
for additional terms and/or additional amendments other than those referred to
or contemplated above (any such additional amendment, a “Section 2.15 Additional
Amendment”) to this Agreement and the other Credit Documents; provided that such
Section 2.15 Additional Amendments do not become effective prior to the time
that such Section 2.15 Additional Amendments have been consented to (including,
without limitation, pursuant to (1) consents applicable to holders of New
Tranche B Term Loans provided for in any Joinder Agreement and (2) consents
applicable to holders of any Extended Term Loans or Extended Revolving Credit
Commitments provided for in any Extension Amendment) by such of the Lenders,
Credit Parties and other parties (if any) as may be required in order for such
Section 2.15 Additional Amendments to become effective in accordance with
Section 13.1.

(vi) Notwithstanding anything to the contrary contained in this Agreement,
(A) on any date on which any Existing Class is converted to extend the related
scheduled maturity date(s) in accordance with clauses (i) and/or (ii) above (an
“Extension Date”), (I) in the case of the Existing Term Loans of each Extending
Lender, the aggregate principal amount of such Existing Term Loans shall be
deemed reduced by an amount equal to the aggregate principal amount of Extended
Term Loans so converted by such Lender on such date, and the Extended Term Loans
shall be established as a separate Class of Term Loans (together with any other
Extended Term

 

-76-



--------------------------------------------------------------------------------

Loans so established on such date), and (II) in the case of the Existing
Revolving Credit Commitments of each Extending Lender, the aggregate principal
amount of such corresponding Existing Revolving Credit Commitments shall be
deemed reduced by an amount equal to the aggregate principal amount of Extended
Revolving Credit Commitments so converted by such Lender on such date (and any
related participations shall be reduced proportionately), and such Extended
Revolving Credit Commitments shall be established as a separate Class of
Revolving Credit Commitments from the corresponding Existing Revolving Credit
Commitments and from any other Existing Revolving Credit Commitments (together
with any other Extended Revolving Credit Commitments so established on such
date) and (B) if, on any Extension Date, any Loans of any Extending Lender are
outstanding under an applicable Existing Revolving Credit Commitment, such Loans
shall be deemed to be allocated as Extended Revolving Credit Loans and Existing
Revolving Credit Loans in the same proportion as such Extending Lender’s
Existing Revolving Credit Commitments to Extended Revolving Credit Commitments.

2.16. Permitted Debt Exchanges. (a) Notwithstanding anything to the contrary
contained in this Agreement, pursuant to one or more offers (each, a “Permitted
Debt Exchange Offer”) made from time to time by the Borrower to all Lenders
(other than any Lender that, if requested by the Borrower, is unable to certify
that it is either a “qualified institutional buyer” (as defined in Rule 144A
under the Securities Act of 1933, as amended) or an institutional “accredited
investor” (as defined in Rule 501 under the Securities Act of 1933, as amended))
with outstanding Term Loans under one or more Classes of Term Loans (as
determined by the Borrower) on the same terms, the Borrower may from time to
time following the Closing Date consummate one or more exchanges of Term Loans
for Permitted Other Indebtedness in the form of notes (such notes, “Permitted
Debt Exchange Notes,” and each such exchange a “Permitted Debt Exchange”), so
long as the following conditions are satisfied: (i) no Default or Event of
Default shall have occurred and be continuing at the time the offering document
in respect of a Permitted Debt Exchange Offer is delivered to the relevant
Lenders, (ii) the aggregate principal amount (calculated on the face amount
thereof) of Term Loans exchanged shall equal the aggregate principal amount
(calculated on the face amount thereof) of Permitted Debt Exchange Notes issued
in exchange for such Term Loans, (iii) the aggregate principal amount
(calculated on the face amount thereof) of all Term Loans exchanged under each
applicable Class by the Borrower pursuant to any Permitted Debt Exchange shall
automatically be cancelled and retired by the Borrower on the date of the
settlement thereof (and, if requested by the Administrative Agent, any
applicable exchanging Lender shall execute and deliver to the Administrative
Agent an Assignment and Acceptance, or such other form as may be reasonably
requested by the Administrative Agent, in respect thereof pursuant to which the
respective Lender assigns its interest in the Term Loans being exchanged
pursuant to the Permitted Debt Exchange to the Borrower for immediate
cancellation), (iv) if the aggregate principal amount of all Term Loans
(calculated on the face amount thereof) of a given Class tendered by Lenders in
respect of the relevant Permitted Debt Exchange Offer (with no Lender being
permitted to tender a principal amount of Term Loans which exceeds the principal
amount of Term Loans of the applicable Class actually held by it) shall exceed
the maximum aggregate principal amount of Term Loans of such Class offered to be
exchanged by the Borrower pursuant to such Permitted Debt Exchange Offer, then
the Borrower shall exchange Term Loans under the relevant Class tendered by such
Lenders ratably up to such maximum based on the respective principal amounts so
tendered, or if such Permitted Debt Exchange Offer shall have been made with
respect to

 

-77-



--------------------------------------------------------------------------------

multiple Classes without specifying a maximum aggregate principal amount offered
to be exchanged for each Class, and the aggregate principal amount of all Term
Loans (calculated on the face amount thereof) of all Classes tendered by Lenders
in respect of the relevant Permitted Debt Exchange Offer (with no Lender being
permitted to tender a principal amount of Term Loans which exceeds the principal
amount of Term Loans actually held by it) shall exceed the maximum aggregate
principal amount of Term Loans of all relevant Classes offered to be exchanged
by the Borrower pursuant to such Permitted Debt Exchange Offer, then the
Borrower shall exchange Term Loans across all Classes subject to such Permitted
Debt Exchange Offer tendered by such Lenders ratably up to such maximum amount
based on the respective principal amounts so tendered, (v) each such Permitted
Debt Exchange Offer shall be made on a pro rata basis to the Lenders (other than
any Lender that, if requested by the Borrower, is unable to certify that it is
either a “qualified institutional buyer” (as defined in Rule 144A under the
Securities Act of 1933, as amended) or an institutional “accredited investor”
(as defined in Rule 501 under the Securities Act of 1933, as amended)) of each
applicable Class based on their respective aggregate principal amounts of
outstanding Term Loans under each such Class, (vi) all documentation in respect
of such Permitted Debt Exchange shall be consistent with the foregoing, and all
written communications generally directed to the Lenders in connection therewith
shall be in form and substance consistent with the foregoing and made in
consultation with the Borrower and the Administrative Agent, and (vii) any
applicable Minimum Tender Condition shall be satisfied.

(b) With respect to all Permitted Debt Exchanges effected by the Borrower
pursuant to this Section 2.16, (i) such Permitted Debt Exchanges (and the
cancellation of the exchanged Term Loans in connection therewith) shall not
constitute voluntary or mandatory payments or prepayments for purposes of
Section 5.1 or 5.2, and (ii) such Permitted Debt Exchange Offer shall be made
for not less than $50,000,000 or integral multiples of $1,000,000 in excess
thereof in aggregate principal amount of Term Loans, provided that subject to
the foregoing clause (ii) the Borrower may at its election specify as a
condition (a “Minimum Tender Condition”) to consummating any such Permitted Debt
Exchange that a minimum amount (to be determined and specified in the relevant
Permitted Debt Exchange Offer in the Borrower’s discretion) of Term Loans of any
or all applicable Classes be tendered. Upon the consummation of any Permitted
Debt Exchange, the outstanding principal amount described in clause (x) of
Section 2.5(b) (or any applicable Joinder Agreement with respect to New Tranche
B Term Loans) shall automatically be deemed reduced in an aggregate amount equal
to the principal amount of Term Loans exchanged in such Permitted Debt Exchange.

(c) In connection with each Permitted Debt Exchange, the Borrower shall provide
the Administrative Agent at least 10 Business Days’ (or such shorter period as
may be agreed by the Administrative Agent) prior written notice thereof, and the
Borrower and the Administrative Agent, acting reasonably, shall mutually agree
to such procedures as may be necessary or advisable to accomplish the purposes
of this Section 2.16 and without conflict with Section 2.16(d); provided that
the terms of any Permitted Debt Exchange Offer shall provide that the date by
which the relevant Lenders are required to indicate their election to
participate in such Permitted Debt Exchange shall be not less than five
(5) Business Days following the date on which the Permitted Debt Exchange Offer
is made.

 

-78-



--------------------------------------------------------------------------------

(d) The Borrower shall be responsible for compliance with, and hereby agrees to
comply with, all applicable securities and other laws in connection with each
Permitted Debt Exchange, it being understood and agreed that (x) neither the
Administrative Agent nor any Lender assumes any responsibility in connection
with the Borrower’s compliance with such laws in connection with any Permitted
Debt Exchange and (y) each Lender shall be solely responsible for its compliance
with any applicable “insider trading” laws and regulations to which such Lender
may be subject under the Securities Exchange Act of 1934, as amended.

2.17. Repricing Protection. If, on or prior to the first anniversary of the
Closing Date, the Borrower (x) makes any prepayment of Term Loans in connection
with any Repricing Transaction, or (y) effects any amendment of this Agreement
resulting in a Repricing Transaction, the Borrower shall pay to the
Administrative Agent, for the ratable account of each of the applicable Term
Lenders, (I) in the case of clause (x), a prepayment premium of 1% of the amount
of the Term Loans being prepaid and (II) in the case of clause (y), a payment
equal to 1% of the aggregate amount of the applicable Term Loans outstanding
immediately prior to such amendment.

SECTION 3. Letters of Credit

3.1. Letters of Credit. (a) Subject to and upon the terms and conditions herein
set forth, at any time and from time to time after the Closing Date and prior to
the L/C Maturity Date, (i) the Borrower may request that the US Letter of Credit
Issuer issue for the account of the Borrower (or any Subsidiary of the Borrower
so long as the Borrower is a joint and several co-applicant with respect
thereto) a standby letter of credit or letters of credit denominated in Dollars
(each, a “US Letter of Credit”), and (ii) the Canadian Borrower may request that
the Canadian Letter of Credit Issuer issue for the account of the Canadian
Borrower (or any Subsidiary of the Canadian Borrower so long as the Canadian
Borrower is a joint and several co-applicant with respect thereto) a standby
letter of credit or letters of credit denominated in Canadian Dollars (each, a
“Canadian Letter of Credit” and, together with the US Letters of Credit, the
“Letters of Credit” and each a “Letter of Credit”) in such form as may be
approved by the US Letter of Credit Issuer or the Canadian Letter of Credit
Issuer, as the case may be, in its reasonable discretion.

(b) Notwithstanding the foregoing, (i) no US Letter of Credit shall be issued
the Stated Amount of which, when added to the US Letters of Credit Outstanding
at such time, would exceed the US Letter of Credit Commitment then in effect;
(ii) no US Letter of Credit shall be issued the Stated Amount of which would
cause the aggregate amount of the Lenders’ US Revolving Credit Exposures at such
time to exceed the US Total Revolving Credit Commitment then in effect; (iii) no
Canadian Letter of Credit shall be issued the Dollar Equivalent of the Stated
Amount of which, when added to the Dollar Equivalent of the Canadian Letters of
Credit Outstanding at such time, would exceed the Canadian Letter of Credit
Commitment then in effect, (iv) no Canadian Letter of Credit shall be issued the
Dollar Equivalent of the Stated Amount of which would cause the aggregate amount
of the Canadian Revolving Credit Exposure at such time to exceed the Canadian
Total Revolving Credit Commitment, (v) each Letter of Credit shall have an
expiration date occurring no later than one year after the date of issuance
thereof, unless otherwise agreed upon by the Administrative Agent

 

-79-



--------------------------------------------------------------------------------

or the Canadian Administrative Agent, as applicable, and the applicable Letter
of Credit Issuer, provided that in no event shall such expiration date occur
later than the L/C Maturity Date; (vi) no Letter of Credit shall be issued if it
would be illegal under any applicable law for the beneficiary of the Letter of
Credit to have a Letter of Credit issued in its favor; and (vii) no Letter of
Credit shall be issued by a Letter of Credit Issuer after it has received a
written notice from the Borrower or the Canadian Borrower or any Lender stating
that a Default or Event of Default has occurred and is continuing until such
time as such Letter of Credit Issuer shall have received a written notice of
(x) rescission of such notice from the party or parties originally delivering
such notice or (y) the waiver of such Default or Event of Default in accordance
with the provisions of Section 13.1.

(c) Upon at least one Business Day’s prior written notice (or telephonic notice
promptly confirmed in writing) to the Administrative Agent and the US Letter of
Credit Issuer or to the Canadian Administrative Agent and the Canadian Letter of
Credit Issuer, as applicable (which notice the applicable Administrative Agent
shall promptly transmit to each of the applicable Lenders), the Borrower shall
have the right, on any day, permanently to terminate or reduce the US Letter of
Credit Commitment or the Canadian Letter of Credit Commitment, in each case in
whole or in part, provided that, after giving effect to such termination or
reduction, the US Letters of Credit Outstanding shall not exceed the US Letter
of Credit Commitment and the Dollar Equivalent of the Canadian Letters of Credit
Outstanding shall not exceed the Canadian Letter of Credit Commitment, as
applicable.

(d) The parties hereto agree that upon the Closing Date the Existing Letters of
Credit shall be deemed to be US Letters of Credit for all purposes under this
Agreement, without any further action by the Borrower.

3.2. Letter of Credit Requests. (a) Whenever the Borrower desires that a US
Letter of Credit be issued for its account or for the account of any of its
Subsidiaries, it shall give the Administrative Agent and the US Letter of Credit
Issuer at least five (or such lesser number as may be agreed upon by the
Administrative Agent and the Letter of Credit Issuer) Business Days’ written
notice thereof. Each such notice shall be executed by the Borrower and shall be
in the form of Exhibit G-1 (each a “US Letter of Credit Request”).

(b) Whenever the Canadian Borrower desires that a Canadian Letter of Credit be
issued for its account or for the account of any of its Subsidiaries, it shall
give the Canadian Administrative Agent and the Canadian Letter of Credit Issuer
at least five (or such lesser number as may be agreed upon by the Canadian
Administrative Agent and the Canadian Letter of Credit Issuer) Business Days’
written notice thereof. Each such notice shall be executed by the Canadian
Borrower and shall be in the form of Exhibit G-2 (each a “Canadian Letter of
Credit Request”).

(c) The making of each Letter of Credit Request shall be deemed to be a
representation and warranty by the Borrower or the Canadian Borrower, as the
case may be, that the Letter of Credit may be issued in accordance with, and
will not violate the requirements of, Section 3.1(b).

 

-80-



--------------------------------------------------------------------------------

3.3. Letter of Credit Participations. (a) Immediately upon the issuance by the
US Letter of Credit Issuer of any US Letter of Credit, and, with respect to US
Letters of Credit governed by Section 3.1(d), upon the Closing Date, the US
Letter of Credit Issuer shall be deemed to have sold and transferred to each
other Lender that has a US Revolving Credit Commitment (each such other Lender,
in its capacity under this Section 3.3, a “US L/C Participant”), and each such
US L/C Participant shall be deemed irrevocably and unconditionally to have
purchased and received from the US Letter of Credit Issuer, without recourse or
warranty, an undivided interest and participation (each a “US L/C
Participation”), to the extent of such US L/C Participant’s US Revolving Credit
Commitment Percentage in such US Letter of Credit, each substitute letter of
credit, each drawing made thereunder and the obligations of the Borrower under
this Agreement with respect thereto, and any security therefor or guaranty
pertaining thereto.

(b) Immediately upon the issuance by the Canadian Letter of Credit Issuer of any
Canadian Letter of Credit, the Canadian Letter of Credit Issuer shall be deemed
to have sold and transferred to each other Canadian Lender (each such other
Lender, in its capacity under this Section 3.3, a “Cdn L/C Participant”), and
each such Cdn L/C Participant shall be deemed irrevocably and unconditionally to
have purchased and received from the Canadian Letter of Credit Issuer, without
recourse or warranty, an undivided interest and participation (each a “Cdn L/C
Participation”), to the extent of such Cdn L/C Participant’s Canadian Revolving
Credit Commitment Percentage in such Canadian Letter of Credit, each substitute
letter of credit, each drawing made thereunder and the obligations of the
Canadian Borrower under this Agreement with respect thereto, and any security
therefor or guaranty pertaining thereto.

(c) US Letter of Credit Fees will be paid directly to the Administrative Agent
for the ratable account of the US L/C Participants as provided in
Section 4.1(b), and Canadian Letter of Credit Fees will be paid directly to the
Canadian Administrative Agent for the ratable account of the Cdn L/C
Participants as provided in Section 4.1(d). The US L/C Participants shall have
no right to receive any portion of any US L/C Fronting Fees, and the Cdn L/C
Participants shall have no right to receive any portion of any Canadian L/C
Fronting Fees.

(d) In determining whether to pay under any Letter of Credit, the relevant
Letter of Credit Issuer shall have no obligation relative to the applicable L/C
Participants other than to confirm that any documents required to be delivered
under such Letter of Credit have been delivered and that they appear to comply
on their face with the requirements of such Letter of Credit. Any action taken
or omitted to be taken by the relevant Letter of Credit Issuer under or in
connection with any Letter of Credit issued by it, if taken or omitted in the
absence of gross negligence or willful misconduct, shall not create for such
Letter of Credit Issuer any resulting liability.

(e) In the event that any Letter of Credit Issuer makes any payment under any
Letter of Credit issued by it and the Borrower or the Canadian Borrower, as
applicable, shall not have repaid such amount in full to the relevant Letter of
Credit Issuer pursuant to Section 3.4(a), such Letter of Credit Issuer shall
promptly notify the Administrative Agent or the Canadian Administrative Agent,
as applicable, and each applicable L/C Participant of such failure, and each
such L/C Participant shall promptly and unconditionally pay to the
Administrative Agent or

 

-81-



--------------------------------------------------------------------------------

the Canadian Administrative Agent, as applicable, for the account of the
relevant Letter of Credit Issuer, the amount of such L/C Participant’s Revolving
Credit Commitment Percentage of such unreimbursed payment in Dollars or Canadian
Dollars, as applicable, and in immediately available funds; provided, however,
that no L/C Participant shall be obligated to pay to the Administrative Agent or
the Canadian Administrative Agent, as applicable, for the account of the
relevant Letter of Credit Issuer its Revolving Credit Commitment Percentage of
such unreimbursed amount arising from any wrongful payment made by such relevant
Letter of Credit Issuer under a Letter of Credit as a result of acts or
omissions constituting willful misconduct or gross negligence on the part of
such Letter of Credit Issuer. If the relevant Letter of Credit Issuer so
notifies, prior to 11:00 a.m. (New York City time) on any Business Day, any L/C
Participant required to fund a payment under a Letter of Credit, such L/C
Participant shall make available to the Administrative Agent or the Canadian
Administrative Agent, as applicable, for the account of such Letter of Credit
Issuer such L/C Participant’s Revolving Credit Commitment Percentage of the
amount of such payment on such Business Day in immediately available funds. If
and to the extent such L/C Participant shall not have so made its Revolving
Credit Commitment Percentage of the amount of such payment available to the
Administrative Agent or the Canadian Administrative Agent, as applicable, for
the account of the relevant Letter of Credit Issuer, such L/C Participant agrees
to pay to the Administrative Agent or the Canadian Administrative Agent, as
applicable, for the account of such Letter of Credit Issuer, forthwith on
demand, such amount, together with interest thereon for each day from such date
until the date such amount is paid to the Administrative Agent or the Canadian
Administrative Agent, as applicable, for the account of such Letter of Credit
Issuer at the Federal Funds Effective Rate, in the case of any amount for the
account of the US Letter of Credit Issuer, or the rate reasonably determined by
the Canadian Letter of Credit Issuer to be the cost to it of funding the payment
under the applicable Letter of Credit issued by it, in the case of any amount
for the account of the Canadian Letter of Credit Issuer. The failure of any L/C
Participant to make available to the Administrative Agent or the Canadian
Administrative Agent, as applicable, for the account of the relevant Letter of
Credit Issuer its Revolving Credit Commitment Percentage of any payment under
any Letter of Credit shall not relieve any other L/C Participant of its
obligation hereunder to make available to the Administrative Agent or the
Canadian Administrative Agent, as applicable, for the account of such Letter of
Credit Issuer its Revolving Credit Commitment Percentage of any payment under
such Letter of Credit on the date required, as specified above, but no L/C
Participant shall be responsible for the failure of any other L/C Participant to
make available to the Administrative Agent or the Canadian Administrative Agent,
as applicable, such other L/C Participant’s Revolving Credit Commitment
Percentage of any such payment.

(f) Whenever any Letter of Credit Issuer receives a payment in respect of an
unpaid reimbursement obligation as to which the Administrative Agent or the
Canadian Administrative Agent, as applicable, has received for the account of
such Letter of Credit Issuer any payments from the L/C Participants pursuant to
paragraph (e) above, such Letter of Credit Issuer shall pay to the
Administrative Agent or the Canadian Administrative Agent, as applicable, and
the Administrative Agent or the Canadian Administrative Agent, as applicable,
shall promptly pay to each L/C Participant that has paid its Revolving Credit
Commitment Percentage of such reimbursement obligation, in Dollars or Canadian
Dollars, as applicable, and in immediately available funds, an amount equal to
such L/C Participant’s share (based upon the proportionate aggregate amount
originally funded by such L/C Participant to the aggregate amount funded by all
applicable L/C Participants) of the principal amount of such reimbursement
obligation and interest thereon accruing after the purchase of the respective
L/C Participations.

 

-82-



--------------------------------------------------------------------------------

(g) The obligations of the L/C Participants to make payments to the
Administrative Agent or the Canadian Administrative Agent for the account of a
Letter of Credit Issuer with respect to Letters of Credit shall be irrevocable
and not subject to counterclaim, set-off or other defense or any other
qualification or exception whatsoever and shall be made in accordance with the
terms and conditions of this Agreement under all circumstances, including under
any of the following circumstances:

(i) any lack of validity or enforceability of this Agreement or any of the other
Credit Documents;

(ii) the existence of any claim, set-off, defense or other right that the
Borrower may have at any time against a beneficiary named in a Letter of Credit,
any transferee of any Letter of Credit (or any Person for whom any such
transferee may be acting), the Administrative Agent, the Canadian Administrative
Agent, any Letter of Credit Issuer, any Lender or other Person, whether in
connection with this Agreement, any Letter of Credit, the transactions
contemplated herein or any unrelated transactions (including any underlying
transaction between the Borrower or the Canadian Borrower, as applicable, and
the beneficiary named in any such Letter of Credit);

(iii) any draft, certificate or any other document presented under any Letter of
Credit proving to be forged, fraudulent, invalid or insufficient in any respect
or any statement therein being untrue or inaccurate in any respect;

(iv) the surrender or impairment of any security for the performance or
observance of any of the terms of any of the Credit Documents; or

(v) the occurrence of any Default or Event of Default;

provided, however, that no L/C Participant shall be obligated to pay to the
Administrative Agent or the Canadian Administrative Agent for the account of a
Letter of Credit Issuer its Revolving Credit Commitment Percentage of any
unreimbursed amount arising from any wrongful payment made by such Letter of
Credit Issuer under a Letter of Credit as a result of acts or omissions
constituting willful misconduct or gross negligence on the part of such Letter
of Credit Issuer.

3.4. Agreement to Repay Letter of Credit Drawings. (a) The Borrower and the
Canadian Borrower hereby agree to reimburse the relevant Letter of Credit
Issuer, by making payment in the currency in which the relevant Letter of Credit
was denominated to the Administrative Agent (in the case of reimbursement made
by the Borrower) or the Canadian Administrative Agent (in the case of
reimbursement made by the Canadian Borrower) in immediately available funds for
any payment or disbursement made by such Letter of Credit Issuer under any
Letter of Credit (each such amount so paid until reimbursed, an “Unpaid
Drawing”) immediately after, and in any event on the date of, such payment, with
interest on the amount so paid or disbursed by such Letter of Credit Issuer, to
the extent not reimbursed prior to

 

-83-



--------------------------------------------------------------------------------

5:00 p.m. (New York City time) on the date of such payment or disbursement, from
and including the date paid or disbursed to but excluding the date such Letter
of Credit Issuer is reimbursed therefor at a rate per annum that shall at all
times be the Applicable ABR Margin for Revolving Credit Loans plus the ABR as in
effect from time to time (in the case of the US Letter of Credit Issuer) or the
Applicable ABR Margin for Revolving Credit Loans plus the Canadian Prime Rate as
in effect from time to time (in the case of the Canadian Letter of Credit
Issuer), provided that, notwithstanding anything contained in this Agreement to
the contrary, (i) unless the Borrower (or the Canadian Borrower) shall have
notified the Administrative Agent (or the Canadian Administrative Agent) and the
relevant Letter of Credit Issuer prior to 10:00 a.m. (New York time) on the date
of such drawing that the Borrower or the Canadian Borrower, as the case may be,
intends to reimburse the relevant Letter of Credit Issuer for the amount of such
drawing with funds other than the proceeds of Loans, the Borrower or the
Canadian Borrower, as the case may be, shall be deemed to have given a Notice of
Borrowing requesting that, (A) with respect to US Letters of Credit, that the
Lenders with US Revolving Credit Commitments make US Revolving Credit Loans
(which shall be ABR Loans) and (B) with respect to Canadian Letters of Credit,
the Lenders with Canadian Revolving Credit Commitments make Canadian Revolving
Credit Loans (which shall be Canadian Prime Rate Loans) on the date on which
such drawing is honored in an amount equal to the amount of such drawing and
(ii) the Administrative Agent or the Canadian Administrative Agent shall
promptly notify each relevant L/C Participant of such drawing and the amount of
its Revolving Credit Loan to be made in respect thereof, and each L/C
Participant shall be irrevocably obligated to make a Revolving Credit Loan to
the Borrower or the Canadian Borrower, as applicable, in the manner deemed to
have been requested in the amount of its Revolving Credit Commitment Percentage
of the applicable Unpaid Drawing by 12:00 noon (New York City time) on such
Business Day by making the amount of such Revolving Credit Loan available to the
Administrative Agent or the Canadian Administrative Agent, as applicable. Such
Revolving Credit Loans shall be made without regard to the Minimum Borrowing
Amount. The Administrative Agent or the Canadian Administrative Agent, as
applicable, shall use the proceeds of such Revolving Credit Loans solely for
purpose of reimbursing the relevant Letter of Credit Issuer for the related
Unpaid Drawing.

(b) The obligations of the Borrower and the Canadian Borrower under this
Section 3.4 to reimburse the relevant Letter of Credit Issuer with respect to
Unpaid Drawings (including, in each case, interest thereon) shall be absolute
and unconditional under any and all circumstances and irrespective of any
set-off, counterclaim or defense to payment that the Borrower, the Canadian
Borrower or any other Person may have or have had against such, Letter of Credit
Issuer, the Administrative Agent, the Canadian Administrative Agent or any
Lender (including in its capacity as an L/C Participant), including any defense
based upon the failure of any drawing under a Letter of Credit (each a
“Drawing”) to conform to the terms of the Letter of Credit or any
non-application or misapplication by the beneficiary of the proceeds of such
Drawing, provided that neither the Borrower nor the Canadian Borrower shall be
obligated to reimburse such Letter of Credit Issuer for any wrongful payment
made by such Letter of Credit Issuer under the Letter of Credit issued by it as
a result of acts or omissions constituting willful misconduct or gross
negligence on the part of such Letter of Credit Issuer.

 

-84-



--------------------------------------------------------------------------------

3.5. Increased Costs. If after the date hereof, the adoption of any applicable
law, rule or regulation, or any change therein, or any change in the
interpretation or administration thereof by any Governmental Authority, central
bank or comparable agency charged with the interpretation or administration
thereof, or actual compliance by a Letter of Credit Issuer or any L/C
Participant with any request or directive made or adopted after the date hereof
(whether or not having the force of law), by any such authority, central bank or
comparable agency shall either (a) impose, modify or make applicable any
reserve, deposit, capital adequacy or similar requirement against letters of
credit issued by such Letter of Credit Issuer, or any L/C Participant’s L/C
Participation therein, or (b) impose on such Letter of Credit Issuer or any L/C
Participant any other conditions affecting its obligations under this Agreement
in respect of Letters of Credit or L/C Participations therein or any Letter of
Credit or such L/C Participant’s L/C Participation therein, and the result of
any of the foregoing is to increase the cost to such Letter of Credit Issuer or
such L/C Participant of issuing, maintaining or participating in any Letter of
Credit, or to reduce the amount of any sum received or receivable by such Letter
of Credit Issuer or such L/C Participant hereunder (other than any such increase
or reduction attributable to Taxes) in respect of Letters of Credit or L/C
Participations therein, then, promptly after receipt of written demand to the
Borrower or the Canadian Borrower, as applicable, by such Letter of Credit
Issuer or such L/C Participant, as the case may be (a copy of which notice shall
be sent by such Letter of Credit Issuer or such L/C Participant to the
Administrative Agent (with respect to US Letters of Credit) and to the Canadian
Administrative Agent (with respect to Canadian Letters of Credit)), the Borrower
or the Canadian Borrower, as applicable, shall pay to such Letter of Credit
Issuer or such L/C Participant such additional amount or amounts as will
compensate such Letter of Credit Issuer or such L/C Participant for such
increased cost or reduction, it being understood and agreed, however, that a
Letter of Credit Issuer or a L/C Participant shall not be entitled to such
compensation as a result of such Person’s compliance with, or pursuant to any
request or directive to comply with, any such law, rule or regulation as in
effect on the date hereof. A certificate submitted to the Borrower or the
Canadian Borrower, as applicable, by the relevant Letter of Credit Issuer or a
L/C Participant, as the case may be (a copy of which certificate shall be sent
by such Letter of Credit Issuer or such L/C Participant to the Administrative
Agent (with respect to US Letters of Credit) and to the Canadian Administrative
Agent (with respect to Canadian Letters of Credit)) setting forth in reasonable
detail the basis for the determination of such additional amount or amounts
necessary to compensate such Letter of Credit Issuer or such L/C Participant as
aforesaid shall be conclusive and binding on the Borrower or the Canadian
Borrower, as applicable, absent clearly demonstrable error.

3.6. Successor Letter of Credit Issuer. Any Letter of Credit Issuer may resign
as Letter of Credit Issuer upon 30 days’ prior written notice to the
Administrative Agent, the Canadian Administrative Agent, the Lenders and the
Borrower. If the US Letter of Credit Issuer shall resign as US Letter of Credit
Issuer under this Agreement, then the Borrower shall appoint from among the
Lenders with US Revolving Credit Commitments a successor issuer of US Letters of
Credit that is willing so to act, whereupon such successor issuer shall succeed
to the rights, powers and duties of the US Letter of Credit Issuer, and the term
“US Letter of Credit Issuer” shall mean such successor issuer effective upon
such appointment. At the time such resignation shall become effective, the
Borrower shall pay to the resigning US Letter of Credit Issuer all accrued and
unpaid fees pursuant to Sections 4.1(c) and (f). The acceptance of any
appointment as the US Letter of Credit Issuer hereunder by a successor Lender
shall be evidenced by an agreement entered into by such successor, in a form
satisfactory to the Borrower

 

-85-



--------------------------------------------------------------------------------

and the Administrative Agent and, from and after the effective date of such
agreement, such successor Lender shall have all the rights and obligations of
the previous US Letter of Credit Issuer under this Agreement and the other
Credit Documents. If the Canadian Letter of Credit Issuer shall resign as
Canadian Letter of Credit Issuer under this Agreement, then the Canadian
Borrower shall appoint from among the Canadian Lenders a successor issuer of
Canadian Letters of Credit that is willing so to act, whereupon such successor
issuer shall succeed to the rights, powers and duties of the Canadian Letter of
Credit Issuer, and the term “Canadian Letter of Credit Issuer” shall mean such
successor issuer effective upon such appointment. At the time such resignation
shall become effective, the Canadian Borrower shall pay to the resigning
Canadian Letter of Credit Issuer all accrued and unpaid fees pursuant to
Sections 4.1(e) and (f). The acceptance of any appointment as the Canadian
Letter of Credit Issuer hereunder by a successor Lender shall be evidenced by an
agreement entered into by such successor, in a form satisfactory to the Canadian
Borrower and the Canadian Administrative Agent and, from and after the effective
date of such agreement, such successor Lender shall have all the rights and
obligations of the previous Canadian Letter of Credit Issuer under this
Agreement and the other Credit Documents. After the resignation of any Letter of
Credit Issuer hereunder, the resigning Letter of Credit Issuer shall remain a
party hereto and shall continue to have all the rights and obligations of a
Letter of Credit Issuer under this Agreement and the other Credit Documents with
respect to Letters of Credit issued by it prior to such resignation, but shall
not be required to issue additional Letters of Credit. After any retiring Letter
of Credit Issuer’s resignation as a Letter of Credit Issuer, the provisions of
this Agreement relating to such Letter of Credit Issuer shall inure to its
benefit as to any actions taken or omitted to be taken by it (a) while it was a
Letter of Credit Issuer under this Agreement or (b) at any time with respect to
Letters of Credit issued by such Letter of Credit Issuer.

SECTION 4. Fees; Commitments

4.1. Fees. (a) (i) The Borrower agrees to pay to the Administrative Agent in
Dollars, for the account of each Lender having a US Revolving Credit Commitment
(in each case pro rata according to the respective US Revolving Credit
Commitments of all such Lenders), a commitment fee for each day from and
including the Closing Date to but excluding the Final Date. Such commitment fee
shall be payable quarterly in arrears (x) on the last Business Day of each
fiscal quarter of the Borrower and (y) on the Final Date (for the period ended
on such date for which no payment has been received pursuant to
clause (x) above), and shall be computed for each day during such period at a
rate per annum equal to the Commitment Fee Rate in effect on such day on the
Available US Commitment in effect on such day.

(ii) The Canadian Borrower agrees to pay to the Canadian Administrative Agent in
Dollars for the account of each Canadian Lender with a Canadian Revolving Credit
Commitment (in each case pro rata according to the respective applicable
Canadian Revolving Credit Commitments of all such Lenders), a commitment fee for
each day from and including the Closing Date to but excluding the Final Date.
Such commitment fee shall be payable quarterly in arrears (x) on the last
Business Day of each fiscal quarter of the Borrower and (y) on the Final Date
(for the period ended on such date for which no payment has been received
pursuant to clause (x) above), and shall be computed for each day during such
period at a rate per annum equal to the Commitment Fee Rate in effect on such
day on the Available Canadian Commitment in effect on such day.

 

-86-



--------------------------------------------------------------------------------

(iii) Notwithstanding the foregoing, neither the Borrower nor the Canadian
Borrower shall be obligated to pay any amounts to any Defaulting Lender pursuant
to this Section 4.1.

(b) The Borrower agrees to pay to the Administrative Agent in Dollars for the
account of the Lenders pro rata on the basis of their respective US Letter of
Credit Exposure, a fee in respect of each US Letter of Credit (the “US Letter of
Credit Fee”), for the period from and including the date of issuance of such US
Letter of Credit to but excluding the termination date of such US Letter of
Credit computed at the per annum rate for each day equal to the Applicable LIBOR
Margin for Revolving Credit Loans minus 0.250% per annum on the average daily
Stated Amount of such US Letter of Credit. Such US Letter of Credit Fees shall
be due and payable quarterly in arrears on the last Business Day of each fiscal
quarter of the Borrower and on the date upon which the US Total Revolving Credit
Commitment terminates and the US Letters of Credit Outstanding shall have been
reduced to zero.

(c) The Borrower agrees to pay to the Administrative Agent in Dollars for the
account of the US Letter of Credit Issuer a fee in respect of each US Letter of
Credit issued by it (the “US L/C Fronting Fee”), for the period from and
including the date of issuance of such US Letter of Credit to but excluding the
termination date of such US Letter of Credit, computed at the rate for each day
equal to 0.250% per annum on the average daily Stated Amount of such US Letter
of Credit. Such US L/C Fronting Fees shall be due and payable quarterly in
arrears on the last Business Day of each fiscal quarter of the Borrower and on
the date upon which the US Total Revolving Credit Commitment terminates and the
US Letters of Credit Outstanding shall have been reduced to zero.

(d) The Canadian Borrower agrees to pay to the Canadian Administrative Agent in
Canadian Dollars for the account of the Canadian Lenders pro rata on the basis
of their respective Canadian Letter of Credit Exposure, a fee in respect of each
Canadian Letter of Credit (the “Canadian Letter of Credit Fee”), for the period
from and including the date of issuance of such Canadian Letter of Credit to but
excluding the termination date of such Canadian Letter of Credit computed at the
per annum rate for each day equal to the Applicable LIBOR Margin for Revolving
Credit Loans minus 0.250% per annum on the average daily Stated Amount of such
Canadian Letter of Credit. Such Canadian Letter of Credit Fees shall be due and
payable quarterly in arrears on the last Business Day of each fiscal quarter of
the Borrower and on the date upon which the Canadian Total Revolving Credit
Commitment terminates and the Canadian Letters of Credit Outstanding shall have
been reduced to zero.

(e) The Canadian Borrower agrees to pay to the Canadian Administrative Agent in
Canadian Dollars for the account of the Canadian Letter of Credit Issuer a fee
in respect of each Canadian Letter of Credit issued by it (the “Canadian L/C
Fronting Fee”), for the period from and including the date of issuance of such
Canadian Letter of Credit to but excluding the termination date of such Canadian
Letter of Credit, computed at the rate for each day equal to 0.250% per annum on
the average daily Stated Amount of such Canadian Letter of Credit. Such

 

-87-



--------------------------------------------------------------------------------

Canadian L/C Fronting Fees shall be due and payable quarterly in arrears on the
last Business Day of each fiscal quarter of the Borrower and on the date upon
which the Canadian Total Revolving Credit Commitment terminates and the Canadian
Letters of Credit Outstanding shall have been reduced to zero.

(f) Each of the Borrower and the Canadian Borrower agrees to pay directly to the
applicable Letter of Credit Issuer in Dollars (in the case of payments to the US
Letter of Credit Issuer) or Canadian Dollars (in the case of payments to the
Canadian Letter of Credit Issuer) upon each issuance of, drawing under, and/or
amendment of, a Letter of Credit issued by it such amount as the applicable
Letter of Credit Issuer and the applicable Borrower shall have agreed upon for
issuances of, drawings under or amendments of, letters of credit issued by it.

4.2. Voluntary Reduction of Revolving Credit Commitments. Upon at least one
Business Day’s prior written notice (or telephonic notice promptly confirmed in
writing) to the Administrative Agent at the Administrative Agent’s Office (which
notice the Administrative Agent shall promptly transmit to each of the Lenders),
the Borrower (on behalf of itself and the Canadian Borrower) shall have the
right, without premium or penalty, on any day, permanently to terminate or
reduce the Revolving Credit Commitments in whole or in part, provided that
(a) any such reduction shall apply proportionately and permanently to reduce the
US Revolving Credit Commitment or the Canadian Revolving Credit Commitment, as
the case may be, of each of the Lenders except that (i) notwithstanding the
foregoing, in connection with the establishment on any date of any Extended
Revolving Credit Commitments pursuant to Section 2.15(b), the Existing Revolving
Credit Commitments of any one or more Lenders providing any such Extended
Revolving Credit Commitments on such date shall be reduced in an amount equal to
the amount of Revolving Credit Commitments so extended on such date (provided
that (x) after giving effect to any such reduction, the conversion of any
Existing Revolving Credit Loans and the repayment of any Revolving Credit Loans
made on such date, the Revolving Credit Exposure of any such Lender with respect
to any such Existing Revolving Credit Class does not exceed the Existing
Revolving Credit Commitment of such Lender under such Existing Revolving Credit
Class (such Revolving Credit Exposure and Revolving Credit Commitment being
determined in each case, for the avoidance of doubt, exclusive of such Lender’s
Extended Revolving Credit Commitment and any exposure in respect thereof
(including Extended Revolving Credit Loans)) and (y) for the avoidance of doubt,
any such repayment of Revolving Credit Loans contemplated by the preceding
clause shall be made in compliance with the requirements of Section 5.3(a) with
respect to the ratable allocation of payments hereunder, with such allocation
being determined after giving effect to any conversion pursuant to
Section 2.15(b) of Revolving Credit Commitments and Revolving Credit Loans into
Extended Revolving Credit Commitments and Extended Revolving Credit Loans
pursuant to Section 2.15(b) prior to any reduction being made to the Revolving
Credit Commitment of any other Lender) and (ii) the Borrower may at its election
permanently reduce the Revolving Credit Commitment of a Defaulting Lender to $0
without affecting the Revolving Credit Commitments of any other Lender, provided
arrangements satisfactory to the Borrower, the Swingline Lender and each Letter
of Credit Issuer shall have been made with respect to such Defaulting Lender’s
pre-reduction Revolving Credit Commitment Percentage of each outstanding
Swingline Loan and Letter of Credit, (b) any partial reduction pursuant to this
Section 4.2 shall be in the amount of at least $5,000,000 and (c) after giving
effect to such termination or reduction and to any

 

-88-



--------------------------------------------------------------------------------

prepayments of the Loans made on the date thereof in accordance with this
Agreement, (i) the aggregate amount of the Lenders’ US Revolving Credit
Exposures shall not exceed the US Total Revolving Credit Commitment and (ii) the
aggregate amount of the Canadian Lenders’ Canadian Revolving Credit Exposures
shall not exceed the Canadian Total Revolving Credit Commitment.

4.3. Mandatory Termination of Commitments. (a) The Tranche B Term Loan
Commitments shall be permanently reduced on the Closing Date by the amount of
Tranche B Term Loans made.

(b) The US Total Revolving Credit Commitment and the Canadian Total Revolving
Credit Commitment shall terminate at 5:00 p.m. (New York City time) on the
Revolving Credit Maturity Date.

(c) The Swingline Commitment shall terminate at 5:00 p.m. (New York City time)
on the Swingline Maturity Date.

(d) The US Letter of Credit Commitment and the Canadian Letter of Credit
Commitment shall terminate at 5:00 p.m. (New York City time) on the L/C Maturity
Date.

(e) If any prepayment of Term Loans would otherwise be required pursuant to
Section 5.2(a) but cannot be made because there are no Term Loans outstanding,
or because the amount of the required prepayment exceeds the outstanding amount
of Term Loans, then, on the date that such prepayment is required, the Revolving
Credit Commitments shall be permanently reduced by an aggregate amount equal to
the amount of the required prepayment, or the excess of such amount over the
outstanding amount of Term Loans, as the case may be, and the Borrower shall
comply with Section 5.2(b) after giving effect to such reduction.

SECTION 5. Payments

5.1. Voluntary Prepayments. (a) The Borrower shall have the right to prepay Term
Loans, US Revolving Credit Loans, Canadian Revolving Credit Loans, Extended
Revolving Credit Loans and Swingline Loans made to it, and the Canadian Borrower
shall have the right to prepay Canadian Revolving Credit Loans made to it, in
each case, without premium or penalty except as set forth in Section 2.17, in
whole or in part from time to time on the following terms and conditions:
(a) the Borrower (on its own behalf and on behalf of the Canadian Borrower)
shall give the Administrative Agent and the Canadian Administrative Agent at the
applicable Administrative Agent’s Office written notice (or telephonic notice
promptly confirmed in writing) of its or the Canadian Borrower’s intent to make
such prepayment, the amount of such prepayment and (in the case of BA Loans and
LIBOR Loans) the specific Borrowing(s) pursuant to which made, which notice
shall be given by the Borrower no later than (i) in the case of Term Loans or
Revolving Credit Loans (other than US Revolving Credit Loans that are ABR
Loans), 12:00 noon (New York City time) one Business Day prior to, (ii) in the
case of US Revolving Credit Loans that are ABR Loans, 12:00 noon on the same day
as, or (iii) in the case of Swingline Loans, 12:00 noon (New York City time) on
the same day as, the date of such prepayment and shall promptly be transmitted
by the Administrative Agent or the Canadian Administrative Agent, as applicable,
to each of the relevant Lenders or the Swingline Lender, as the case may be;
(b) each partial prepayment of any Borrowing of Term Loans or Revolving

 

-89-



--------------------------------------------------------------------------------

Credit Loans shall be in a multiple of $100,000 or C$100,000, as the case may
be, and in an aggregate principal amount of at least $1,000,000 or C$1,000,000,
as the case may be, and each partial prepayment of Swingline Loans shall be in a
multiple of $10,000 and in an aggregate principal amount of at least $100,000,
provided that no partial prepayment of LIBOR Term Loans or LIBOR Revolving
Credit Loans made pursuant to a single Borrowing shall reduce the outstanding
LIBOR Term Loans or LIBOR Revolving Credit Loans made pursuant to such Borrowing
to an amount less than the Minimum Borrowing Amount for LIBOR Term Loans or
LIBOR Revolving Credit Loans and; (c) any prepayment of LIBOR Term Loans or
LIBOR Revolving Credit Loans pursuant to this Section 5.1(a) on any day other
than the last day of an Interest Period applicable thereto shall be subject to
compliance by the Borrower or the Canadian Borrower, as the case may be, with
the applicable provisions of Section 2.11 and (d) BA Loans may not be repaid on
any day other than the last day of an Interest Period applicable thereto except
as may be otherwise provided in this Agreement. Subject to Section 2.15(b), each
prepayment in respect of Term Loans pursuant to this Section 5.1(a) shall be
applied to Term Loans in such manner as the Borrower may determine. At the
Borrower’s election (on its own behalf and on behalf of the Canadian Borrower)
in connection with any prepayment pursuant to this Section 5.1(a), such
prepayment shall not be applied to any Term Loan or Revolving Credit Loan of a
Defaulting Lender. Notwithstanding the foregoing, the Borrower may not repay
Extended Term Loans of any Extension Series unless such prepayment is
accompanied by a pro rata repayment of Term Loans of the Existing Term Loan
Class from which such Extended Term Loans were converted (or such Term Loans of
the Existing Term Loan Class have otherwise been repaid in full).

(b) (i) Notwithstanding anything to the contrary in Section 5.1(a), 5.3 or 5.4
(which provisions shall not be applicable to this Section 5.1(b)), any
Purchasing Borrower Party shall have the right at any time and from time to time
to prepay Term Loans to the Lenders at a discount to the par value of such Loans
and on a non pro rata basis (each, a “Discounted Voluntary Prepayment”) pursuant
to the procedures described in this Section 5.1(b); provided that (A) no
Discounted Voluntary Prepayment shall be made from the proceeds of any Revolving
Credit Loan or Swing Line Loan, (B) immediately after giving effect to any
Discounted Voluntary Prepayment, the sum of (x) the excess of the aggregate
Revolving Credit Commitments at such time less the aggregate Revolving Credit
Exposure plus (y) the amount of unrestricted cash and Cash Equivalents of the
Borrower and its Restricted Subsidiaries shall be not less than $40,000,000,
(C) any Discounted Voluntary Prepayment shall be offered to all Lenders with
Term Loans on a pro rata basis, and (D) such Purchasing Borrower Party shall
deliver to the Administrative Agent a certificate stating that (1) no Default or
Event of Default has occurred and is continuing or would result from the
Discounted Voluntary Prepayment, (2) each of the conditions to such Discounted
Voluntary Prepayment contained in this Section 5.1(b) has been satisfied,
(3) none of Parent, such Purchasing Borrower Party or any subsidiary of Parent
has any material non-public information (“MNPI”) with respect to the Borrower or
any of its Subsidiaries that either (a) has not been disclosed to the Lenders
(other than Lenders that do not wish to receive MNPI with respect to the
Borrower, any of its Subsidiaries or Affiliates) prior to such time or (b) if
not disclosed to the Lenders, could reasonably be expected to have a material
effect upon, or otherwise be material, (i) to a Lender’s decision to participate
in any Discounted Voluntary Prepayment or (ii) to the market price of the Term
Loans.

 

-90-



--------------------------------------------------------------------------------

(ii) To the extent a Purchasing Borrower Party seeks to make a Discounted
Voluntary Prepayment, such Purchasing Borrower Party will provide written notice
to the Administrative Agent substantially in the form of Exhibit H-1 hereto
(each, a “Discounted Prepayment Option Notice”) that such Purchasing Borrower
Party desires to prepay Term Loans in an aggregate principal amount specified
therein by the Purchasing Borrower Party (each, a “Proposed Discounted
Prepayment Amount”), in each case at a discount to the par value of such Term
Loans as specified below. The Proposed Discounted Prepayment Amount of Term
Loans shall not be less than $20,000,000. The Discounted Prepayment Option
Notice shall further specify with respect to the proposed Discounted Voluntary
Prepayment: (A) the Proposed Discounted Prepayment Amount of Term Loans, (B) a
discount range (which may be a single percentage) selected by the Purchasing
Borrower Party with respect to such proposed Discounted Voluntary Prepayment
(representing the percentage of par of the principal amount of Term Loans to be
prepaid) (the “Discount Range”), and (C) the date by which Lenders are required
to indicate their election to participate in such proposed Discounted Voluntary
Prepayment, which shall be at least five Business Days following the date of the
Discounted Prepayment Option Notice (the “Acceptance Date”).

(iii) Upon receipt of a Discounted Prepayment Option Notice in accordance with
Section 5.1(b)(ii), the Administrative Agent shall promptly notify each Term
Lender thereof. On or prior to the Acceptance Date, each such Lender may specify
by written notice substantially in the form of Exhibit H-2 hereto (each, a
“Lender Participation Notice”) to the Administrative Agent (A) a minimum price
(the “Acceptable Price”) within the Discount Range (for example, 80% of the par
value of the Loans to be prepaid) and (B) a maximum principal amount (subject to
rounding requirements specified by the Administrative Agent) of Term Loans with
respect to which such Lender is willing to permit a Discounted Voluntary
Prepayment at the Acceptable Price (“Offered Loans”). Based on the Acceptable
Prices and principal amounts of Term Loans specified by the Lenders in the
applicable Lender Participation Notice, the Administrative Agent, in
consultation with the Purchasing Borrower Party, shall determine the applicable
discount for Term Loans (the “Applicable Discount”), which Applicable Discount
shall be (A) the percentage specified by the Purchasing Borrower Party if the
Purchasing Borrower Party has selected a single percentage pursuant to
Section 5.1(b)(ii) for the Discounted Voluntary Prepayment or (B) otherwise, the
lowest Acceptable Price at which the Purchasing Borrower Party can pay the
Proposed Discounted Prepayment Amount in full (determined by adding the
principal amounts of Offered Loans commencing with the Offered Loans with the
lowest Acceptable Price); provided, however, that in the event that such
Proposed Discounted Prepayment Amount cannot be repaid in full at any Acceptable
Price, the Applicable Discount shall be the highest Acceptable Price specified
by the Lenders that is within the Discount Range. The Applicable Discount shall
be applicable for all Lenders who have offered to participate in the Voluntary
Discounted Prepayment and have Qualifying Loans (as defined below). Any Lender
with outstanding Term Loans whose Lender Participation Notice is not received by
the Administrative Agent by the Acceptance Date shall be deemed to have declined
to accept a Discounted Voluntary Prepayment of any of its Term Loans at any
discount to their par value within the Applicable Discount.

 

-91-



--------------------------------------------------------------------------------

(iv) The Purchasing Borrower Party shall make a Discounted Voluntary Prepayment
by prepaying those Term Loans (or the respective portions thereof) offered by
the Lenders (“Qualifying Lenders”) that specify an Acceptable Price that is
equal to or lower than the Applicable Discount (“Qualifying Loans”) at the
Applicable Discount; provided that if the aggregate proceeds required to prepay
all Qualifying Loans (disregarding any interest payable at such time) would
exceed the amount of aggregate proceeds required to prepay the Proposed
Discounted Prepayment Amount, such amounts in each case calculated by applying
the Applicable Discount, the Purchasing Borrower Party shall prepay such
Qualifying Loans ratably among the Qualifying Lenders based on their respective
principal amounts of such Qualifying Loans (subject to rounding requirements
specified by the Administrative Agent). If the aggregate proceeds required to
prepay all Qualifying Loans (disregarding any interest payable at such time)
would be less than the amount of aggregate proceeds required to prepay the
Proposed Discounted Prepayment Amount, such amounts in each case calculated by
applying the Applicable Discount, the Purchasing Borrower Party shall prepay all
Qualifying Loans.

(v) Each Discounted Voluntary Prepayment shall be made within four Business Days
of the Acceptance Date (or such other date as the Administrative Agent shall
reasonably agree, given the time required to calculate the Applicable Discount
and determine the amount and holders of Qualifying Loans), without premium or
penalty (but subject to Section 2.11), upon irrevocable notice substantially in
the form of Exhibit H-3 hereto (each a “Discounted Voluntary Prepayment
Notice”), delivered to the Administrative Agent no later than 11:00 a.m. (New
York City time), three Business Days prior to the date of such Discounted
Voluntary Prepayment, which notice shall specify the date and amount of the
Discounted Voluntary Prepayment and the Applicable Discount determined by the
Administrative Agent. Upon receipt of any Discounted Voluntary Prepayment Notice
the Administrative Agent shall promptly notify each relevant Lender thereof. If
any Discounted Voluntary Prepayment Notice is given, the amount specified in
such notice shall be due and payable to the applicable Lenders, subject to the
Applicable Discount on the applicable Loans, on the date specified therein
together with accrued interest (on the par principal amount) to but not
including such date on the amount prepaid.

(vi) To the extent not expressly provided for herein, each Discounted Voluntary
Prepayment shall be consummated pursuant to reasonable procedures (including as
to timing, rounding and calculation of Applicable Discount in accordance with
Section 5.1(b)(iii) above) established by the Administrative Agent in
consultation with the Borrower.

(vii) Prior to the delivery of a Discounted Voluntary Prepayment Notice, upon
written notice to the Administrative Agent, the Purchasing Borrower Party may
withdraw its offer to make a Discounted Voluntary Prepayment pursuant to any
Discounted Prepayment Option Notice.

 

-92-



--------------------------------------------------------------------------------

5.2. Mandatory Prepayments. (a) Term Loan Prepayments. (i) On each occasion that
a Prepayment Event occurs, the Borrower shall, within one Business Day after the
occurrence of a Debt Incurrence Prepayment Event and within five Business Days
after the occurrence of any other Prepayment Event, prepay, in accordance with
paragraph (c) below, the principal amount of Term Loans in an amount equal to
100% of the Net Cash Proceeds from such Prepayment Event, provided that, at the
option of the Borrower, the Net Cash Proceeds from any transaction permitted by
Section 10.4(e) (including pursuant to any securitization) may be applied to
repay Revolving Credit Loans, which repayment shall automatically result in the
reduction of the Revolving Credit Commitment of each Lender by an amount equal
to the amount of the Revolving Credit Loans prepaid to such Lender; provided
further that, with respect to the Net Cash Proceeds of an Asset Sale Prepayment
Event, Casualty Event or Permitted Sale Leaseback, in each case solely to the
extent with respect to any Collateral subject to such Prepayment Event, the
Borrower may use a portion of such Net Cash Proceeds to prepay or repurchase
Permitted Other Indebtedness (to the extent such prepaid or repurchased
Permitted Other Indebtedness is permanently extinguished) with a Lien on such
Collateral ranking pari passu with the Liens securing the Obligations to the
extent any applicable Permitted Other Indebtedness Document requires the issuer
of such Permitted Other Indebtedness to prepay or make an offer to purchase such
Permitted Other Indebtedness with the proceeds of such Prepayment Event, in each
case in an amount not to exceed the product of (x) the amount of such Net Cash
Proceeds multiplied by (y) a fraction, the numerator of which is the outstanding
principal amount of the Permitted Other Indebtedness with a Lien on such
Collateral ranking pari passu with the Liens securing the Obligations and with
respect to which such a requirement to prepay or make an offer to purchase
exists and the denominator of which is the sum of the outstanding principal
amount of such Permitted Other Indebtedness and the outstanding principal amount
of Term Loans.

(ii) Not later than the date that is ninety days after the last day of any
fiscal year (commencing with the fiscal year ending January 1, 2011), the
Borrower shall prepay, in accordance with paragraph (c) below, the principal of
Term Loans in an amount equal to (x) 50% of Excess Cash Flow for such fiscal
year (provided such percentage shall be reduced to 25% if the Consolidated Total
Debt to Consolidated EBITDA Ratio as of the end of such fiscal year is less than
4.25 to 1.00, and, provided further, that such percentage shall be reduced to 0%
if the Consolidated Total Debt to Consolidated EBITDA Ratio as of the end of
such fiscal year is less than 3.00 to 1.00), minus (y) subject to
Section 11.13(b), the principal amount of Term Loans voluntarily prepaid
pursuant to Section 5.1 during such fiscal year.

(iii) On each occasion that Permitted Other Indebtedness is issued or incurred
pursuant to Section 10.1(xvi), the Borrower shall, within three Business Days of
receipt of the Net Cash Proceeds of such issuance or incurrence of Permitted
Other Indebtedness, prepay, in accordance with clause (c) below, Term Loans with
a Dollar Equivalent principal amount equal to 100% of the Net Cash Proceeds of
such issuance or incurrence of Permitted Other Indebtedness.

 

-93-



--------------------------------------------------------------------------------

(b) Repayment of Revolving Credit Loans.

(i) Aggregate US Revolving Credit Outstandings. If on any date the aggregate
amount of the Lenders’ US Revolving Credit Exposures (all the foregoing,
collectively, the “Aggregate US Revolving Credit Outstandings”) exceeds 100% of
the US Total Revolving Credit Commitment as then in effect, the Borrower shall
forthwith repay on such date the principal amount of Swingline Loans and, after
all Swingline Loans have been paid in full, Revolving Credit Loans in an amount
equal to such excess. If, after giving effect to the prepayment of all
outstanding Swingline Loans and Revolving Credit Loans, the Aggregate US
Revolving Credit Outstandings exceed the US Total Revolving Credit Commitment
then in effect, the Borrower shall pay to the Administrative Agent an amount in
cash equal to such excess and the Administrative Agent shall hold such payment
for the benefit of the Lenders as security for the obligations of the Borrower
hereunder (including obligations in respect of US Letters of Credit Outstanding)
pursuant to a cash collateral agreement to be entered into in form and substance
satisfactory to the Administrative Agent (which shall permit certain Investments
in Permitted Investments satisfactory to the Administrative Agent, until the
proceeds are applied to the secured obligations).

(ii) Aggregate Canadian Revolving Credit Outstandings. If on any date the
aggregate amount of the Canadian Lenders’ Canadian Revolving Credit Exposures
(all the foregoing, collectively, the “Aggregate Canadian Revolving Credit
Outstandings”) exceeds 103% of the Canadian Total Revolving Credit Commitment as
then in effect, each of the Borrower and the Canadian Borrower, as the case may
be, shall forthwith repay on such date Canadian Revolving Credit Loans owing by
each of them, respectively, in an aggregate amount equal to such excess. If,
after giving effect to the prepayment of all outstanding Canadian Revolving
Credit Loans (other than BA Loans), the Aggregate Canadian Revolving Credit
Outstandings exceed the Canadian Total Revolving Credit Commitment then in
effect, the Borrower and/or the Canadian Borrower as the case may be, shall pay
to the Canadian Administrative Agent an amount in cash equal to such excess and
the Canadian Administrative Agent shall hold such payment for the benefit of the
applicable Lenders as security for the obligations of the Borrower and the
Canadian Borrower hereunder (including obligations in respect of Canadian
Letters of Credit Outstanding and BA Loans) pursuant to a cash collateral
agreement to be entered into in form and substance satisfactory to the Canadian
Administrative Agent (which shall permit certain investments in Permitted
Investments satisfactory to the Canadian Administrative Agent, until the
proceeds are applied to the secured obligations).

(c) Application to Repayment Amounts. Each prepayment of Term Loans required by
Section 5.2(a) shall be allocated among the Classes of Term Loans pro rata based
on the aggregate principal amount of outstanding Borrowings of each such Class
and shall be applied to reduce the applicable Repayment Amounts in such order as
the Borrower may determine up to an amount equal to the aggregate amount of the
applicable Repayment Amounts required to be made by the Borrower pursuant to
Section 2.5(a) and (b) during the two year period immediately following the date
of the prepayment (such amount being, the “Amortization Amount”), provided that
to the extent that the amount of the prepayment exceeds the Amortization Amount,
such excess shall be applied ratably to reduce the then remaining Repayment
Amounts pursuant to Section 2.5(a) and (b). With respect to each such
prepayment, (i) the Borrower will, not later than the date specified in
Section 5.2(a) for making such

 

-94-



--------------------------------------------------------------------------------

prepayment, give the Administrative Agent telephonic notice (promptly confirmed
in writing) requesting that the Administrative Agent provide notice of such
prepayment to each Term Loan Lender, (ii) each Tranche B Term Loan Lender will
have the right to refuse any such prepayment by giving written notice of such
refusal to the Borrower within five days after such Lender’s receipt of notice
from the Administrative Agent of such prepayment (and the Borrower shall not
prepay any such Tranche B Term Loans until the date that is specified in the
immediately following clause), (iii) the Borrower will make all such prepayments
not so refused upon the earlier of (x) such fifth day and (y) such time as the
Borrower has received notice from each Lender that it consents to or refuses
such prepayment and (iv) the amount of any prepayment so refused shall be
retained by the Borrower.

(d) Application to Term Loans. With respect to each prepayment of Tranche B Term
Loans required by Section 5.2(a), the Borrower may designate the Types of Loans
that are to be prepaid and the specific Borrowing(s) pursuant to which made,
provided that (i) LIBOR Term Loans may be designated for prepayment pursuant to
this Section 5.2(d) only on the last day of an Interest Period applicable
thereto unless all LIBOR Term Loans with Interest Periods ending on such date of
required prepayment and all ABR Loans have been paid in full; and (ii) if LIBOR
Term Loans made pursuant to a single Borrowing shall reduce the outstanding Term
Loans made pursuant to such Borrowing to an amount less than the Minimum
Borrowing Amount for LIBOR Loans, such Borrowing shall immediately be converted
into ABR Loans. In the absence of a designation by the Borrower as described in
the preceding sentence, the Administrative Agent shall, subject to the above,
make such designation in its reasonable discretion with a view, but no
obligation, to minimize breakage costs owing under Section 2.11.

(e) Application to Revolving Credit Loans. With respect to each prepayment of
Revolving Credit Loans elected by the Borrower pursuant to Section 5.2(a) or
required by Section 5.2(b), the Borrower (on its own behalf and on behalf of the
Canadian Borrower) may designate (i) the Types of Loans that are to be prepaid
and the specific Borrowing(s) pursuant to which made and (ii) the US Revolving
Credit Loans or Canadian Revolving Credit Loans to be prepaid, provided that
(w) LIBOR Revolving Credit Loans may be designated for prepayment pursuant to
this Section 5.2(e) only on the last day of an Interest Period applicable
thereto unless all LIBOR Loans with Interest Periods ending on such date of
required prepayment and all ABR Loans have been paid in full; (x) if any
prepayment by the Borrower or the Canadian Borrower, as the case may be, of
LIBOR Revolving Credit Loans made pursuant to a single Borrowing shall reduce
the outstanding Dollar Equivalent of the Revolving Credit Loans made pursuant to
such Borrowing to an amount less than the Minimum Borrowing Amount for LIBOR
Revolving Credit Loans, such Borrowing shall immediately be converted into Cdn
ABR Loans or ABR Loans, as applicable; (y) each prepayment of any Loans made
pursuant to a Borrowing shall be applied pro rata among such Loans; and
(z) notwithstanding the provisions of the preceding clause (y), no prepayment
made pursuant to Section 5.2(a) or Section 5.2(b) of Revolving Credit Loans
shall be applied to the Revolving Credit Loans of any Defaulting Lender and
shall instead be held by the Administrative Agent to satisfy existing and future
unfulfilled funding obligations of such Defaulting Lender. In the absence of a
designation by the Borrower as described in the preceding sentence, the
Administrative Agent shall, subject to the above, make such designation in its
reasonable discretion with a view, but no obligation, to minimize breakage costs
owing under Section 2.11.

 

-95-



--------------------------------------------------------------------------------

(f) BA and LIBOR Interest Periods. In lieu of making any payment pursuant to
this Section 5.2 in respect of any BA Loan or LIBOR Loan other than on the last
day of the Interest Period therefor so long as no Default or Event of Default
shall have occurred and be continuing, the Borrower or the Canadian Borrower, as
the case may be, at its option may deposit with the Administrative Agent an
amount equal to the amount of the BA Loan or LIBOR Loan to be prepaid and such
BA Loan or LIBOR Loan, as the case may be, shall be repaid on the last day of
the Interest Period therefor in the required amount. Such deposit shall be held
by the Administrative Agent in a corporate time deposit account established on
terms reasonably satisfactory to the Administrative Agent, earning interest at
the then-customary rate for accounts of such type. Such deposit shall constitute
cash collateral for the Obligations, provided that the Borrower or the Canadian
Borrower, as the case may be, may at any time direct that such deposit be
applied to make the applicable payment required pursuant to this Section 5.2.

(g) Minimum Amount. No prepayment shall be required pursuant to
Section 5.2(a)(i) unless and until the amount at any time of Net Cash Proceeds
from Prepayment Events required to be applied at or prior to such time pursuant
to such Section and not yet applied at or prior to such time to prepay Term
Loans pursuant to such Section exceeds the Dollar Equivalent of $15,000,000 in
the aggregate for all such Prepayment Events.

(h) Foreign Asset Sales. Notwithstanding any other provisions of this
Section 5.2, (i) to the extent that any of or all the Net Cash Proceeds of any
asset sale by a Restricted Foreign Subsidiary giving rise to an Asset Sale
Prepayment Event (a “Foreign Asset Sale”) or Excess Cash Flow are prohibited or
delayed by applicable local law from being repatriated to the United States, the
portion of such Net Cash Proceeds or Excess Cash Flow so affected will not be
required to be applied to repay Term Loans at the times provided in this
Section 5.2 but may be retained by the applicable Restricted Foreign Subsidiary
so long, but only so long, as the applicable local law will not permit
repatriation to the United States (the Borrower and the Canadian Borrower hereby
agreeing to cause the applicable Restricted Foreign Subsidiary to promptly take
all actions required by the applicable local law to permit such repatriation),
and once such repatriation of any of such affected Net Cash Proceeds or Excess
Cash Flow is permitted under the applicable local law, such repatriation will be
immediately effected and such repatriated Net Cash Proceeds or Excess Cash Flow
will be promptly (and in any event not later than two Business Days after such
repatriation) applied (net of additional taxes payable or reserved against as a
result thereof) to the repayment of the Term Loans pursuant to this Section 5.2
and (ii) to the extent that the Borrower (on its own behalf and on behalf of the
Canadian Borrower) has determined in good faith that repatriation of any of or
all the Net Cash Proceeds of any Foreign Asset Sale or Excess Cash Flow would
have a material adverse tax cost consequence with respect to such Net Cash
Proceeds or Excess Cash Flow, the Net Cash Proceeds or Excess Cash Flow so
affected may be retained by the applicable Restricted Foreign Subsidiary,
provided that, in the case of this clause (ii), on or before the date on which
any Net Cash Proceeds or Excess Cash Flow so retained would otherwise have been
required to be applied to prepayments pursuant to Section 5.2(a), (x) the
Borrower or the Canadian Borrower, as the case may be, applies an amount equal
to such Net Cash Proceeds or Excess Cash Flow to such prepayments as if such Net
Cash Proceeds or Excess Cash Flow had been received by the Borrower or the
Canadian Borrower, as the case may be, rather than such Restricted Foreign
Subsidiary, less the amount of additional taxes that would have been payable

 

-96-



--------------------------------------------------------------------------------

or reserved against if such Net Cash Proceeds or Excess Cash Flow had been
repatriated (or, if less, the Net Cash Proceeds or Excess Cash Flow that would
be calculated if received by such Restricted Foreign Subsidiary) or (y) such Net
Cash Proceeds or Excess Cash Flow are applied to the repayment of Indebtedness
of a Restricted Foreign Subsidiary.

5.3. Method and Place of Payment. (a) Except as otherwise specifically provided
herein, all payments under this Agreement shall be made by the Borrower or the
Canadian Borrower, without set-off, counterclaim or deduction of any kind, to
the Administrative Agent or the Canadian Administrative Agent, as applicable,
for the ratable account of the Lenders entitled thereto, the Letter of Credit
Issuer, the Canadian Letter of Credit Issuer or the Swingline Lender, as the
case may be, not later than 12:00 Noon (New York City time) on the date when due
and shall be made (i) in the case of amounts payable in Dollars, in immediately
available funds at the Administrative Agent’s Office and (ii) in the case of
amounts payable in Canadian Dollars, in immediately available funds at the
Canadian Administrative Agent’s Office. All payments under each Credit Document
(whether of principal, interest or otherwise) shall be made (i) in the case of
the principal of and interest on each Loan, in the currency in which such Loan
is denominated, (ii) in the case of reimbursement obligations in respect of
Letters of Credit, in the currency in which such Letter of Credit is denominated
or (iii) in the case of any indemnification or expense reimbursement payment, in
Dollars, except as otherwise expressly provided herein. The Administrative Agent
or the Canadian Administrative Agent, as applicable, will thereafter cause to be
distributed on the same day (if payment was actually received by the
Administrative Agent or the Canadian Administrative Agent, as applicable, prior
to 2:00 p.m. (New York City time) on such day) like funds relating to the
payment of principal or interest or Fees ratably to the Lenders entitled
thereto.

(b) Any payments under this Agreement that are made later than 2:00 p.m. (New
York City time) shall be deemed to have been made on the next succeeding
Business Day. Except as otherwise provided herein, whenever any payment to be
made hereunder shall be stated to be due on a day that is not a Business Day,
the due date thereof shall be extended to the next succeeding Business Day and,
with respect to payments of principal, interest shall be payable during such
extension at the applicable rate in effect immediately prior to such extension.

5.4. Net Payments. (a) Subject to the following sentence, all payments made by
or on behalf of the Borrower and the Canadian Borrower under this Agreement or
any other Credit Document shall be made free and clear of, and without deduction
or withholding for or on account of, any current or future income, stamp or
other taxes, levies, imposts, duties, charges, fees, deductions or withholdings,
now or hereafter imposed, levied, collected, withheld or assessed by any
Governmental Authority, excluding (i) net income taxes and franchise taxes
(imposed in lieu of net income taxes) and capital taxes imposed on the
Administrative Agent, the Canadian Administrative Agent or any Lender, (ii) any
backup withholding taxes imposed pursuant to the Code and (iii) any taxes
imposed on the Administrative Agent, the Canadian Administrative Agent or any
Lender as a result of a current or former connection between the Administrative
Agent, the Canadian Administrative Agent or such Lender and the jurisdiction of
the Governmental Authority imposing such tax or any political subdivision or
taxing authority thereof or therein (other than any such connection arising
solely from the Administrative Agent,

 

-97-



--------------------------------------------------------------------------------

the Canadian Administrative Agent or such Lender having executed, delivered or
performed its obligations or received a payment under, or enforced, this
Agreement). If any such non-excluded taxes, levies, imposts, duties, charges,
fees, deductions or withholdings (“Non-Excluded Taxes”) are required to be
withheld from any amounts payable under this Agreement, the Borrower or the
Canadian Borrower, as applicable, shall increase the amounts payable to the
Administrative Agent, the Canadian Administrative Agent or such Lender to the
extent necessary to yield to the Administrative Agent, the Canadian
Administrative Agent or such Lender (after payment of all Non-Excluded Taxes)
interest or any such other amounts payable hereunder at the rates or in the
amounts specified in this Agreement; provided, however, that the Borrower shall
not be required to increase any such amounts payable to any Lender that is not
organized under the laws of the United States of America or a state thereof (a
“Non-US Lender”) if such Lender fails to comply with the requirements of
paragraph (b) of this Section 5.4. Whenever any Non-Excluded Taxes are payable
by the Borrower or the Canadian Borrower, as the case may be, as promptly as
possible thereafter, such Borrower or Canadian Borrower shall send to the
Administrative Agent or the Canadian Administrative Agent for its own account or
for the account of such Lender, as the case may be, a certified copy of an
original official receipt (or other evidence acceptable to such Agent, acting
reasonably) received by such Borrower or Canadian Borrower showing payment
thereof. If the Borrower or the Canadian Borrower, as the case may be, fails to
pay any Non-Excluded Taxes when due to the appropriate taxing authority or fails
to remit to the Administrative Agent or the Canadian Administrative Agent the
required receipts or other required documentary evidence, such Borrower or
Canadian Borrower shall indemnify the Administrative Agent, the Canadian
Administrative Agent and the Lenders for any incremental taxes, interest, costs
or penalties that may become payable by the Administrative Agent, the Canadian
Administrative Agent or any Lender as a result of any such failure. The
agreements in this Section 5.4(a) shall survive the termination of this
Agreement and the payment of the Loans and all other amounts payable hereunder.

(b) (i) Each Non-US Lender (other than a Canadian Lender making Loans only to
the Canadian Borrower) shall:

(A) deliver to the Borrower and the Administrative Agent two copies of (x) in
the case of a Non-US Lender claiming exemption from U.S. Federal withholding tax
under Section 871(h) or 881(c) of the Code with respect to payments of
“portfolio interest”, the applicable United States Internal Revenue Service
Form W-8 (together with a certificate representing that such Non-US Lender is
not a bank for purposes of Section 881(c) of the Code, is not a 10-percent
shareholder (within the meaning of Section 871(h)(3)(B) of the Code) of the
Borrower and is not a controlled foreign corporation related to the Borrower
(within the meaning of Section 864(d)(4) of the Code)), (y) Internal Revenue
Service Form W-8BEN, Form W-8ECI or Form W-8IMY (together with any applicable
underlying Internal Revenue Service Forms), or (z) any other form or
documentation prescribed by applicable requirements of U.S. Federal tax law as a
basis for claiming exemption from or a reduction in U.S. Federal withholding
tax, in each case properly completed and duly executed by such Non-US Lender
claiming complete exemption from, or reduced rate of, U.S. Federal withholding
tax on payments by the Borrower under this Agreement;

 

-98-



--------------------------------------------------------------------------------

(B) deliver to the Borrower and the Administrative Agent two further copies of
any such form or certification (or any applicable successor form) on or before
the date that any such form or certification expires or becomes obsolete and
after the occurrence of any event requiring a change in the most recent form
previously delivered by it to the Borrower; and

(C) obtain such extensions of time for filing and complete such forms or
certifications as may reasonably be requested by the Borrower or the
Administrative Agent.

(ii) If a payment made to a Lender under this Agreement or any Credit Document
would be subject to U.S. Federal withholding Tax imposed by FATCA if such Lender
were to fail to comply with the applicable reporting requirements of FATCA
(including those contained in Section 1471(b) or 1472(b) of the Code, as
applicable), such Lender shall deliver to the Borrower or the Administrative
Agent, at the time or times prescribed by law and at such time or times
reasonably requested by the Borrower or the Administrative Agent, such
documentation prescribed by applicable law (including as prescribed by
Section 1471(b)(3)(C)(i) of the Code) and such additional documentation
reasonably requested by the Borrower or the Administrative Agent as may be
necessary for the Borrower or the Administrative Agent to comply with its
obligations under FATCA, to determine that such Lender has complied with such
Lender’s obligations under FATCA or to determine the amount to deduct and
withhold from such payment. For purposes of this Section 5.4(b)(ii), FATCA shall
include any regulations or official interpretations thereof.

unless in any such case any change in treaty, law or regulation has occurred
prior to the date on which any such delivery would otherwise be required that
renders any such form inapplicable or would prevent such Lender from duly
completing and delivering any such form with respect to it and such Lender so
advises the Borrower and the Administrative Agent. Each Person that shall become
a Participant pursuant to Section 13.6 or a Lender pursuant to Section 13.6
shall, upon the effectiveness of the related transfer, be required to provide
all the forms and statements required pursuant to this Section 5.4(b), provided
that in the case of a Participant such Participant shall furnish all such
required forms and statements to the Lender from which the related participation
shall have been purchased.

(c) The Borrower shall not be required to indemnify any Non-US Lender, or to pay
any additional amounts to any Non-US Lender, in respect of U.S. Federal
withholding tax pursuant to paragraph (a) above to the extent that (i) the
obligation to withhold amounts with respect to U.S. Federal withholding tax
results from any law in effect (including FATCA) on (and, in the case of FATCA,
including any regulations or official interpretations thereof issued after) the
date such Non-US Lender became a party to this Agreement or designated a new
lending office (or, in the case of a Participant that is not organized under the
laws of the United States of America or a state thereof (a “Non-US
Participant”), on the date such Non-US Participant became a Participant
hereunder); provided, however, that this clause (i) shall not apply to the
extent that (x) the indemnity payments or additional amounts any Lender (or
Participant) would be entitled to receive (without regard to this clause (i)) do
not exceed the

 

-99-



--------------------------------------------------------------------------------

indemnity payment or additional amounts, if any, that the person designating a
new lending office or making the assignment, participation or transfer to such
Lender (or Participant) would have been entitled to receive in the absence of
such designation, assignment, participation or transfer, or (y) such assignment,
participation or transfer had been requested by the Borrower or the Canadian
Borrower, (ii) the obligation to pay such additional amounts would not have
arisen but for a failure by such Non-US Lender or Non-US Participant to comply
with the provisions of paragraph (b) above or (iii) any of the representations
or certifications made by a Non-US Lender or Non-US Participant pursuant to
paragraph (b) above are incorrect at the time a payment hereunder is made, other
than by reason of any change in treaty, law or regulation having effect after
the date such representations or certifications were made. The Canadian Borrower
shall not be required to indemnify or pay additional amounts to a Lender or
Administrative Agent in respect of Canadian withholding tax pursuant to
paragraph (a) above to the extent that such Non-Excluded Taxes result from a
failure by the Lender or Administrative Agent to comply with any certification,
identification, information, documentation or other reporting requirement
(collectively referred to in this Section 5.4(c) as a “Reporting Requirement”)
if (i) compliance is required by law, regulation, administrative practice or any
applicable tax treaty as a precondition to exemption from or a reduction in the
rate of deduction or withholding of Non-Excluded Taxes, and (ii) the Canadian
Borrower has first made written request to the Lender or the Canadian
Administrative Agent, as applicable, that the Lender or Administrative Agent
comply with the particular Reporting Requirement (identified specifically in
such request) and the Lender or Administrative Agent, as applicable, has not
complied with such Reporting Requirement within 30 Business Days of such written
request; provided, however that the Canadian Borrower shall not be relieved of
its obligation to indemnify or pay additional amounts to a Lender or
Administrative Agent (x) in respect of certain payments where the obligation to
indemnify or pay additional amounts in respect of those payments arose prior to
the Canadian Borrower’s written request to the Lender or Canadian Administrative
Agent, as applicable, respecting such Reporting Requirement, (y) if, by reason
of any change in any law, regulation, administrative practice or applicable tax
treaty occurring after the date the Lender or the Administrative Agent, as
applicable, becomes a party to this Agreement, such Lender or Administrative
Agent is unable to duly comply with such Reporting Requirement, or (z) to the
extent that the additional payment or indemnity compensates the Lender or
Administrative Agent for an amount which the Lender or Administrative Agent
would have been entitled to receive under paragraph (a) had the Lender or
Administrative Agent, as applicable, complied with such Reporting Requirement.

(d) If the Borrower or the Canadian Borrower determines in good faith that a
reasonable basis exists for contesting any taxes for which indemnification has
been demanded hereunder, the relevant Lender, the Canadian Administrative Agent
or the Administrative Agent, as applicable, shall cooperate with such Borrower
or Canadian Borrower in challenging such taxes at the Borrower’s or Canadian
Borrower’s expense if so requested by the Borrower or Canadian Borrower. If any
Lender, the Canadian Administrative Agent or the Administrative Agent, as
applicable, receives a refund of a tax for which a payment has been made by the
Borrower or the Canadian Borrower pursuant to this Agreement, which refund in
the good faith judgment of such Lender, the Canadian Administrative Agent or
Administrative Agent, as the case may be, is attributable to such payment made
by such Borrower or Canadian Borrower, then the Lender, the Canadian
Administrative Agent or the Administrative Agent, as the case may be,

 

-100-



--------------------------------------------------------------------------------

shall reimburse the Borrower or Canadian Borrower for such amount (together with
any interest received thereon) as the Lender, the Canadian Administrative Agent
or Administrative Agent, as the case may be, determines to be the proportion of
the refund as will leave it, after such reimbursement, in no better or worse
position than it would have been in if the payment had not been required. A
Lender, the Canadian Administrative Agent or Administrative Agent shall claim
any refund that it determines is available to it, unless it concludes in its
reasonable discretion that it would be adversely affected by making such a
claim. Neither the Lender, the Canadian Administrative Agent nor the
Administrative Agent shall be obliged to disclose any information regarding its
tax affairs or computations to the Borrower or the Canadian Borrower in
connection with this paragraph (d) or any other provision of this Section 5.4.

(e) Each Lender shall severally indemnify the Administrative Agent for any Taxes
(but, in the case of any Non-Excluded Taxes, only to the extent that the
Borrower or the Canadian Borrower has not already indemnified the Administrative
Agent for such Non-Excluded Taxes and without limiting the obligation of the
Borrower and the Canadian Borrower to do so) directly attributable to such
Lender that are paid or payable by the Administrative Agent in connection with
this Agreement or any other Credit Document and any reasonable expenses arising
therefrom or with respect thereto, whether or not such Taxes were correctly or
legally imposed or asserted by the relevant Governmental Authority. The
indemnity under this Section 5.4(e) shall be paid within 10 days after the
Administrative Agent delivers to the applicable Lender a certificate stating the
amount of Taxes so paid or payable by the Administrative Agent. Such certificate
shall be conclusive of the amount so paid or payable absent manifest error.

(f) Each Lender represents and agrees that, on the date hereof and at all times
during the term of this Agreement, it is not and will not be a conduit entity
participating in a conduit financing arrangement (as defined in Section 7701(1)
of the Code and the regulations thereunder) with respect to the Borrowings
hereunder unless the Borrower has consented to such arrangement prior thereto.

5.5. Computations of Interest and Fees. (a) Interest on LIBOR Loans and, except
as provided in the next succeeding sentence, ABR Loans shall be calculated on
the basis of a 360-day year for the actual days elapsed. Interest on
(i) Canadian Prime Loans, (ii) ABR Loans in respect of which the rate of
interest is calculated on the basis of the Prime Rate, (iii) Cdn ABR Loans in
respect of which the rate of interest is calculated on the basis of the Canadian
Administrative Agent’s reference rate and (iv) interest on overdue interest
shall be calculated on the basis of a 365- (or 366-, as the case may be) day
year for the actual days elapsed.

(b) All Fees shall be calculated on the basis of a 365- (or 366-, as the case
may be) day year for the actual days elapsed.

 

-101-



--------------------------------------------------------------------------------

5.6. Limit on Rate of Interest.

(a) No Payment shall exceed Lawful Rate. Notwithstanding any other term of this
Agreement, neither the Borrower nor the Canadian Borrower shall be obliged to
pay any interest or other amounts under or in connection with this Agreement in
excess of the amount or rate permitted under or consistent with any applicable
law, rule or regulation. In particular, the Canadian Borrower shall not be
obliged to pay any interest or other amounts which would result in the receipt
by any Lender of interest on credit advanced at a rate in excess of the rate
permitted under the Criminal Code (Canada). For purposes of this Section 5.6,
“interest” and “credit advanced” have the meanings ascribed in the Criminal Code
(Canada) and the “effective annual rate of interest” shall be calculated in
accordance with generally accepted actuarial practices and principles.

(b) Payment at Highest Lawful Rate. If either the Borrower or the Canadian
Borrower is not obliged to make a payment which it would otherwise be required
to make as a result of Section 5.6(a), the Borrower or the Canadian Borrower, as
applicable, shall make such payment to the maximum extent permitted by or
consistent with applicable laws, rules and regulations.

(c) Adjustment if any Payment exceeds Lawful Rate. If any provision of this
Agreement or any of the other Credit Documents would obligate the Borrower or
the Canadian Borrower to make any payment of interest or other amount payable to
any Lender in an amount or calculated at a rate which would be prohibited by any
applicable law, rule or regulation, or in the case of the Canadian Borrower,
would result in a receipt by that Lender of interest at a criminal rate (as such
terms are construed under the Criminal Code (Canada)), then notwithstanding such
provision, such amount or rate shall be deemed to have been adjusted with
retroactive effect to the maximum amount or rate of interest, as the case may
be, as would not be so prohibited by law (in the case of the Borrower or the
Canadian Borrower) or so result in a receipt by that Lender of interest at a
criminal rate (in the case of the Canadian Borrower), such adjustment to be
effected, to the extent necessary, as follows:

(i) firstly, by reducing the amount or rate of interest required to be paid by
the Borrower or the Canadian Borrower to the affected Lender under Section 2.8;
and

(ii) thereafter, by reducing any fees, commissions, premiums and other amounts
required to be paid by the Borrower or the Canadian Borrower to the affected
Lender where, in the case of the Canadian Borrower, such amounts would
constitute interest for purposes of Section 347 of the Criminal Code (Canada).

Notwithstanding the foregoing, and after giving effect to all adjustments
contemplated thereby, if any Lender shall have received from the Borrower or the
Canadian Borrower an amount in excess of the maximum permitted by any applicable
law, rule or regulation, or in the case of the Canadian Borrower, an amount in
excess of the maximum permitted under the Criminal Code (Canada), then the
Borrower or the Canadian Borrower, as applicable, shall be entitled, by notice
in writing to the Administrative Agent or the Canadian Administrative Agent, as
applicable, to obtain reimbursement from such Lender in an amount equal to such
excess, and pending such reimbursement, such amount shall be deemed to be an
amount payable by that Lender to the Borrower or the Canadian Borrower, as
applicable. Any amount or rate of interest referred to in this Section 5.6(c)
shall be determined in accordance with generally accepted actuarial practices
and principles as an effective annual rate of interest over the term that any
Loan remains outstanding on the assumption, with respect to Canadian Borrowings,
that any charges, fees or

 

-102-



--------------------------------------------------------------------------------

expenses that fall within the meaning of “interest” (as defined in the Criminal
Code (Canada)) shall, if they relate to a specific period of time, be pro-rated
over that period of time and otherwise be pro-rated over the period from the
Closing Date to the Maturity Date.

SECTION 6. Conditions Precedent to Initial Borrowing

The initial Borrowing under this Agreement is subject to the satisfaction of the
following conditions precedent:

6.1. Credit Documents. The Administrative Agent or the Collateral Agent (as
applicable) shall have received:

(a) this Agreement, executed and delivered by a duly authorized officer of
Holdings, the Borrower, the Canadian Borrower and each Lender;

(b) the Guarantee Agreements, executed and delivered by a duly authorized
officer of each applicable Guarantor;

(c) the Security Agreement, executed and delivered by a duly authorized officer
of each grantor party thereto; and

(d) the Canadian Security Agreement, executed and delivered by a duly authorized
officer of each grantor party thereto.

6.2. Collateral. (a) All outstanding equity interests in whatever form of the
Borrower and each Restricted Subsidiary directly owned by or on behalf of any
Credit Party shall have been pledged pursuant to the Security Agreements (except
that the Borrower and its Restricted Subsidiaries shall not be required to
pledge more than 65% of the outstanding voting equity interests of any
Restricted Foreign Subsidiary) and the Collateral Agent shall have received all
certificates representing securities pledged under the Security Agreements to
the extent certificated, accompanied by instruments of transfer and undated
stock powers endorsed in blank.

(b) All Indebtedness for borrowed money in excess of $1,000,000 of the Borrower
and each Subsidiary that is owing to any Credit Party shall be evidenced by one
or more global promissory notes and shall have been pledged pursuant to the
Security Agreements, and the Collateral Agent shall have received all such
promissory notes, together with instruments of transfer with respect thereto
endorsed in blank.

(c) All documents and instruments, including Uniform Commercial Code, PPSA or
other applicable personal property and fixture security financing statements,
required by law or reasonably requested by the Administrative Agent to be filed,
registered or recorded to create the Liens intended to be created by the
Security Agreements and perfect such Liens to the extent required by, and with
the priority required by, the Security Agreements and each Mortgage, as
applicable, shall have been filed, registered or recorded or delivered to the
Administrative Agent for filing, registration or recording.

 

-103-



--------------------------------------------------------------------------------

(d) The Borrower shall have delivered to the Administrative Agent a completed
Perfection Certificate, executed and delivered by an Authorized Officer and the
chief legal officer of the Borrower, together with all attachments contemplated
thereby and certified copies of UCC, PPSA, tax and judgment lien searches,
bankruptcy and pending lawsuit searches or equivalent reports or searches, each
of a recent date listing all effective financing statements, lien notices or
comparable documents that name any Credit Party as debtor and that are filed in
those state and county jurisdictions in which any property of any Credit Party
is located and the state and county jurisdictions in which any Credit Party is
organized or maintains its principal place of business and such other searches
that the Administrative Agent deems necessary or appropriate, none of which
encumber the Collateral covered or intended to be covered by the Security
Documents (other than Permitted Liens).

6.3. Legal Opinions. The Administrative Agent shall have received the executed
legal opinions of (a) Simpson, Thacher & Bartlett LLP, special New York counsel
to the Borrower, substantially in the form of Exhibit I-1, (b) Marie D. Hlavaty,
General Counsel to the Borrower substantially in the form of Exhibit I-2,
(c) Osler, Hoskin & Harcourt LLP, special Canadian counsel for the Borrower,
substantially in the form of Exhibit I-3 and (d) local counsel to the Borrower
in certain jurisdictions as may be reasonably requested by the Administrative
Agent, substantially in the form of Exhibit I-4. The Borrower, the other Credit
Parties and the Administrative Agent hereby instruct such counsel to deliver
such legal opinions.

6.4. Representations and Warranties; No Default. The Administrative Agent shall
have received a certificate of an Authorized Officer of the Borrower, dated the
Closing Date, certifying that (a) on the Closing Date, the representations and
warranties made by the Borrower in Section 8, as they relate to the Credit
Parties at such time, are true and correct in all material respects and
(b) after giving effect to the Borrowings on the Closing Date and the other
transactions contemplated hereby, no Default or Event of Default shall have
occurred and be continuing.

6.5. Senior Unsecured Notes. The Borrower shall have received gross proceeds of
$750,000,000 (or such lesser amount sufficient to consummate the Transactions)
from the issuance of Senior Unsecured Notes under the Senior Unsecured Notes
Indenture in a Rule 144A or other private placement (the terms and conditions of
which (including, but not limited to, maturity, covenants, events of default,
remedies, redemption and prepayment events) shall be reasonably satisfactory to
the Agents).

6.6. Closing Certificates. The Administrative Agent shall have received a
certificate of each Credit Party, dated the Closing Date, in the case of the
Borrower substantially in the form of Exhibit J-1, and in the case of each other
Credit Party, substantially in the form of Exhibit J-2, in each case with
appropriate insertions, executed by the President or any Vice President and the
Secretary or any Assistant Secretary of such Credit Party, and attaching the
documents referred to in Sections 6.7 and 6.8.

 

-104-



--------------------------------------------------------------------------------

6.7. Corporate Proceedings of Each Credit Party. The Administrative Agent shall
have received a copy of the resolutions, in form and substance satisfactory to
the Administrative Agent, of the Board of Directors of each Credit Party (or a
duly authorized committee thereof) authorizing (a) the execution, delivery and
performance of the Credit Documents (and any agreements relating thereto) to
which it is a party, (b) in the case of the Borrower and the Canadian Borrower,
the borrowing of the extensions of credit contemplated hereunder and (c) the
Other Refinancing Transactions.

6.8. Corporate Documents. The Administrative Agent shall have received true and
complete copies of the certificate of incorporation and by-laws (or equivalent
organizational documents) of each Credit Party.

6.9. Other Documents. The Administrative Agent shall have received the
Scotiabank Intercreditor Agreement, executed and delivered by a duly authorized
officer of The Bank of Nova Scotia.

6.10. Fees. The Lenders shall have received the fees in the amounts previously
agreed in writing by the Agents and such Lenders to be received on the Closing
Date and all expenses (including the reasonable fees, disbursements and other
charges of counsel) for which invoices have been presented on or prior to the
Closing Date shall have been paid.

6.11. Insurance. Certificates of insurance evidencing the existence of all
insurance required to be maintained by the Borrower pursuant to Section 9.3 and,
if applicable, the designation of the Administrative Agent and the Collateral
Agent, as applicable, as an additional insured and loss payee as its interest
may appear thereunder, or solely as the additional insured, as the case may be,
thereunder, such certificates to be in such form and contain such information as
is specified in Section 9.3 (provided that if such endorsement as additional
insured cannot be delivered by the Closing Date, the Administrative Agent may
consent to such endorsement being delivered at such later date as it deems
appropriate in the circumstances). In addition, the Borrower shall have
delivered a certificate of an Authorized Officer of the Borrower setting forth
the insurance obtained by it in accordance with the requirements of Section 9.3
and stating that such insurance is in full force and effect and that all
premiums then due and payable thereon have been paid.

6.12. Existing Indebtedness. (a) The requisite consents in connection with each
Consent Solicitation shall have been obtained, the indenture governing each of
the Existing Notes shall have been amended pursuant to an effective supplemental
indenture that effects the related amendments thereto and the Closing Date Other
Tender Procedures shall have been implemented.

(b) Concurrently with the initial Credit Event made hereunder, the Other
Refinancing Transactions shall have been consummated on terms and conditions
reasonably satisfactory to the Agents.

6.13. Related Agreements. The Administrative Agent shall have received a fully
executed or conformed copy of the Senior Unsecured Notes Documents, each of
which shall be in full force and effect and in form and substance reasonably
satisfactory to the Agents.

 

-105-



--------------------------------------------------------------------------------

6.14. Solvency Certificate. On the Closing Date, the Administrative Agent shall
have received a certificate from the chief financial officer of the Borrower in
the form of Exhibit J-3.

6.15. Concurrent Transactions. Substantially concurrently with the initial
Credit Event made hereunder, the Other Refinancing Transactions shall have been
consummated in a manner substantially consistent with the preamble hereto on
terms and conditions reasonably satisfactory to the Agents.

6.16. No Material Adverse Change. There shall not have occurred any change or
condition since December 31, 2009, that, individually or in the aggregate, has
had, or could reasonably be expected to have, an effect that is materially
adverse to the business, properties, assets, financial condition or results of
operations of the Borrower and its Subsidiaries, taken as a whole, except for
any change or condition that arises out of, results from or is attributable to
(a) any change in general business or economic conditions or (b) any act of
terrorism or war (whether or not threatened, pending or declared), in each case
that does not have a disproportionate effect on Holdings and its subsidiaries,
taken as a whole.

SECTION 7. Conditions Precedent to All Credit Events

The agreement of each Lender to make any Loan requested to be made by it on any
date (excluding Mandatory Borrowings) and the obligation of each Letter of
Credit Issuer to issue any Letter of Credit on any date is subject to the
satisfaction of the following conditions precedent:

7.1. No Default; Representations and Warranties. At the time of each Credit
Event and also after giving effect thereto (a) no Default or Event of Default
shall have occurred and be continuing and (b) all representations and warranties
made by any Credit Party contained herein or in the other Credit Documents shall
be true and correct in all material respects with the same effect as though such
representations and warranties had been made on and as of the date of such
Credit Event (except where such representations and warranties expressly relate
to an earlier date, in which case such representations and warranties shall have
been true and correct in all material respects as of such earlier date).

7.2. Notice of Borrowing; Letter of Credit Request. (a) Prior to the making of
each Term Loan, each Revolving Credit Loan (other than any Revolving Credit Loan
made pursuant to Section 2.1(d) or Section 3.4(a)) and each Swingline Loan, the
Administrative Agent (or, in the case of any Canadian Borrowing, the Canadian
Administrative Agent) shall have received a Notice of Borrowing (whether in
writing or by telephone) meeting the requirements of Section 2.3.

(b) Prior to the issuance of each Letter of Credit, the Administrative Agent or
the Canadian Administrative Agent, as applicable, and the relevant Letter of
Credit Issuer shall have received a Letter of Credit Request meeting the
requirements of Section 3.2(a) or (b), as the case may be.

 

-106-



--------------------------------------------------------------------------------

The acceptance of the benefits of each Credit Event shall constitute a
representation and warranty by each Credit Party to each of the Lenders that all
the applicable conditions specified above shall have been satisfied as of that
time.

SECTION 8. Representations, Warranties and Agreements

In order to induce the Lenders to enter into this Agreement, to make the Loans
and issue or participate in Letters of Credit as provided for herein, each of
Holdings, the Borrower and the Canadian Borrower makes the following
representations and warranties to, and agreements with, the Lenders, all of
which shall survive the execution and delivery of this Agreement and the making
of the Loans and the issuance of the Letters of Credit:

8.1. Corporate Status. Holdings, the Borrower, the Canadian Borrower and each
Material Subsidiary (a) is a duly organized and validly existing corporation or
other entity in good standing under the laws of the jurisdiction of its
organization and has the corporate or other organizational power and authority
to own its property and assets and to transact the business in which it is
engaged and (b) has duly qualified and is authorized to do business and is in
good standing in all jurisdictions where it is required to be so qualified,
except where the failure to be so qualified could not reasonably be expected to
result in a Material Adverse Effect.

8.2. Corporate Power and Authority. Each Credit Party has the corporate or other
organizational power and authority to execute, deliver and carry out the terms
and provisions of the Credit Documents to which it is a party and has taken all
necessary corporate or other organizational action to authorize the execution,
delivery and performance of the Credit Documents to which it is a party (and, in
the case of the Borrower and the Canadian Borrower, to borrow hereunder). Each
Credit Party has duly executed and delivered each Credit Document to which it is
a party and each such Credit Document constitutes the legal, valid and binding
obligation of such Credit Party enforceable in accordance with its terms, except
as the enforceability thereof may be limited by bankruptcy, insolvency or
similar laws affecting creditors’ rights generally and subject to general
principles of equity.

8.3. Authorization; No Violation. Neither the execution, delivery or performance
by any Credit Party of the Credit Documents to which it is a party nor
compliance with the terms and provisions thereof nor the consummation of the
Transactions and the other transactions contemplated hereby or thereby will
(a) contravene any applicable provision of any material law, statute, rule,
regulation, order, writ, injunction or decree of any court or governmental
instrumentality, (b) result in any breach of any of the terms, covenants,
conditions or provisions of, or constitute a default under, or result in the
creation or imposition of (or the obligation to create or impose) any Lien upon
any of the property or assets of Holdings, the Borrower, the Canadian Borrower
or any of the other Restricted Subsidiaries (other than Liens created under the
Credit Documents) pursuant to, the terms of any material indenture (including
the Senior Unsecured Notes Indenture), loan agreement, lease agreement,
mortgage, deed of trust, agreement or other material instrument to which the
Borrower, the Canadian Borrower or any of the other Restricted Subsidiaries is a
party or by which it or any of its property or assets is bound or (c) violate
any provision of the certificate of incorporation, by-laws or other
constitutional documents of Holdings, the Borrower, the Canadian Borrower or any
of the other Restricted Subsidiaries.

 

-107-



--------------------------------------------------------------------------------

8.4. Litigation. There are no actions, suits or proceedings (including
Environmental Claims) pending or, to the knowledge of Holdings, the Borrower or
the Canadian Borrower, threatened with respect to Holdings, the Borrower, the
Canadian Borrower or any of the other Subsidiaries that could reasonably be
expected to result in a Material Adverse Effect or a Material Adverse Change.

8.5. Margin Regulations. Neither the making of any Loan hereunder nor the use of
the proceeds thereof or of the proceeds of any drawing under any Letter of
Credit will violate the provisions of Regulation T, U or X of the Board.

8.6. Governmental Approvals. The execution, delivery and performance of any
Credit Document does not require any consent or approval of, registration or
filing with, or any other action by, any Governmental Authority, except for
(i) such as have been obtained or made and are in full force and effect,
(ii) filings and recordings in respect of the Liens created pursuant to the
Security Documents and (iii) such licenses, approvals, authorizations or
consents the failure to obtain or make could not reasonably be expected to have
a Material Adverse Effect.

8.7. Investment Company Act. None of Holdings, the Borrower or the Canadian
Borrower is an “investment company” within the meaning of the Investment Company
Act of 1940, as amended.

8.8. True and Complete Disclosure. (a) None of the factual information and data
(taken as a whole) heretofore or contemporaneously furnished by Holdings, the
Borrower, the Canadian Borrower, any of the other Subsidiaries or any of their
respective authorized representatives in writing to the Administrative Agent
and/or any Lender on or before the Closing Date (including (i) the Confidential
Information Memorandum and (ii) all information contained in the Credit
Documents) for purposes of or in connection with this Agreement or any
transaction contemplated herein contained any untrue statement or omitted to
state any material fact necessary to make such information and data (taken as a
whole) not misleading at such time in light of the circumstances under which
such information or data was furnished, it being understood and agreed that for
purposes of this Section 8.8(a), such factual information and data shall not
include projections and pro forma financial information.

(b) The projections and pro forma financial information contained in the
information and data referred to in paragraph (a) above were based on good faith
estimates and assumptions believed by such Persons to be reasonable at the time
made, it being recognized by the Lenders that such projections as to future
events are not to be viewed as facts and that actual results during the period
or periods covered by any such projections may differ from the projected
results.

8.9. Financial Statements; Financial Condition. The (a) unaudited historical
consolidated financial information of the Borrower as set forth in the
Confidential Information Memorandum, and (b) the Historical Audited Financial
Statements, in each case present or will, when provided, present fairly in all
material respects the combined financial position of the

 

-108-



--------------------------------------------------------------------------------

Borrower and its consolidated subsidiaries at the respective dates of said
information or statements and results of operations of the applicable Person for
the respective periods covered thereby. The financial statements referred to in
clause (b) of the preceding sentence have been prepared in accordance with GAAP
consistently applied except to the extent provided in the notes to said
financial statements. After the Closing Date, there has been no Material Adverse
Change since December 31, 2009.

8.10. Tax Returns and Payments. Each of Holdings, the Borrower, the Canadian
Borrower and each of the other Subsidiaries has filed all federal income tax
returns and all other material tax returns, domestic and foreign, required to be
filed by it and has paid all material Taxes payable by it that have become due,
other than those (a) not yet delinquent or (b) being contested in good faith as
to which adequate reserves have been provided in accordance with GAAP and which
could not reasonably be expected to result in a Material Adverse Effect.

8.11. Compliance with ERISA. (a) Except as could not reasonably be expected,
individually or in the aggregate, to have a Material Adverse Effect, (i) each
Pension Plan is in compliance with ERISA, the Code and the regulations and
published interpretations thereunder, (ii) no ERISA Event has occurred or is
reasonably expected to occur and (iii) no failure to satisfy the minimum funding
standard of Section 302 of ERISA or filing pursuant to section 412(k) of the
Code or Section 302(c) of ERISA of an application for a waiver of the minimum
funding standard with respect to any Pension Plan determined without regard to
any waiver of such obligations or extension of any amortization period has
occurred.

(b) Except as could not reasonably be expected, individually or in the
aggregate, to have a Material Adverse Effect, none of the Canadian Borrower, its
Subsidiaries or its Affiliates maintains or administers, or has any liability or
obligation in respect of any Canadian Pension Plans.

8.12. Subsidiaries. Schedule 8.12 lists each Subsidiary of the Borrower (and the
direct and indirect ownership interest of the Borrower therein), in each case
existing on the Closing Date. Each Material Subsidiary as of the Closing Date
has been so designated on Schedule 8.12.

8.13. Intellectual Property, etc. Holdings, the Borrower, the Canadian Borrower
and each of the other Restricted Subsidiaries own, license or possess the right
to use all material patents, trademarks, service marks, trade names, copyrights,
licenses and other rights with respect to the foregoing, free and clear from all
encumbrances, that are necessary for the operation of their respective
businesses as currently conducted and as proposed to be conducted, except to the
extent such lack of ownership, license or possession of such rights, or such
encumbrances, could not reasonably be expected to have a Material Adverse
Effect.

8.14 Environmental Laws. (a) Except as could not reasonably be expected to have
a Material Adverse Effect: (i) Holdings, the Borrower, the Canadian Borrower and
each of the other Subsidiaries and all Real Estate are in compliance with all
Environmental Laws; (ii) none of Holdings, the Borrower, the Canadian Borrower
or any of the other Subsidiaries is

 

-109-



--------------------------------------------------------------------------------

subject to or has received notice of any Environmental Claim or any other
liability under any Environmental Law; (iii) Holdings, the Borrower, the
Canadian Borrower and the other Subsidiaries are not conducting any
investigation, removal, remedial or other corrective action pursuant to any
Environmental Law at any location; and (iv) no underground storage tank or
related piping, or any impoundment or other disposal area containing Hazardous
Materials is located at, on or under any Real Estate currently owned or leased
by Holdings, the Borrower, the Canadian Borrower or any of the other
Subsidiaries.

(b) None of Holdings, the Borrower, the Canadian Borrower or any of the other
Subsidiaries has treated, stored, transported, released or disposed or arranged
for disposal or transport for disposal of Hazardous Materials at, on, under or
from any currently or formerly owned or leased Real Estate or facility in a
manner that could reasonably be expected to have a Material Adverse Effect.

8.15. Properties. (a) Holdings, the Borrower, the Canadian Borrower and each of
the other Subsidiaries have good and marketable title to or valid leasehold
interests in all properties that are necessary for the operation of their
respective businesses as currently conducted and as proposed to be conducted,
free and clear of all Liens (other than any Liens permitted by this Agreement)
and except where the failure to have such good title or interests could not
reasonably be expected to have a Material Adverse Effect and (b) no Mortgage
encumbers improved Real Estate that is located in an area that has been
identified by the Secretary of Housing and Urban Development as an area having
special flood hazards within the meaning of the National Flood Insurance Act of
1968 unless flood insurance available under such Act has been obtained in
accordance with Section 9.3.

8.16. Solvency. On the Closing Date (after giving effect to the Transactions),
immediately following the making of each Loan and after giving effect to the
application of the proceeds of such Loans, the Borrower on a consolidated basis
with its Subsidiaries will be Solvent.

8.17. Public Utility Holding Company Act. None of Holdings, the Borrower or the
Canadian Borrower is a “holding company”, or a “subsidiary company” of a
“holding company”, or an “affiliate” of a “holding company” or of a “subsidiary
company” of a “holding company”, within the meaning of the Public Utility
Holding Company Act of 1935, as amended.

 

-110-



--------------------------------------------------------------------------------

SECTION 9. Affirmative Covenants

Holdings, the Borrower and the Canadian Borrower hereby covenant and agree that
on the Closing Date and thereafter, until the Commitments, the Swingline
Commitment and each Letter of Credit have terminated and the Loans and Unpaid
Drawings, together with interest, Fees and all other Obligations incurred
hereunder, are paid in full:

9.1. Information Covenants. The Borrower will furnish to each Lender and the
Administrative Agent:

(a) Annual Financial Statements. As soon as available and in any event on or
before the date on which such financial statements are required to be filed with
the SEC or delivered to the holders of the Senior Unsecured Notes (or, if such
financial statements are not required to be filed with the SEC or delivered to
the holders of the Senior Unsecured Notes, on or before the date that is
120 days after the end of each such fiscal year), the consolidated balance sheet
of the Borrower and the Restricted Subsidiaries as at the end of such fiscal
year, and the related consolidated statement of operations and cash flows for
such fiscal year, setting forth comparative consolidated figures for the
preceding fiscal year, and certified by independent certified public accountants
of recognized national standing whose opinion shall not be qualified as to the
scope of audit or include an explanatory paragraph expressing substantial doubt
about the ability of the Borrower, the Canadian Borrower or any of the Material
Subsidiaries (or group of Subsidiaries that together would constitute a Material
Subsidiary) to continue as a going concern, together in any event with a
certificate of such accounting firm stating that in the course of its regular
audit of the business of the Borrower, the Canadian Borrower and the Material
Subsidiaries, which audit was conducted in accordance with generally accepted
auditing standards, such accounting firm has obtained no knowledge of any
Default or Event of Default relating to Section 10.9 or 10.10 that has occurred
and is continuing or, if in the opinion of such accounting firm such a Default
or Event of Default has occurred and is continuing, a statement as to the nature
thereof.

(b) Quarterly Financial Statements. As soon as available and in any event on or
before the date on which such financial statements are required to be filed with
the SEC or delivered to the holders of the Senior Unsecured Notes with respect
to each of the first three quarterly accounting periods in each fiscal year of
the Borrower (or, if such financial statements are not required to be filed with
the SEC or delivered to the holders of the Senior Unsecured Notes, on or before
the date that is 60 days after the end of each such quarterly accounting
period), the consolidated balance sheet of (i) the Borrower and the Restricted
Subsidiaries and (ii) the Borrower and its Subsidiaries, in each case as at the
end of such quarterly period and the related consolidated statement of
operations for such quarterly accounting period and for the elapsed portion of
the fiscal year ended with the last day of such quarterly period, and the
related consolidated statement of cash flows for the elapsed portion of the
fiscal year ended with the last day of such quarterly period, and setting forth
comparative consolidated figures for the related periods in the prior fiscal
year or, in the case of such consolidated balance sheet, for the last day of the
prior fiscal year, all of which shall be certified by an Authorized Officer of
the Borrower as fairly presenting the financial condition and results of
operations of (i) the Borrower and the Restricted Subsidiaries and (ii) the
Borrower and its Subsidiaries, subject to changes resulting from audit and
normal year-end audit adjustments.

(c) Budgets. Within 90 days after the commencement of each fiscal year of the
Borrower, budgets of the Borrower and the Canadian Borrower in reasonable detail
for such fiscal year as customarily prepared by management of the Borrower and
the Canadian Borrower for their internal use consistent in scope with the
financial statements provided pursuant to Section 9.1(a), setting forth the
principal assumptions upon which such budgets are based.

(d) Officer’s Certificates. At the time of the delivery of the financial
statements provided for in Sections 9.1(a) and (b), a certificate of an
Authorized Officer of the Borrower to the effect that no Default or Event of
Default exists or, if any Default or Event of Default does exist, specifying the
nature and extent thereof, which certificate shall set forth (i)

 

-111-



--------------------------------------------------------------------------------

the calculations required to establish whether the Borrower and the Subsidiaries
were in compliance with the provisions of Sections 10.9 and 10.10 as at the end
of such fiscal year or period, as the case may be, (ii) a specification of any
change in the identity of the Restricted Subsidiaries, Unrestricted Subsidiaries
and Foreign Subsidiaries as at the end of such fiscal year or period, as the
case may be, from the Restricted Subsidiaries, Unrestricted Subsidiaries and
Foreign Subsidiaries, respectively, provided to the Lenders on the Closing Date
or the most recent fiscal year or period, as the case may be and (iii) the then
applicable Status and (iv) the amount of any Pro Forma Adjustment not previously
set forth in a Pro Forma Adjustment Certificate or any change in the amount of a
Pro Forma Adjustment set forth in any Pro Forma Adjustment Certificate
previously provided and, in either case, in reasonable detail, the calculations
and basis therefor. At the time of the delivery of the financial statements
provided for in Section 9.1(a), (i) a certificate of an Authorized Officer of
the Borrower setting forth in reasonable detail (x) the Borrower’s calculation
of the Excess Cash Flow for such fiscal year and (y) the Applicable Amount as at
the end of the fiscal year to which such financial statements relate and (ii) a
certificate of an Authorized Officer and the chief legal officer of the Borrower
(x) setting forth the information required pursuant to Section 1(a) of the
Perfection Certificate or confirming that there has been no change in such
information since the Closing Date or the date of the most recent certificate
delivered pursuant to this clause (d)(ii), as the case may be, and
(y) certifying that all Uniform Commercial Code and PPSA financing statements
(including fixture filings, as applicable) or other appropriate filings,
recordings or registrations, including all refilings, rerecordings and
reregistrations, containing a description of the Collateral have been filed of
record in each governmental, municipal or other appropriate office in each
jurisdiction identified pursuant to clause (x) above to the extent necessary to
protect and perfect the security interests under the Security Documents.

(e) Certain Notices. Promptly after an Authorized Officer or any other senior
officer of Holdings, the Borrower, the Canadian Borrower or any of the other
Subsidiaries obtains knowledge thereof, notice of (i) the occurrence of any
event that constitutes a Default or Event of Default, which notice shall specify
the nature thereof, the period of existence thereof and what action the Borrower
or the Canadian Borrower proposes to take with respect thereto, (ii) any
litigation or governmental proceeding pending against the Borrower, the Canadian
Borrower or any of the Subsidiaries that could reasonably be expected to result
in a Material Adverse Effect or Material Adverse Change and (iii) any other
development that has resulted in, or could reasonably be expected to result in,
a Material Adverse Effect or Material Adverse Change.

(f) Environmental Matters. The Borrower and the Canadian Borrower will promptly
advise the Lenders in writing after obtaining knowledge of any one or more of
the following environmental matters, unless such environmental matters would
not, individually or when aggregated with all other such matters, be reasonably
expected to result in a Material Adverse Effect:

(i) Any pending or threatened Environmental Claim against the Borrower, the
Canadian Borrower or any of the other Subsidiaries or any Real Estate;

 

-112-



--------------------------------------------------------------------------------

(ii) Any condition or occurrence on any Real Estate that (x) could reasonably be
expected to result in noncompliance by the Borrower, the Canadian Borrower or
any of the other Subsidiaries with any applicable Environmental Law or (y) could
reasonably be anticipated to form the basis of an Environmental Claim against
the Borrower, the Canadian Borrower or any of the other Subsidiaries or any Real
Estate;

(iii) Any condition or occurrence on any Real Estate that could reasonably be
anticipated to cause such Real Estate to be subject to any restrictions on the
ownership, occupancy, use or transferability of such Real Estate under any
Environmental Law; and

(iv) The conduct of any investigation, or any removal, remedial or other
corrective action in response to the actual or alleged presence, release or
threatened release of any Hazardous Material on, at, under or from any Real
Estate.

All such notices shall describe in reasonable detail the nature of the claim,
investigation, condition, occurrence or removal or remedial action and the
response thereto. The term “Real Estate” shall mean land, buildings and
improvements owned or leased by the Borrower, the Canadian Borrower or any of
the other Subsidiaries, but excluding all operating fixtures and equipment,
whether or not incorporated into improvements.

(g) Other Information. Promptly upon filing thereof, copies of any filings
(including on Form 10-K, 10-Q or 8-K) or registration statements with, and
reports to, the SEC or any analogous Government Authority in any relevant
jurisdiction by the Borrower, the Canadian Borrower or any of the other
Subsidiaries (other than amendments to any registration statement (to the extent
such registration statement, in the form it becomes effective, is delivered to
the Lenders), exhibits to any registration statement and, if applicable, any
registration statements on Form S-8) and copies of all financial statements,
proxy statements, notices and reports that the Borrower, the Canadian Borrower
or any of the other Subsidiaries shall send to the holders of any publicly
issued debt of Parent, Holdings, the Borrower, the Canadian Borrower and/or any
of the other Subsidiaries (including any Senior Unsecured Notes (whether
publicly issued or not)) in their capacity as such holders (in each case to the
extent not theretofore delivered to the Lenders pursuant to this Agreement) and,
with reasonable promptness, such other information (financial or otherwise) as
the Administrative Agent on its own behalf or on behalf of any Lender may
reasonably request in writing from time to time.

(h) Pro Forma Adjustment Certificate. Not later than the consummation of the
acquisition of any Acquired Entity or Business by the Borrower or any Restricted
Subsidiary for which there shall be a Pro Forma Adjustment or not later than any
date on which financial statements are delivered with respect to any four
quarter period in which a Pro Forma Adjustment is made as a result of the
consummation of the acquisition of any Acquired Entity or Business by the
Borrower or any Restricted Subsidiary for which there shall be a Pro Forma
Adjustment, a certificate of an Authorized Officer of the Borrower setting forth
the amount of such Pro Forma Adjustment and, in reasonable detail, the
calculations and basis therefor.

 

-113-



--------------------------------------------------------------------------------

9.2. Books, Records and Inspections. Holdings, the Borrower and the Canadian
Borrower will, and will cause each of the other Subsidiaries to, permit officers
and designated representatives of the Administrative Agent or the Required
Lenders to visit and inspect any of the properties or assets the Borrower, the
Canadian Borrower and any such Subsidiary in whomsoever’s possession to the
extent that it is within such party’s control to permit such inspection, and to
examine the books and records of the Borrower, the Canadian Borrower and any
such Subsidiary and discuss the affairs, finances and accounts the Borrower, the
Canadian Borrower and of any such Subsidiary with, and be advised as to the same
by, its and their officers and independent accountants, all at such reasonable
times and intervals and to such reasonable extent as the Administrative Agent or
the Required Lenders may desire.

9.3. Maintenance of Insurance. Holdings, the Borrower and the Canadian Borrower
will, and will cause each of the Material Subsidiaries to, at all times maintain
in full force and effect, with insurance companies that the Borrower believes
(in the good faith judgment of the management of the Borrower) are financially
sound and responsible at the time the relevant coverage is placed or renewed,
insurance (including, without limitation, flood insurance) in at least such
amounts and against at least such risks (and with such risk retentions) as are
usually insured against in the same general area by companies engaged in the
same or a similar business; and will furnish to the Lenders, upon written
request from the Administrative Agent, information presented in reasonable
detail as to the insurance so carried.

9.4. Payment of Taxes. Holdings, the Borrower and the Canadian Borrower will pay
and discharge, and will cause each of the other Subsidiaries to pay and
discharge, all material taxes, assessments and governmental charges or levies
imposed upon it or upon its income or profits, or upon any properties belonging
to it, prior to the date on which material penalties attach thereto, and all
lawful material claims that, if unpaid, could reasonably be expected to become a
material Lien upon any properties of the Borrower, the Canadian Borrower or any
of the other Restricted Subsidiaries, provided that none of Holdings, the
Borrower, the Canadian Borrower or any of the other Subsidiaries shall be
required to pay any such tax, assessment, charge, levy or claim that is being
contested in good faith and by proper proceedings if it has maintained adequate
reserves (in the good faith judgment of the management of the Borrower) with
respect thereto in accordance with GAAP and the failure to pay could not
reasonably be expected to result in a Material Adverse Effect.

9.5. Consolidated Corporate Franchises. Holdings, the Borrower and the Canadian
Borrower will do, and will cause each Material Subsidiary to do, or cause to be
done, all things necessary to preserve and keep in full force and effect its
legal existence, corporate rights and authority, except to the extent that the
failure to do so could not reasonably be expected to have a Material Adverse
Effect; provided, however, that the Borrower and its Subsidiaries may consummate
any transaction permitted under Section 10.3, 10.4 or 10.5.

9.6. Compliance with Statutes, Regulations, etc. Holdings, the Borrower and the
Canadian Borrower will, and will cause each other Subsidiary to, comply with all
applicable laws, rules, regulations and orders applicable to it or its property,
and to maintain all such governmental approvals or authorizations in full force
and effect, in each case except where the failure to do so could not reasonably
be expected to have a Material Adverse Effect.

 

-114-



--------------------------------------------------------------------------------

9.7. ERISA; Canadian Pension Matters. (a) Promptly after any Credit Party or any
Subsidiary or any ERISA Affiliate knows or has reason to know of the occurrence
of any ERISA Event that, alone or together with any other ERISA Events that have
occurred, could reasonably be expected to result in a Material Adverse Effect,
such Credit Party will deliver to the Administrative Agent a certificate of an
Authorized Officer or any other senior officer of the Borrower setting forth
details as to such occurrence and the action, if any, that any Credit Party,
such Subsidiary or such ERISA Affiliate is required or proposes to take,
together with any notices (required, proposed or otherwise) given to or filed
with or by such Credit Party, such Subsidiary, such ERISA Affiliate, the PBGC, a
Pension Plan participant (other than notices relating to an individual
participant’s benefits) or the Pension Plan administrator with respect thereto.

(b) Promptly after the Canadian Borrower or any Subsidiary or any Affiliate
knows or has reason to know of the occurrence of any of the following events
that, individually or in the aggregate (including in the aggregate such events
previously disclosed or exempt from disclosure hereunder, to the extent the
liability therefor remains outstanding) would be reasonably likely to have a
Material Adverse Effect, the Canadian Borrower will deliver to the Canadian
Administrative Agent a certificate of an Authorized Officer or any other senior
officer of the Canadian Borrower setting forth details as to such occurrence and
the action, if any, that the Canadian Borrower, such Subsidiary or such
Affiliate is required or proposes to take, together with any notices (required,
proposed or otherwise) given to or filed with or by the Canadian Borrower, such
Subsidiary, such Affiliate, any Governmental Authority, a Canadian Pension Plan
participant (other than notices relating to an individual participant’s
benefits) or the Canadian Pension Plan administrator with respect thereto:
(i) that an application is to be made to any Governmental Authority to
establish, adopt or register a Canadian Pension Plan; (ii) that the Canadian
Borrower, any Subsidiary or any Affiliate has established, adopted or agreed to
contribute to a Canadian Pension Plan and failed to make a required
contribution, installment or other payment pursuant to applicable pension
standards laws or regulations with respect to a Canadian Pension Plan;
(iii) that any event has occurred in connection with a Canadian Pension Plan or
other Canadian retirement savings plan giving rise to a lien (statutory or
otherwise) against, or deemed trust in respect of, any of the assets of the
Canadian Borrower, any Subsidiary or any Affiliate; or (iv) that the Canadian
Borrower, any Subsidiary or any Affiliate has incurred or will incur (or has
been notified in writing that it will incur) any liability (including any
contingent or secondary liability) to or on account of a Canadian Pension Plan
arising due to breach by the Canadian Borrower, any Subsidiary or any Affiliate
of their respective obligations pursuant to applicable laws or regulations.

9.8. Good Repair. Holdings, the Borrower and the Canadian Borrower will, and
will cause each of the Restricted Subsidiaries to, ensure that its properties
and equipment used or useful in its business in whomsoever’s possession they may
be to the extent that it is within the control of such party to cause same, are
kept in good repair, working order and condition, normal wear and tear excepted,
and that from time to time there are made in such properties and equipment all
needful and proper repairs, renewals, replacements, extensions, additions,
betterments and improvements thereto, to the extent and in the manner customary
for companies in similar businesses and consistent with third party leases,
except in each case to the extent the failure to do so could not be reasonably
expected to have a Material Adverse Effect.

 

-115-



--------------------------------------------------------------------------------

9.9. Transactions with Affiliates. Holdings, the Borrower and the Canadian
Borrower will conduct, and cause each of the Restricted Subsidiaries to conduct,
all transactions with any of its Affiliates (other than Borrower or its
Restricted Subsidiaries) on terms that are substantially as favorable to the
Borrower, the Canadian Borrower or such Restricted Subsidiary as it would obtain
in a comparable arm’s-length transaction with a Person that is not an Affiliate,
provided that the foregoing restrictions shall not apply to (a) the payment of
customary annual fees to the Sponsors for management, consulting and financial
services rendered to the Borrower, the Canadian Borrower and the Subsidiaries
and customary investment banking fees paid to the Sponsors for services rendered
to Holdings, the Borrower, the Canadian Borrower and the Subsidiaries in
connection with divestitures, acquisitions, financings and other transactions,
(b) customary fees paid to members of the Board of Directors, Holdings, the
Borrower, the Canadian Borrower and the Subsidiaries and (c) transactions
permitted by Section 10.6.

9.10. End of Fiscal Years; Fiscal Quarters. Holdings, the Borrower and the
Canadian Borrower will, for financial reporting purposes, cause (a) each of its,
and each of its Subsidiaries’, fiscal years to end on the Saturday closest to
December 31 of each year and (b) each of its, and each of its Subsidiaries’,
fiscal quarters to end on dates consistent with such fiscal year-end and the
Borrower’s past practice; provided, however, that the Borrower may, upon written
notice to the Administrative Agent, change the financial reporting convention
specified above to any other financial reporting convention reasonably
acceptable to the Administrative Agent, in which case the Borrower and the
Administrative Agent will, and are hereby authorized by the Lenders to, make any
adjustments to this Agreement that are necessary in order to reflect such change
in financial reporting.

9.11. Additional Guarantors and Grantors. (a) Except as set forth in
Section 10.1(a)(x) or (a)(xi), the Borrower will cause (i) each direct or
indirect Domestic Subsidiary (other than any Unrestricted Subsidiary or any
Domestic Subsidiary owned by a Foreign Subsidiary) formed or otherwise purchased
or acquired after the date hereof (including pursuant to a Permitted
Acquisition), (ii) each Subsidiary (other than any Unrestricted Subsidiary) that
is not a Domestic Subsidiary on the date hereof but subsequently becomes a
Domestic Subsidiary (other than any Unrestricted Subsidiary) and (iii) each
immaterial Domestic Subsidiary listed on Schedule 1.1(d) (unless such Subsidiary
is designated an Unrestricted Subsidiary in accordance with terms of this
Agreement) that becomes a Material Subsidiary, in each case to execute a
supplement to each of the US Guarantee and the Security Agreement in form and
substance reasonably satisfactory to the Collateral Agent, in order to become a
guarantor under the US Guarantee and a grantor under the Security Agreement.

(b) Except as set forth in Section 10.1(a)(x) or (a)(xi), the Canadian Borrower
will cause (i) each direct or indirect Subsidiary of the Canadian Borrower
organized under the laws of any province of Canada (other than any Unrestricted
Subsidiary) formed or otherwise purchased or acquired after the date hereof
(including pursuant to a Permitted Acquisition) and (ii) each immaterial
Subsidiary of the Canadian Borrower organized under the laws of any province of
Canada and listed on Schedule 1.1(d) (unless such Subsidiary is designated an
Unrestricted Subsidiary in accordance with terms of this Agreement) that becomes
a Material Subsidiary, in each case to execute a supplement to each of the
Canadian Guarantee and the Canadian Security Agreement in form and substance
reasonably satisfactory to the Canadian Administrative Agent, in order to become
a guarantor under the Canadian Guarantee and a grantor under the Canadian
Security Agreement.

 

-116-



--------------------------------------------------------------------------------

9.12. Pledges of Additional Stock and Evidence of Indebtedness. (a) Except as
set forth in Section 10.1(a)(x) or (a)(xi), the Borrower will pledge, and, if
applicable, will cause each Domestic Subsidiary to pledge, to the Collateral
Agent for the ratable benefit of the Secured Parties, (i) all the capital stock
of each Domestic Subsidiary (other than any Unrestricted Subsidiary or any
Domestic Subsidiary owned by a Foreign Subsidiary), Minority Investment and each
Foreign Subsidiary (other than an Unrestricted Subsidiary or any Voting Stock
representing in excess of 65% of the issued and outstanding Voting Stock in any
Foreign Subsidiary) held by the Borrower or a Domestic Subsidiary, in each case,
formed or otherwise purchased or acquired after the date hereof, in each case
pursuant to a supplement to the Pledge Agreement in form and substance
reasonably satisfactory to the Administrative Agent, (ii) all evidences of
Indebtedness in excess of $1,000,000 received by the Borrower or any of the
Domestic Subsidiaries (other than any Unrestricted Subsidiary) in connection
with any disposition of assets pursuant to Section 10.4(b) or, if the obligor
under such Indebtedness is not a Guarantor, Section 10.4(c), in each case
pursuant to a supplement to the Pledge Agreement in form and substance
reasonably satisfactory to the Administrative Agent and (iii) any global
promissory notes executed after the date hereof evidencing Indebtedness of the
Borrower, each Subsidiary and each Minority Investment that is owing to the
Borrower or any Domestic Subsidiary (other than any Unrestricted Subsidiary), in
each case pursuant to a supplement to the Security Agreement in form and
substance reasonably satisfactory to the Administrative Agent.

(b) Except as set forth in Section 10.1(a)(x) or (a)(xi), the Canadian Borrower
will pledge, and, if applicable, will cause each of its Subsidiaries to pledge,
to the Canadian Administrative Agent, for the ratable benefit of the Canadian
Lenders (but only to secure obligations of the Canadian Borrower hereunder and
under the other Credit Documents), (i) all the capital stock of each Subsidiary
of the Canadian Borrower and of any Canadian Subsidiary Guarantor formed or
otherwise purchased or acquired after the date hereof, in each case pursuant to
a supplement to the Canadian Pledge Agreement in form and substance reasonably
satisfactory to the Canadian Administrative Agent (or pledge arrangements in
relation to the Canadian Obligations of the Canadian Borrower, in a form and to
an extent agreed between the Borrower and the Administrative Agent, but to be
substantially consistent (taking into account the scope of customary collateral
arrangements in the applicable jurisdiction) with the scope of the pledge
arrangements entered into pursuant to the Canadian Security Documents) and
(ii) all evidences of Indebtedness with a Dollar Equivalent in excess of
$1,000,000 received by any of the Canadian Subsidiary Guarantors in connection
with any disposition of assets pursuant to Section 10.4(b) or, if the obligor
under such Indebtedness is not a Guarantor, Section 10.4(c), in each case
pursuant to a supplement to the applicable Canadian Pledge Agreement in form and
substance reasonably satisfactory to the Canadian Administrative Agent (or
pledge arrangements in relation to the Obligations of the Canadian Borrower, in
a form and to an extent agreed between the Borrower and the Administrative
Agent, but to be substantially consistent (taking into account the scope of
customary collateral arrangements in the applicable jurisdiction) with the scope
of the pledge arrangements entered into pursuant to the Canadian Security
Documents).

 

-117-



--------------------------------------------------------------------------------

(c) The Borrower and the Canadian Borrower agree that all Indebtedness in excess
of $1,000,000 (or the Dollar Equivalent thereof) of the Borrower and each
Subsidiary that is owing to any Credit Party shall be evidenced by one or more
global promissory notes.

9.13. Use of Proceeds. (a) The Borrower and the Canadian Borrower will use the
Letters of Credit and the proceeds of all Loans only for the purposes set forth
in the introductory statement to this Agreement.

9.14. Changes in Business. (a) The Borrower, the Canadian Borrower and the
Subsidiaries, taken as a whole, will not fundamentally and substantively alter
the character of their business, taken as a whole, from the business conducted
by the Borrower, the Canadian Borrower and the Subsidiaries, taken as a whole,
on the Closing Date and other business activities incidental or related to any
of the foregoing.

(b) Holdings will not engage in any business or activity other than (i) the
ownership of all the outstanding shares of capital stock of the Borrower,
(ii) maintaining its corporate existence, (iii) participating in tax, accounting
and other administrative matters as a member of the consolidated group of
Holdings and the Borrower, (iv) the performance of the Credit Documents to which
it is a party, (v) making any dividend permitted by Section 10.6 or holding any
cash received in connection with dividends made by the Borrower in accordance
with Section 10.6 pending application thereof by Holdings in the manner
contemplated by Section 10.6 and (vi) activities incidental to the businesses or
activities described in clauses (i) to (v) of this Section 9.14(b). Holdings
will not own or acquire any assets (other than shares of capital stock of the
Borrower, cash and Permitted Investments) or incur any liabilities (other than
liabilities under the Credit Documents, liabilities under its guarantee of the
Senior Unsecured Notes and liabilities imposed by law, including tax
liabilities, and other liabilities incidental to its existence and business and
activities permitted by this Agreement).

9.15. Further Assurances. (a) Holdings and the Borrower will, and will cause
each other Credit Party to, execute any and all further documents, financing
statements, agreements and instruments, and take all such further actions
(including the filing and recording of financing statements, fixture filings,
mortgages, deeds of trust and other documents), which may be required under any
applicable law, or which the Administrative Agent or the Required Lenders may
reasonably request, in order to grant, preserve, protect and perfect the
validity and priority of the security interests created or intended to be
created by the Security Agreements or any Mortgage, all at the expense of the
Borrower and the Restricted Subsidiaries.

(b) If any assets (including any real estate or improvements thereto or any
interest therein) with a book value or fair market value in excess of $1,000,000
are acquired by the Borrower, the Canadian Borrower or any other Credit Party
after the Closing Date (other than assets constituting Collateral under the
Security Agreements that become subject to the Lien of the applicable Security
Agreement upon acquisition thereof) that are of the nature secured by the
Security Agreements or any Mortgage, as the case may be, the Borrower will
notify the Administrative Agent and the Lenders thereof, and, if requested by
the Administrative Agent or the Required Lenders, the Borrower will cause such
assets to be subjected to a Lien securing the applicable Obligations and will
take, and cause the other Credit Parties to take, such actions as

 

-118-



--------------------------------------------------------------------------------

shall be necessary or reasonably requested by the Administrative Agent to grant
and perfect such Liens consistent with the applicable requirements of the
Security Documents, including actions described in paragraph (a) of this
Section, all at the expense of the Credit Parties. Any Mortgage delivered to the
Administrative Agent in accordance with the preceding sentence shall be
accompanied by (x) a policy or policies of title insurance issued by a
nationally recognized title insurance company insuring the Lien of each Mortgage
as a valid first Lien on the Mortgaged Property described therein, free of any
other Liens except as expressly permitted by Section 10.2, together with such
endorsements, coinsurance and reinsurance as the Administrative Agent may
reasonably request and (y) an opinion of local counsel to the Borrower (or in
the event a Subsidiary of the Borrower is the mortgagor, to such Subsidiary) in
form and substance reasonably acceptable to the Administrative Agent.

(c) Within sixty days after the Closing Date (or, in the discretion of the
Administrative Agent, such longer period of time, which period shall not exceed
ninety days after the Closing Date), the Administrative Agent shall have
received (a) a Mortgage in respect of each Mortgaged Property so identified on
Schedule 1.1(b), executed and delivered by a duly authorized officer of each
mortgagor thereto, (b) a policy or policies of title insurance issued by a
nationally recognized title insurance company insuring the Lien of each Mortgage
as a valid first Lien on the Mortgaged Property described therein, free and
clear of any liens except as permitted by Section 10.2 or reasonably
satisfactory to the Administrative Agent, together with such endorsements,
coinsurance and reinsurance as the Administrative Agent may reasonably request
and (c) an opinion of local counsel in form and substance reasonably acceptable
to the Administrative Agent.

(d) Within thirty days after the Closing Date (or, in the discretion of the
Administrative Agent, such longer period of time, which period shall not exceed
sixty days after the Closing Date), the Administrative Agent shall have received
the Deed of Hypothec and evidence of registration of such Deed of Hypothec in
the Register of Personal and Movable Real Rights.

9.16. Maintenance of Rating of Facilities. The Borrower will cause a senior
secured credit rating with respect to the credit facilities hereunder from each
of S&P and Moody’s to be available at all times until the last Maturity Date
under this Agreement.

9.17. Canadian Borrower. The Borrower shall ensure that the Canadian Borrower is
on the Closing Date, and shall at all times thereafter be, an indirect or direct
wholly owned Subsidiary of the Borrower. The Borrower agrees that the Canadian
Borrower is not permitted to be sold, transferred or otherwise disposed of
pursuant to Section 10.4.

9.18. Tender Payments; Post-Closing Other Tender Procedures. (a) Within two
Business Days after the Initial Acceptance Date, the Borrower shall make all
payments required to be made (including the making of dividend payments to
Holdings in an amount sufficient for the Parent to pay for all Existing Senior
Discount Notes and all Existing Senior Notes, in each case, validly tendered and
not validly withdrawn prior to the Consent Time (as defined in the Offer to
Purchase) and accepted for purchase by the Parent) in respect of all Existing
Notes validly tendered and not validly withdrawn prior to the Consent Time (as
defined in the Offer to

 

-119-



--------------------------------------------------------------------------------

Purchase) and accepted for purchase by the Parent or Borrower, as applicable, in
connection with the Tender Offers, (b) within two Business Days after the
Subsequent Acceptance Date, the Borrower shall make all payments required to be
made (including the making of dividend payments to Holdings in an amount
sufficient for the Parent to pay for all Existing Senior Discount Notes and all
Existing Senior Notes, in each case, validly tendered and not validly withdrawn
prior to the Expiration Date (as defined in the Offer to Purchase) and accepted
for purchase by the Parent) in respect of all Existing Notes validly tendered
and not validly withdrawn prior to the Expiration Date (as defined in the Offer
to Purchase) and accepted for purchase by the Parent or Borrower, as applicable,
in connection with the Tender Offers and (c) implement the Post-Closing Other
Tender Procedures.

SECTION 10. Negative Covenants

Holdings, the Borrower and the Canadian Borrower hereby covenant and agree that
on the Closing Date and thereafter, until the Commitments, the Swingline
Commitment and each Letter of Credit have terminated and the Loans and Unpaid
Drawings, together with interest, Fees and all other Obligations incurred
hereunder, are paid in full:

10.1. Limitation on Indebtedness. Holdings, the Borrower and the Canadian
Borrower will not, and will not permit any of the Restricted Subsidiaries to,
create, incur, assume or suffer to exist any Indebtedness, except:

(i) Indebtedness arising under the Credit Documents;

(ii) Indebtedness of (x) Holdings or the Borrower to any Subsidiary of the
Borrower and (y) subject to compliance with Section 10.5(g), any Restricted
Subsidiary to Holdings, the Borrower or any other Restricted Subsidiary of the
Borrower;

(iii) Indebtedness in respect of any bankers’ acceptance, letter of credit,
warehouse receipt or similar facilities entered into in the ordinary course of
business;

(iv) except as provided in clauses (x) and (xi) below, subject to compliance
with Section 10.5(g), Guarantee Obligations incurred by (x) Restricted
Subsidiaries in respect of Indebtedness of Holdings, the Borrower or other
Restricted Subsidiaries that is permitted to be incurred under this Agreement,
(y) the Borrower in respect of Indebtedness of the Restricted Subsidiaries that
is permitted to be incurred under this Agreement and (z) any Foreign Subsidiary
in respect of Indebtedness of any other Foreign Subsidiary that is permitted to
be incurred under this Agreement, provided that no Guarantee in respect of the
Senior Unsecured Notes or any Permitted Other Indebtedness shall be permitted
unless such Guarantee is made by a Guarantor;

(v) Guarantee Obligations incurred in the ordinary course of business in respect
of obligations of suppliers, customers, franchisees, lessors and licensees;

(vi) (x) Indebtedness (including Indebtedness arising under Capital Leases)
incurred within 270 days of the acquisition, construction or improvement of
fixed or capital assets to finance the acquisition, construction or improvement
of such fixed or

 

-120-



--------------------------------------------------------------------------------

capital assets or otherwise incurred in respect of Capital Expenditures
permitted by Section 10.11, (y) Indebtedness arising under Capital Leases
entered into in connection with Permitted Sale Leasebacks and (z) Indebtedness
arising under Capital Leases, other than Capital Leases in effect on the date
hereof and Capital Leases entered into pursuant to subclauses (x) and (y) above,
provided, that the aggregate amount of Indebtedness incurred pursuant to this
subclause (z) shall not exceed $50,000,000 at any time outstanding, and (iv) any
refinancing, refunding, renewal or extension of any Indebtedness specified in
subclause (x), (y) or (z) above, provided that the principal amount thereof is
not increased above the principal amount thereof outstanding immediately prior
to such refinancing, refunding, renewal or extension, plus the amount of any
interest, premiums or penalties required to be paid thereon plus fees and
expenses associated therewith;

(vii) Indebtedness outstanding on the date hereof (other than the Existing
Notes) and listed on Schedule 10.1 and any refinancing, refunding, renewal or
extension thereof, provided that (i) the principal amount thereof is not
increased above the principal amount thereof outstanding immediately prior to
such refinancing, refunding, renewal or extension, plus the amount of any
interest, premiums or penalties required to be paid thereon plus fees and
expenses associated therewith, except to the extent otherwise permitted
hereunder and (ii) the direct and contingent obligors with respect to such
Indebtedness are not changed;

(viii) Indebtedness in respect of Hedge Agreements;

(ix) Indebtedness in respect of (A) the Senior Unsecured Notes in an aggregate
principal amount not to exceed $750,000,000 (or such lesser aggregate principal
amount as may be incurred on the Closing Date) and (B) any refinancing,
refunding, renewal or extension of any Indebtedness specified in subclause
(A) above; provided that except to the extent otherwise permitted under this
provision or the other provisions of Section 10.1, (I) the principal amount of
any such Indebtedness is not increased above the principal amount thereof
outstanding immediately prior to such refinancing, refunding, renewal or
extension (except for any original issue discount thereon and the amount of
fees, expenses and premium in connection with such refinancing) and (II) such
Indebtedness otherwise complies with the definition of “Permitted Other
Indebtedness” (provided that such Indebtedness shall constitute senior unsecured
notes);

(x) (A) Indebtedness of a Person or Indebtedness attaching to assets of a Person
that, in either case, becomes a Restricted Subsidiary or Indebtedness attaching
to assets that are acquired by the Borrower or any Restricted Subsidiary, in
each case after the Closing Date as the result of a Permitted Acquisition,
provided that (w) such Indebtedness existed at the time such Person became a
Restricted Subsidiary or at the time such assets were acquired and, in each
case, was not created in anticipation thereof, (x) such Indebtedness is not
guaranteed in any respect by the Borrower or any Restricted Subsidiary (other
than by any such person that so becomes a Restricted Subsidiary), (y) (1) the
capital stock of such Person is pledged to the Administrative Agent to the
extent required under Section 9.12 and (2) such Person executes a supplement to
each of

 

-121-



--------------------------------------------------------------------------------

the applicable Guarantee Agreement and the applicable Security Agreements (or
alternative guarantee and security arrangements in relation to the Obligations
reasonably acceptable to the Administrative Agent) to the extent required under
Sections 9.11 or 9.12, as applicable, provided that the requirements of this
subclause (y) shall not apply to an aggregate amount at any time outstanding of
up to (and including) the Guarantee and Collateral Exception Amount at such time
of the aggregate of (I) such Indebtedness and (II) all Indebtedness as to which
the proviso to clause (xi)(A)(y) below then applies, and (B) any refinancing,
refunding, renewal or extension of any Indebtedness specified in subclause (A)
above, provided that, except to the extent otherwise permitted hereunder,
(x) the principal amount of any such Indebtedness is not increased above the
principal amount thereof outstanding immediately prior to such refinancing,
refunding, renewal or extension, plus the amount of any interest, premiums or
penalties required to be paid thereon plus fees and expenses associated
therewith, and (y) the direct and contingent obligors with respect to such
Indebtedness are not changed;

(xi) (A) Indebtedness of the Borrower or any Restricted Subsidiary (including
any Permitted Other Indebtedness) incurred to finance a Permitted Acquisition,
provided that (x) except in the case of Permitted Other Indebtedness, such
Indebtedness is not guaranteed in any respect by any Restricted Subsidiary
(other than any Person acquired (the “acquired Person”) as a result of such
Permitted Acquisition or the Restricted Subsidiary so incurring such
Indebtedness) or, in the case of Indebtedness of any Restricted Subsidiary,
subject to compliance with Section 10.5(g), by the Borrower and (y)(1) the
Borrower pledges the capital stock of such acquired Person to the Administrative
Agent to the extent required under Section 9.12 and (2) such acquired Person
executes a supplement to the applicable Guarantee Agreement and the applicable
Security Agreements (or alternative guarantee and security arrangements in
relation to the Obligations reasonably acceptable to the Administrative Agent)
to the extent required under Sections 9.11 or 9.12, as applicable, provided that
the requirements of this subclause (y) shall not apply to an aggregate amount at
any time outstanding of up to (and including) the amount of the Guarantee and
Collateral Exception Amount at such time of the aggregate of (I) such
Indebtedness and (II) all Indebtedness as to which the proviso to clause
(x)(A)(y) above then applies, and (B) any refinancing, refunding, renewal or
extension of any such Indebtedness, provided that (x) the principal amount of
any such Indebtedness is not increased above the principal amount thereof
outstanding immediately prior to such refinancing, refunding, renewal or
extension, plus the amount of any interest, premiums or penalties required to be
paid thereon plus fees and expenses associated therewith, and (y) the direct and
contingent obligors with respect to such Indebtedness are not changed, except to
the extent otherwise permitted hereunder;

(xii) Indebtedness in respect of performance bonds, bid bonds, appeal bonds,
surety bonds and completion guarantees and similar obligations not in connection
with money borrowed, in each case provided in the ordinary course of business,
including those incurred to secure health, safety and environmental obligations
in the ordinary course of business;

 

-122-



--------------------------------------------------------------------------------

(xiii) (A) additional Indebtedness and (B) any refinancing, refunding, renewal
or extension of any Indebtedness specified in subclause (A) above; provided that
the aggregate amount of Indebtedness incurred and remaining outstanding pursuant
to this clause (xiii) shall not at any time exceed $100,000,000; provided,
however, that not more than $50,000,000 in aggregate principal amount of
Indebtedness of the Borrower or any Restricted Subsidiary (other than a
Restricted Foreign Subsidiary) incurred under this clause (xiii) shall be
secured;

(xiv) [Reserved.]

(xv) with respect to each series of Existing Notes, amounts owing in respect of
such series of Existing Notes prior to the implementation of the Post-Closing
Other Tender Procedures in accordance with Section 9.18 and the applicable
Unpaid Refinancing Amount for a period of up to 50 days after the applicable
Expiration Date (as defined in the Offer to Purchase);

(xvi) Indebtedness in respect of (A) Permitted Other Indebtedness to the extent
that the Net Cash Proceeds therefrom are applied to the prepayment of Term Loans
in the manner set forth in Section 5.2(a)(iii); and (B) any refinancing,
refunding, renewal or extension of any Indebtedness specified in subclause
(A) above; provided that except to the extent otherwise permitted hereunder,
(x) the principal amount of any such Indebtedness is not increased above the
principal amount thereof outstanding immediately prior to such refinancing,
refunding, renewal or extension (except for any original issue discount thereon
and the amount of fees, expenses and premium in connection with such
refinancing) and (y) such Indebtedness otherwise complies with the definition of
“Permitted Other Indebtedness”;

(xvii) Indebtedness in respect of (A) Permitted Other Indebtedness; provided
that the aggregate principal amount of all such Permitted Other Indebtedness
issued or incurred pursuant to this clause (A) shall not exceed the Maximum
Incremental Facilities Amount and (B) any refinancing, refunding, renewal or
extension of any Indebtedness specified in subclause (A) above; provided that
except to the extent otherwise permitted hereunder, (I) the principal amount of
any such Indebtedness is not increased above the principal amount thereof
outstanding immediately prior to such refinancing, refunding, renewal or
extension (except for any original issue discount thereon and the amount of
fees, expenses and premium in connection with such refinancing) and (II) such
Indebtedness otherwise complies with the definition of “Permitted Other
Indebtedness”; and

(xviii) (A) Indebtedness in respect of Permitted Debt Exchange Notes incurred
pursuant to a Permitted Debt Exchange in accordance with Section 2.16 (and which
does not generate any additional proceeds) and (B) any refinancing, refunding,
renewal or extension of any Indebtedness specified in subclause (A) above;
provided that except to the extent otherwise permitted hereunder, (x) the
principal amount of any such Indebtedness is not increased above the principal
amount thereof outstanding immediately prior to such refinancing, refunding,
renewal or extension (except for any original issue discount thereon and the
amount of fees, expenses and premium in connection with such refinancing) and
(y) such Indebtedness otherwise complies with the definition of “Permitted Other
Indebtedness”.

 

-123-



--------------------------------------------------------------------------------

10.2. Limitation on Liens. Holdings, the Borrower and the Canadian Borrower will
not, and will not permit any of the Restricted Subsidiaries to, create, incur,
assume or suffer to exist any Lien upon any property or assets of any kind (real
or personal, tangible or intangible) of the Borrower or any Restricted
Subsidiary, whether now owned or hereafter acquired, except:

(a) Liens arising under (i) the Credit Documents securing the Obligations and
(ii) the Permitted Other Indebtedness Documents securing Permitted Other
Indebtedness Obligations permitted to be incurred under Section 10.1(xvi),
10.1(xvii) or 10.1(xviii); provided that, (A) in the case of Liens securing
Permitted Other Indebtedness Obligations that constitute First Lien Obligations
pursuant to subclause (ii) above, the applicable Permitted Other Indebtedness
Secured Parties (or a representative thereof on behalf of such holders) shall
enter into security documents with terms and conditions not materially more
restrictive to the Credit Parties, taken as a whole, than the terms and
conditions of the Security Documents and (x) in the case of the first such
issuance of Permitted Other Indebtedness constituting First Lien Obligations,
the Collateral Agent, the Administrative Agent and the representative for the
holders of such Permitted Other Indebtedness Obligations shall have entered into
a First Lien Intercreditor Agreement and (y) in the case of subsequent issuances
of Permitted Other Indebtedness constituting First Lien Obligations, the
representative for the holders of such Permitted Other Indebtedness Obligations
shall have become a party to such First Lien Intercreditor Agreement in
accordance with the terms thereof and (B) in the case of Liens securing
Permitted Other Indebtedness Obligations that do not constitute First Lien
Obligations pursuant to subclause (ii) above, the applicable Permitted Other
Indebtedness Secured Parties (or a representative thereof on behalf of such
holders) shall enter into security documents with terms and conditions not
materially more restrictive to the Credit Parties, taken as a whole, than the
terms and conditions of the Security Documents and shall (x) in the case of the
first such issuance of secured Permitted Other Indebtedness that do not
constitute First Lien Obligations, the Collateral Agent, the Administrative
Agent and the representative of the holders of such Permitted Notes Obligations
shall have entered into a Second Lien Intercreditor Agreement and (y) in the
case of subsequent issuances of secured Permitted Other Indebtedness that do not
constitute First Lien Obligations, the representative for the holders of such
Permitted Other Indebtedness shall have become a party to such Second Lien
Intercreditor Agreement in accordance with the terms thereof; without any
further consent of the Lenders, the Administrative Agent and the Collateral
Agent shall be authorized to execute and deliver on behalf of the Secured
Parties any First Lien Intercreditor Agreement or Second Lien Intercreditor
Agreement contemplated by this Section 10.2(a);

(b) Permitted Liens;

(c) Liens securing Indebtedness permitted pursuant to Section 10.1(a)(vi),
provided that such Liens attach at all times only to the assets so financed, and
Liens on the assets of Foreign Subsidiaries securing Indebtedness permitted
pursuant to Section 10.1(a)(xiii);

 

-124-



--------------------------------------------------------------------------------

(d) Liens existing on the date hereof and listed on Schedule 10.2;

(e) the replacement, extension or renewal of any Lien permitted by clauses
(a) through (d) above and clause (f) of this Section 10.2 upon or in the same
assets theretofore subject to such Lien or the replacement, extension or renewal
(without increase in the amount or change in any direct or contingent obligor
except to the extent otherwise permitted hereunder) of the Indebtedness secured
thereby, provided that any such replacement, extension or renewal of any Lien
permitted by clause (a)(ii) of this Section 10.2 shall remain subject, as
applicable, to the applicable First Lien Intercreditor Agreement or Second Lien
Intercreditor Agreement provided for in such clause (a)(ii);

(f) Liens existing on the assets of any Person that becomes a Restricted
Subsidiary, or existing on assets acquired, pursuant to a Permitted Acquisition
to the extent the Liens on such assets secure Indebtedness permitted by
Section 10.1(a)(x), provided that such Liens attach at all times only to the
same assets that such Liens attached to, and secure only the same Indebtedness
that such Liens secured, immediately prior to such Permitted Acquisition;

(g) (i) Liens placed upon the capital stock of any Restricted Subsidiary
acquired pursuant to a Permitted Acquisition to secure Indebtedness of the
Borrower or any other Restricted Subsidiary in an aggregate amount at any time
outstanding not to exceed the Guarantee and Collateral Exception Amount incurred
pursuant to Section 10.1(a)(xi) in connection with such Permitted Acquisition
and (ii) Liens placed upon the assets of such Restricted Subsidiary to secure a
guarantee by such Restricted Subsidiary of any such Indebtedness of the Borrower
or any other Restricted Subsidiary in an aggregate amount at any time
outstanding not to exceed the Guarantee and Collateral Exception Amount; and

(h) Licenses or sublicenses of Intellectual Property granted in the ordinary
course of business consistent with past practice;

(i) additional Liens so long as the aggregate principal amount of the
obligations so secured does not exceed $50,000,000 at any time outstanding.

10.3. Limitation on Fundamental Changes. Except as expressly permitted by
Section 10.4 or 10.5, Holdings, the Borrower and the Canadian Borrower will not,
and will not permit any of the Restricted Subsidiaries to, enter into any
merger, consolidation or amalgamation, or liquidate, wind up or dissolve itself
(or suffer any liquidation or dissolution), or convey, sell, lease, assign,
transfer or otherwise dispose of, all or substantially all its business units,
assets or other properties, except that:

(a) any Subsidiary of the Borrower or any other Person may be merged or
consolidated with or into the Borrower, provided that (i) the Borrower shall be
the continuing or surviving corporation or the Person formed by or surviving any
such merger or consolidation (if other than the Borrower) shall be an entity
organized or existing under the laws of the United States, any state thereof,
the District of Columbia or any territory thereof (the Borrower or such Person,
as the case may be, being herein referred to as the “Successor Borrower”),
(ii) the Successor Borrower (if other than the Borrower) shall expressly assume
all the obligations of the Borrower under this Agreement and the other Credit
Documents pursuant to a supplement hereto

 

-125-



--------------------------------------------------------------------------------

or thereto in form reasonably satisfactory to the Administrative Agent, (iii) no
Default or Event of Default would result from the consummation of such merger or
consolidation, (iv) the Successor Borrower shall be in compliance, on a pro
forma basis after giving effect to such merger or consolidation, with the
covenants set forth in Sections 10.9 and 10.10, as such covenants are recomputed
as at the last day of the most recently ended Test Period under such Section as
if such merger or consolidation had occurred on the first day of such Test
Period, (v) Holdings and each US Subsidiary Guarantor, unless it is the other
party to such merger or consolidation, shall have by a supplement to the
applicable Guarantee confirmed that its Guarantee shall apply to the Successor
Borrower’s obligations under this Agreement, (vi) each grantor and each pledgor,
unless it is the other party to such merger or consolidation, shall have by a
supplement to the Security Agreements confirmed that its obligations thereunder
shall apply to the Successor Borrower’s obligations under this Agreement,
(vii) each mortgagor of a Mortgaged Property, unless it is the other party to
such merger or consolidation, shall have by an amendment to or restatement of
the applicable Mortgage confirmed that its obligations thereunder shall apply to
the Successor Borrower’s obligations under this Agreement, and (viii) the
Borrower shall have delivered to the Administrative Agent (x) an officer’s
certificate and an opinion of counsel, each stating that such merger or
consolidation and such supplement to this Agreement or any Security Document and
such amendment or restatement to any applicable Mortgage, as the case may be,
comply with this Agreement (y) all necessary Patriot Act information relating to
the Successor Borrower; provided further that if the foregoing are satisfied,
the Successor Borrower (if other than the Borrower) will succeed to, and be
substituted for, the Borrower under this Agreement;

(b) any Subsidiary of the Canadian Borrower or any other Person may be merged,
amalgamated or consolidated with or into the Canadian Borrower, provided that
(i) the Canadian Borrower shall be the continuing or surviving corporation or
the Person formed by or surviving any such merger, amalgamation or consolidation
(if other than the Canadian Borrower) shall be a corporation organized or
existing under the laws of Canada (the Canadian Borrower or such Person, as the
case may be, being herein referred to as the “Successor Canadian Borrower”),
(ii) the Successor Canadian Borrower (if other than the Canadian Borrower) shall
expressly assume all the obligations of the Canadian Borrower under this
Agreement and the other Credit Documents pursuant to a supplement hereto or
thereto in form reasonably satisfactory to the Administrative Agent, (iii) no
Default or Event of Default would result from the consummation of such merger,
amalgamation or consolidation, (iv) the Borrower shall be in compliance, on a
pro forma basis after giving effect to such merger, amalgamation or
consolidation, with the covenants set forth in Sections 10.9 and 10.10, as such
covenants are recomputed as at the last day of the most recently ended Test
Period under such Section as if such merger, amalgamation or consolidation had
occurred on the first day of such Test Period, (v) Holdings, the Borrower, each
Subsidiary Guarantor, unless it is the other party to such merger, amalgamation
or consolidation, shall have by a supplement to the applicable Guarantee
confirmed that its Guarantee shall apply to the Successor Canadian Borrower’s
obligations under this Agreement, (vi) each grantor and each pledgor, unless it
is the other party to such merger, amalgamation or consolidation, shall have by
a supplement to the applicable Security Document confirmed that its obligations
thereunder shall apply to the Successor Canadian Borrower’s obligations under
this Agreement, (vii) each mortgagor of a Mortgaged Property, unless it is the
other party to such merger, amalgamation or consolidation, shall have by an
amendment to or

 

-126-



--------------------------------------------------------------------------------

restatement of the applicable Mortgage confirmed that its obligations thereunder
shall apply to the Successor Canadian Borrower’s obligations under this
Agreement, and (viii) the Canadian Borrower shall have delivered to the
Administrative Agent (x) an officer’s certificate and an opinion of counsel,
each stating that such merger, amalgamation or consolidation, such supplement to
this Agreement or any Security Document and such amendment or restatement to any
applicable Mortgage, as the case may be, comply with this Agreement and (y) all
necessary Patriot Act information relating to the Successor Canadian Borrower;
provided further that if the foregoing are satisfied, the Successor Canadian
Borrower (if other than the Canadian Borrower) will succeed to, and be
substituted for, the Canadian Borrower under this Agreement;

(c) any Subsidiary of the Borrower (other than the Canadian Borrower) or any
other Person may be merged, amalgamated or consolidated with or into any one or
more Subsidiaries of the Borrower (other than the Canadian Borrower), provided
that (i) in the case of any merger, amalgamation or consolidation involving one
or more Restricted Subsidiaries, (A) a Restricted Subsidiary shall be the
continuing or surviving corporation or (B) the Borrower shall take all steps
necessary to cause the Person formed by or surviving any such merger,
amalgamation or consolidation (if other than a Restricted Subsidiary) to become
a Restricted Subsidiary, (ii) in the case of any merger, amalgamation or
consolidation involving one or more US Subsidiary Guarantors and/or Canadian
Subsidiary Guarantors, as the case may be, a US Subsidiary Guarantor or Canadian
Subsidiary Guarantor, as the case may be, shall be the continuing or surviving
corporation or the Person formed by or surviving any such merger, amalgamation
or consolidation (if other than a US Subsidiary Guarantor or Canadian Subsidiary
Guarantor, as the case may be) shall execute a supplement to the applicable
Guarantee Agreement and the Security Agreements and any applicable Mortgage or
the analogous Canadian Security Documents, as the case may be, in form and
substance reasonably satisfactory to the Administrative Agent, in order to
become a US Subsidiary Guarantor or Canadian Subsidiary Guarantor, as the case
may be, and pledgor, mortgagor and grantor of Collateral for the benefit of the
Secured Parties, (iii) no Default or Event of Default would result from the
consummation of such merger, amalgamation or consolidation, (iv) the Borrower
shall be in compliance, on a pro forma basis after giving effect to such merger,
amalgamation or consolidation, with the covenants set forth in Sections 10.9 and
10.10, as such covenants are recomputed as at the last day of the most recently
ended Test Period under such Section as if such merger or consolidation had
occurred on the first day of such Test Period, and (v) the Borrower shall have
delivered to the Administrative Agent an Officers’ Certificate stating that such
merger, amalgamation or consolidation and such supplements to any Security
Document comply with this Agreement;

(d) any Restricted Subsidiary that is not a US Subsidiary Guarantor or a
Canadian Subsidiary Guarantor may sell, lease, transfer or otherwise dispose of
any or all of its assets (upon voluntary liquidation or otherwise) to the
Borrower, the Canadian Borrower, a US Subsidiary Guarantor, a Canadian
Subsidiary Guarantor or any other Restricted Subsidiary of the Borrower, subject
to compliance with Section 10.5(g);

(e) any Guarantor or any Subsidiary Guarantor may sell, lease, transfer or
otherwise dispose of any or all of its assets (upon voluntary liquidation or
otherwise) to the Borrower, the Canadian Borrower or any other Guarantor or
Subsidiary Guarantor; and

 

-127-



--------------------------------------------------------------------------------

(f) any Restricted Subsidiary (other than the Canadian Borrower) may liquidate
or dissolve if (x) the Borrower determines in good faith that such liquidation
or dissolution is in the best interests of the Borrower and is not materially
disadvantageous to the Lenders and (y) to the extent such Restricted Subsidiary
is a Credit Party, any assets or business not otherwise disposed of or
transferred in accordance with Section 10.4 or 10.5, or, in the case of any such
business, discontinued, shall be transferred to, or otherwise owned or conducted
by, another Credit Party after giving effect to such liquidation or dissolution.

10.4. Limitation on Sale of Assets. Holdings, the Borrower and the Canadian
Borrower will not, and will not permit any of the Restricted Subsidiaries to,
(i) convey, sell, lease, assign, transfer or otherwise dispose of any of its
property, business or assets (including receivables and leasehold interests),
whether now owned or hereafter acquired (other than any such sale, transfer,
assignment or other disposition resulting from any casualty or condemnation, of
any assets of the Borrower or the Restricted Subsidiaries) or (ii) sell to any
Person (other than the Borrower or a Guarantor) any shares owned by it of any
Restricted Subsidiary’s capital stock, except that:

(a) the Borrower and the Restricted Subsidiaries may sell, transfer or otherwise
dispose of used or surplus equipment, vehicles, inventory and other assets in
the ordinary course of business;

(b) the Borrower and the Restricted Subsidiaries may sell, transfer or otherwise
dispose of other assets (other than accounts receivable) for fair market value,
provided that (i) the total non-cash consideration received since the Closing
Date in respect of sales, transfers and dispositions for which less than 50% of
such consideration consisted of cash shall not exceed $150,000,000 (it being
agreed that, with respect to any one or more sale, transfer or disposition in
which such $150,000,000 limitation is exceeded, at least 50% of the portion of
the consideration in excess of the then available portion of such $150,000,000
shall consist of cash), (ii) any non-cash proceeds received are pledged to the
Administrative Agent to the extent required under Section 9.12, (iii) with
respect to any such sale, transfer or disposition (or series of related sales,
transfers or dispositions), the Borrower shall be in compliance, on a pro forma
basis after giving effect to such sale, transfer or disposition, with the
covenants set forth in Sections 10.9 and 10.10, as such covenants are recomputed
as at the last day of the most recently ended Test Period under such Sections as
if such sale, transfer or disposition had occurred on the first day of such Test
Period and (iv) after giving effect to any such sale, transfer or disposition,
no Default or Event of Default shall have occurred and be continuing;

(c) the Borrower and the Restricted Subsidiaries may make sales of assets to the
Borrower or to any Restricted Subsidiary, provided that with respect to any such
sales to Restricted Subsidiaries that are not Guarantors (i) such sale, transfer
or disposition shall be for fair market value, (ii) the total non-cash
consideration received since the Closing Date in respect of such sales,
transfers and dispositions for which less than 50% of such consideration
consisted of cash shall not exceed $150,000,000 (it being agreed that, with
respect to any one or more sale, transfer or disposition in which such
$150,000,000 limitation is exceeded, at least 50% of the portion of the
consideration in excess of the then available portion of such $150,000,000 shall
consist of cash) and (iii) any non-cash proceeds received are pledged to the
Administrative Agent to the extent required under Section 9.12;

 

-128-



--------------------------------------------------------------------------------

(d) any Restricted Subsidiary may effect any transaction permitted by
Section 10.3;

(e) in addition to selling or transferring accounts receivable pursuant to the
other provisions hereof, the Borrower and the Restricted Subsidiaries may
(i) sell or discount without recourse accounts receivable arising in the
ordinary course of business in connection with the compromise or collection
thereof and (ii) sell or transfer accounts receivable and related rights
pursuant to customary receivables financing facilities so long as, in the case
of clauses (i) and (ii), the Net Cash Proceeds thereof to the Borrower and its
Restricted Subsidiaries (except in the case of transactions permitted by
Section 10.4(e)(i) to the extent the Net Cash Proceeds of any such transaction
do not exceed $10,000) are promptly applied to the prepayment of Loans and/or
commitment reductions as provided for in Section 5.2; and

(f) the Borrower and its Restricted Subsidiaries may lease, or sub-lease, any
real property or personal property in the ordinary course of business.

10.5. Limitation on Investments. Holdings, the Borrower and the Canadian
Borrower will not, and will not permit any of the Restricted Subsidiaries to,
make any advance, loan, extensions of credit or capital contribution to, or
purchase any stock, bonds, notes, debentures or other securities of or any
assets of, or make any other Investment in, any Person, except:

(a) extensions of trade credit and asset purchases in the ordinary course of
business;

(b) Permitted Investments;

(c) loans and advances to officers, directors and employees of the Borrower or
any of its Subsidiaries in an aggregate principal amount at any time outstanding
under this clause (c) (determined without regard to any write-downs or
write-offs of such loans or advances) not exceeding $25,000,000;

(d) Investments existing on the date hereof and listed on Schedule 10.5 and any
extensions, renewals or reinvestments thereof, so long as the aggregate amount
of all Investments pursuant to this clause (d) is not increased at any time
above the amount of such Investments existing on the date hereof;

(e) Investments received in connection with the bankruptcy or reorganization of
suppliers or customers and in settlement of delinquent obligations of, and other
disputes with, customers arising in the ordinary course of business;

(f) Investments to the extent that payment for such Investments is made solely
with capital stock of Holdings;

 

-129-



--------------------------------------------------------------------------------

(g) Investments in (i) any Guarantor or the Borrower and (ii) in Restricted
Subsidiaries that are not Guarantors, in the case of this clause (g)(ii), in an
aggregate amount not to exceed $15,000,000 plus the Applicable Amount at any
time outstanding;

(h) Investments constituting Permitted Acquisitions, provided that the aggregate
amount of any such investment, as valued at the fair market value of such
investment at the time each such investment is made, made by the Borrower or any
Restricted Subsidiary in any Restricted Foreign Subsidiary, to the extent that
such Restricted Foreign Subsidiary does not become a Subsidiary Guarantor
pursuant to Section 9.11 and does not enter into the guarantee and collateral
arrangements contemplated thereby, shall not exceed the Applicable Amount at the
time of such investment plus an amount equal to any repayments, interest,
returns, profits, distributions, income and similar amounts actually received in
cash in respect of any such investment (which amount shall not exceed the amount
of such investment valued at the fair market value of such investment at the
time such investment was made);

(i) (i) Investments (including Investments in Minority Investments and
Unrestricted Subsidiaries) and (ii) Investments in joint ventures or similar
entities that do not constitute Restricted Subsidiaries, in each case, as valued
at the fair market value of such Investment at the time each such Investment is
made, (A) in an amount that, at the time such Investment is made, would not
exceed the sum of (x) the Applicable Amount at such time plus (y) an amount
equal to any repayments, interest, returns, profits, distributions, income and
similar amounts actually received in cash in respect of any such Investment
(which amount shall not exceed the amount of such Investment valued at the fair
market value of such Investment at the time such Investment was made) and/or
(B) in the case of clause (ii) only, in any amount that, at the time such
Investment is made, would be permitted to be expended as a Capital Expenditure
under Section 10.11, to the extent that (x) such joint venture owns an interest
in assets the addition of which would have been a Capital Expenditure if
acquired or constructed, and owned, directly by the Borrower or a Restricted
Subsidiary, and (y) the ability of the Borrower and/or one or more Restricted
Subsidiaries to receive cash flows attributable to its interest therein
substantially as they would if they directly owned such asset or portion thereof
is not prohibited by contract, applicable law or otherwise;

(j) Investments constituting non-cash proceeds of sales, transfers and other
dispositions of assets to the extent permitted by Section 10.4(b) or (c);

(k) Investments made to repurchase or retire common stock of the Parent or
Holdings owned by any employee stock ownership plan or key employee stock
ownership plan of the Parent, Holdings or the Borrower; and

(l) Investments permitted under Section 10.6.

10.6. Limitation on Dividends. Holdings and the Borrower will not declare or pay
any dividends (other than dividends payable solely in its capital stock) or
return any capital to its stockholders or make any other distribution, payment
or delivery of property or cash to its stockholders as such, or redeem, retire,
purchase or otherwise acquire, directly or indirectly, for consideration, any
shares of any class of its capital stock or the capital stock of any direct or

 

-130-



--------------------------------------------------------------------------------

indirect parent now or hereafter outstanding (or any options or warrants or
stock appreciation rights issued with respect to any of its capital stock), or
set aside any funds for any of the foregoing purposes, or permit any of the
Restricted Subsidiaries to purchase or otherwise acquire for consideration
(other than in connection with an Investment permitted by Section 10.5) any
shares of any class of the capital stock of Holdings or the Borrower, now or
hereafter outstanding (or any options or warrants or stock appreciation rights
issued with respect to any of its capital stock) (all of the foregoing
“dividends”), provided that so long as no Default or Event of Default exists or
would exist after giving effect thereto, (a) each of Holdings and the Borrower
may redeem in whole or in part any of its capital stock for another class of
capital stock or rights to acquire its capital stock or with proceeds from
substantially concurrent equity contributions or issuances of new shares of its
capital stock, provided that such other class of capital stock contains terms
and provisions at least as advantageous to the Lenders in all respects material
to their interests as those contained in the capital stock redeemed thereby,
(b) the Borrower may declare and pay dividends and/or make distributions to
Holdings, and Holdings may declare and pay dividends and/or make distributions
to Parent, to enable Parent to repurchase shares of its capital stock (or any
options or warrants or stock appreciation rights issued with respect to any of
its capital stock) held by officers, directors and employees of Parent,
Holdings, the Borrower and its Subsidiaries, so long as such repurchase is
pursuant to, and in accordance with the terms of, management and/or employee
stock plans, stock subscription agreements or shareholder agreements, (c) each
of Holdings and the Borrower may declare and pay dividends on its capital stock,
provided that the amount of any such dividends pursuant to this clause (c) shall
not exceed an amount equal to the Applicable Amount at such time, (d) the
Borrower may declare and pay dividends and/or make distributions to Holdings,
and Holdings may declare and pay dividends and/or make distributions to Parent,
solely to pay administrative and similar expenses related to ownership of the
Borrower and Holdings, provided that the amount of such dividends does not
exceed in any fiscal year the amount of such expenses payable for such fiscal
year (it being understood that such expenses shall in no event exceed $1,000,000
in the aggregate per fiscal year), and (e) each of Holdings and the Borrower may
declare and pay (without duplication) the Specified Dividend on the Closing
Date.

10.7. Limitations on Debt Payments and Amendments; Unpaid Refinancing Amount.
(a) Holdings, the Borrower and the Canadian Borrower will not, and will not
permit any Restricted Subsidiary to, prepay, repurchase or redeem or otherwise
defease any Subordinated Indebtedness or Specified Senior Indebtedness;
provided, however, that so long as no Default or Event of Default has occurred
and is continuing, the Borrower or any Restricted Subsidiary may prepay,
repurchase or redeem (i) Subordinated Indebtedness or Specified Senior
Indebtedness (x) for an aggregate price not in excess of the Applicable Amount
at the time of such prepayment, repurchase or redemption, (y) with the proceeds
of Indebtedness that is permitted by Section 10.1 (other than
Section 10.1(a)(xvi)) or (z) in an amount not to exceed the Specified Asset Sale
Proceeds or (ii) Specified Senior Indebtedness to the extent that any such
prepayment, repurchase or redemption is made concurrently and on a pro rata
basis (based on the aggregate principal amount of each such type of Indebtedness
as of such date) with a corresponding prepayment of the Term Loans in accordance
with Section 5.1(a).

(b) Holdings, the Borrower and the Canadian Borrower will not, and will not
permit any Restricted Subsidiary to, waive, amend, modify, terminate or release
any Subordinated Indebtedness to the extent that any such waiver, amendment,
modification, termination or release would be adverse to the Lenders in any
material respect.

 

-131-



--------------------------------------------------------------------------------

(c) With respect to each series of Existing Notes, the Borrower may make
payments to the extent necessary to pay the applicable Unpaid Refinancing
Amount, if any, provided such payment is made within 50 days of the applicable
Expiration Date (as defined in the Offer to Purchase).

(d) Prior to the Maturity Date, to the extent any Permitted Debt Exchange Notes
are issued pursuant to Section 10.1(xviii) for the purpose of consummating a
Permitted Debt Exchange, (i) the Borrower will not, and will not permit any
Restricted Subsidiary to, prepay, repurchase, redeem or otherwise defease or
acquire any Permitted Debt Exchange Notes unless the Borrower shall concurrently
voluntarily prepay Term Loans pursuant to Section 5.1(a) on a pro rata basis
among the Class or Classes of Term Loans from which such Permitted Debt Exchange
Notes were exchanged, in an amount not less than the product of (a) a fraction,
the numerator of which is the aggregate principal amount (calculated on the face
amount thereof) of such Permitted Debt Exchange Notes that are proposed to be
prepaid, repurchased, redeemed, defeased or acquired and the denominator of
which is the aggregate principal amount (calculated on the face amount thereof)
of all Permitted Debt Exchange Notes in respect of the relevant Permitted Debt
Exchange then outstanding (prior to giving effect to such proposed prepayment,
repurchase, redemption, defeasance or acquisition) and (b) the aggregate
principal amount (calculated on the face amount thereof) of Term Loans of the
Class or Classes from which such Permitted Debt Exchange Notes were exchanged
then outstanding and (ii) the Borrower will not waive, amend or modify the terms
of any Permitted Debt Exchange Notes or any indenture pursuant to which such
Permitted Debt Exchange Notes have been issued in any manner inconsistent with
the terms of Section 2.14(b), 10.1(xiv) or the definition of “Permitted Other
Indebtedness” or that would result in a Default hereunder if such Permitted Debt
Exchange Notes (as so amended or modified) were then being issued or incurred.

10.8. Limitations on Sale Leasebacks. The Borrower will not, and will not permit
any of the Restricted Subsidiaries to, enter into or effect any Sale Leasebacks,
other than Permitted Sale Leasebacks.

10.9. Consolidated Total Debt to Consolidated EBITDA Ratio. The Borrower will
not permit the Consolidated Total Debt to Consolidated EBITDA Ratio (with
Seasonal Revolving Indebtedness being excluded from Consolidated Total Debt for
purposes of calculating such ratio in respect of each Test Period ending on the
last day of the third fiscal quarter in each fiscal year of the Borrower) for
any Test Period ending on the last day of any fiscal quarter of the Borrower set
forth below to be greater than the ratio set forth below opposite such fiscal
quarter:

 

Fiscal Year

  

Fiscal Quarters

   Ratio

2010

   Fourth    7.75 to 1.00

2011

   First, Second, Third and Fourth    7.75 to 1.00

2012

   First, Second and Third    7.75 to 1.00

 

-132-



--------------------------------------------------------------------------------

Fiscal Year

  

Fiscal Quarters

   Ratio

2012

   Fourth    7.25 to 1.00

2013

   First, Second and Third    7.25 to 1.00

2013

   Fourth    6.75 to 1.00

2014

   First, Second and Third    6.75 to 1.00

2014

   Fourth    6.50 to 1.00

2015

   First, Second and Third    6.50 to 1.00

Each Fiscal Quarter Thereafter

   6.25 to 1.00

10.10. Consolidated EBITDA to Consolidated Interest Expense Ratio. The Borrower
will not permit the Consolidated EBITDA to Consolidated Interest Expense Ratio
(with cash interest expense on any Seasonal Revolving Indebtedness being
excluded from the determination of Consolidated Interest Expense for purposes of
calculating such ratio in respect of each Test Period ending on the last day of
the third fiscal quarter in each fiscal year of the Borrower) for any Test
Period ending on the last day of any fiscal quarter of the Borrower set forth
below to be less than the ratio set forth below opposite such fiscal quarter:

 

Fiscal Year

  

Fiscal Quarters

   Ratio

2010

   Fourth    1.40 to 1.00

2011

   First, Second, Third and Fourth    1.40 to 1.00

2012

   First, Second and Third    1.40 to 1.00

2012

   Fourth    1.45 to 1.00

2013

   First, Second and Third    1.45 to 1.00

2013

   Fourth    1.50 to 1.00

2014

   First, Second and Third    1.50 to 1.00

Each Fiscal Quarter Thereafter

   1.55 to 1.00

10.11. Capital Expenditures. The Borrower and the Canadian Borrower will not,
and will not permit any of the Restricted Subsidiaries to, make any Capital
Expenditures (other than Permitted Acquisitions that constitute Capital
Expenditures), that would cause the aggregate amount of such Capital
Expenditures made by the Borrower and the Restricted Subsidiaries in any fiscal
year of the Borrower (including the whole fiscal year of 2010) to exceed the
greater of (a) 5% of net sales of the Borrower and the Restricted Subsidiaries
for the immediately preceding fiscal year (as set forth in the Section 9.1
Financials with respect to such fiscal year) and (b) $85,000,000 (such greater
amount, subject to the last paragraph of this Section 10.11, the “Permitted
Capital Expenditure Amount”); provided that, with respect to any fiscal year of
the Borrower during which a Permitted Acquisition is consummated and for each
fiscal year of the Borrower subsequent thereto (to the extent the Permitted
Capital Expenditure Amount for such subsequent fiscal year is established based
on clause (b) of the definition of such term), the Permitted Capital Expenditure
Amount applicable to such fiscal year shall be increased by an amount equal to
the greater of (i) 110% of the amount of capital expenditures (determined in
accordance with GAAP) made by the Acquired Entity or Business for the twelve
month period immediately preceding the consummation of such Permitted
Acquisition and (ii) 5% of the net sales of the Acquired Entity or Business for
such twelve month period (as set forth in the audited

 

-133-



--------------------------------------------------------------------------------

financial statements of such Acquired Entity or Business for such period or, if
such audited financial statements are not available, as set forth in the most
recent financial statements of such Acquired Entity or Business delivered to the
Borrower by such Acquired Entity or Business or the seller thereof in connection
with such Permitted Acquisition) (such greater amount, the “Acquired Permitted
Capital Expenditure Amount”); provided further that, with respect to the fiscal
year of the Borrower during which any such Permitted Acquisition occurs, the
Permitted Capital Expenditure Amount applicable to such fiscal year shall be
increased by an amount equal to the product of (x) the Acquired Permitted
Capital Expenditure Amount and (y) a fraction, the numerator of which is the
number of days remaining in such fiscal year of the Borrower and the denominator
of which is 365.

Notwithstanding anything to the contrary in the preceding paragraph, to the
extent that Capital Expenditures made by the Borrower and the Restricted
Subsidiaries during any fiscal year are less than the Permitted Capital
Expenditure Amount for such fiscal year (after giving effect to any increase in
such amount pursuant to the first and second provisos in the preceding
paragraph), 100% of such unused amount (each such amount, a “carry-forward
amount”) may be carried forward and utilized to make Capital Expenditures in the
immediately succeeding fiscal year and/or the second succeeding fiscal year
following the fiscal year in which such carry-forward amount arose.

Notwithstanding the foregoing, the aggregate amount available for Permitted
Capital Expenditures for any fiscal year shall be reduced at the time of and in
the amount of any Investment made pursuant to clause (B) of Section 10.5(i)
during such fiscal year.

SECTION 11. Events of Default.

Upon the occurrence of any of the following specified events (each an “Event of
Default”):

11.1. Payments. The Borrower or the Canadian Borrower shall (a) default in the
payment when due of any principal of the Loans or (b) default, and such default
shall continue for five or more days, in the payment when due of any interest or
stamping fees on the Loans or any Fees or any Unpaid Drawings or of any other
amounts owing hereunder or under any other Credit Document; or

11.2. Representations, etc. Any representation, warranty or statement made or
deemed made by any Credit Party herein or in any Security Document or any
certificate delivered or required to be delivered pursuant hereto or thereto
shall prove to be untrue in any material respect on the date as of which made or
deemed made; or

11.3. Covenants. Any Credit Party shall (a) default in the due performance or
observance by it of any term, covenant or agreement contained in Section 9.1(e)
or Section 10 or (b) default in the due performance or observance by it of any
term, covenant or agreement (other than those referred to in Section 11.1 or
11.2 or clause (a) of this Section 11.3) contained in this Agreement or any
Security Document and such default shall continue unremedied for a period of at
least 30 days after receipt of written notice by the Borrower from the
Administrative Agent or the Required Lenders; or

 

-134-



--------------------------------------------------------------------------------

11.4. Default Under Other Agreements. (a) Holdings, the Borrower, the Canadian
Borrower or any of the other Restricted Subsidiaries shall (i) default in any
payment with respect to any Indebtedness (other than the Obligations) in excess
of $50,000,000 in the aggregate (provided that such $50,000,000 minimum shall
not apply in the case of any Permitted Debt Exchange Notes), for Holdings, the
Borrower, the Canadian Borrower and such Restricted Subsidiaries, beyond the
period of grace, if any, provided in the instrument or agreement under which
such Indebtedness was created or (ii) default in the observance or performance
of any agreement or condition relating to any such Indebtedness or contained in
any instrument or agreement evidencing, securing or relating thereto, or any
other event shall occur or condition exist (other than, with respect to
Indebtedness consisting of any Hedge Agreements, termination events or
equivalent events pursuant to the terms of such Hedge Agreements), the effect of
which default or other event or condition is to cause, or to permit the holder
or holders of such Indebtedness (or a trustee or agent on behalf of such holder
or holders) to cause, any such Indebtedness to become due prior to its stated
maturity; or (b) without limiting the provisions of clause (a) above, any such
Indebtedness shall be declared to be due and payable, or required to be prepaid
other than by a regularly scheduled required prepayment or as a mandatory
prepayment (and, with respect to Indebtedness consisting of any Hedge
Agreements, other than due to a termination event or equivalent event pursuant
to the terms of such Hedge Agreements), prior to the stated maturity thereof; or

11.5. Bankruptcy, etc. Holdings, the Borrower, the Canadian Borrower or any
Specified Subsidiary shall commence a voluntary case, proceeding or action
concerning itself under (a) Title 11 of the United States Code entitled
“Bankruptcy,” or (b) in the case of the Canadian Borrower and any Foreign
Subsidiary that is a Specified Subsidiary, any domestic or foreign law relating
to bankruptcy, insolvency reorganization or relief of debtors legislation of its
jurisdiction of incorporation, in each case as now or hereafter in effect, or
any successor thereto (collectively, the “Bankruptcy Code”); or an involuntary
case, proceeding or action is commenced against Holdings, the Borrower, the
Canadian Borrower or any Specified Subsidiary and the petition is not
controverted within 10 days after commencement of the case, proceeding or
action; or an involuntary case, proceeding or action is commenced against
Holdings, the Borrower, the Canadian Borrower or any Specified Subsidiary and
the petition is not dismissed within 60 days after commencement of the case,
proceeding or action; or a custodian (as defined in the Bankruptcy Code),
receiver, receiver manager, trustee, liquidator or similar person is appointed
for, or takes charge of, all or any substantial part of the property of
Holdings, the Borrower, the Canadian Borrower or any Specified Subsidiary and
such appointment continues undischarged or unstayed for a period of 60 days; or
Holdings, the Borrower, the Canadian Borrower or any Specified Subsidiary
commences any other proceeding or action under any reorganization, arrangement,
adjustment of debt, winding up, relief of debtors, dissolution, receivership,
insolvency or liquidation or similar law of any jurisdiction whether now or
hereafter in effect relating to Holdings, the Borrower, the Canadian Borrower or
any Specified Subsidiary; or there is commenced against Holdings, the Borrower,
the Canadian Borrower or any Specified Subsidiary any such proceeding or action
that remains undismissed for a period of 60 days; or Holdings, the Borrower, the
Canadian Borrower or any Specified Subsidiary is adjudicated insolvent or
bankrupt; or any order of relief or other order approving any such case or
proceeding or action is entered; or Holdings, the Borrower, the Canadian
Borrower or any Specified Subsidiary makes a general assignment for the benefit
of creditors; or any corporate action is taken by Holdings, the Borrower, the
Canadian Borrower or any Specified Subsidiary for the purpose of effecting any
of the foregoing; or

 

-135-



--------------------------------------------------------------------------------

11.6. ERISA; Canadian Pension Matters. (a) (i) an ERISA Event shall have
occurred, (ii) a trustee shall be appointed by a United States district court to
administer any Pension Plan(s), (iii) the PBGC shall institute proceedings to
terminate any Pension Plan(s), (iv) any Credit Party or any of their respective
ERISA Affiliates shall have been notified by the sponsor of a Multiemployer Plan
that it has incurred or will be assessed Withdrawal Liability to such
Multiemployer Plan and such entity does not have reasonable grounds for
contesting such Withdrawal Liability or is not contesting such Withdrawal
Liability in a timely and appropriate manner; or (v) any other event or
condition shall occur or exist with respect to a Pension Plan; and in each case
in clauses (i) through (v) above, such event or condition, together with all
other such events or conditions, if any, could reasonably be expected to result
in a Material Adverse Effect, or (b) (i) the Canadian Borrower, any Subsidiary
or any Affiliate shall have established, adopted or agreed to contribute to a
Canadian Pension Plan and have failed to make any required contribution,
installment or other payment pursuant to applicable pension standards laws or
regulations with respect to a Canadian Pension Plan, or any other event shall
have occurred, giving rise to a lien (statutory or otherwise) against, or deemed
trust in respect of, any of the assets of the Canadian Borrower, any Subsidiary
or any Affiliate in respect of a Canadian Pension Plan; (ii) there could result
from any event or events set forth in clause (i) of this Section 11.6(b) the
imposition of a lien, the granting of a security interest, or a liability, or
the reasonable likelihood of incurring a lien, security interest or liability;
and (iii) such lien, security interest or liability will or would be reasonably
likely to have a Material Adverse Effect; or

11.7. Guarantee. The Guarantee Agreements or any material provision thereof
shall cease to be in full force or effect or any Guarantor thereunder or any
Credit Party shall deny or disaffirm in writing any Guarantor’s obligations
under any Guarantee Agreement; or

11.8. Security Agreements. The Security Agreements or any material provision
thereof shall cease to be in full force or effect (other than pursuant to the
terms hereof or thereof or as a result of acts or omissions of the
Administrative Agent or the Canadian Administrative Agent, as applicable, or any
Lender) or any grantor thereunder or any Credit Party shall deny or disaffirm in
writing any grantor’s obligations under any Security Agreement; or

11.9. Mortgages. Any Mortgage or any material provision of any Mortgage relating
to any material portion of the Collateral shall cease to be in full force or
effect (other than pursuant to the terms hereof or thereof or as a result of
acts or omissions of the Collateral Agent or any Lender) or any mortgagor
thereunder or any Credit Party shall deny or disaffirm in writing any
mortgagor’s obligations under any Mortgage; or

11.10. Canadian Security Documents. Any other Canadian Security Document or any
material provision of any other Canadian Security Document shall cease to be in
full force or effect (other than pursuant to the terms hereof or thereof or as a
result of acts or omissions of the Canadian Administrative Agent or any Lender)
or any grantor thereunder or any Credit Party shall deny or disaffirm in writing
any grantors obligations under any Canadian Security Document; or

 

-136-



--------------------------------------------------------------------------------

11.11. Judgments. One or more judgments or decrees shall be entered against
Holdings, the Borrower, the Canadian Borrower or any of the Restricted
Subsidiaries involving a liability of $50,000,000 or more in the aggregate for
all such judgments and decrees for Holdings, the Borrower and the Restricted
Subsidiaries (to the extent not paid or fully covered by insurance provided by a
carrier not disputing coverage after having been notified thereof) and any such
judgments or decrees shall not have been satisfied, vacated, discharged or
stayed or bonded pending appeal within 60 days from the entry thereof; or

11.12. Change of Control. A Change of Control shall occur;

then, and in any such event, and at any time thereafter, if any Event of Default
shall then be continuing, the Administrative Agent may, and upon the request of
the Required Lenders shall, by written notice to the Borrower, take any or all
of the following actions, without prejudice to the rights of the Administrative
Agent, the Canadian Administrative Agent or any Lender to enforce its claims
against the Borrower and the Canadian Borrower, except as otherwise specifically
provided for in this Agreement (provided that, if an Event of Default specified
in Section 11.5 shall occur with respect to Holdings, the Borrower, the Canadian
Borrower or any Specified Subsidiary, the result that would occur upon the
giving of written notice by the Administrative Agent as specified in clauses
(i), (ii) and (iv) below shall occur automatically without the giving of any
such notice): (i) declare the US Total Revolving Credit Commitment terminated
and the Canadian Total Revolving Credit Commitment terminated, whereupon the
Commitments and Swingline Commitment, if any, of each Lender or the Swingline
Lender, as the case may be, shall forthwith terminate immediately and any Fees
theretofore accrued shall forthwith become due and payable without any other
notice of any kind; (ii) declare the principal of and any accrued interest and
fees in respect of all Loans and all Obligations owing hereunder and thereunder
to be, whereupon the same shall become, forthwith due and payable without
presentment, demand, protest or other notice of any kind, all of which are
hereby waived by the Borrower and the Canadian Borrower; (iii) terminate any
Letter of Credit that may be terminated in accordance with its terms; and/or
(iv) direct the Borrower and the Canadian Borrower to pay (and the Borrower and
the Canadian Borrower agree that upon receipt of such notice, or upon the
occurrence of an Event of Default specified in Section 11.5 with respect to the
Borrower, the Canadian Borrower or any Specified Subsidiary, it will pay) to the
Administrative Agent or the Canadian Administrative Agent, as applicable, at its
Administrative Agent’s Office such additional amounts of cash, to be held as
security for the Borrower’s and the Canadian Borrower’s respective reimbursement
obligations for (x) Drawings that may subsequently occur thereunder, equal to
the aggregate Stated Amount of all Letters of Credit issued and then outstanding
and (y) the full face amount of Bankers’ Acceptances outstanding prior to their
maturity dates.

11.13. Right to Cure. (a) Notwithstanding anything to the contrary contained in
Section 11.3, in the event that the Borrower fails to comply with the
requirements of the covenants set forth in Section 10.9 or 10.10, at any time
after the relevant Test Period in which the covenant set forth in such Section
is being measured and until the expiration of the tenth day after the date on
which the Section 9.1 Financials with respect to such Test Period are required
to be delivered pursuant to Section 9.1, any holder of Stock or Stock
Equivalents of the Borrower or any direct or indirect parent of the Borrower
shall have the right to make a direct or indirect

 

-137-



--------------------------------------------------------------------------------

equity investment (other than in the form of Disqualified Equity Interests) in
the Borrower in cash in Dollars (the “Cure Right”), and upon the receipt by the
Borrower of net cash proceeds thereof (the amount of such net cash proceeds, the
“Cure Amount”), the covenant set forth in such Section shall be recalculated,
giving effect to a pro forma increase to Consolidated EBITDA for such Test
Period in an amount equal to such Cure Amount; provided that such pro forma
adjustment to Consolidated EBITDA shall be given solely for the purpose of
determining the existence of a Default or an Event of Default under the covenant
set forth in such Section with respect to any Test Period that includes the
fiscal quarter for which such Cure Right was exercised and not for any other
purpose under any Credit Document.

(b) If, after the exercise of the Cure Right and the recalculations pursuant to
clause (a) above, the Borrower shall then be in compliance after giving pro
forma effect to the application of proceeds required by subclause (iv) below
with the requirements of the covenants set forth in Sections 10.9 and 10.10
during such Test Period (including for purposes of Section 7.1), the Borrower
shall be deemed to have satisfied the requirements of such covenant as of the
relevant date of determination with the same effect as though there had been no
failure to comply therewith at such date, and the applicable Default or Event of
Default under Section 11.3 that had occurred shall be deemed cured; provided
that (i) in each Test Period there shall be at least two fiscal quarters in
which no Cure Right is exercised, (ii) with respect to any exercise of the Cure
Right, the Cure Amount shall be no greater than the amount required to cause the
Borrower to be in compliance with the covenants set forth in Sections 10.9 and
10.10, (iii) the Cure Right shall not be exercised more than five times during
the term of this Agreement, (iv) if the Cure Amount is applied as a voluntary
prepayment to the Term Loans in accordance with Section 5.1(a), solely for
purposes of calculating compliance with the covenants in Sections 10.9 and 10.10
for such fiscal quarter, such prepayment shall be deemed to have been received
as of the last date of such fiscal quarter (provided that the amount of any such
voluntary prepayment shall be disregarded for purposes of clause (y) of the
second proviso to Section 5.2(a)(ii)) and (v) the Cure Amount shall be
disregarded for purposes of determining any financial ratio-based condition or
baskets with respect to the covenants contained in the applicable Credit
Document or for purposes of determining Status and the Commitment Fee Rate.

SECTION 12. The Administrative Agent

12.1. Appointment. Each Lender hereby irrevocably designates and appoints the
Administrative Agent as the agent of such Lender under this Agreement and the
other Credit Documents, and each such Lender irrevocably authorizes the
Administrative Agent, in such capacity, to take such action on its behalf under
the provisions of this Agreement and the other Credit Documents and to exercise
such powers and perform such duties as are expressly delegated to the
Administrative Agent by the terms of this Agreement and the other Credit
Documents, together with such other powers as are reasonably incidental thereto,
including entering into the Intercreditor Agreement. Notwithstanding any
provision to the contrary elsewhere in this Agreement, the Administrative Agent
shall not have any duties or responsibilities, except those expressly set forth
herein, or any fiduciary relationship with any Lender, and no implied covenants,
functions, responsibilities, duties, obligations or liabilities shall be read
into this Agreement or any other Credit Document or otherwise exist against the
Administrative Agent.

 

-138-



--------------------------------------------------------------------------------

Without prejudice to the foregoing paragraph, each Lender hereby irrevocably
designates and appoints the Administrative Agent as the person holding the power
of attorney (fondé de pouvoir) of the holder(s) of the Bond (as hereinafter
defined) as contemplated under Article 2692 of the Civil Code of Quebec, to
enter into, to take and to hold in such capacity, a deed of hypothec (“Deed of
Hypothec”) to be executed by any Credit Party and the Administrative Agent, as
fondé de pouvoir under the laws of the Province of Quebec and creating a
hypothec on the property of such Credit Party described therein and to exercise
such powers and duties which are conferred upon the Administrative Agent under
such deed. Each Lender hereby additionally and irrevocably designates and
appoints the Administrative Agent as agent, mandatary, custodian and depositary
for and on behalf of each of them (i) to hold and to be the sole registered
holder of any bond or other title of indebtedness (“Bond”) issued under the Deed
of Hypothec, the whole notwithstanding Section 32 of the Act Respecting the
Special Powers of Legal Persons (Quebec) or any other applicable law, and
(ii) to enter into, to take and to hold on their behalf, and for their benefit,
a bond pledge agreement (“Pledge”) to be executed by such Credit Party and the
Administrative Agent under the laws of the Province of Quebec and evidencing the
pledge of the Bond as security for the payment and performance of the applicable
Obligations. In this respect, (a) the Administrative Agent, as agent, mandatary,
custodian and depositary of the Lenders, shall keep a record indicating the
names and addresses of, and the pro rata portion of the Obligations secured by
the Pledge, owing to the persons for and on behalf of whom the Bond is so held
from time to time, and (b) each Lender will be entitled to the benefits of any
property charged under the Deed of Hypothec and the Pledge and will participate
in the proceeds of realization of any such property, the whole in accordance
with the terms hereof. the Administrative Agent, in such aforesaid capacities
shall (x) have the sole and exclusive right and authority to exercise, except as
may be otherwise specifically restricted by the terms hereof, all rights and
remedies given to the Administrative Agent with respect to the property
hypothecated under the Deed of Hypothec and Pledge, applicable law or otherwise,
and (y) benefit from and be subject to all provisions hereof with respect to the
Administrative Agent, mutatis mutandis, including, without limitation, all such
provisions with respect to the liability or responsibility to and
indemnification by the Lenders. Any person who becomes a Lender shall be deemed
to have consented to and confirmed the Administrative Agent as the person
holding the power of attorney (fondé de pouvoir) and as the agent, mandatary,
custodian and depositary as aforesaid and to have ratified, as of the date it
becomes a Lender, all actions taken by the Administrative Agent in such
capacities. The Administrative Agent shall be entitled to delegate from time to
time any of its powers or duties under the Deed of Hypothec and the Pledge to
any person and on such terms and conditions as the Administrative Agent may
determine from time to time. The execution prior to the date hereof by the
Administrative Agent of any Deed of hypothec, Pledge or other security documents
made pursuant to the applicable law of the Province of Quebec is hereby ratified
and confirmed. Without prejudice to Section 13.12 hereof, the provisions of this
paragraph shall be also governed by the laws of the Province of Quebec.

12.2. Delegation of Duties. The Administrative Agent may execute any of its
duties under this Agreement and the other Credit Documents by or through agents
or attorneys-in-fact and shall be entitled to seek advice of counsel concerning
all matters pertaining to such duties. The Administrative Agent shall not be
responsible for the negligence or misconduct of any agents or attorneys-in-fact
selected by it with reasonable care.

 

-139-



--------------------------------------------------------------------------------

12.3. Exculpatory Provisions. Neither the Administrative Agent nor any of its
officers, directors, employees, agents, attorneys-in-fact or Affiliates shall be
(a) liable for any action lawfully taken or omitted to be taken by it or such
Person under or in connection with this Agreement or any other Credit Document
(except for its or such Person’s own gross negligence or willful misconduct) or
(b) responsible in any manner to any of the Lenders for any recitals,
statements, representations or warranties made by the Borrower, the Canadian
Borrower, any Guarantor, any other Credit Party or any officer thereof contained
in this Agreement or any other Credit Document or in any certificate, report,
statement or other document referred to or provided for in, or received by the
Administrative Agent under or in connection with, this Agreement or any other
Credit Document or for the value, validity, effectiveness, genuineness,
enforceability or sufficiency of this Agreement or any other Credit Document or
for any failure of the Borrower, the Canadian Borrower, any Guarantor or any
other Credit Party to perform its obligations hereunder or thereunder. The
Administrative Agent shall not be under any obligation to any Lender to
ascertain or to inquire as to the observance or performance of any of the
agreements contained in, or conditions of, this Agreement or any other Credit
Document, or to inspect the properties, books or records of the Borrower or the
Canadian Borrower.

12.4. Reliance by Administrative Agent. The Administrative Agent shall be
entitled to rely, and shall be fully protected in relying, upon any writing,
resolution, notice, consent, certificate, affidavit, letter, telecopy, telex or
teletype message, statement, order or other document or conversation believed by
it to be genuine and correct and to have been signed, sent or made by the proper
Person or Persons and upon advice and statements of legal counsel (including
counsel to the Borrower and/or the Canadian Borrower), independent accountants
and other experts selected by the Administrative Agent. The Administrative Agent
may deem and treat the Lender specified in the Register with respect to any
amount owing hereunder as the owner thereof for all purposes unless a written
notice of assignment, negotiation or transfer thereof shall have been filed with
the Administrative Agent. The Administrative Agent shall be fully justified in
failing or refusing to take any action under this Agreement or any other Credit
Document unless it shall first receive such advice or concurrence of the
Required Lenders as it deems appropriate or it shall first be indemnified to its
satisfaction by the Lenders against any and all liability and expense that may
be incurred by it by reason of taking or continuing to take any such action or
both. The Administrative Agent shall in all cases be fully protected in acting,
or in refraining from acting, under this Agreement and the other Credit
Documents in accordance with a request of the Required Lenders, and such request
and any action taken or failure to act pursuant thereto shall be binding upon
all the Lenders.

12.5. Notice of Default. The Administrative Agent shall not be deemed to have
knowledge or notice of the occurrence of any Default or Event of Default
hereunder unless the Administrative Agent has received notice from a Lender or
the Borrower referring to this Agreement, describing such Default or Event of
Default and stating that such notice is a “notice of default”. In the event that
the Administrative Agent receives such a notice, the Administrative Agent shall
give notice thereof to the Lenders. The Administrative Agent shall take such
action with respect to such Default or Event of Default as shall be reasonably
directed by the Required Lenders, provided that unless and until the
Administrative Agent shall have received such directions, the Administrative
Agent may (but shall not be obligated to) take such action, or refrain from
taking such action, with respect to such Default or Event of Default as it shall
deem advisable in the best interests of the Lenders (except to the extent that
this Agreement requires that such action be taken only with the approval of the
Required Lenders or each of the Lenders, as applicable).

 

-140-



--------------------------------------------------------------------------------

12.6. Non-Reliance on Administrative Agent and Other Lenders. Each Lender
expressly acknowledges that neither the Administrative Agent nor any of its
officers, directors, employees, agents, attorneys-in-fact or Affiliates has made
any representations or warranties to it and that no act by the Administrative
Agent hereinafter taken, including any review of the affairs of the Borrower,
the Canadian Borrower, any Guarantor or any other Credit Party, shall be deemed
to constitute any representation or warranty by the Administrative Agent to any
Lender. Each Lender represents to the Administrative Agent that it has,
independently and without reliance upon the Administrative Agent or any other
Lender, and based on such documents and information as it has deemed
appropriate, made its own appraisal of and investigation into the business,
operations, property, financial and other condition and creditworthiness of the
Borrower, the Canadian Borrower, any Guarantor and any other Credit Party and
made its own decision to make its Loans hereunder and enter into this Agreement.
Each Lender also represents that it will, independently and without reliance
upon the Administrative Agent or any other Lender, and based on such documents
and information as it shall deem appropriate at the time, continue to make its
own credit analysis, appraisals and decisions in taking or not taking action
under this Agreement and the other Credit Documents, and to make such
investigation as it deems necessary to inform itself as to the business,
operations, property, financial and other condition and creditworthiness of the
Borrower, the Canadian Borrower, any Guarantor and any other Credit Party.
Except for notices, reports and other documents expressly required to be
furnished to the Lenders by the Administrative Agent hereunder, the
Administrative Agent shall not have any duty or responsibility to provide any
Lender with any credit or other information concerning the business, assets,
operations, properties, financial condition, prospects or creditworthiness of
the Borrower, the Canadian Borrower, any Guarantor or any other Credit Party
that may come into the possession of the Administrative Agent or any of its
officers, directors, employees, agents, attorneys-in-fact or Affiliates.

12.7. Indemnification. The Lenders agree to indemnify the Administrative Agent
in its capacity as such (to the extent not reimbursed by the Borrower or the
Canadian Borrower and without limiting the obligation of the Borrower and the
Canadian Borrower to do so), ratably according to their respective portions of
the Total Credit Exposure in effect on the date on which indemnification is
sought (or, if indemnification is sought after the date upon which the
Commitments shall have terminated and the Loans shall have been paid in full,
ratably in accordance with their respective portions of the Total Credit
Exposure in effect immediately prior to such date), from and against any and all
liabilities, obligations, losses, damages, penalties, actions, judgments, suits,
costs, expenses or disbursements of any kind whatsoever that may at any time
(including at any time following the payment of the Loans) be imposed on,
incurred by or asserted against the Administrative Agent in any way relating to
or arising out of, the Commitments, this Agreement, any of the other Credit
Documents or any documents contemplated by or referred to herein or therein or
the transactions contemplated hereby or thereby or any action taken or omitted
by the Administrative Agent under or in connection with any of the foregoing,
provided that no Lender shall be liable for the payment of any portion of such
liabilities, obligations, losses, damages, penalties, actions, judgments, suits,
costs, expenses or disbursements resulting from the Administrative Agent’s gross
negligence or willful misconduct. The agreements in this Section 12.7 shall
survive the payment of the Loans and all other amounts payable hereunder.

 

-141-



--------------------------------------------------------------------------------

12.8. Administrative Agent in its Individual Capacity. The Administrative Agent
and its Affiliates may make loans to, accept deposits from and generally engage
in any kind of business with the Borrower, the Canadian Borrower, any Guarantor
and any other Credit Party as though the Administrative Agent were not the
Administrative Agent hereunder and under the other Credit Documents. With
respect to the Loans made by it, the Administrative Agent shall have the same
rights and powers under this Agreement and the other Credit Documents as any
Lender and may exercise the same as though it were not the Administrative Agent,
and the terms “Lender” and “Lenders” shall include the Administrative Agent in
its individual capacity.

12.9. Successor Agent. The Administrative Agent may resign as Administrative
Agent upon 20 days’ prior written notice to the Lenders and the Borrower. If the
Administrative Agent shall resign as Administrative Agent under this Agreement
and the other Credit Documents, then the Required Lenders shall appoint from
among the Lenders a successor agent for the Lenders, which successor agent shall
be approved by the Borrower (which approval shall not be unreasonably withheld)
so long as no Default or Event of Default is continuing, whereupon such
successor agent shall succeed to the rights, powers and duties of the
Administrative Agent, and the term “Administrative Agent” shall mean such
successor agent effective upon such appointment and approval, and the former
Administrative Agent’s rights, powers and duties as Administrative Agent shall
be terminated, without any other or further act or deed on the part of such
former Administrative Agent or any of the parties to this Agreement or any
holders of the Loans. After any retiring Administrative Agent’s resignation as
Administrative Agent, the provisions of this Section 12 shall inure to its
benefit as to any actions taken or omitted to be taken by it while it was
Administrative Agent under this Agreement and the other Credit Documents.

12.10. Withholding Tax. To the extent required by any applicable law, the
Administrative Agent may withhold from any interest payment to any Lender an
amount equivalent to any applicable withholding tax. If the Internal Revenue
Service or any authority of the United States, Canada or other jurisdiction
asserts a claim that the Administrative Agent did not properly withhold tax from
amounts paid to or for the account of any Lender (because the appropriate form
was not delivered, was not properly executed, or because such Lender failed to
notify the Administrative Agent of a change in circumstances which rendered the
exemption from, or reduction of, withholding tax ineffective, or for any other
reason), such Lender shall indemnify the Administrative Agent fully for all
amounts paid, directly or indirectly, by the Administrative Agent as tax or
otherwise, including penalties and interest, together with all expenses
incurred, including legal expenses, allocated staff costs and any out of pocket
expenses.

12.11. Canadian Administrative Agent. Each of the Lenders hereby agrees and
confirms that the provisions of this Section 12 shall apply mutatis mutandis to
the Canadian Administrative Agent as if each reference to the Administrative
Agent were a reference to the Canadian Administrative Agent unless the context
clearly indicates otherwise upon the same

 

-142-



--------------------------------------------------------------------------------

terms and subject to the same conditions as provided in this Section 12;
provided, that any successor Canadian Administrative Agent shall be a bank
having a combined capital and surplus of at least $500,000,000 or be an
Affiliate of any such bank which is also a bank.

12.12. Other Agents; Arrangers and Bookrunners. None of the Lenders or other
Persons identified on the cover page of this Agreement as a “joint lead
arranger,” “joint bookrunner,” “co-arranger,” “syndication agent” or
“co-documentation agent” shall have any right, power, obligation, liability,
responsibility or duty under this Agreement in their respective capacities as
such, but shall be entitled to all the benefits of this Section 12 applicable to
the Administrative Agent. Without limiting the foregoing, none of the Lenders or
other Persons so identified shall have or be deemed to have any fiduciary
relationship with any Lender. Each Lender acknowledges that it has not relied,
and will not rely, on any of the Lenders or other Persons so identified in
deciding to enter into this Agreement or in taking or not taking action
hereunder.

SECTION 13. Miscellaneous

13.1. Amendments and Waivers. Neither this Agreement nor any other Credit
Document, nor any terms hereof or thereof may be amended, supplemented or
modified except in accordance with the provisions of this Section 13.1. The
Required Lenders may, or, with the written consent of the Required Lenders, the
Administrative Agent may, from time to time, (a) enter into with the relevant
Credit Party or Credit Parties written amendments, supplements or modifications
hereto and to the other Credit Documents for the purpose of adding any
provisions to this Agreement or the other Credit Documents or changing in any
manner the rights of the Lenders or of the Credit Parties hereunder or
thereunder or (b) waive, on such terms and conditions as the Required Lenders or
the Administrative Agent, as the case may be, may specify in such instrument,
any of the requirements of this Agreement or the other Credit Documents or any
Default or Event of Default and its consequences; provided, however, that no
such waiver and no such amendment, supplement or modification shall directly
(i) forgive any portion of any Loan or extend the final scheduled maturity date
of any Loan or reduce the stated rate, or forgive any portion, or extend the
date for the payment, of any interest or fee payable hereunder (other than as a
result of waiving the applicability of any post-default increase in interest
rates), or extend the final expiration date of any Lender’s Commitment or extend
the final expiration date of any Letter of Credit beyond the L/C Maturity Date,
or increase the aggregate amount of the Commitments of any Lender, or amend or
modify any provision of Section 2.17 or the definition of “Repricing
Transaction” or Section 13.8(a), in each case without the written consent of
each Lender directly and adversely affected thereby, or (ii) amend, modify or
waive any provision of this Section 13.1 or reduce the percentages specified in
the definitions of the terms “Required Lenders” and “Required Tranche B Term
Loan Lenders” or consent to the assignment or transfer by the Borrower or the
Canadian Borrower of its rights and obligations under any Credit Document to
which it is a party (except as permitted pursuant to Section 10.3), in each case
without the written consent of each Lender directly and adversely affected
thereby, or (iii) amend, modify or waive any provision of Section 12 without the
written consent of the then-current Administrative Agent, or (iv) amend, modify
or waive any provision of Section 3 without the written consent of each Letter
of Credit Issuer, or (v) amend, modify or waive any provisions hereof relating
to Swingline Loans without the written consent of the Swingline Lender, or (vi)

 

-143-



--------------------------------------------------------------------------------

change any Revolving Credit Commitment to a Term Loan Commitment, or change any
Term Loan Commitment to a Revolving Credit Commitment, in each case without the
prior written consent of each Lender directly and adversely affected thereby, or
(vii) release all or substantially all of the Guarantors under the Guarantee
Agreements (except as expressly permitted by the applicable Guarantee
Agreement), or release all or substantially all of the Collateral under the
Security Agreements, the other Canadian Security Documents and the Mortgages, in
each case without the prior written consent of each Lender, or (viii) amend
Section 2.9 so as to permit Interest Period intervals greater than six months
without regard to availability to Lenders, without the written consent of each
Lender directly and adversely affected thereby, or (ix) decrease any Tranche B
Repayment Amount, extend any scheduled Tranche B Repayment Date or decrease the
amount or allocation of any mandatory prepayment to be received by any Lender
holding any Tranche B Term Loans, in each case without the written consent of
the Required Tranche B Term Loan Lenders . Any such waiver and any such
amendment, supplement or modification shall apply equally to each of the
affected Lenders and shall be binding upon the Borrower, the Canadian Borrower,
such Lenders, the Administrative Agent and all future holders of the affected
Loans. In the case of any waiver, the Borrower, the Lenders and the
Administrative Agent shall be restored to their former positions and rights
hereunder and under the other Credit Documents, and any Default or Event of
Default waived shall be deemed to be cured and not continuing, it being
understood that no such waiver shall extend to any subsequent or other Default
or Event of Default or impair any right consequent thereon. Notwithstanding
anything to the contrary herein, no Defaulting Lender shall have any right to
approve or disapprove any amendment, waiver or consent hereunder (and any
Commitments or Loans held by any Defaulting Lender shall be excluded for
purposes of any vote of the Lenders hereunder requiring any consent of the
Lenders), provided that the Commitment of such Defaulting Lender may not be
increased or extended, any portion of any Loan owing to such Defaulting Lender
may not be forgiven or any interest or fee payable hereunder to such Defaulting
Lender may not be reduced or forgiven, in each case without the consent of such
Defaulting Lender.

13.2. Notices. All notices, requests and demands to or upon the respective
parties hereto to be effective shall be in writing (including by facsimile
transmission), and, unless otherwise expressly provided herein, shall be deemed
to have been duly given or made when delivered, or three days after being
deposited in the mail, postage prepaid, or, in the case of telecopy notice, when
received, addressed as follows in the case of the Borrower, the Canadian
Borrower, the Administrative Agent and the Canadian Administrative Agent, and as
set forth on Schedule 1.1(c) in the case of the other parties hereto, or to such
other address as may be hereafter notified by the respective parties hereto:

 

The Borrower:   

Visant Corporation
357 Main Street, 1st Floor


Armonk, NY 10504


Attn: Chief Legal Officer
Fax: (914) 595-8237

 

-144-



--------------------------------------------------------------------------------

The Canadian Borrower:   

Jostens Canada Ltd.
c/o Visant Corporation


357 Main Street, 1st Floor


Armonk, NY 10504


Attn: Chief Legal Officer
Fax: (914) 595-8237

The Administrative Agent:    Credit Suisse AG
Eleven Madison Avenue
OMA-2
New York, New York 10010
Attention: Agency Group Manager
Fax: (212) 322-2291   

with a copy to:

 

Credit Suisse AG
Eleven Madison Avenue
New York, NY 10010
Attention: John Toronto
Fax: (212) 325-1551

The Canadian Administrative Agent:    Credit Suisse AG, Toronto Branch
One First Canadian Place,
Suite 2900, P.O. Box 301,
Toronto, Ontario
Canada M5X 1C9
Attention: Edith Chan
Fax: (416) 352-4574

provided that any notice, request or demand to or upon the Administrative Agent,
the Canadian Administrative Agent or the Lenders pursuant to Sections 2.3, 2.6,
2.9, 4.2 and 5.1 shall not be effective until received.

13.3. No Waiver; Cumulative Remedies. No failure to exercise and no delay in
exercising, on the part of the Administrative Agent, the Canadian Administrative
Agent or any Lender, any right, remedy, power or privilege hereunder or under
the other Credit Documents shall operate as a waiver thereof, nor shall any
single or partial exercise of any right, remedy, power or privilege hereunder
preclude any other or further exercise thereof or the exercise of any other
right, remedy, power or privilege. The rights, remedies, powers and privileges
herein provided are cumulative and not exclusive of any rights, remedies, powers
and privileges provided by law.

 

-145-



--------------------------------------------------------------------------------

13.4. Survival of Representations and Warranties. All representations and
warranties made hereunder, in the other Credit Documents and in any document,
certificate or statement delivered pursuant hereto or in connection herewith
shall survive the execution and delivery of this Agreement and the making of the
Loans hereunder.

13.5. Payment of Expenses. The Borrower and the Canadian Borrower agree (a) to
pay or reimburse the Agents for all their reasonable out-of-pocket costs and
expenses incurred in connection with the development, preparation and execution
of, and any amendment, supplement or modification to, this Agreement and the
other Credit Documents and any other documents prepared in connection herewith
or therewith, and the consummation and administration of the transactions
contemplated hereby and thereby, including the reasonable fees, disbursements
and other charges of counsel to the Agents, (b) to pay or reimburse each Lender
and Agent for all its reasonable and documented costs and expenses incurred in
connection with the enforcement or preservation of any rights under this
Agreement, the other Credit Documents and any such other documents, including
the reasonable fees, disbursements and other charges of counsel to each Lender
and of counsel to the Agents, (c) to pay, indemnify, and hold harmless each
Lender and Agent from, any and all recording and filing fees and (d) to pay,
indemnify, and hold harmless each Lender and Agent and their respective
directors, officers, employees, trustees and agents from and against any and all
other liabilities, obligations, losses, damages, penalties, actions, judgments,
suits, costs, expenses or disbursements of any kind or nature whatsoever,
including reasonable and documented fees, disbursements and other charges of
counsel, with respect to or arising out of the execution, delivery, enforcement,
performance or administration of this Agreement, the other Credit Documents or
any such other documents, including, without limitation, any of the foregoing
relating to the violation of, noncompliance with or liability under, any
Environmental Law or to any actual or alleged presence, release or threatened
release of Hazardous Materials involving or attributable to the Real Estate or
related in any way to the Borrower or any of its Subsidiaries (all the foregoing
in this clause (d), collectively, the “indemnified liabilities”), provided that
the Borrower and the Canadian Borrower shall have no obligation hereunder to the
Administrative Agent or any Lender nor any of their respective directors,
officers, employees and agents with respect to indemnified liabilities to the
extent attributable to (i) the gross negligence or willful misconduct of the
party to be indemnified to the extent so determined in the final, non-appealable
judgment of a court of competent jurisdiction or (ii) disputes among the
Administrative Agent, the Lenders and/or their transferees. The agreements in
this Section 13.5 shall survive repayment of the Loans and all other amounts
payable hereunder.

13.6. Successors and Assigns; Participations and Assignments. (a) The provisions
of this Agreement shall be binding upon and inure to the benefit of the parties
hereto and their respective successors and assigns permitted hereby (including
any Affiliate of any Letter of Credit Issuer that issues any Letter of Credit),
except that (i) Holdings, the Borrower and the Canadian Borrower may not assign
or otherwise transfer any of its rights or obligations hereunder without the
prior written consent of each Lender (and any attempted assignment or transfer
by Holdings, the Borrower or the Canadian Borrower without such consent shall be
null and void) and (ii) no Lender may assign or otherwise transfer its rights or
obligations hereunder except in accordance with this Section. Nothing in this
Agreement, expressed or implied, shall be construed to confer upon any Person
(other than the parties hereto, their respective successors

 

-146-



--------------------------------------------------------------------------------

and assigns permitted hereby (including any Affiliate of any Letter of Credit
Issuer that issues any Letter of Credit), Participants (to the extent provided
in paragraph (c) of this Section) and, to the extent expressly contemplated
hereby, the Related Parties of each of the Administrative Agent, the Canadian
Administrative Agent, the Letter of Credit Issuers and the Lenders) any legal or
equitable right, remedy or claim under or by reason of this Agreement.

(b) (i) Subject to the conditions set forth in paragraph (b)(ii) and (g) below,
any Lender may assign to one or more assignees all or a portion of its rights
and obligations under this Agreement (including all or a portion of its
Commitments and the Loans at the time owing to it) with the prior written
consent (such consent not be unreasonably withheld or delayed; it being
understood that, without limitation, the Borrower shall have the right to
withhold its consent to any assignment if, in order for such assignment to
comply with applicable law, the Borrower would be required to obtain the consent
of, or make any filing or registration with, any Governmental Authority) of:

(A) the Borrower (which consent shall not be unreasonably withheld or delayed),
provided that no consent of the Borrower shall be required for an assignment to
(1) (X) a Lender, (Y) an Affiliate of a Lender or (Z) an Approved Fund, (in the
case of each of subclauses (X), (Y) and (Z), other than in respect of an
assignment of a Revolving Credit Commitment and Revolving Credit Loans), or
(2) if an Event of Default under Section 11.1 or Section 11.5 has occurred and
is continuing, any other assignee; and

(B) the Administrative Agent, and, in the case of Revolving Credit Commitments,
Revolving Credit Loans or Letters of Credit only, the Swingline Lender and the
applicable Letter of Credit Issuer, provided that no consent of the
Administrative Agent shall be required for an assignment of any Term Loan to a
Lender, an Affiliate of a Lender or an Approved Fund.

(ii) Assignments shall be subject to the following additional conditions:

(A) except in the case of an assignment to a Lender, an Affiliate of a Lender or
an Approved Fund or an assignment of the entire remaining amount of the
assigning Lender’s Commitment or Loans of any Class, the amount of the
Commitment or Loans of the assigning Lender subject to each such assignment
(determined as of the date the Assignment and Acceptance with respect to such
assignment is delivered to the Administrative Agent) shall not be less than
$2,500,000 (or, in the case of a Tranche B Term Loan Commitment or Tranche B
Term Loan, $1,000,000), and increments of $1,000,000 in excess thereof, unless
each of the Borrower and the Administrative Agent otherwise consents, provided
that no such consent of the Borrower shall be required if an Event of Default
under Section 11.1 or Section 11.5 has occurred and is continuing; provided
further that contemporaneous assignments to a single assignee made by Affiliate
Lenders shall be aggregated for purposes of meeting the minimum assignment
amount requirements stated above;

 

-147-



--------------------------------------------------------------------------------

(B) each partial assignment shall be made as an assignment of a proportionate
part of all the assigning Lender’s rights and obligations under this Agreement,
provided that this clause shall not be construed to prohibit the assignment of a
proportionate part of all the assigning Lender’s rights and obligations in
respect of one Class of Commitments or Loans;

(C) the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Acceptance, together with a processing
and recordation fee of $3,500, provided that only one such fee shall be payable
in the event of simultaneous assignments to or from two or more Approved Funds;
and

(D) the assignee, if it shall not be a Lender, shall deliver to the
Administrative Agent an administrative questionnaire in a form approved by the
Administrative Agent (the “Administrative Questionnaire”); and

(E) so long as no Event of Default has occurred and is continuing, with respect
to any assignment of the Canadian Revolving Credit Commitments, the assignee or
its Related Affiliate shall be either a “United States person” (as such term is
defined in Section 7701(a)(30) of the Code) or a Non-US Lender that has
fulfilled the requirements of Section 5.4(b).

For the purpose of this Section 13.6(b), the term “Approved Fund” means any
Person (other than a natural person) that is engaged in making, purchasing,
holding or investing in bank loans and similar extensions of credit in the
ordinary course and that is administered, advised or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers, advises or manages a Lender.

(iii) Subject to acceptance and recording thereof pursuant to paragraph (b)(v)
of this Section, from and after the effective date specified in each Assignment
and Acceptance, the assignee thereunder shall be a party hereto and, to the
extent of the interest assigned by such Assignment and Acceptance, have the
rights and obligations of a Lender under this Agreement, and the assigning
Lender thereunder shall, to the extent of the interest assigned by such
Assignment and Acceptance, be released from its obligations under this Agreement
(and, in the case of an Assignment and Acceptance covering all of the assigning
Lender’s rights and obligations under this Agreement, such Lender shall cease to
be a party hereto but shall continue to be entitled to the benefits of Sections
2.10, 2.11, 3.5, 5.4 and 13.5) . Any assignment or transfer by a Lender of
rights or obligations under this Agreement that does not comply with this
Section 13.6 shall be treated for purposes of this Agreement as a sale by such
Lender of a participation in such rights and obligations in accordance with
paragraph (c) of this Section.

(iv) The Administrative Agent, acting for this purpose as an agent of the
Borrower and the Canadian Borrower, shall maintain at the Administrative Agent’s
Office a copy of each Assignment and Acceptance delivered to it and a register
for the recordation of the names and addresses of the Lenders, and the
Commitments of, and principal amount of the Loans and any payment made by any
Letter of Credit Issuer

 

-148-



--------------------------------------------------------------------------------

under any Letter of Credit owing to, each Lender pursuant to the terms hereof
from time to time (the “Register”). In the case of a Lender in respect of a
Canadian Revolving Credit Commitment or a Canadian Letter of Credit Commitment,
the Register shall also record the address of the lending office of the Lender
through which such Lender acts under this Agreement. Further, the Register shall
contain the name and address of the Administrative Agent and the Canadian
Administrative Agent and the lending office through which each such Person acts
under this Agreement. The entries in the Register shall be conclusive, and the
Borrower, the Canadian Borrower, the Administrative Agent, the Canadian
Administrative Agent, the Letter of Credit Issuers and the Lenders may treat
each Person whose name is recorded in the Register pursuant to the terms hereof
as a Lender hereunder for all purposes of this Agreement, notwithstanding notice
to the contrary. The Register shall be available for inspection by the Borrower,
the Canadian Borrower, any Letter of Credit Issuer and any Lender, at any
reasonable time and from time to time upon reasonable prior notice.

(v) Upon its receipt of a duly completed Assignment and Acceptance executed by
an assigning Lender and an assignee, the assignee’s completed Administrative
Questionnaire (unless the assignee shall already be a Lender hereunder), the
processing and recordation fee referred to in paragraph (b) of this Section and
any written consent to such assignment required by paragraph (b) of this
Section, the Administrative Agent shall accept such Assignment and Acceptance
and record the information contained therein in the Register. No assignment
shall be effective for purposes of this Agreement unless it has been recorded in
the Register as provided in this paragraph.

(c) (i) Any Lender may, without the consent of the Borrower, the Canadian
Borrower, the Administrative Agent, the Canadian Administrative Agent, any
Letter of Credit Issuer or the Swingline Lender, sell participations to one or
more banks or other entities (each, a “Participant”) in all or a portion of such
Lender’s rights and obligations under this Agreement (including all or a portion
of its Commitments and/or the Loans owing to it), provided that (A) such
Lender’s obligations under this Agreement shall remain unchanged, (B) such
Lender shall remain solely responsible to the other parties hereto for the
performance of such obligations and (C) the Borrower, the Canadian Borrower, the
Administrative Agent, the Canadian Administrative Agent, the Letter of Credit
Issuers and the other Lenders shall continue to deal solely and directly with
such Lender in connection with such Lender’s rights and obligations under this
Agreement. Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement or any other Credit Document, provided that such
agreement or instrument may provide that such Lender will not, without the
consent of the Participant, agree to any amendment, modification or waiver
described in the first proviso to Section 13.1 that affects such Participant.
Subject to paragraph (c)(ii) of this Section, the Borrower and the Canadian
Borrower agree that each Participant shall be entitled to the benefits of
Sections 2.10, 2.11 and 5.4 to the same extent as if it were a Lender (subject
to the requirements of those Sections) and had acquired its interest by
assignment pursuant to paragraph (b) of this Section. To the extent permitted by
law, each Participant also shall be entitled to the benefits of Section 13.8(b)
as though it were a Lender, provided such Participant agrees to be subject to
Section 13.8(a) as though it were a Lender.

 

-149-



--------------------------------------------------------------------------------

(ii) A Participant shall not be entitled to receive any greater payment under
Section 2.10 or 5.4 than the applicable Lender would have been entitled to
receive with respect to the participation sold to such Participant, unless the
sale of the participation to such Participant is made with the Borrower’s prior
written consent (which consent shall not be unreasonably withheld).

(d) Any Lender may, without the consent of or notice to the Borrower or the
Administrative Agent or any other Person, at any time pledge or assign a
security interest in all or any portion of its rights under this Agreement to
secure obligations of such Lender, including any pledge or assignment to secure
obligations to a Federal Reserve Bank, and this Section shall not apply to any
such pledge or assignment of a security interest, provided that no such pledge
or assignment of a security interest shall release a Lender from any of its
obligations hereunder or substitute any such pledgee or assignee for such Lender
as a party hereto. In order to facilitate such pledge or assignment, the
Borrower and the Canadian Borrower hereby agree that, upon request of any Lender
at any time and from time to time after the Borrower has made its initial
borrowing hereunder, the Borrower or the Canadian Borrower, as the case may be,
shall provide to such Lender, at the Borrower’s or the Canadian Borrower’s own
expense, a promissory note, substantially in the form of Exhibit K-1 or K-2, as
the case may be, evidencing the Tranche B Term Loans and New Tranche B Term
Loans, and Revolving Credit Loans and Swingline Loans, respectively, owing to
such Lender.

(e) Subject to Section 13.16, the Borrower and the Canadian Borrower authorize
each Lender to disclose to any Participant, secured creditor of such Lender or
assignee (each, a “Transferee”) and any prospective Transferee any and all
financial or other information in such Lender’s possession concerning the
Borrower and its Affiliates that has been delivered to such Lender by or on
behalf of the Borrower and its Affiliates pursuant to this Agreement or which
has been delivered to such Lender by or on behalf of the Borrower and its
Affiliates in connection with such Lender’s credit evaluation of the Borrower
and its Affiliates prior to becoming a party to this Agreement.

(f) Each Person that is or becomes a Lender or Canadian Administrative Agent in
respect of the Canadian Revolving Credit Commitment or Canadian Letter of Credit
Commitment shall (i) promptly direct the Administrative Agent to record in the
Register the information described in Section 13.6(b)(iv) of this Agreement and
(ii) promptly direct the Administrative Agent to amend the Register to reflect
any change in the information contained therein with respect to such Person.

(g) Parent and its Subsidiaries may not be assignees hereunder except in
accordance with the express terms of another Section hereunder.

 

-150-



--------------------------------------------------------------------------------

(h) Any Lender may, at any time, assign all or a portion of its rights and
obligations under this Agreement to the Sponsors or any of their respective
Affiliates (other than Parent, the Borrower or any of their respective
Subsidiaries) subject to the following limitations:

(i) Non-Debt Fund Affiliates will not receive information provided solely to
Lenders by the Administrative Agent or any Lender and will not be permitted to
attend or participate in meetings attended solely by the Lenders and the
Administrative Agent, other than the notices of Borrowings, notices of
prepayments and other administrative notices in respect of its Loans or
Commitments required to be delivered to Lenders pursuant to Section 2;

(ii) for purposes of any amendment, waiver or modification of any Credit
Document (including such modifications pursuant to Section 13.1), or, subject to
Section 13.1, any plan of reorganization pursuant to the Bankruptcy Code, that
in either case does not require the consent of each Lender or each affected
Lender or does not adversely affect such Non-Debt Fund Affiliate in any material
respect as compared to other Lenders, Non-Debt Fund Affiliates will be deemed to
have voted in the same proportion as the Lenders that are not Non-Debt Fund
Affiliates voting on such matter; and each Non-Debt Fund Affiliate hereby
acknowledges, agrees and consents that if, for any reason, its vote to accept or
reject any plan pursuant to the Bankruptcy Code is not deemed to have been so
voted, then such vote will be (x) deemed not to be in good faith and
(y) “designated” pursuant to Section 1126(e) of the Bankruptcy Code such that
the vote is not counted in determining whether the applicable class has accepted
or rejected such plan in accordance with Section 1126(c) of the Bankruptcy Code;
and

(iii) Non-Debt Fund Affiliates shall not hold more than 30% of the Total Credit
Exposure at the time of any purchase of Total Credit Exposure by any Non-Debt
Fund Affiliate.

(i) Notwithstanding anything in Section 13.1 or the definition of “Required
Lenders” to the contrary, for purposes of determining whether the Required
Lenders have (i) consented (or not consented) to any amendment, modification,
waiver, consent or other action with respect to any of the terms of any Credit
Document or any departure by any Credit Party therefrom, (ii) otherwise acted on
any matter related to any Credit Document or (iii) directed or required the
Administrative Agent, the Canadian Administrative Agent or any Lender to
undertake any action (or refrain from taking any action) with respect to or
under any Credit Document, all Term Loans held by Non-Debt Fund Affiliates shall
be deemed to be not outstanding for all purposes of calculating whether the
Required Lenders have taken any actions.

13.7. Replacements of Lenders under Certain Circumstances. (a) The Borrower (on
its own behalf and on behalf of the Canadian Borrower) shall be permitted to
replace any Lender that (a) requests reimbursement for amounts owing pursuant to
Section 2.10, 2.12, 3.5 or 5.4, (b) is affected in the manner described in
Section 2.10(a)(iii) and as a result thereof any of the actions described in
such Section is required to be taken or (c) becomes a Defaulting Lender, with a
replacement bank or other financial institution, provided that (i) such
replacement does not conflict with any Requirement of Law, (ii) the Borrower
and/or the Canadian Borrower, as applicable, shall repay (or the replacement
bank or institution shall purchase, at par) all Loans and other amounts (other
than any disputed amounts), pursuant to Section 2.10, 2.11, 2.12, 3.5 or 5.4, as
the case may be) owing to such replaced Lender prior to the date of replacement,
(iii) the replacement bank or institution, if not already a Lender, and the

 

-151-



--------------------------------------------------------------------------------

terms and conditions of such replacement, shall be reasonably satisfactory to
the Administrative Agent, (iv) the replaced Lender shall be obligated to make
such replacement in accordance with the provisions of Section 13.6 (provided
that the Borrower shall be obligated to pay the registration and processing fee
referred to therein) and (v) any such replacement shall not be deemed to be a
waiver of any rights that the Borrower, the Canadian Borrower, the
Administrative Agent or any other Lender shall have against the replaced Lender.

(b) If any Lender (such Lender, a “Non-Consenting Lender”) has failed to consent
to a proposed amendment, waiver, discharge or termination which pursuant to the
terms of Section 13.1 requires the consent of all of the Lenders affected and
with respect to which the Required Lenders shall have granted their consent, the
Borrower shall have the right (unless such Non-Consenting Lender grants such
consent) to replace such Non-Consenting Lender by requiring such Non-Consenting
Lender to assign its Loans, and its Commitments hereunder to one or more
assignees reasonably acceptable to the Administrative Agent, provided that:
(a) all Obligations of Borrower owing to such Non-Consenting Lender being
replaced shall be paid in full to such Non-Consenting Lender concurrently with
such assignment, and (b) the replacement Lender shall purchase the foregoing by
paying to such Non-Consenting Lender a price equal to the principal amount
thereof plus accrued and unpaid interest thereon. In connection with any such
assignment, the Borrower, Administrative Agent, such Non-Consenting Lender and
the replacement Lender shall otherwise comply with Section 13.1.

13.8. Adjustments; Set-off. (a) If any Lender (a “Benefited Lender”) shall,
except as otherwise provided herein, at any time receive any payment of all or
part of its Loans, or interest thereon, or receive any collateral in respect
thereof (whether voluntarily or involuntarily, by set-off, pursuant to events or
proceedings of the nature referred to in Section 11.5, or otherwise), in a
greater proportion than any such payment to or collateral received by any other
Lender, if any, in respect of such other Lender’s Loans, or interest thereon
(other than, in each case, payment to which each such Lender is entitled
hereunder, including pursuant to any permitted assignment, repurchase,
repayment, or refinancing), such Benefited Lender shall purchase for cash from
the other Lenders a participating interest in such portion of each such other
Lender’s Loan, or shall provide such other Lenders with the benefits of any such
collateral, or the proceeds thereof, as shall be necessary to cause such
Benefited Lender to share the excess payment or benefits of such collateral or
proceeds ratably with each of the Lenders; provided, however, that if all or any
portion of such excess payment or benefits is thereafter recovered from such
Benefited Lender, such purchase shall be rescinded, and the purchase price and
benefits returned, to the extent of such recovery, but without interest.

(b) After the occurrence and during the continuance of an Event of Default, in
addition to any rights and remedies of the Lenders provided by law, each Lender
shall have the right, without prior notice to the Borrower or the Canadian
Borrower, any such notice being expressly waived by the Borrower and the
Canadian Borrower to the extent permitted by applicable law, upon any amount
becoming due and payable by the Borrower or the Canadian Borrower hereunder
(whether at the stated maturity, by acceleration or otherwise) to set-off and
appropriate and apply against such amount any and all deposits (general or
special, time or demand, provisional or final), in any currency, and any other
credits, indebtedness or claims, in any currency, in each case whether direct or
indirect, absolute or contingent, matured or

 

-152-



--------------------------------------------------------------------------------

unmatured, at any time held or owing by such Lender or any branch or agency
thereof to or for the credit or the account of the Borrower or the Canadian
Borrower, as the case may be. Each Lender agrees promptly to notify the Borrower
or the Canadian Borrower, as the case may be, and the Administrative Agent after
any such set-off and application made by such Lender, provided that the failure
to give such notice shall not affect the validity of such set-off and
application.

13.9. Counterparts. This Agreement may be executed by one or more of the parties
to this Agreement on any number of separate counterparts (including by facsimile
or other electronic transmission), and all of said counterparts taken together
shall be deemed to constitute one and the same instrument. A set of the copies
of this Agreement signed by all the parties shall be lodged with the Borrower
and the Administrative Agent.

13.10. Severability. Any provision of this Agreement that is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.

13.11. Integration. This Agreement and the other Credit Documents represent the
agreement of the Borrower, the Canadian Borrower, the Administrative Agent, the
Canadian Administrative Agent and the Lenders with respect to the subject matter
hereof, and there are no promises, undertakings, representations or warranties
by the Administrative Agent, the Canadian Administrative Agent or any Lender
relative to subject matter hereof not expressly set forth or referred to herein
or in the other Credit Documents.

13.12. GOVERNING LAW. THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE
PARTIES HEREUNDER SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED IN
ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

13.13. Submission to Jurisdiction; Waivers. Holdings, the Borrower and the
Canadian Borrower each hereby irrevocably and unconditionally:

(a) submits for itself and its property in any legal action or proceeding
relating to this Agreement and the other Credit Documents to which it is a
party, or for recognition and enforcement of any judgment in respect thereof, to
the exclusive general jurisdiction of the courts of the State of New York, the
courts of the United States of America for the Southern District of New York and
appellate courts from any thereof;

(b) consents that any such action or proceeding may be brought in such courts
and waives any objection that it may now or hereafter have to the venue of any
such action or proceeding in any such court or that such action or proceeding
was brought in an inconvenient court and agrees not to plead or claim the same;

 

-153-



--------------------------------------------------------------------------------

(c) agrees that service of process in any such action or proceeding may be
effected by mailing a copy thereof by registered or certified mail (or any
substantially similar form of mail), postage prepaid, to the Borrower at its
address set forth in Section 13.2 or at such other address of which the
Administrative Agent shall have been notified pursuant thereto;

(d) agrees that nothing herein shall affect the right to effect service of
process in any other manner permitted by law or shall limit the right to sue in
any other jurisdiction; and

(e) waives, to the maximum extent not prohibited by law, any right it may have
to claim or recover in any legal action or proceeding referred to in this
Section 13.13 any special, exemplary, punitive or consequential damages.

13.14. Acknowledgments. Each of Holdings, the Borrower and the Canadian Borrower
hereby acknowledges that:

(a) it has been advised by counsel in the negotiation, execution and delivery of
this Agreement and the other Credit Documents;

(b) none of the Administrative Agent, the Canadian Administrative Agent or any
other Agent or Lender has any fiduciary relationship with or duty to Holdings,
the Borrower or the Canadian Borrower arising out of or in connection with this
Agreement or any of the other Credit Documents, and the relationship between the
Administrative Agent, the Canadian Administrative Agent, the other Agents and
Lenders, on one hand, and Holdings, the Borrower or the Canadian Borrower, on
the other hand, in connection herewith or therewith is solely that of debtor and
creditor; and

(c) no joint venture is created hereby or by the other Credit Documents or
otherwise exists by virtue of the transactions contemplated hereby among the
Lenders or among Holdings, the Borrower, the Canadian Borrower and the Lenders.

13.15. WAIVERS OF JURY TRIAL. HOLDINGS, THE BORROWER, THE CANADIAN BORROWER, THE
ADMINISTRATIVE AGENT, THE CANADIAN ADMINISTRATIVE AGENT AND THE LENDERS HEREBY
IRREVOCABLY AND UNCONDITIONALLY WAIVE TRIAL BY JURY IN ANY LEGAL ACTION OR
PROCEEDING RELATING TO THIS AGREEMENT OR ANY OTHER CREDIT DOCUMENT AND FOR ANY
COUNTERCLAIM THEREIN.

13.16. Confidentiality. The Administrative Agent, the Canadian Administrative
Agent and each Lender shall hold all non-public information furnished by or on
behalf of the Borrower or the Canadian Borrower in connection with such Lender’s
evaluation of whether to become a Lender hereunder or obtained by such Lender or
the Administrative Agent or the Canadian Administrative Agent pursuant to the
requirements of this Agreement (“Confidential Information”), confidential in
accordance with its customary procedure for handling confidential information of
this nature and (in the case of a Lender that is a bank) in accordance with safe
and sound banking practices and in any event may make disclosure as required or
requested by any regulatory or governmental agency or representative thereof or
the National Association of Insurance Commissioners or pursuant to legal process
or to such Lender’s or the Administrative Agent’s or the Canadian Administrative
Agent’s attorneys, professional advisors or independent auditors or Affiliates,
provided that unless specifically prohibited by applicable law or court

 

-154-



--------------------------------------------------------------------------------

order, each Lender and the Administrative Agent and the Canadian Administrative
Agent shall notify the Borrower of any request by any governmental agency or
representative thereof (other than any such request in connection with an
examination of the financial condition of such Person or Lender by such
governmental agency) for disclosure of any such non-public information prior to
disclosure of such information, and provided further that in no event shall any
Lender, the Administrative Agent or the Canadian Administrative Agent be
obligated or required to return any materials furnished by the Borrower or any
Subsidiary of the Borrower. Each Lender, the Administrative Agent and the
Canadian Administrative Agent agrees that it will not provide to prospective
Transferees or to prospective direct or indirect contractual counterparties in
swap agreements to be entered into in connection with Loans made hereunder any
of the Confidential Information unless such Person is advises of and agrees to
be bound by the provisions of this Section 13.16.

13.17. Judgment Currency. (a) The obligations of the Borrower and the Canadian
Borrower hereunder and under the other Credit Documents to make payments in
Dollars or in Canadian Dollars, as the case may be (the “Obligation Currency”),
shall not be discharged or satisfied by any tender or recovery pursuant to any
judgment expressed in or converted into any currency other than the Obligation
Currency, except to the extent that such tender or recovery results in the
effective receipt by the Administrative Agent, the Canadian Administrative Agent
or a Lender of the full amount of the Obligation Currency expressed to be
payable to the Administrative Agent, the Canadian Administrative Agent or Lender
under this Agreement or the other Credit Documents. If, for the purpose of
obtaining or enforcing judgment against the Borrower, the Canadian Borrower or
any other Credit Party in any court or in any jurisdiction, it becomes necessary
to convert into or from any currency other than the Obligation Currency (such
other currency being hereinafter referred to as the “Judgment Currency”) an
amount due in the Obligation Currency, the conversion shall be made, at the rate
of exchange prevailing, in each case, as of the date immediately preceding the
day on which the judgment is given (such Business Day being hereinafter referred
to as the “Judgment Currency Conversion Date”).

(b) If there is a change in the rate of exchange prevailing between the Judgment
Currency Conversion Date and the date of actual payment of the amount due, the
Borrower and the Canadian Borrower each covenant and agree to pay, or cause to
be paid, such additional amounts, if any (but in any event not a lesser amount),
as may be necessary to ensure that the amount paid in the Judgment Currency,
when converted at the rate of exchange prevailing on the date of payment, will
produce the amount of the Obligation Currency which could have been purchased
with the amount of Judgment Currency stipulated in the judgment or judicial
award at the rate of exchange prevailing on the Judgment Currency Conversion
Date.

(c) For purposes of determining the prevailing rate of exchange, such amounts
shall include any premium and costs payable in connection with the purchase of
the Obligation Currency.

13.18. USA PATRIOT Act. Each Lender hereby notifies the Borrower and the
Canadian Borrower that pursuant to the requirements of the USA PATRIOT Act
(Title III of Pub. L. 107-56 (signed into law October 26, 2001)) (the “Patriot
Act”), it is required to obtain,

 

-155-



--------------------------------------------------------------------------------

verify and record information that identifies the Borrower and the Canadian
Borrower, which information includes the name and address of the Borrower and
the Canadian Borrower and other information that will allow such Lender to
identify the Borrower and the Canadian Borrower in accordance with the Patriot
Act.

[Remainder of this page intentionally left blank.]

 

-156-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the parties hereto has caused a counterpart of this
Agreement to be duly executed and delivered as of the date first above written.

 

VISANT CORPORATION, By:   /s/ Paul Carousso   Name:   Paul Carousso   Title:  
Senior Vice President, Chief Financial Officer JOSTENS CANADA LTD., By:   /s/
Paul Carousso   Name:   Paul Carousso   Title:   Vice President VISANT SECONDARY
HOLDINGS CORP., By:   /s/ Paul Carousso   Name:   Paul Carousso   Title:  
Senior Vice President

 

[Visant – Credit Agreement]



--------------------------------------------------------------------------------

CREDIT SUISSE AG, CAYMAN ISLANDS
BRANCH, individually as a Lender and as
Administrative Agent, Swingline Lender and US
Letter of Credit Issuer,

By:   /s/ Mikhail Faybusovich   Name:   Mikhail Faybusovich   Title:   Vice
President By:   /s/ Vipul Dhadda   Name:   Vipul Dhadda   Title:   Associate

 

[Visant – Credit Agreement]



--------------------------------------------------------------------------------

CREDIT SUISSE AG, TORONTO BRANCH,
individually as a Lender and as Canadian
Administrative Agent and Canadian Letter of
Credit Issuer,

By:   /s/ Alain Daoust   Name:   Alain Daoust   Title:   Director By:   /s/
Bruce F. Weatherly   Name:   Bruce F. Weatherly   Title:   Director and
Principal Officer

 

[Visant – Credit Agreement]



--------------------------------------------------------------------------------

GOLDMAN SACHS LENDING PARTNERS
LLC, individually as a Lender,

By:   /s/ Anna Ostrovsky   Name:   Anna Ostrovsky   Title:   Authorized
Signatory

 

[Visant – Credit Agreement]



--------------------------------------------------------------------------------

SIGNATURE PAGE TO VISANT

CORPORATION CREDIT AGREEMENT,

DATED AS OF THE DATE FIRST WRITTEN

ABOVE

LENDER:   Bank of America, N.A. by    /s/ Sanya Valeva   Name:   Sanya Valeva  
Title:   Vice President

 

[Visant – Credit Agreement]



--------------------------------------------------------------------------------

SIGNATURE PAGE TO VISANT

CORPORATION CREDIT AGREEMENT,

DATED AS OF THE DATE FIRST WRITTEN

ABOVE

LENDER:   Bank of America N.A., Canada Branch by    /s/ Clara Mcgibbon   Name:  
Clara Mcgibbon   Title:   Assistant Vice President

 

[Visant – Credit Agreement]



--------------------------------------------------------------------------------

SIGNATURE PAGE TO VISANT CORPORATION CREDIT AGREEMENT, DATED AS OF THE DATE
FIRST WRITTEN ABOVE LENDER:   Barclays Bank Plc by    /s/ Kevin Cullen   Name:  
Kevin Cullen   Title:   Director

 

[Visant – Credit Agreement]



--------------------------------------------------------------------------------

SIGNATURE PAGE TO VISANT

CORPORATION CREDIT AGREEMENT,

DATED AS OF THE DATE FIRST

WRITTEN ABOVE

LENDER:  

Deutsche Bank Trust Company

Americas

as Lender to the Borrower by    /s/ Erin Morrissey   Name:   Erin Morrissey  
Title:   Vice President by    /s/ Scottye Lindsey   Name:   Scottye Lindsey  
Title:   Director

 

[Visant – Credit Agreement]



--------------------------------------------------------------------------------

SIGNATURE PAGE TO VISANT

CORPORATION CREDIT AGREEMENT,

DATED AS OF THE DATE FIRST

WRITTEN ABOVE

LENDER:   Deutsche Bank AG Canada Branch as Lender to the Canadian Borrower by 
  /s/ Rod O’Hara   Name:   Rod O’Hara   Title:   Director by    /s/ Marcellus
Leung   Name:   Marcellus Leung   Title:   Assistant Vice President

 

[Visant – Credit Agreement]



--------------------------------------------------------------------------------

SIGNATURE PAGE TO VISANT

CORPORATION CREDIT AGREEMENT,

DATED AS OF THE DATE FIRST WRITTEN

ABOVE

LENDER:   KKR Corporate Lending LLC by    /s/ Adam Smith   Name:   Adam Smith  
Title:   Authorized Signatory

 

[Visant – Credit Agreement]



--------------------------------------------------------------------------------

SIGNATURE PAGE TO VISANT

CORPORATION CREDIT AGREEMENT,

DATED AS OF THE DATE FIRST WRITTEN

ABOVE

LENDER:   Mizuho Corporate Bank, Ltd by    /s/ James R. Fayen   Name:   James R.
Fayen   Title:   Deputy General Manager

 

[Visant – Credit Agreement]



--------------------------------------------------------------------------------

SIGNATURE PAGE TO VISANT

CORPORATION CREDIT AGREEMENT,

DATED AS OF THE DATE FIRST WRITTEN

ABOVE

LENDER:   General Electric Capital Corporation by    /s/ Marie G. Mollo   Name:
  Marie G. Mollo   Title:   Duly Authorized Signatory

 

[Visant – Credit Agreement]